Exhibit 10.3

EXECUTION VERSION

 

 

LOGO [g849773g15h78.jpg]

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

by and among

VITAMIN SHOPPE INDUSTRIES LLC,

and

certain Subsidiaries of Vitamin Shoppe Industries LLC

as Borrowers

and

VALOR ACQUISITION, LLC (successor by merger to Vitamin Shoppe, Inc.)

as Parent

THE LENDERS AND ISSUING BANK FROM TIME TO TIME PARTY HERETO

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

Dated: December 16, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                  Page   SECTION 1.

 

     DEFINITIONS      2   SECTION 2.

 

     CREDIT FACILITIES      55       2.1        Revolving Loans      55      
2.2        [Reserved]      56       2.3        Letters of Credit      56      
2.4        Termination, Reductions or Increases of Aggregate Revolving
Commitment Amounts      61       2.5        Revolving Commitments      64      
2.6        Bank Products      64       2.7        Joint and Several Liability   
  65       2.8        Defaulting Lenders      65       2.9        Prepayment of
Loans      67       2.10        Loans and Borrowings      68       2.11       
Requests for Borrowings      69       2.12        Interest Elections      69  
SECTION 3.

 

     INTEREST AND FEES      71       3.1        Interest Payments      71      
3.2        Fees      71       3.3        Increased Costs      72       3.4  
     Alternate Rate of Interest; Illegality      74       3.5        Withholding
of Taxes; Gross-Up      75       3.6        Mitigation of Obligations;
Replacement of Lenders      79       3.7        Break Funding Payments      80  
SECTION 4.

 

     CONDITIONS PRECEDENT      81       4.1        Conditions Precedent to
Effectiveness      81       4.2        Conditions Precedent to All Loans and
Letters of Credit      84   SECTION 5.

 

     GRANT AND PERFECTION OF SECURITY INTEREST      84       5.1        Grant of
Security Interest      84       5.2        Perfection of Security Interests     
86   SECTION 6.

 

     COLLECTION AND ADMINISTRATION      92       6.1        Borrowers’ Loan
Accounts      92       6.2        Statements      92       6.3        Collection
of Accounts      92       6.4        Payments      94       6.5       
[Reserved]      97       6.6        Authorization to Make Loans      97      
6.7        Use of Proceeds      97  

 

i



--------------------------------------------------------------------------------

    6.8        Appointment of Administrative Borrower as Agent for Requesting
Loans and Receipts of Loans and Statements      98       6.9        Pro Rata
Treatment      98       6.10        Sharing of Payments, Etc.      99       6.11
       [Reserved]      100       6.12        Settlement Procedures      100    
  6.13        Obligations Several; Independent Nature of Lenders’ Rights     
102   SECTION 7.

 

     COLLATERAL REPORTING AND COVENANTS      102       7.1        Collateral
Reporting      102       7.2        Accounts Covenants      104       7.3       
Inventory Covenants      104       7.4        Equipment and Real Property
Covenants      105       7.5        Delivery of Instruments, Chattel Paper and
Documents      106       7.6        Intellectual Property Appraisal      106    
  7.7        Power of Attorney      106       7.8        Right to Cure      108
      7.9        Access to Premises      109   SECTION 8.

 

     REPRESENTATIONS AND WARRANTIES      109       8.1        Corporate
Existence, Power and Authority      109       8.2        Name; State of
Organization; Chief Executive Office; Collateral Locations      110       8.3  
     Financial Statements; No Material Adverse Change      110       8.4       
Priority of Liens; Title to Properties      110       8.5        Tax Returns   
  111       8.6        Litigation      111       8.7        Compliance with
Other Agreements and Applicable Laws      111       8.8        Environmental
Compliance      112       8.9        Employee Benefits      112       8.10  
     Bank Accounts      113       8.11        Intellectual Property      113    
  8.12        Subsidiaries; Capitalization; Solvency      114       8.13       
Labor Disputes      115       8.14        Restrictions on Subsidiaries      115
      8.15        Material Contracts      116       8.16        Credit Card
Agreements      116       8.17        Investment Company Status      116      
8.18        Accuracy and Completeness of Information      116       8.19       
Survival of Warranties; Cumulative      117       8.20        Reaffirmation of
Financing Documents      117       8.21        Anti-Corruption Laws and
Sanctions      117       8.22        Regulatory Compliance      118   SECTION 9.

 

     AFFIRMATIVE AND NEGATIVE COVENANTS      119       9.1        Maintenance of
Existence      119       9.2        New Collateral Locations      120       9.3
       Compliance with Laws, Regulations, Etc.      120  

 

ii



--------------------------------------------------------------------------------

    9.4        Payment of Taxes and Claims      121       9.5        Insurance
     121       9.6        Financial Statements and Other Information      122  
    9.7        Sale of Assets, Consolidation, Merger, Dissolution, Etc.      125
      9.8        Encumbrances      129       9.9        Indebtedness      132  
    9.10        Loans, Investments, Etc.      135       9.11        Dividends
and Redemptions      138       9.12        Transactions with Affiliates      139
      9.13        Compliance with ERISA      140       9.14        Fiscal Year
     140       9.15        Change in Business      140       9.16       
Limitation of Restrictions Affecting Subsidiaries      141       9.17       
[Reserved]      141       9.18        Credit Card Agreements      141       9.19
       License Agreements      142       9.20        Foreign Assets Control
Regulations, Etc.      143       9.21        After Acquired Real Property     
143       9.22        Costs and Expenses      143       9.23        Further
Assurances      144       9.24        Permitted Payments of Indebtedness     
146       9.25        Commodity Exchange Act Keepwell Provisions      147      
9.26        Disbursement Cash Management Systems      147       9.27       
Amendments to Term Loan Documents      147       9.28        Valor Merger     
147       9.29        Parent Holding Company Status      147       9.30       
Post-Closing Equity Contribution and Fundamental Change Company Notice      148
      9.31        Post-Closing Obligations      148   SECTION 10.

 

     EVENTS OF DEFAULT AND REMEDIES      149       10.1        Events of Default
     149       10.2        Remedies      151       10.3        Borrowers’ and
Guarantors’ Obligations Upon Default      155       10.4        Grant of
Intellectual Property License      155   SECTION 11.

 

     JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW      155      
11.1        Governing Law; Choice of Forum; Service of Process; Jury Trial
Waiver      155       11.2        Waiver of Notices      157       11.3       
Collateral Waivers      157       11.4        Amendments and Waivers      157  
    11.5        Waiver of Counterclaims      160       11.6       
Indemnification      160   SECTION 12.

 

     THE AGENT      161       12.1        Appointment, Powers and Immunities   
  161  

 

iii



--------------------------------------------------------------------------------

    12.2        Reliance by Agent      161       12.3        Events of Default
     162       12.4        Chase in its Individual Capacity      162       12.5
       Indemnification      163       12.6        Non-Reliance on Agent and
Other Lenders      163       12.7        Failure to Act      164       12.8  
     Additional Loans      164       12.9        Concerning the Collateral and
the Related Financing Agreements      164       12.10        Field Audit,
Examination Reports and other Information; Disclaimer by Lenders      164      
12.11        Collateral Matters      165       12.12        Agency for
Perfection      167       12.13        Successor Agent      167       12.14  
     Other Agent Designations      167       12.15        Intercreditor
Agreement      168       12.16        Posting of Communications      168  
SECTION 13.

 

     TERM OF AGREEMENT; MISCELLANEOUS      170       13.1        Term      170  
    13.2        Interpretative Provisions      171       13.3        Notices   
  172       13.4        Partial Invalidity      174       13.5       
Confidentiality      174       13.6        Successors      175       13.7       
Assignments; Participations      175       13.8        Entire Agreement      178
      13.9        USA Patriot Act      178       13.10        Counterparts, Etc.
     178       13.11        Restatement      178       13.12       
Acknowledgment Regarding Any Supported QFCs      179       13.13       
Intercreditor Agreement      179  

 

iv



--------------------------------------------------------------------------------

INDEX

TO

EXHIBITS AND SCHEDULES

 

Exhibit A    Form of Assignment and Assumption Exhibit B    Information
Certificate Exhibit C    Form of Compliance Certificate Exhibit D    Form of
Borrowing Base Certificate Exhibit E-1    Form of U.S. Tax Certificate Exhibit
E-2    Form of U.S. Tax Certificate Exhibit E-3    Form of U.S. Tax Certificate
Exhibit E-4    Form of U.S. Tax Certificate Exhibit F    Form of Commitment
Increase Agreement Exhibit G    Form of Additional Lender Agreement Exhibit H   
Form of Borrower Joinder Agreement Schedule 1    Revolving Commitments
Schedule 5.2(g)    Commercial Tort Claims Schedule 8.2    Addresses Schedule 8.4
   Liens Schedule 8.6    Litigation Schedule 8.10    Bank Accounts Schedule 8.11
   Intellectual Property Schedule 8.12    Affiliates and Subsidiaries, etc.
Schedule 8.13    Collective Bargaining Agreements Schedule 8.15    Material
Contracts Schedule 8.16    Credit Card Agreements Schedule 9.9    Existing
Indebtedness Schedule 9.10    Loans and Advances Schedule 9.31    Post-Closing
Obligations

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Second Amended and Restated Loan and Security Agreement dated December 16,
2019 (this “Agreement”) is by and among Vitamin Shoppe Industries LLC, a New
York limited liability company, Vitamin Shoppe Mariner, LLC, a Delaware limited
liability company, Vitamin Shoppe Global, LLC, a Delaware limited liability
company, Vitamin Shoppe Florida, LLC, a Delaware limited liability company,
Betancourt Sports Nutrition, LLC, a Florida limited liability company, Vitamin
Shoppe Procurement Services, LLC, a Delaware limited liability company, as
Borrowers, Valor Acquisition, LLC, a Delaware limited liability company
(successor by merger to Vitamin Shoppe, Inc.) (“Parent”), as Parent and a
Guarantor, the parties hereto from time to time as lenders (each individually, a
“Lender” and collectively, “Lenders” as hereinafter further defined) and
JPMorgan Chase Bank, N.A., a national banking association, in its capacity as
agent for the Lenders (in such capacity, “Agent” as hereinafter further
defined).

WITNESSETH:

WHEREAS, Borrowers, Guarantors (as such term is defined below), Agent and
Lenders, are parties to that certain Amended and Restated Loan and Security
Agreement dated as of January 20, 2011 (as amended, supplemented or otherwise
modified from prior to the date hereof, the “Existing Credit Agreement”); and

WHEREAS, on the date hereof, Vitamin Shoppe, Inc., a Delaware corporation and
prior to the consummation of the Valor Merger, the direct or indirect parent of
the Borrowers (“Original Parent”), will merge with and into Parent in accordance
with the Valor Merger Agreement (as hereinafter defined) with Parent continuing
as the surviving company, and after the consummation of the Valor Merger (as
hereinafter defined), the Borrowers will be direct or indirect subsidiaries of
Parent and Ultimate Parent; and

WHEREAS, subject to the conditions precedent set forth herein, the parties
hereto desire to amend and restate the Existing Credit Agreement in its entirety
in the form of this Agreement; and

NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and subject to the satisfaction of each condition precedent
contained in Section 4.1 hereof, the Existing Credit Agreement shall be amended
and restated as of the Closing Date (as defined below) in the form of this
Agreement. It is the intention of Borrowers, Guarantors, Agent and Lenders, and
such parties hereby agree, that this Agreement supersedes and replaces the
Existing Credit Agreement in its entirety, and that (a) such amendment and
restatement shall operate to renew, amend and modify certain of the rights and
obligations of the parties under the Existing Credit Agreement as provided
herein, but shall not act as a novation thereof, and (b) the Liens securing the
“Obligations” under and as defined in the Existing Credit Agreement shall not be
extinguished, but shall be carried forward and shall secure such obligations and
Indebtedness as renewed, amended, restated and modified hereby. The parties
hereto further agree as follows:

 

1



--------------------------------------------------------------------------------

SECTION 1.     DEFINITIONS

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

“2019 Commitment Letter” shall mean that certain Commitment Letter dated as of
August 7, 2019, by and among Ultimate Parent and JPMorgan Chase Bank, N.A..

“ABR Borrowing” shall mean a Borrowing of ABR Loans.

“ABR Loans” shall mean any Loans or portion thereof on which interest is payable
based on the Alternate Base Rate in accordance with the terms thereof.

“Accounts” shall have the meaning set forth in Article 9 of the UCC and
includes, without limitation, as to each Borrower and Guarantor, all present and
future rights of such Borrower and Guarantor to payment of a monetary
obligation, whether or not earned by performance, which is not evidenced by
Chattel Paper or an Instrument, (a) for property that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (b) for services rendered
or to be rendered, (c) for a secondary obligation incurred or to be incurred,
(d) arising out of the use of a credit or charge card or information contained
on or for use with the card or (e) arising out of franchising agreements.

“Account Debtor” shall have the meaning set forth in Article 9 of the UCC.

“ACH Transactions” shall mean the automatic clearing house transfer of funds by
Agent, any Lender or any of their respective Affiliates for the account of any
Borrower or its Subsidiaries, in each case pursuant to agreements entered into
with any Borrower or any of its Subsidiaries.

“Additional Lender Agreement” has the meaning assigned to such term in
Section 2.4(d)(ii).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Borrower” shall mean Vitamin Shoppe in its capacity as
Administrative Borrower on behalf of itself and the other Borrowers pursuant to
Section 6.8 hereof and its successors and assigns in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” shall mean, with respect to a specified Person, any other Person
which directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person. For the purposes of
this definition, the term “control” (including with correlative meanings, the
terms “controlled by” and “under common control with”), as used with respect to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of Voting Stock, by agreement or otherwise. Without
limiting the foregoing, Ultimate Parent and any Subsidiary of Ultimate Parent
shall be considered Affiliates of the Borrowers for purposes of this Agreement.

 

2



--------------------------------------------------------------------------------

“Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as agent on behalf
of Lenders pursuant to the terms hereof and any replacement or successor agent
hereunder.

“Agent Payment Account” shall mean account no. XXXXX9773 of Agent at Chase, or
such other account of Agent as Agent may from time to time designate to
Administrative Borrower as the Agent Payment Account for purposes of this
Agreement and the other Financing Agreements.

“Aggregate Revolving Commitment Amounts” shall mean, at any time, the sum of the
Revolving Commitments, as the same may be adjusted pursuant to Section 2.4. As
of the Closing Date, the Aggregate Revolving Commitment Amounts are
$100,000,000.

“Aggregate Revolving Exposure” shall mean, at any time, the aggregate amount of
Revolving Exposure of all Revolving Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 3.4, then the Alternate Base Rate
shall be the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above. For the avoidance of doubt, if the Alternate Base
Rate as determined pursuant to the foregoing would be less than 1.00%, such rate
shall be deemed to be 1.00% for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers, the Guarantors or any of their
respective Subsidiaries from time to time concerning or relating to bribery or
corruption.

“Applicable Margin” means, for any day, with respect to any Revolving Loan, the
applicable rate per annum set forth below under the caption “Revolver ABR
Spread” or “Revolver Eurodollar Spread”, as the case may be, based upon the
Borrowers’ Average Excess Availability for the prior fiscal quarter as of the
most recent determination date, provided that until the delivery to Agent,
pursuant to Section 7.1(a)(i), of the Borrowers’ Borrowing Base Certificate for
the fiscal quarter ended March 30, 2020, the “Applicable Margin” shall be the
applicable rate per annum set forth below in Category 3:

 

3



--------------------------------------------------------------------------------

Average Excess

Availability

   Revolver
ABR Spread     Revolver
Eurodollar
Spread  

Category 1:

Average Excess Availability greater than or equal to 66% of the Borrowing Cap

     0.25 %      1.25 % 

Category 2:

Average Excess Availability less than 66% but greater than or equal to 33% of
the Borrowing Cap

     0.50 %      1.50 % 

Category 3:

Average Excess Availability less than 33% of the Borrowing Cap

     0.75 %      1.75 % 

For purposes of the foregoing, (a) the Applicable Margin shall be determined as
of the end of each fiscal quarter of the Borrowers based upon the Borrowers’
Average Excess Availability for the prior fiscal quarter upon Agent’s receipt of
the Borrowers’ Borrowing Base Certificate delivered pursuant to
Section 7.1(a)(i) and (b) each change in the Applicable Margin resulting from a
change in the Borrowers’ Average Excess Availability for the prior fiscal
quarter shall be effective during the period commencing on and including the
date of delivery to Agent of such Borrowing Base Certificate indicating such
change and ending on the date immediately preceding the effective date of the
next such change, provided that the Borrowers’ Average Excess Availability shall
be deemed to be in Category 3 at the option of Agent or at the request of the
Required Lenders if the Borrowers fail to deliver the Borrowing Base Certificate
required to be delivered by them pursuant to Section 7.1(a)(i), during the
period from the expiration of the time for delivery thereof until such Borrowing
Base Certificate is delivered.

“Approved Electronic Platform” has the meaning assigned to it in
Section 12.16(a).

“Asset Sale” shall mean:

(a) the sale, lease, conveyance or other disposition of any assets or rights;
and

(b) the issuance of Capital Stock in any of the Borrowers or the Subsidiary
Guarantors or the sale of Capital Stock in any of the Borrowers or the
Subsidiary Guarantors.

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

(i) any single transaction or series of related transactions that involves
assets having a fair market value of less than $1,000,000;

(ii) a transfer of assets between or among any Loan Parties;

 

4



--------------------------------------------------------------------------------

(iii) an issuance of Capital Stock by a Loan Party (other than Parent) to a Loan
Party;

(iv) the sale or lease of products, services, inventory, equipment, leasehold
improvements, fixtures or accounts receivable in the ordinary course of business
and any sale or other disposition of damaged, worn-out or obsolete assets in the
ordinary course of business;

(v) the sale or other disposition of cash or Cash Equivalents;

(vi) the grant in the ordinary course of business of any non-exclusive license
of patents, trademarks, registrations thereof and other similar intellectual
property;

(vii) any release of intangible claims or rights in connection with the loss or
settlement of a bona-fide lawsuit, dispute or other controversy;

(viii) leases or subleases in the ordinary course of business to third persons
not interfering in any material respect with the business of the Borrowers or
any of the Guarantors; and

(ix) an Investment permitted under Section 9.10 and any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Capital Stock of the Borrowers and the Subsidiary Guarantors that are expressly
permitted under Section 9.11.

“Assignment and Assumption” shall mean an Assignment and Assumption
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section 13.7
hereof.

“Authorized Officer” shall mean the individuals holding the position of
president, treasurer, vice president of finance, chief executive officer, chief
financial officer or controller of Administrative Borrower, or if no such
officers have been appointed or elected, the sole member of the Administrative
Borrower.

“Availability Block” means an amount equal to the greater of (a) $10,000,000 and
(b) ten percent (10%) of the Aggregate Revolving Commitment Amounts.

“Availability Reserves” shall mean all Reserves other than Inventory Reserves.

“Average Excess Availability” means, for any period, the average daily Excess
Availability during such period, as determined by the Agent’s system of records.

“Bank Products” shall mean any one or more of the following types of services or
facilities provided to any Loan Party or its Subsidiaries by a Bank Product
Provider: (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards, (c) treasury management services (including, without limitation,
controlled disbursement, ACH Transactions, return items, overdrafts and
interstate depository network services), (d) foreign exchange contracts, and
(e) Hedge Agreements, if and to the extent provided hereunder and coin and
currency lines.

 

5



--------------------------------------------------------------------------------

“Bank Product Providers” shall mean Agent, any Lender and any of their
respective Affiliates that may, from time to time, provide any Bank Products to
a Loan Party or any Subsidiary of a Loan Party; each sometimes being referred to
herein individually as a “Bank Product Provider”.

“Bank Product Reserve” shall mean any and all reserves that Agent may establish
from time to time with the written consent of the Administrative Borrower, to
reflect any obligations, liabilities or indebtedness (contingent or otherwise)
of any Borrower to Agent or any Bank Product Provider arising under or in
connection with any Bank Products or as such Bank Product Provider may otherwise
require in connection therewith to the extent that such obligations, liabilities
or indebtedness constitute Obligations as such term is defined herein or
otherwise receive the benefit of the security interest of Agent in the
Collateral.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Blocked Accounts” shall have the meaning set forth in Section 6.3 hereof.

“Borrower Joinder Agreement” shall mean a joinder agreement in substantially the
form of Exhibit H hereto and otherwise in form and substance acceptable to
Agent.

“Borrowers” shall mean, collectively, the following (together with their
respective successors and assigns): (a) Vitamin Shoppe; (b) VS Mariner, (c) VS
Global, (d) VS Florida, (e) BSN, (f) VSPS, and (g) any other Person that at any
time after the Closing Date becomes a Borrower pursuant to the terms hereof,
including, without limitation, Section 9.23 hereof and by the execution of a
Borrower Joinder Agreement; each sometimes being referred to herein individually
as a “Borrower”.

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Rate Loans, as to which a single
Interest Period is in effect.

“Borrowing Base” shall mean, at any time, the amount equal to:

(a) the amount equal to:

(i) ninety (90%) percent of the amount of Eligible Credit Card Receivables of
the Borrowers at such time, plus

(ii) up to eighty-five percent (85%) of the amount of Eligible Accounts of the
Borrowers at such time, plus

 

6



--------------------------------------------------------------------------------

(iii) up to ninety percent (90%) of the Net Recovery Percentage multiplied by
the Value of the Eligible Inventory of the Borrowers net of any Inventory
Reserves, in each case, at such time, minus

(b) the Availability Reserves.

The amounts of Eligible Inventory shall, at Agent’s option, be determined based
on the lesser of the amount of applicable Inventory set forth in the general
ledger of the Borrowers or the perpetual inventory record maintained by the
Borrowers.

Agent shall have the right to establish Reserves against or sublimits in the
Borrowing Base in such amounts and with respect to such matters as Agent shall
deem reasonably necessary or appropriate, based on new information received by
Agent and after Agent has completed its updated field audits, examinations and
appraisals of the Collateral; provided, however, that, so long as no Event of
Default has occurred and is continuing, Agent shall give to Administrative
Borrower five (5) Business Days’ telephonic or electronic notice if (A) Agent
establishes new categories of Reserves, (B) Agent changes the methodology of
calculating Reserves, or (C) Agent establishes new categories of sublimits in
the Borrowing Base. The foregoing notwithstanding, in the event Agent
establishes Reserves to preserve or protect or maximize the value of the
Collateral during the continuance of an Event of Default, Agent shall only
provide Administrative Borrower with notice at the time such Reserves are
established.

The actual advance rate percentages to be used in calculating the amounts
pursuant to clause (a)(i), clause (a)(ii), and clause (a)(iii) above, which
advance rate percentages shall not exceed the applicable maximum percentage as
set forth in such clauses, shall be determined by Agent in its Permitted
Discretion. Once the applicable advance rate percentage has been established by
Agent, so long as no Event of Default has occurred and is continuing, Agent
shall give to Administrative Borrower five (5) Business Days’ telephonic or
electronic notice of any change in such advance rate percentage.

Accounts, Credit Card Receivables and Inventory of the Borrowers shall only be
Eligible Accounts, Eligible Credit Card Receivables, and Eligible Inventory, as
applicable, to the extent that (x) Agent has conducted and completed a field
examination, appraisal and other due diligence with respect thereto and (y) the
criteria for Eligible Accounts, Eligible Credit Card Receivables, and Eligible
Inventory set forth herein, as applicable, are satisfied with respect thereto in
accordance with this Agreement (or such other or additional criteria as Agent
may, at its option, establish with respect thereto in accordance with this
Agreement and subject to such Reserves as Agent may establish in its Permitted
Discretion).

The Borrowing Base shall be determined at any time by Agent, on the basis of the
most recently delivered Borrowing Base Certificate, as adjusted by Agent for any
changes in Reserves or otherwise in accordance with the terms hereof.

“Borrowing Base Certificate” shall mean a certificate substantially in the form
of Exhibit D hereto, as such form may from time to time be modified by Agent to
reflect modifications to the Borrowing Base and the reporting requirements
pursuant to the terms of this Agreement, which is duly completed (including all
schedules thereto) and executed by the chief financial officer, a vice president
of finance, a controller or other appropriate financial officer of
Administrative Borrower (or if no such officer has been appointed or elected,
the sole member of Administrative Borrower) reasonably acceptable to Agent and
delivered to Agent.

 

7



--------------------------------------------------------------------------------

“Borrowing Cap” shall mean, the amount, calculated at any date, equal to the
result of (a) the lesser of (i) the Aggregate Revolving Commitment Amounts and
(ii) the Borrowing Base, in each case, in effect at such time, minus (b) the
Availability Block.

“Borrowing Request” means a request by the Administrative Borrower for a
Borrowing in accordance with Section 2.11.

“BSN” shall mean Betancourt Sports Nutrition, LLC, a Florida limited liability
company.

“Business Day” shall mean any day on which Agent is open for the transaction of
business other than a Saturday, Sunday, or other day on which commercial banks
are authorized or required to close under the laws of the State of New York,
except that if a determination of a Business Day shall relate to any Eurodollar
Rate Loans, the term Business Day shall also exclude any day on which banks are
not open for general business in London.

“Canadian Priority Payables” shall mean, as to any Borrower at any time, (a) the
full amount of the liabilities of such Borrower at such time which (i) have a
trust imposed to provide for payment or a security interest, pledge, lien or
charge ranking or capable of ranking senior to or pari passu with security
interests, liens or charges securing the Obligations on any of the Eligible
Credit Card Receivables, Eligible Accounts, or Eligible Inventory of such
Borrower located in Canada under Federal, Provincial, State, county, district,
municipal, or local law in Canada or (ii) have a right imposed to provide for
payment ranking or capable of ranking senior to or pari passu with the
Obligations under local or national law of Canada, regulation or directive of
Canada, including, but not limited to, claims for unremitted and/or accelerated
rents, taxes, wages, withholding taxes, VAT and other amounts payable to an
insolvency administrator, employee withholdings or deductions and vacation pay,
workers’ compensation obligations, government royalties or pension fund
obligations in each case to the extent such trust, or security interest, lien or
charge has been or may be imposed and (b) the amount equal to the percentage
applicable to Eligible Inventory in the calculation of the Borrowing Base
multiplied by the aggregate Value of the Eligible Inventory of such Borrower
which is or may be subject to retention of title by a supplier or a right of a
supplier to recover possession thereof, where such supplier’s right has priority
over the security interests, liens or charges securing the Obligations in
accordance with Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or
any applicable laws granting revendication or similar rights to unpaid suppliers
or any similar laws of Canada (provided, that, to the extent such Inventory has
been identified and has been excluded from Eligible Inventory, the amount owing
to the supplier shall not be considered a Canadian Priority Payable).

“Capital Expenditures” shall mean, for any period, any expenditure of money
under a Capital Lease or for the lease, purchase or other acquisition of any
capital asset, or for the purchase or construction of assets, or for
improvements or additions thereto, which are capitalized on a Person’s balance
sheet, but excluding (i) any such expenditure to the extent of trade-ins thereon
and (ii) reimbursed leasehold improvements.

 

8



--------------------------------------------------------------------------------

“Capital Leases” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as a liability on the balance sheet of such Person.

“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other equity
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).

“Cash Equivalents” shall mean, at any time, (a) any evidence of Indebtedness
with a maturity date of ninety (90) days or less issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$1,000,000,000; (c) commercial paper (including variable rate demand notes) with
a maturity of ninety (90) days or less issued by a corporation (except an
Affiliate of any Borrower other than Guarantor) organized under the laws of any
State of the United States of America or the District of Columbia and rated at
least A-1 by S & P Global Ratings Service, a division of Standard & Poor’s
Financial Services LLC, or at least P-1 by Moody’s Investors Service, Inc.; (d)
repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (a) above entered into
with any financial institution having combined capital and surplus and undivided
profits of not less than $1,000,000,000; (e) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
governmental agency thereof and backed by the full faith and credit of the
United States of America, in each case maturing within ninety (90) days or less
from the date of acquisition; provided, that, the terms of such agreements
comply with the guidelines set forth in the Federal Financial Agreements of
Depository Institutions with Securities Dealers and Others, as adopted by the
Comptroller of the Currency on October 31, 1985; and (f) investments in money
market funds and mutual funds which invest substantially all of their assets in
securities of the types described in clauses (a) through (e) above; and
(g) other investments as reasonably agreed by Agent in writing.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority; or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 3.3(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline, requirement or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests,

 

9



--------------------------------------------------------------------------------

rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.

“Change of Control” shall mean (a) a transfer (in one transaction or a series of
transactions) of all or substantially all of the assets of any Borrower or
Guarantor to any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), other than as permitted in Section 9.7 hereof;
(b) the liquidation or dissolution of any Borrower or Guarantor or the adoption
of a plan by the stockholders of any Borrower or Guarantor relating to the
dissolution or liquidation of any Borrower or Guarantor, other than as permitted
in Section 9.7 hereof; (c) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), excluding Permitted Holders,
shall become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the beneficial owner, directly or indirectly, of more than
thirty-five percent (35%) of the issued and outstanding shares of the Voting
Stock of Ultimate Parent entitled (without regard to the occurrence of any
contingency) to vote for the election of members of the board of directors of
Ultimate Parent; (d) other than the Permitted Holders, any Person and/or its
Affiliates shall at any time have the right to elect, or cause to be elected,
and have elected, or caused to be elected, a majority of the members of the
board of directors of Ultimate Parent, (e) Ultimate Parent fails to own directly
or indirectly at least a majority of the voting power of the total outstanding
Voting Stock of Parent, (f) Parent fails to own directly one hundred percent
(100%) of the Capital Stock of Vitamin Shoppe, (g) other than as permitted in
Section 9.7(a)(iv) hereof, Vitamin Shoppe fails to own directly or indirectly
one hundred percent (100%) of the Capital Stock of any of its Subsidiaries that
are a Borrower as of the Closing Date or become a Borrower thereafter, (h) other
than as permitted in Section 9.7(a)(iv), Parent fails to own directly or
indirectly one hundred percent (100%) of the Capital Stock of any Person that
becomes a Borrower after the date hereof, (i) the failure of Parent to own
directly or indirectly a majority of the voting power of the total outstanding
Voting Stock of any Person that becomes a Guarantor after the date hereof, or
(j) any “Change of Control” (or equivalent term) as defined in the Term Loan
Agreement occurs. Notwithstanding the foregoing, no Change of Control shall
occur as a result of the Valor Merger.

“Chase” shall mean JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Closing Date” shall mean December 16, 2019.

“Closing Date Equity Contribution” shall have the meaning set forth in
Section 4.1(v) hereof.

“Code” shall mean the Internal Revenue Code of 1986, as the same now exists or
may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

 

10



--------------------------------------------------------------------------------

“Collateral” shall have the meaning set forth in Section 5.1 hereof.

“Collateral Access Agreement” shall mean an agreement in writing, in form and
substance reasonably satisfactory to Agent, from any lessor of premises to any
Borrower or Guarantor, or any other Person to whom any Collateral is consigned
or who has custody, control or possession of any such Collateral or is otherwise
the owner or operator of any premises on which any of such Collateral is
located, in favor of Agent (or in favor of Agent and Term Loan Agent) with
respect to the Collateral at such premises or otherwise in the custody, control
or possession of such lessor, consignee or other Person, inter alia,
acknowledges the first priority security interest of Agent in such Collateral,
agrees to waive (or subordinate on terms acceptable to Agent) any and all claims
such lessor, consignee, processor or other person may, at any time, have against
such Collateral, whether for storage or otherwise, and agrees to permit Agent
access to, and the right to remain on, the premises of such lessor, consignee,
processor or other person so as to exercise Agent’s rights and remedies and
otherwise deal with such Collateral, and in the case of any customs broker,
cargo consolidator, freight forwarder, consignee or other person who at any time
has custody, control or possession of any bills of lading or other documents of
title, agrees to hold such Collateral, acknowledges that it holds and will hold
possession of the Collateral for the benefit of the Agent and the Term Loan
Agent and agrees to follow all instructions of Agent or Term Loan Agent (as the
case may be) with respect thereto.

“Collateral Documents” shall mean, collectively, the Pledge Agreements, each
Guaranty, the Deposit Account Control Agreements, the Investment Property
Control Agreements and any other agreements, instruments and documents executed
in connection with this Agreement that are intended to create, perfect or
evidence liens to secure the Obligations, including, without limitation, all
other security agreements, deposit account control agreements, pledge
agreements, subordination agreements, pledges, powers of attorney, assignments,
financing statements and all other written matter whether theretofore, now or
hereafter executed by any Borrower or any Guarantor and delivered to Agent, in
each case as may be amended, restated, supplemented or otherwise modified from
time to time.

“Commitment Increase Agreement” has the meaning assigned to such term in
Section 2.4(d)(ii).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

“Common Stock” shall mean the common stock of Parent, par value $0.01 per share.

“Compliance Period” shall mean any period commencing on the first date on which
Excess Availability is less than the greater of (a) ten percent (10%) of the
Borrowing Cap or (b) $10,000,000, in each case for three (3) consecutive days,
and continuing until the date that both (x) Excess Availability exceeds the
greater of (i) ten percent (10%) of the Borrowing Cap or (ii) $10,000,000 for
sixty (60) consecutive days, and (y) no Default or Event of Default then exists
and is continuing.

 

11



--------------------------------------------------------------------------------

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs,
capitalized expenditures, customer acquisition costs and incentive payments,
conversion costs and contract acquisition costs, the amortization of original
issue discount resulting from the issuance of Indebtedness at less than par and
amortization of favorable or unfavorable lease assets or liabilities, of such
Person and its Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.

“Consolidated Net Income” shall mean with respect to any specified Person for
any period, the aggregate of the Net Income of such Person and its Subsidiaries
for such period, on a consolidated basis, determined in accordance with GAAP;
provided, that, the Net Income (but not loss) of any Person that is not a
Subsidiary or that is accounted for by the equity method of accounting will be
included only to the extent of the amount of dividends or similar distributions
paid in cash to the specified Person or a Subsidiary of the Person; and
provided, further that there shall be excluded:

(a) the Net Income of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that Net
Income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary or its stockholders;

(b) the cumulative effect of a change in accounting principles will be excluded;

(c) any non-recurring costs and expenses included in connection with (i) the
transactions contemplated by this Agreement and the other Financing Agreements,
and (ii) any equity issuance by Parent;

(d) any non-cash compensation charges, including, any such charges arising from
stock options, restricted stock grants or other equity-incentive programs;

(e) any non-cash costs, charges or expenses relating to the application of
purchase accounting;

(f) any unrealized gain or loss resulting from the application of SFAS 133 with
respect to obligations in respect of a Hedge Agreement;

(g) any non-cash goodwill impairment charges or other intangible asset
impairment charges incurred subsequent to the date of this Agreement resulting
from the application of SFAS 142 or other non-cash asset impairment charges
incurred subsequent to the date of this Agreement resulting from the application
of SFAS 144; and

(h) the Net Income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with Parent or any of its
Subsidiaries.

 

12



--------------------------------------------------------------------------------

In addition, to the extent included in the Consolidated Net Income of such
Person and its Subsidiaries, notwithstanding anything to the contrary in the
foregoing, Consolidated Net Income shall exclude (i) any expenses and charges
that are reimbursed by indemnification or other reimbursement provisions in
connection with any investment or any sale, conveyance, transfer or other
disposition of assets permitted hereunder and (ii) the amount of business
interruption insurance proceeds received and, to the extent covered by insurance
and actually reimbursed, or, so long as the Borrowers have made a determination
that there exists reasonable evidence that such amount will in fact be
reimbursed by the insurer and only to the extent that such amount is (A) not
denied by the applicable carrier in writing within 180 days and (B) in fact
reimbursed within 365 days of the date of such evidence (with a deduction for
any amount so added back to the extent not so reimbursed within such 365 days),
expenses with respect to liability or casualty events or business interruption.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Convertible Note Hedge and Warrant Counterparty” shall mean Bank of America,
N.A., JPMorgan Chase Bank, National Association or any other financial
institution in its capacity as counterparty to Parent under the applicable
Convertible Note Hedge and Warrant Documents and any successor, replacement or
additional counterparty and their respective successors and assigns.

“Convertible Note Hedge and Warrant Documents” shall mean the confirmations
related to the Convertible Note Hedge and Warrant Transactions, in each case,
entered into between Parent and the applicable Convertible Note Hedge and
Warrant Counterparty and all other agreements, documents and instruments now or
at any time executed and delivered by Parent in connection with the Convertible
Note Hedge and Warrant Transactions, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced to the
extent permitted herein.

“Convertible Note Hedge and Warrant Transactions” shall mean (x) the convertible
note hedge transactions entered into by Parent with the Convertible Note Hedge
and Warrant Counterparty to offset any cash payments required to be made by
Parent in excess of the principal amount of the Convertible Notes that are
converted or exchanged, so long as the Borrowers and Guarantors do not have any
payment obligation with respect to such convertible note hedge transactions
other than premiums and charges the total amount of which are fixed and known at
the time such convertible note hedge transactions are entered into and
(y) separate warrant transactions entered into by Parent with the Convertible
Note Hedge and Warrant Counterparty.

“Convertible Note Indenture” shall mean that certain Indenture by and between
Parent (as successor to Vitamin Shoppe, Inc.), as issuer, and Wilmington Trust,
National Association, as trustee, (or another similar financial institution)
with respect to the Convertible Notes due 2020, as amended by that certain First
Supplemental Indenture, dated as of December 16, 2019, among Parent and
Wilmington Trust National Association, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced to
the extent permitted herein.

“Convertible Notes” shall mean, collectively, the Convertible Notes due 2020
issued by Parent (with an effective interest rate not to exceed 4%) pursuant to
the Convertible Note Indenture in the original aggregate principal amount of up
to $300,000,000, as in existence on the Closing Date.

 

13



--------------------------------------------------------------------------------

“Convertible Notes Escrow” means an escrow arrangement reasonably satisfactory
to the Agent for the deposit of cash required to be used to fund the Convertible
Notes Repurchase Amount into a Deposit Account reasonably acceptable to Agent,
which Deposit Account shall, if Agent requests, be subject to a Deposit Account
Control Agreement.

“Convertible Notes Repurchase Amount” means, as of any date of determination,
the amount required to fully repurchase, redeem, defease and satisfy 100% of the
then outstanding Convertible Notes (including any make-whole premiums required
thereby) in cash, which shall solely be funded by proceeds of cash equity
contributions (in the form of (i) common equity or (ii) pay-in-kind preferred
equity reasonably satisfactory to Agent) from Ultimate Parent and/or the
Permitted Holders, including the Closing Date Equity Contribution and
Post-Closing Equity Contribution and shall not for the avoidance of doubt, be
funded using proceeds from any (x) Asset Sale, (y) Event of Loss, or
(z) incurrence of Indebtedness.

“Covered Entity” means any of the following:

 

  (a)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (b)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (c)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 13.12.

“Credit Card Acknowledgments” shall mean, collectively, the agreements by Credit
Card Issuers or Credit Card Processors who are parties to Credit Card Agreements
in favor of Agent acknowledging Agent’s first priority security interest, for
and on behalf of Lenders, in the monies due and to become due to a Borrower
(including, without limitation, credits and reserves) under the Credit Card
Agreements, and agreeing to transfer all such amounts to the Blocked Accounts,
as the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced pursuant to their terms, sometimes being
referred to herein individually as a “Credit Card Acknowledgment”.

“Credit Card Agreements” shall mean all agreements entered into on, prior and
after the date hereof by any Borrower or for the benefit of any Borrower, in
each case with any Credit Card Issuer or any Credit Card Processor, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, including, but not limited to, the agreements set
forth on Schedule 8.16 hereto.

“Credit Card Issuer” shall mean any Person (other than Parent and its
Subsidiaries) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Japan Credit Bureau (a/k/a
JCB Co.), Diners Club, Carte Blanche and other non-bank credit or debit cards,
including, without limitation, credit or debit cards issued by or through
American Express Travel Related Services Company, Inc., and Novus Services, Inc.

 

14



--------------------------------------------------------------------------------

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary (other than Parent and its Subsidiaries) who
facilitates, services, processes or manages the credit authorization, billing
transfer and/or payment procedures with respect to any Borrower’s sales
transactions involving credit card or debit card purchases by customers using
credit cards or debit cards issued by any Credit Card Issuer.

“Credit Card Receivables” shall mean collectively, (a) all present and future
rights of any Borrower to payment from any Credit Card Issuer or Credit Card
Processor arising from sales of goods or rendition of services to customers who
have purchased such goods or services using a credit or debit card, and (b) all
present and future rights of any Borrower to payment from any Credit Card
Issuer, Credit Card Processor or other third party in connection with the sale
or transfer of Credit Card Receivables arising pursuant to the sale of goods or
rendition of services to customers who have purchased such goods or services
using a credit card or a debit card, including, but not limited to, all amounts
at any time due or to become due from any Credit Card Issuer or Credit Card
Processor under the Credit Card Agreements or otherwise which in the case of
both clause (a) and (b) above have been earned by performance by such Borrower
but not yet been paid to such Borrower by the Credit Card Issuer or the Credit
Card Processor, as applicable.

“Credit Facility” shall mean the Loans and Letters of Credit provided to or for
the benefit of any Borrower pursuant to Sections 2.1 and 2.3 hereof.

“Default” shall mean an act, condition or event which with notice or passage of
time or both would constitute an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” shall mean any Revolving Lender, as determined by Agent,
that has (a) failed to fund any portion of its Revolving Loans or participations
in Letters of Credit within three Business Days of the date required to be
funded by it hereunder, (b) notified any Borrower, Agent, the Issuing Bank or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by Agent, to confirm that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Revolving Loans and participations in then outstanding Letters
of Credit, (d) otherwise failed to pay over Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) (i) become or
is insolvent or has a parent company that has become or is insolvent or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

15



--------------------------------------------------------------------------------

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Deposit Account Control Agreement” shall mean an agreement in writing, in form
and substance reasonably satisfactory to Agent, by and among Agent, Term Loan
Agent (if a party thereto), Borrowers or Guarantor with a Deposit Account at any
bank and the bank at which such Deposit Account is at any time maintained which
provides that such bank will comply with instructions originated by Agent
directing disposition of the funds in the Deposit Account without further
consent by such Borrower or Guarantor upon the occurrence of an Event of Default
or upon the commencement of a Compliance Period and at all times during the
continuance of such Event of Default or Compliance Period, and has such other
terms and conditions as Agent may reasonably require including as to any such
agreement with respect to any Blocked Account, providing that all items received
or deposited in the Blocked Accounts are the property of Agent, for itself and
the ratable benefit of the Lenders and the Bank Product Providers and, except as
otherwise agreed with the corresponding bank and with such other appropriate or
customary exceptions for agreements of this kind, that the bank has no lien
upon, or right to setoff against, the Blocked Accounts, the items received for
deposit therein, or the funds from time to time on deposit therein and that the
bank will upon the occurrence of an Event of Default or upon the commencement of
a Compliance Period and at all times during the continuance of such Event of
Default or Compliance Period, wire, or otherwise transfer, in immediately
available funds, on a daily basis to the Agent Payment Account all funds
received or deposited into the Blocked Accounts.

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“dollars” or “$” refers to lawful money of the U.S., unless the context clearly
otherwise indicates.

“E-Payables Agreement” shall mean that certain Bank of America Corporate
Purchasing Card Agreement, dated as of June 7, 2007, by and among the parties
thereto, including Vitamin Shoppe and Bank of America, N.A.

“E-Payables Reserve” shall mean any Reserves implemented by Agent pursuant to
clause (b)(ii) of the definition of Obligations related to the E-Payables
Agreement.

 

16



--------------------------------------------------------------------------------

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period:

(a) increased (without duplication) by the following:

(i) provision for Taxes based on income or profits or capital, including,
without limitation, state franchise, excise and similar taxes, property taxes
and foreign withholding taxes of such Person paid or accrued during such period,
including any penalties and interest relating to any tax examinations, deducted
(and not added back) in computing Consolidated Net Income; plus

(ii) Interest Expense of such Person for such period (including (x) net losses
or any obligations under any Hedge Agreement, (y) bank fees and (z) costs of
surety bonds in connection with financing activities, to the extent the same
were deducted (and not added back) in computing Consolidated Net Income); plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(iv) any expenses or charges (other than depreciation or amortization expense)
related to any equity offering, Investment, acquisition, disposition or
recapitalization permitted hereunder or the incurrence of Indebtedness permitted
to be incurred hereunder (including a refinancing thereof) (whether or not
successful), including (A) such fees, expenses or charges related to this
Agreement, the Term Loan Agreement and any other credit facilities, (B) any
amendment or other modification of this Agreement, the Term Loan Agreement and
any other credit facilities and (C) the costs and expenses incurred in
connection with the Valor Merger on or prior to the Closing Date, in each case,
deducted (and not added back) in computing Consolidated Net Income; plus

(v) the amount of any restructuring charge or reserve, integration cost,
severance expense or other business optimization expense or cost or any other
unusual, non-recurring or extraordinary expense, loss or cost that is deducted
(and not added back) in such period in computing Consolidated Net Income,
including, any one-time costs incurred in connection with acquisitions or
divestitures after the Closing Date, costs related to the closure and/or
consolidation of facilities and to existing lines of business, costs related to
new product introductions or one-time compensation charges; provided that the
aggregate amount of add backs made pursuant to this clause (a)(v) and clause
(a)(vii) below (other than up to $10,000,000 in severance expenses and lease
breakage costs contemplated by the Specified Closing Plan during the term of
this Agreement), which shall not be subject to or counted towards this cap)
shall not exceed an amount equal to 15% of EBITDA for such period (and such
determination shall be made after the making of, and after giving effect to, any
adjustments pursuant to this clause (a)(v)); plus

(vi) any other non-cash charges, write-downs, write-offs, expenses, losses or
items reducing Consolidated Net Income for such period including deferred
financing costs and other charges written off in connection with any early
extinguishment of Indebtedness, any impairment charges, write-downs or
write-offs relating to goodwill, intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation or the impact of purchase accounting (excluding any such non-cash
charge, write-down or item to the extent it represents an accrual or reserve for
a cash expenditure for a future period), or other items classified by the
Borrowers as non-recurring items less other non-cash items of income increasing
Consolidated Net Income (excluding any such non-cash item of income to the
extent it represents a receipt of cash in any future period); plus

 

17



--------------------------------------------------------------------------------

(vii) the amount of “run-rate” cost savings, operating expense reductions and
synergies projected by the Borrowers in good faith to result from actions taken
prior to or during or expected to be taken following such period (which cost
savings, operating expense reductions or synergies shall be subject only to
certification by an authorized officer of the Borrowers (or if no applicable
officers have been appointed or elected, the sole member or members of the
applicable Borrower(s)) and shall be calculated on a pro forma basis as though
such cost savings, operating expense reductions or synergies had been realized
on the first day of such period), net of the amount of actual benefits realized
prior to or during such period from such actions; provided that (1) an
authorized officer of the Borrowers (or if no applicable officers have been
appointed or elected, the sole member or members of the applicable Borrower(s))
shall have certified to the Agent that (x) such cost savings, operating expense
reductions or synergies are reasonably identifiable, reasonably attributable to
the actions specified and reasonably anticipated to result from such actions and
(y) such actions have been taken or are to be taken within twelve (12) months
from the date of such transaction and (2) the aggregate amount of add backs made
pursuant to clause (a)(v) above and this clause (a)(vii) (other than up to
$10,000,000 in severance expenses and lease breakage costs contemplated by the
Specified Closing Plan during the term of this Agreement, which shall not be
subject to or counted towards this cap) shall not exceed an amount equal to 15%
of EBITDA for such period (and such determination shall be made after the making
of, and after giving effect to, any adjustments pursuant to this clause
(a)(vii)); plus

(viii) any costs or expense incurred by the Parent or any of its Subsidiaries
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are non-cash or
otherwise funded with cash proceeds contributed to the capital of the Parent or
any of its Subsidiaries or net cash proceeds of an issuance of Capital Stock
(other than disqualified equity interests) of the Parent or any of its
Subsidiaries; plus

(ix) earnout and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments to the extent deducted (and not added back) in computing
Consolidated Net Income; plus

(x) any net loss included in Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Accounting Standards
Codification Topic 810-10-45 of the Financial Accounting Standards Board
(“FASB”); plus

(xi) non-cash realized foreign exchange losses resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Loan Parties and their Subsidiaries;

(b) decreased (without duplication) by the following:

(i) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or cash reserve for a potential cash item that reduced EBITDA in
any prior period and any non-cash gains with respect to cash actually received
in a prior period so long as such cash did not increase EBITDA in such prior
period; plus

 

18



--------------------------------------------------------------------------------

(ii) realized foreign exchange income or gains resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Borrowers and their Subsidiaries; plus

(iii) any amount included in Consolidated Net Income of such Person for such
period attributable to non-controlling interests pursuant to the application of
FASB Accounting Standards Codification Topic 810-10-45;

(c) increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of FASB Accounting Standards
Codification Topic 460 or any comparable regulation; and

(d) increased or decreased (without duplication) by any net gain (or loss) from
disposed, abandoned or discontinued operations and any net gain (or loss) on
disposal of disposed, discontinued or abandoned operations.

In determining EBITDA for any period, on a pro forma basis without duplication,
(A) the consolidated EBITDA of any Person acquired by Parent and or any of its
Subsidiaries, all or substantially all of the assets of a Person, or any
business unit, line of business or division of any Person acquired by the Parent
or any of its Subsidiaries during such period (but not the EBITDA of any related
Person, property, business or assets to the extent not so acquired), to the
extent not subsequently sold, transferred or otherwise disposed of by the Parent
or any of its Subsidiaries during such period (each such Person, property,
business or asset acquired and not subsequently so disposed of, an “Acquired
Entity or Business”), based on the actual acquired EBITDA of such Acquired
Entity or Business for such period (including the portion thereof occurring
prior to such acquisition) shall be included, and (B) the EBITDA of any Person
or business unit, line of business or division of any Person sold, transferred,
or otherwise disposed of or closed or classified as discontinued operations by
the Parent or any of its Subsidiaries to any Person (other than the Parent or
any of its Subsidiaries) during such period (each such Person, property,
business or asset sold, transferred or otherwise disposed of, closed or
classified as discontinued operations by the Parent or any of its Subsidiaries
during such period a “Disposed Entity or Business”), based on the actual EBITDA
of such Disposed Entity or Business for such period (including the portion
thereof occurring prior to such disposition) shall be excluded.

“ECP” shall mean an “eligible contract participant” as defined in
Section 1(a)(18) of the Commodity Exchange Act and the applicable rules and
regulations issued by the Commodity Futures Trading Commission and/or the
Securities Exchange Commission.

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for such Borrower and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the Agent or any
Issuing Bank and any of its respective Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

 

19



--------------------------------------------------------------------------------

“Eligible Accounts” shall mean, at any time, the Accounts of a Borrower which
Agent determines in its Permitted Discretion are eligible as the basis for the
extension of Loans and the issuance of Letters of Credit. Without limiting
Agent’s Permitted Discretion provided herein, Eligible Accounts shall not
include any Account of a Borrower:

(a) which is not subject to a first priority perfected security interest in
favor of Agent;

(b) which is subject to any lien other than (i) a lien in favor of Agent and
(ii) a Permitted Encumbrance or a Lien permitted pursuant to Section 9.8(s), in
each case, which does not have priority over the lien in favor of Agent;

(c) (i) with respect to which the scheduled due date is more than sixty
(60) days after the date of the original invoice therefor, (ii) which, is unpaid
more than ninety (90) days after the date of the original invoice therefor or
more than sixty (60) days after the original due date, therefor (“Overage”)
(when calculating the amount under this clause (ii), for the same Account
Debtor, Agent shall include the net amount of such Overage and add back any
credits, but only to the extent that such credits do not exceed the total gross
receivables from such Account Debtor, or (iii) which has been written off the
books of such Borrower or otherwise designated as uncollectible;

(d) which is owing by an Account Debtor for which more than fifty percent (50%)
of the Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to (i) such Borrower
exceeds ten percent (10%) of the aggregate amount of Eligible Accounts of such
Borrower or (ii) all Borrowers exceeds ten percent (10%) of the aggregate amount
of Eligible Accounts of all Borrowers;

(f) with respect to which any covenant, representation, or warranty contained in
this Agreement or any other Financing Agreement has been breached in any
material respect or is not true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to Agent in its Permitted Discretion which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon such Borrower’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis, (vi) relates to payments of interest or (vii) constitutes a Franchisee
Receivable, other than a Franchise Receivable arising after the Closing Date
owing by a franchisee that has been approved by Agent in its Permitted
Discretion pursuant to a franchise agreement that has been approved by Agent in
its Permitted Discretion;

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Borrower or if such Account was invoiced more than once;

 

20



--------------------------------------------------------------------------------

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws (other
than post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the United States Bankruptcy Code and reasonably
acceptable to Agent), (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;

(k) which is owed by any Account Debtor which has sold all or a substantially
all of its assets;

(l) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
law of the U.S., any state of the U.S., Canada, or any province of Canada
unless, in either case, such Account is backed by a Letter of Credit acceptable
to Agent which is in the possession of, and is directly drawable by, Agent;

(m) which is owed in any currency other than U.S. dollars or Canadian dollars;

(n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit acceptable to Agent which is
in the possession of, and is directly drawable by, Agent, or (ii) the government
of the U.S., or any department, agency, public corporation, or instrumentality
thereof, unless the Federal Assignment of Claims Act of 1940, as amended (31
U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary
to perfect the lien of Agent in such Account have been complied with to Agent’s
satisfaction;

(o) which is owed by any Affiliate of any Borrower or any Guarantor or any
employee, officer, director, agent or stockholder of any Borrower, any Guarantor
or any of their Affiliates;

(p) which, for any Account Debtor, exceeds a credit limit determined by Agent in
its Permitted Discretion, to the extent of such excess;

(q) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Borrower or any Guarantor is indebted, but only to the extent of
such indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(r) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

 

21



--------------------------------------------------------------------------------

(s) which is evidenced by any promissory note, chattel paper, or instrument;

(t) which is owed by an Account Debtor (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction or (ii) which is a
Sanctioned Person;

(u) with respect to which such Borrower has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business, or any Account which was partially paid and
such Borrower created a new receivable for the unpaid portion of such Account;

(v) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Federal Reserve Board;

(w) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower has or has
had an ownership interest in such goods, or which indicates any party other than
such Borrower as payee or remittance party;

(x) which was created on cash on delivery terms; or

(y) which is a Credit Card Receivable;

provided that, the aggregate amount of Eligible Accounts in respect of
Franchisee Receivables shall not exceed the amount equal to ten percent (10%) of
the Borrowing Cap at any time.

In the event that an Account of a Borrower which was previously an Eligible
Account ceases to be an Eligible Account hereunder, such Borrower or
Administrative Borrower shall notify thereof on and at the time of submission to
Agent of the next Borrowing Base Certificate. In determining the amount of an
Eligible Account of a Borrower, the face amount of an Account may, in Agent’s
Permitted Discretion, be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that such Borrower may be obligated to rebate to an Account Debtor pursuant to
the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by such Borrower to reduce the amount of such Account.

“Eligible Credit Card Receivables” shall mean, the gross amount of Credit Card
Receivables of Borrowers that are subject to a valid, first priority and fully
perfected security interest in favor of the Agent for itself and the Secured
Parties, which conform to all applicable warranties contained herein, less,
without duplication, (a) the sum of all Credit Card Receivables: (i) for which
Agent has not received a Credit Card Acknowledgment pursuant to Section 9.31 if
the Credit Card Agreement exists on the Closing Date (or if the Credit Card
Agreement is entered

 

22



--------------------------------------------------------------------------------

into after the Closing Date, no later than ninety (90) days after the date of
such Credit Card Agreement or such later date as is acceptable to Agent), and
(ii) which are unpaid more than five (5) Business Days after the date of the
sale of Inventory giving rise to such Credit Card Receivable, and (b) amounts
owing to Credit Card Issuers or Credit Card Processors in connection with the
Credit Card Agreements.

“Eligible Depository Bank” means:

(a) Any Lender or any of its Affiliates;

(b) Bank of America, N.A.; or

(c) Any other Person who is a commercial bank or financial institution having
total assets in excess of $1,000,000,000; organized under the laws of any
country that is a member of the Basel Accord and the Organization of Economic
Cooperation and Development, or a political subdivision of any such country, so
long as such bank or financial institution is acting through a branch or agency
located in the United States.

“Eligible Inventory” shall mean, as to each Borrower, Inventory of such Borrower
consisting of finished goods held for resale in the ordinary course of the
business of such Borrower, that satisfy the criteria set forth below as
reasonably determined by Agent. Eligible Inventory shall not include:
(a) work-in-process; (b) raw materials; (c) spare parts for Equipment;
(d) packaging and shipping materials; (e) supplies used or consumed in such
Borrower’s business; (f) Inventory located (i) at premises other than a premise
which is owned or leased by any Borrower or (ii) in any third party warehouse or
in the possession of a bailee (other than a third Party processor) unless Agent
has received, subject to Section 9.31, a Collateral Access Agreement in respect
of such premises on terms and conditions reasonably satisfactory to Agent
(Inventory of any Borrower which is in-transit from any location of Borrower
permitted herein to another such location shall be considered Eligible
Inventory, provided, that, it otherwise satisfies the criteria for Eligible
Inventory set forth herein and is not in-transit more than ten (10) consecutive
days; provided, further, that, the aggregate amount of Eligible Inventory
consisting of in-transit Inventory shall not exceed the amount equal to ten
percent (10%) of the Value of all Inventory of Borrowers at such time); (g)
Inventory subject to a security interest or lien in favor of any Person other
than Agent except those permitted in this Agreement that are subject to an
intercreditor agreement in form and substance satisfactory to Agent between the
holder of such security interest or lien and Agent and those liens described in
clause (j) below; (h) bill and hold goods; (i) Inventory which is past its
expiration date; (j) Inventory that is not subject to the first priority, valid
and perfected security interest of Agent except in the case of those
non-consensual statutory liens described in Section 9.8(c)(i) hereof, liens
permitted under Section 9.8(s) so long as such liens are subject to the
Intercreditor Agreement, and landlord, warehouseman or similar liens (i) in
respect of which Agent has established a Reserve (if and only to the extent
establishment of a Reserve is permitted by the terms hereof), (ii) for which no
Reserve is provided by the terms hereof, or (iii) in respect of which premises
Agent has received a Collateral Access Agreement pursuant to which the landlord,
warehouseman or bailee, as applicable, has either waived or subordinated its
lien on terms and conditions reasonably satisfactory to Agent; (k) returned
Inventory which is not held for sale in the ordinary course of business,
(l) damaged and/or defective Inventory; (m) Inventory purchased or sold on
consignment, (n) Inventory located outside the United States of America,

 

23



--------------------------------------------------------------------------------

unless otherwise approved by Agent in writing; provided, that, Inventory in
Canada shall be deemed Eligible Inventory if Agent has a valid, first priority
and fully perfected first priority security interest therein, as determined by
Agent, in its sole discretion, provided, that, such Inventory otherwise
satisfies the criteria with respect to Eligible Inventory; (o) Inventory which
may become subject to the claims of a supplier pursuant to Section 81.1 of the
Bankruptcy and Insolvency Act (Canada), R.S.C. 1985, c.B-3, as amended, or any
applicable provincial laws granting revendication or similar rights to unpaid
suppliers; and (p) Inventory which has been acquired from a Sanctioned Person.
The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by Agent in its good
faith based on either: (i) an event, condition or other circumstance arising
after the date hereof, or (ii) an event, condition or other circumstance
existing on the date hereof to the extent Agent has no written notice thereof
from a Borrower prior to the date hereof in either case under clause (i) or
(ii) which materially and adversely affects or could reasonably be expected to
materially and adversely affect the Inventory, its value or the amount that
would be received by Agent from the sale or other disposition or realization
upon such Inventory as determined by Agent in its good faith and commercially
reasonable determination. Any Inventory that is not Eligible Inventory shall
nevertheless be part of the Collateral.

“Eligible Transferee” shall mean (a) any Lender; (b) the parent company of any
Lender and/or any Affiliate of such Lender which is at least fifty (50%) percent
owned by such Lender or its parent company; (c) any Person that is engaged in
the business of making, purchasing, holding or otherwise investing in bank loans
and similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor, in each case is approved by Agent and, unless an Event of Default under
Section 10.1(a), Section 10.1(g) or Section 10.1(h) has occurred and is
continuing at the time any assignment is effected hereunder, Administrative
Borrower (such approval not to be unreasonably withheld, conditioned or delayed
by Administrative Borrower, provided, that, (i) Administrative Borrower’s
failure to consent to an assignment to a “distressed debt” purchaser, a
“vulture” fund or other similar assignee or buyer shall not be deemed
unreasonable and (ii) no such consent shall be required in connection with any
assignment to another Lender or to an Affiliate of any Lender); and (d) any
other commercial bank, financial institution or “accredited investor” (as
defined in Regulation D under the Securities Act of 1933) approved by Agent
(such approval not to be unreasonably withheld, conditioned or delayed) and,
unless an Event of Default under Section 10.1(a), Section 10.1(g) or
Section 10.1(h) has occurred and is continuing at the time any assignment is
effected hereunder, Administrative Borrower, provided, that, (i) neither any
Borrower nor any Guarantor or any Affiliate of any Borrower or Guarantor shall
qualify as an Eligible Transferee; (ii) no Person to whom any Indebtedness which
is in any way subordinated in right of payment to any other Indebtedness of any
Borrower or Guarantor shall qualify as an Eligible Transferee, except, in each
case, as Agent may otherwise specifically agree; and (iii) a competitor of
Borrowers shall not be deemed an “Eligible Transferee” under any circumstances
except after the occurrence of either (A) an Event of Default for non-payment of
any principal amount of Obligations owing hereunder or (B) the occurrence of an
Event of Default with respect to any Borrower or Guarantor set forth in
Section 10.1(g) or Section 10.1(h) hereof.

 

24



--------------------------------------------------------------------------------

“Environmental Events” shall have the meaning set forth in Section 9.3(b)
hereof.

“Environmental Laws” shall mean all foreign, Federal, State and local laws
(including common law), rules, codes, licenses, permits (including any
conditions imposed therein), authorizations, legally binding judicial or
administrative decisions, injunctions or agreements between Borrower and any
Governmental Authority, (a) relating to pollution and the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground water, drinking water, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource), (b)
relating to the exposure of humans to, or the use, storage, recycling,
treatment, generation, manufacture, processing, distribution, transportation,
handling, labeling, production, release or disposal, or threatened release, of
hazardous, toxic or dangerous substances, materials, and wastes, or (c) imposing
requirements with regard to recordkeeping, notification, disclosure and
reporting respecting hazardous, toxic or dangerous substances, materials, and
wastes. The term “Environmental Laws” includes (i) the Federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Federal
Superfund Amendments and Reauthorization Act, the Federal Water Pollution
Control Act of 1972, the Federal Clean Water Act, the Federal Clean Air Act, the
Federal Resource Conservation and Recovery Act of 1976 (including the Hazardous
and Solid Waste Amendments thereto), the Federal Solid Waste Disposal and the
Federal Toxic Substances Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, and the Federal Safe Drinking Water Act of 1974, (ii)
applicable state counterparts to such laws and (iii) any common law or equitable
doctrine that imposes liability or obligations for injuries or damages due to,
or threatened as a result of, the presence of or exposure to any hazardous,
toxic or dangerous substances, materials, and wastes.

“Equipment” shall have the meaning set forth in Article 9 of the UCC and
includes, without limitation, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter acquired equipment, wherever
located, including machinery, data processing and computer equipment (whether
owned or licensed and including embedded software), vehicles, tools, furniture,
fixtures, all attachments, accessions and property now or hereafter affixed
thereto or used in connection therewith, and substitutions and replacements
thereof, wherever located.

“Equity Commitment Letter” shall mean that certain letter agreement dated
August 7, 2019 (as amended by that certain letter agreement dated December 16,
2019) by and between Tributum, L.P., a Delaware limited partnership (“Tributum”)
and Ultimate Parent pursuant to which Tributum will provide no less than
$60,000,000 in cash equity proceeds to Ultimate Parent, which will be
contributed by Ultimate Parent and its Subsidiaries to Parent on or after the
Closing Date.

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended, together with all rules, regulations and interpretations
thereunder or related thereto.

“ERISA Affiliate” shall mean any Person required to be aggregated with any
Borrower, any Guarantor or any of its or their respective Subsidiaries under
Sections 414(b), 414(c), 414(m) or 414(o) of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Plan, except for any such event with respect to which notice has been waived
pursuant to applicable regulations; (b) the adoption of any amendment to a Plan
that would require the provision of security pursuant to Section 401(a)(29)

 

25



--------------------------------------------------------------------------------

of the Code or Section 307 of ERISA; (c) the existence with respect to any Plan
of an “accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (d) the filing pursuant to
Section 412 of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) the
occurrence of a non-exempt “prohibited transaction” with respect to which
Borrower, or any of their respective Subsidiaries is a “disqualified Person”
(within the meaning of Section 4975 of the Code); (f) a complete or partial
withdrawal by Borrower, or any ERISA Affiliate from a Multiemployer Plan or a
cessation of operations which is treated as such a withdrawal or notification
that a Multiemployer Plan is in reorganization; (g) the filing of a notice of
intent to terminate, the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
Pension Benefit Guaranty Corporation to terminate a Plan; (h) an event or
condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (i) the imposition of any liability under Title IV of
ERISA, other than the Pension Benefit Guaranty Corporation premiums due but not
delinquent under Section 4007 of ERISA, upon Borrower, or any ERISA Affiliate in
an amount that could reasonably be expected to have a Material Adverse Effect.

“Eurodollar Borrowing” shall mean a Borrowing of Eurodollar Rate Loans.

“Eurodollar Rate Loans” shall mean any Loan or portion thereof on which interest
is payable based on the Adjusted LIBO Rate in accordance with the terms hereof.

“Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 10.1 hereof.

“Event of Loss” means, with respect to any property, any of the following:
(a) any loss, destruction or damage of such property; or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such property, or confiscation of such property or the requisition
of the use of such property; which for the avoidance of doubt, shall not include
store closings or liquidations.

“Excess Availability” shall mean, the amount, as determined by Agent, calculated
at any date, equal to: (a) the Borrowing Cap minus (b) the Aggregate Revolving
Exposure.

“Exchange Act” shall mean the Securities Exchange Act of 1934, together with all
rules, regulations and interpretations thereunder or related thereto.

“Excluded Accounts” means (a) Zero Balance Accounts, (b) Store Accounts,
(c) accounts into which government receivables and government reimbursement
payments are deposited, (d) payroll accounts (including accounts used for the
disbursement of payroll, payroll taxes and other employee wage and benefit
payments, including 401(k) and other retirement plans, rabbi trusts for deferred
compensation and health care benefits), (e) withholding and trust accounts,
escrow and other fiduciary accounts, and (f) Manual Sweeping Accounts.

 

26



--------------------------------------------------------------------------------

“Excluded Hedge Obligation” shall mean, with respect to any Borrower or
Guarantor, any Hedge Obligation if, and to the extent that, all or a portion of
the guarantee of such Borrower or Guarantor of, or the grant by such Borrower or
Guarantor of a security interest to secure, such Hedge Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Borrower’s or Guarantor’s failure for any reason to constitute an ECP at the
time the guarantee of such Borrower or Guarantor or the grant of such security
interest becomes effective with respect to such Hedge Obligation or (b) in the
case of a Hedge Obligation subject to a clearing requirement pursuant to
Section 2(h) of the Commodity Exchange Act (or any successor provision thereto),
because such Borrower or Guarantor is a “financial entity,” as defined in
Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or any successor provision
thereto), at the time the guarantee of such Borrower or Guarantor becomes
effective with respect to such related Hedge Obligation. If a Hedge Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Hedge Obligation that is attributable to
swaps for which such guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Revolving Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan, Letter of Credit or Revolving
Commitment (other than pursuant to an assignment request by the Borrowers under
Section 3.6(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 3.5, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or Revolving
Commitment or to such Lender immediately before it changed its lending office;
(c) Taxes attributable to such Lender’s failure to comply with Section 3.5(f);
and (d) any withholding Taxes imposed under FATCA.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that, if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

27



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fee Letter” shall mean the fee letter, dated as of August 7, 2019, by and among
Ultimate Parent and Agent, setting forth certain fees payable by Borrowers to
Agent for the benefit of itself and Lenders, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

“Financing Agreements” shall mean, collectively, this Agreement, the
Intercreditor Agreement, the Collateral Documents and all notes, guarantees,
security agreements, intercreditor agreements, the Fee Letter and all other
agreements, documents and instruments now or at any time hereafter executed
and/or delivered by any Borrower or Guarantor in connection with this Agreement.

“Fixed Charge Coverage Ratio” shall mean, as to any Person for any period, the
ratio of: (a) EBITDA for such Person and its Subsidiaries minus the unfinanced
portion of Capital Expenditures paid in cash during such period to (b) Fixed
Charges, all calculated for any Person on a consolidated basis in accordance
with GAAP.

“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of, without duplication, (a) all cash Interest Expense paid during such period
(net of interest income of such Person during such period and excluding, to the
extent taken into account in the calculation of Interest Expense, upfront fees,
costs and expenses in respect of this Agreement and any other issuance of
Indebtedness permitted hereunder and the transactions contemplated hereby and
thereby), plus (b) all prepayments (other than (i) prepayments and refinancings
with respect to the Permitted Subordinated Indebtedness and the Convertible
Notes, in each case to the extent permitted hereunder, (ii) prepayments made
with the proceeds of refinancings of such Indebtedness prepaid to the extent
permitted hereunder, (iii) prepayments made with, and within one-hundred eighty
(180) days of receipt of, the net proceeds of new equity capital contributed
after the date of this Agreement, and (iv) prepayments of Indebtedness permitted
under Section 9.9(b) required in connection with any disposition or casualty of
assets financed and securing such Indebtedness, which prepayments shall be in an
amount not to exceed the net proceeds received as a result of such disposition
or casualty event) and regularly scheduled principal repayments in respect of
Indebtedness for borrowed money and Indebtedness with respect to Capital Leases
paid during such period in cash (excluding the interest component with respect
to Indebtedness under Capital Leases), plus (c) all income taxes paid during
such period in cash (net of refunds or tax credits to such Person in respect of
income taxes, and excluding income tax on extraordinary or non-recurring gains
or gains from asset sales outside of the ordinary course of business) plus
(d) dividends or distributions paid in cash (including, without limitation,
Permitted Tax Distributions), all as determined for any Person on a consolidated
basis and in accordance with GAAP.

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

 

28



--------------------------------------------------------------------------------

“Foreign Subsidiary” shall mean a Subsidiary of Parent that is organized or
incorporated under the laws of any jurisdiction outside of the United States of
America; sometimes being referred to herein collectively as “Foreign
Subsidiaries”.

“Franchisee Receivable” shall mean an Account of a Borrower owed by an Account
Debtor in respect of payment obligations of such Account Debtor under any
franchise agreement arising from the sale of Inventory by a Borrower to a
franchisee (excluding, for the avoidance of doubt, franchise fees).

“Frequent Buyer Program” shall mean the Borrowers’ “Healthy Awards” customer
loyalty program, which as in effect on the Closing Date is described at
https://www.vitaminshoppe.com/lp/Newhealthyaward.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession in the United States
(including any principles required by the Securities and Exchange Commission),
that are applicable to the circumstances as of the date of determination,
consistently applied. If there occurs after the date of this Agreement any
change in GAAP that affects the calculation of any requirements, terms or
covenants set forth in this Agreement or any other Financing Agreement (whether
contained in Section 9.24 or otherwise), Agent and Borrowers shall negotiate in
good faith to amend the provisions of this Agreement and the other Financing
Agreements that relate to the calculation of such requirements, terms and
covenants with the intent of having the respective positions of the Lenders and
Borrowers after such change in GAAP conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the implicated requirements and covenants
shall be calculated as if no such change in GAAP has occurred; provided, that,
for the avoidance of doubt, the parties agree that all financial statements
required to be delivered hereunder shall and will be delivered giving effect to
any such change in GAAP.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of government.

“Guarantors” shall mean, collectively, the following (together with their
respective successors and assigns): (a) Parent and (b) any other Subsidiary of
Parent that at any time after the date hereof becomes party to a Guaranty in
favor of Agent for the benefit of the Secured Parties or otherwise liable on or
with respect to the Obligations (other than Borrowers) (each a “Subsidiary
Guarantor”); each sometimes being referred to herein individually as a
“Guarantor”; provided, that, if at any time after the date hereof, a Guarantor
which is directly or indirectly wholly owned

 

29



--------------------------------------------------------------------------------

by Parent shall own any assets that would constitute Eligible Inventory if owned
by a Borrower, upon Administrative Borrower’s request, such Guarantor shall
cease to be a Guarantor hereunder and shall be deemed a Borrower effective on
the date of the confirmation by Agent to Administrative Borrower that (i) Agent
has received such request and that Agent has received an appraisal with respect
to such Inventory and conducted a field examination with respect thereto, the
results of which are satisfactory to Agent in good faith, or alternatively, at
Agent’s option, Agent shall have received such information with respect thereto
as Agent may in its good faith require and (ii) Agent and each Lender have
received all information and documentation reasonably requested by the Agent and
the Lenders for purposes of compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act and
the Beneficial Ownership Regulation with respect to such Guarantor.

“Guaranty” shall mean (a) that certain Guaranty Agreement dated as of the
Closing Date, by each of Loan Parties from time to time party thereto in favor
of Agent, Lenders and the other Secured Parties, and (b) any other guaranty
agreement executed by a Subsidiary of Parent that at any time after the date
hereof becomes a Guarantor under this Agreement in favor of Agent, Lenders and
the other Secured Parties, in each case, as the same may be amended, restated or
otherwise modified from time to time.

“Hazardous Materials” shall mean any hazardous, toxic or dangerous substances,
materials and wastes, including petroleum hydrocarbons, flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, polychlorinated
biphenyls, pesticides, herbicides and any other kind and/or type of pollutants
or contaminants, sewage, sludge, industrial slag, solvents and/or any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).

“Hedge Agreement” shall mean an agreement between any Borrower or Guarantor and
a third party (including without limitation a Bank Product Provider) that is a
rate swap agreement, basis swap, forward rate agreement, commodity swap, forward
commodity contracts, equity or equity index swaps or options, bond or bond price
or bond index swaps or options, forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
agreement, spot foreign exchange agreement, rate cap agreement rate, floor
agreement, rate collar agreement, currency swap agreement, cross-currency rate
swap agreement, currency option, any other similar agreement or any combination
of these transactions (including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act and any option to enter into any of the foregoing or a master
agreement for any the foregoing together with all supplements thereto) for the
purpose of protecting against or managing exposure to fluctuations in interest
or exchange rates, currency valuations or commodity prices); provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrowers or their Subsidiaries shall be a Hedge Agreement; sometimes being
collectively referred to herein as “Hedge Agreements”; provided further,
however, the definition of Hedge Agreement shall not include the Convertible
Note Hedge and Warrant Transactions.

 

30



--------------------------------------------------------------------------------

“Hedge Obligations” of any Borrower or Guarantor means any and all obligations
of such Borrower or Guarantor, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Hedge Agreements, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Hedge Agreement transaction, in
each case, solely under Hedge Agreements entered into with a Bank Product
Provider and which are deemed to be Obligations under clause (b)(i) of the
definition of Obligations.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increased Reporting Period” shall mean any period commencing on the first date
on which Excess Availability is less than the greater of (a) twenty percent
(20%) of the Borrowing Cap or (b) $20,000,000, in each case for three
(3) consecutive days, and continuing until the date that both (x) Excess
Availability exceeds the greater of (i) twenty percent (20%) of the Borrowing
Cap or (ii) $20,000,000 for sixty (60) consecutive days, and (y) no Default or
Event of Default then exists and is continuing.

“Indebtedness” shall mean, with respect to any Person, any liability, whether or
not contingent, (a) in respect of borrowed money (whether or not the recourse of
the lender is to the whole of the assets of such Person or only to a portion
thereof) or evidenced by bonds, notes, debentures or similar instruments;
(b) representing the balance deferred and unpaid of the purchase price of any
property or services (except any such balance that constitutes an account
payable to a trade creditor (whether or not an Affiliate) created, incurred,
assumed or guaranteed by such Person in the ordinary course of business of such
Person; (c) all obligations as lessee under leases which have been, or should
be, in accordance with GAAP recorded as Capital Leases; (d) any contractual
obligation, contingent or otherwise, of such Person to pay or be liable for the
payment of any indebtedness described in this definition of another Person,
including, any such indebtedness, directly or indirectly guaranteed, or any
agreement to purchase, repurchase, or otherwise acquire such indebtedness,
obligation or liability or any security therefor, or to provide funds for the
payment or discharge thereof, or to maintain solvency, assets, level of income,
or other financial condition; (e) all obligations with respect to redeemable
stock and redemption or repurchase obligations under any Capital Stock or other
equity securities issued by such Person; (f) all reimbursement obligations and
other liabilities of such Person with respect to surety bonds (whether bid,
performance or otherwise), letters of credit, banker’s acceptances, drafts or
similar documents or instruments issued for such Person’s account other than
bonds to stay execution of a judgment on appeal; (g) all indebtedness of such
Person in respect of indebtedness of another Person for borrowed money or
indebtedness of another Person otherwise described in this definition which is
secured by any consensual lien, security interest, collateral assignment,
conditional sale, mortgage, deed of trust, or other encumbrance on any asset of
such Person, whether or not such obligations, liabilities or indebtedness are
assumed by or are a personal liability of such Person, all as of such time;
(h) all obligations, liabilities and indebtedness of such Person (marked to
market) arising under swap agreements, cap agreements and collar agreements and
other agreements or arrangements designed to protect such Person against
fluctuations in interest rates or currency or commodity values or other Hedge
Agreements; (i) indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer to the extent such Person is
liable therefor as a result of such Person’s ownership interest in such entity,
except to the extent that the terms of such indebtedness expressly provide that
such Person is not liable therefor or such Person has no liability therefor as a
matter of law, (j) all sales by such Person

 

31



--------------------------------------------------------------------------------

(except for sales without recourse to such Person) of (i) Accounts or General
Intangibles for money due or to become due, (ii) Chattel Paper, Instruments or
documents creating or evidencing a right to payment of money or (iii) other
receivables whether pursuant to a purchase facility or otherwise, other than in
connection with the disposition of the business operations of such Person
relating thereto or a disposition of defaulted receivables for collection and
not as a financing arrangement, and together with any obligation of such Person
to pay any discount, interest, fees, indemnities, penalties, recourse, expenses
or other amounts in connection therewith, and (k) the principal and interest
portions of all rental obligations of such Person under any synthetic lease or
similar off-balance sheet financing where such transaction is considered to be
indebtedness for borrowed money for tax purposes but is classified as an
operating lease in accordance with GAAP; provided, however, the definition of
Indebtedness shall not include the obligations owed with respect to the
Convertible Note Hedge and Warrant Transactions.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Financing Agreement and (b) to the extent not otherwise
described in the foregoing clause (a) hereof, Other Taxes.

“Indemnitee” shall have the meaning set forth in Section 11.6 hereof.

“Information Certificate” shall mean the Information Certificate of Borrowers
and Guarantor constituting Exhibit B hereto containing material information with
respect to Borrowers and Guarantors, their respective businesses and assets
provided by or on behalf of Borrowers and Guarantors to Agent in connection with
the preparation of the Existing Credit Agreement and the other Financing
Agreements and the financing arrangements provided for herein, as amended,
modified, replaced or supplemented by that certain Information Certificate
delivered by the Borrowers and Guarantors on the Closing Date.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Intellectual Property” shall mean, as to each Borrower and Guarantor, such
Borrower’s and Guarantor’s now owned and hereafter arising or acquired: patents,
patent rights, patent applications (including all inventions and improvements
described and claimed therein), copyrights, works which are the subject matter
of copyrights, copyright applications, copyright registrations, trademarks,
servicemarks, trade names, trade dress, trade styles, trademark and service mark
applications, and licenses and rights to use any of the foregoing and all
applications, registrations and recordings relating to any of the foregoing as
may be filed in the United States Copyright Office, the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof, any political subdivision thereof or in any other country or
jurisdiction, together with all rights and privileges arising under applicable
law with respect to any Borrower’s or Guarantor’s use of any of the foregoing;
all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; and payments now or hereafter due
or payable with respect thereto, including, without limitation, damages, claims,
and payments for past and future infringement thereof, all rights to sue for
past, present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or servicemark, or the license of any trademark or
servicemark); customer and other lists in whatever form maintained; trade secret
rights, copyright rights, rights in works of authorship, domain names and
internet domain name registration; software and contract rights relating to
computer software programs, in whatever form created or maintained.

 

32



--------------------------------------------------------------------------------

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Closing Date, by and between the Agent and the Term Loan Agent, and
acknowledged by the Borrowers and the Guarantors, as the same may be amended,
restated, amended and restated, supplemented, replaced or otherwise modified
from time to time in accordance with the provisions hereof and thereof.

“Interest Election Request” means a request by the Administrative Borrower to
convert or continue a Borrowing in accordance with Section 2.12.

“Interest Expense” shall mean, for any period, as to any Person, as determined
on a consolidated basis in accordance with GAAP, the total interest expense of
such Person, whether paid or accrued during such period (including the interest
component of Capital Leases for such period), including, discounts in connection
with the sale of any Accounts and bank fees, commissions, discounts and other
fees and charges owed with respect to letters of credit, banker’s acceptances or
similar instruments, losses, fees, net costs and early termination costs under
Hedge Agreements, amortization or write-off of debt discounts and debt issuance
costs and commissions, and other discounts and other fees and charges associated
with Indebtedness.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each calendar quarter and the Maturity Date, and (b) with
respect to any Eurodollar Rate Loan, the last day of each Interest Period
applicable to the Borrowing of which such Loan is a part (and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period)
and the Maturity Date.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six thereafter, as the Administrative Borrower may elect; provided, that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period (for
which the LIBO Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBO Screen Rate for the shortest period (for which
the LIBO Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, at such time; provided, that if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

33



--------------------------------------------------------------------------------

“Inventory” shall have the meaning set forth in Article 9 of the UCC and
includes, without limitation, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter existing or acquired goods,
wherever located, which (a) are leased by such Borrower or Guarantor as lessor;
(b) are held by such Borrower or Guarantor for sale or lease or to be furnished
under a contract of service; (c) are furnished by such Borrower or Guarantor
under a contract of service; or (d) consist of raw materials, work in process,
finished goods or materials used or consumed in its business.

“Inventory Reserves” shall mean the reserves described in clauses (i), (ii),
(viii), (x), (xi) and (xii) of the definition of “Reserves”.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property Control Agreement” shall mean an agreement in writing, in
form and substance reasonably satisfactory to Agent, by and among Agent (and the
Term Loan Agent, if a party), any Borrower or Guarantor (as the case may be) and
any securities intermediary, commodity intermediary or other Person who has
custody, control or possession of any Investment Property of such Borrower or
Guarantor acknowledging that such securities intermediary, commodity
intermediary or other Person has custody, control or possession of such
Investment Property on behalf of Agent (and the Term Loan Agent, if a party)
that it will comply with entitlement orders originated by Agent (or Term Loan
Agent, as applicable) after the occurrence and during the continuance of an
Event of Default with respect to such Investment Property, or other instructions
of Agent (or Term Loan Agent, as applicable), and has such other terms and
conditions as Agent may reasonably require.

“Issuing Bank” shall mean Chase.

“Landlord Lien States” shall mean the States of Washington and Virginia and the
Commonwealth of Pennsylvania and such other states, provinces or jurisdictions
in which a landlord’s claim for rent (including a portion of rent) has or may
have priority by operation of applicable law over the lien of the Agent on
behalf of the Secured Parties in any of the Collateral.

“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

“Lenders” shall mean the financial institutions who are signatories hereto as
Lenders and other Persons made a party to this Agreement as a Lender in
accordance with Section 13.7 hereof, and their respective successors and
assigns, including the Revolving Lenders; each sometimes being referred to
herein individually as a “Lender”.

“Letter of Credit Documents” shall mean, with respect to any Letter of Credit,
such Letter of Credit, any amendments thereto, any documents delivered in
connection therewith, any application therefor, and any agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk or (b) any collateral security
for such obligations.

 

34



--------------------------------------------------------------------------------

“Letter of Credit Limit” shall mean $10,000,000.

“Letter of Credit Obligations” shall mean, at any time and without duplication,
the sum of (a) the aggregate undrawn amount of all Letters of Credit outstanding
at such time, plus (b) the aggregate amount of all drawings under Letters of
Credit for which Issuing Bank has not at such time been reimbursed, plus (c) the
aggregate amount of all payments made by each Revolving Lender to Issuing Bank
with respect to such Revolving Lender’s participation in Letters of Credit as
provided in Section 2.3 for which Borrowers have not at such time reimbursed the
Revolving Lenders, whether by way of a Revolving Loan or otherwise.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Letters of Credit” shall mean all letters of credit (whether documentary or
stand-by and whether for the purchase of Inventory, Equipment or otherwise)
issued by an Issuing Bank for the account of any Borrower pursuant to this
Agreement or the Existing Credit Agreement, and all amendments, renewals,
extensions or replacements thereof.

“Leverage Ratio” shall mean, for any date of determination, the ratio of:
(a) Total Indebtedness as of such date to (b) EBITDA for the most recently
completed Test Period, all calculated for any Person on a consolidated basis in
accordance with GAAP.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, LIBO Screen Rate at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”), then the
LIBO Rate shall be the Interpolated Rate, subject to Section 3.4 in the event
that the Agent shall conclude that it shall not be possible to determine such
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error). Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period or for any ABR Borrowing, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for dollars) for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Agent in its reasonable discretion); provided
that if the LIBO Screen Rate as so determined would be less than zero, such rate
shall be deemed to zero for the purposes of this Agreement.

“License Agreements” shall have the meaning set forth in Section 8.11 hereof.

 

35



--------------------------------------------------------------------------------

“Lien” and “lien” mean, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Liquidity” means, at any time, the sum of (a) the aggregate amount of cash of
the Loan Parties contained in any deposit account for which such Person has
delivered to the Agent an account control agreement or other documentation
reasonably required by the Agent, each in form and substance reasonably
satisfactory to the Agent, pursuant to which (i) the Agent has been granted a
lien on and first-priority security interest in such account and all cash held
from time to time therein and (ii) the Agent has been granted control over the
amounts held from time to time therein and (b) any Excess Availability.

“Loan Parties” means, collectively, the Borrowers and the Guarantors and their
respective successors and assigns, and the term “Loan Party” shall mean any one
of them or all of them individually, as the context may require.

“Loans” shall mean, collectively, all of the Revolving Loans and “Loan” shall
mean any one of the Revolving Loans.

“Manual Sweeping Accounts” shall mean the Deposit Accounts maintained by the
Borrowers as of the Closing Date that are identified as “Manual Sweeping
Accounts” on Schedule 8.10 hereto, and any replacement or additional accounts of
the Borrowers.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, business, performance or operations of Borrowers taken as a
whole or of Borrowers and the Guarantors taken as a whole; (b) the legality,
validity or enforceability of this Agreement, any Collateral Document, the
Intercreditor Agreement or any of the other material Financing Agreements;
(c) the legality, validity, enforceability, perfection or priority of the
security interests and liens of Agent upon the Collateral; (d) the Collateral
(taken as a whole) or its value; (e) the ability of Borrowers (taken as a whole)
to repay the Obligations or of Borrowers (taken as a whole) to perform their
obligations under this Agreement or any of the other Financing Agreements as and
when to be performed; or (f) the ability of Agent or any Lender to enforce the
Obligations or realize upon the Collateral or otherwise with respect to the
material rights and remedies of Agent and Lenders under this Agreement or any of
the other Financing Agreements.

“Material Contract” shall mean the Term Loan Agreement and any other contract or
other agreement (other than the Financing Agreements and the Credit Card
Agreements), whether written or oral, to which any Borrower or Guarantor is a
party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto (unless a replacement Material Contract has been entered
into either prior to or contemporaneously with the date of such termination or
cancellation) would have a Material Adverse Effect.

 

36



--------------------------------------------------------------------------------

“Maturity Date” shall mean the earliest of (a) the third anniversary of the
Closing Date, (b) the date that is ninety-one (91) days prior to the maturity
date of any Indebtedness of any Borrower or Guarantor with an aggregate
outstanding principal amount in excess of $5,000,000, excluding the Term Loan
Obligations; provided that this clause (b) shall not apply to the Convertible
Notes, if the Borrowers place the cash proceeds of a substantially concurrent
equity contribution received from the holders of Parent’s Capital Stock in an
amount equal to the Convertible Notes Repurchase Amount into a Convertible Notes
Escrow on or before January 31, 2020 and the Convertible Notes Repurchase Amount
remains in such Convertible Notes Escrow until such Convertible Notes Repurchase
Amount is used to repurchase, redeem, retire, satisfy and/or defease all then
outstanding Convertible Notes in full (for avoidance of doubt, such repurchases,
redemptions, retirements, satisfactions and/or defeasances need not all occur on
the same date, so long as sufficient cash to meet the Convertible Notes
Repurchase Amount as of any date remains in the Convertible Notes Escrow on such
date) and (c) any date on which the Revolving Commitments are reduced to zero or
otherwise terminated pursuant to the terms hereof.

“Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is contributed to by any Borrower, Guarantor
or any ERISA Affiliate or with respect to which any Borrower, Guarantor or any
ERISA Affiliate may reasonably be expected to incur any liability.

“Net Income” shall mean, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends, excluding, however;

(a) any gain or loss, together with any related provision for taxes on such gain
or loss, realized in connection with (i) any Asset Sale; (ii) the disposition of
any Securities by such Person or any of its Subsidiaries or the extinguishment
of any Indebtedness of such Person or any of its Subsidiaries; and

(b) any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or loss.

“Net Proceeds” means, with respect to any Prepayment Event, (a) the cash
proceeds received in respect of such event or transaction (including (i) any
cash received in respect of any non-cash proceeds (including, without
limitation, the monetization of notes receivables), but only as and when
received and (ii) in the case of any insurance proceeds, proceeds of a
condemnation award or other compensation payments), net of (b) the sum of all
bona fide direct costs, fees and out-of-pocket expenses (including, without
limitation, (A) appraisals, (B) brokerage, legal, advisory, banking, title and
recording tax expenses and commissions, (C) income or gains taxes payable by a
Loan Party as a result of any gain recognized in connection with any applicable
Asset Sale during the tax period in which the sale occurs, (D) payment of the
outstanding principal amount of, premium or penalty on, and interest on, any
Indebtedness (other than the Indebtedness under the Financing Agreements (as
defined in each of this Agreement and the Term Loan Agreement) that is permitted
hereunder, is secured by a lien on the stock or assets in question and is
required to be repaid under the terms thereof as a result of any applicable
Asset Sale, (E) [reserved] and (F) a reasonable reserve for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representations and warranties to purchaser in respect of any applicable Asset
Sale undertaken by any Loan Party in connection with such Asset Sale (provided
that upon release of any such reserve, the amount released shall be considered
Net Proceeds)) paid by any Borrower or Guarantor to third parties (other than
Affiliates) in connection with such event.

 

37



--------------------------------------------------------------------------------

“Net Recovery Percentage” shall mean with respect to finished goods Inventory or
raw materials Inventory, as applicable, the fraction, expressed as a percentage,
(a) the numerator of which is the amount equal to the amount of the recovery in
respect of the applicable Inventory at such time on a “net orderly liquidation
value” basis as set forth in the most recent acceptable appraisal of such
Inventory received by Agent in accordance with Section 7.3, net of operating
expenses, liquidation expenses and commissions, and (b) the denominator of which
is the applicable original cost of the aggregate amount of such Inventory
subject to such appraisal.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the Agent
from a federal funds broker of recognized standing selected by it; provided,
further, that if any of the aforesaid rates as so determined would be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” shall mean

(a) any and all Loans, Letter of Credit Obligations and all other obligations,
liabilities and indebtedness of every kind, nature and description owing by any
or all of Borrowers and Guarantors to Agent or any Lender, including principal,
interest, charges, fees, costs and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, arising under this
Agreement or any of the other Financing Agreements, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of this Agreement or after the commencement of any case with
respect to such Borrower or Guarantor under the United States Bankruptcy Code,
the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement
Act (Canada) or any similar statute (including the payment of interest and other
amounts which would accrue and become due but for the commencement of such case,
whether or not such amounts are allowed or allowable in whole or in part in such
case), whether direct or indirect, absolute or contingent, joint or several, due
or not due, primary or secondary, liquidated or unliquidated, or secured or
unsecured; and

(b) for purposes only of Section 5.1 hereof and subject to the priority in right
of payment set forth in Section 6.4 hereof, upon Administrative Borrower’s
request (which request may be evidenced by its signature on the agreement
referred to in clause (i) below) and with the prior consent of Agent, all
obligations, liabilities and indebtedness of every kind, nature and description
owing by any or all of Borrowers or Guarantors to Agent or any Bank Product
Provider arising under or pursuant to any Bank Products or to Bank of America,
N.A. arising under the E-Payables Agreement, in each case whether now existing
or hereafter arising to the extent such obligations, liabilities and
indebtedness would not cause the total amount of the Obligations to exceed the
value of the Collateral, provided, that,

 

38



--------------------------------------------------------------------------------

(i) as to any such obligations, liabilities and indebtedness arising under or
pursuant to a Hedge Agreement with a Bank Product Provider, the same shall only
be included within the Obligations if upon Agent’s and Administrative Borrower’s
request, Agent shall have entered into an agreement, in form and substance
reasonably satisfactory to Agent (provided that any such agreement between a
Borrower and Chase and/or its Affiliates shall be deemed to be acceptable and
obligations, liabilities and indebtedness thereunder shall automatically be
included within the Obligations), with the Bank Product Provider that is a
counterparty to such Hedge Agreement, as acknowledged and agreed to by Borrowers
and Guarantors, providing for the delivery to Agent by such counterparty of
information with respect to the amount of such obligations and providing for the
other rights of Agent and such Bank Product Provider in connection with such
arrangements; provided that solely with respect to any Borrower or Guarantor
that is not an ECP, Excluded Hedge Obligations of any such Borrower or Guarantor
shall in any event be excluded from “Obligations” owing by such Borrower or
Guarantor,

(ii) as to any such obligations, liabilities and indebtedness arising under or
pursuant to the E-Payables Agreement, such obligations, liabilities and
indebtedness owing to Bank of America, N.A. thereunder shall constitute
Obligations entitled to the benefits of the security interest of Agent granted
hereunder, provided, that (A) such obligations, liabilities and indebtedness
considered Obligations hereunder shall not exceed $20,000,000 in the aggregate
at any time outstanding, (B) Administrative Borrower shall instruct and cause
Bank of America, N.A. to deliver to Agent, monthly, a summary of the amount of
the obligations, liabilities and indebtedness owing to Bank of America, N.A.
under and pursuant to the E-Payables Agreement as Agent may reasonably request,
(C) Agent may, at its option, establish a Reserve with respect to the amount of
the reported obligations, liabilities and indebtedness owing to Bank of America,
N.A. under and pursuant to the E-Payables Agreement and (D) Bank of America,
N.A. shall not have any voting rights under this Agreement or any other
Financing Agreement as a result of the existence of Obligations owing to it
under and pursuant to the E-Payables Agreement,

(iii) Administrative Borrower and any Bank Product Provider (other than Chase
and its Affiliates), shall have delivered written notice to Agent that (A) such
Bank Product Provider has entered into a transaction to provide Bank Products to
a Borrower and Guarantor and (B) the obligations arising pursuant to such Bank
Products provided to Borrowers and Guarantors constitute Obligations entitled to
the benefits of the security interest of Agent granted hereunder, and Agent
shall have accepted such notice in writing, and

(iv) in no event shall any Bank Product Provider to whom such obligations,
liabilities or indebtedness are owing be deemed a Lender for purposes hereof to
the extent of and as to such obligations, liabilities or indebtedness other than
for purposes of Section 5.1 hereof and other than for purposes of Sections 12.1,
12.2, 12.3(b), 12.6, 12.7, 12.9, 12.12 and 13.6 hereof and in no event shall
such obligations be included in the Obligations to the extent that the effect is
that the value of the Collateral (as determined by Agent) is less than the
amount of the Obligations and in no event shall the approval of any such Person
be required in connection with the release or termination of any security
interest or lien of Agent.

“Original Parent” shall have the meaning assigned to such term in the recitals
to this Agreement.

 

39



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Financing Agreement, or sold or assigned an interest in any Loan, Letter of
Credit or any Financing Agreement).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Agreement, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Paid in Full” or “Payment in Full” means, (a) the payment in full in cash of
all outstanding Loans and LC Disbursements, together with accrued and unpaid
interest thereon, (b) the termination, expiration, or cancellation and return of
all outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Agent of a cash deposit, or at the
discretion of the Agent a backup standby letter of credit satisfactory to the
Agent and the Issuing Bank, in an amount equal to 105% of the Letter of Credit
Obligations as of the date of such payment), (c) the payment in full in cash of
the accrued and unpaid fees, (d) the payment in full in cash of all reimbursable
expenses and other Obligations (other than Unliquidated Obligations for which no
claim has been made and other obligations expressly stated to survive such
payment and termination of this Agreement), together with accrued and unpaid
interest thereon, (e) the termination of all Revolving Commitments, and (f) the
termination of the Hedge Obligations and the Bank Products or entering into
other arrangements satisfactory to the Secured Parties counterparties thereto.

“Parent” shall mean Valor Acquisition, LLC, a Delaware limited liability company
(successor by merger to Vitamin Shoppe, Inc., a Delaware corporation), and its
successors and assigns.

“Participant” shall mean any Person that acquires and holds a participation in
the interest of any Lender in any of the Loans and Letters of Credit in
conformity with the provisions of Section 13.7 of this Agreement governing
participations.

“Participant Register” has the meaning assigned to such term in Section 13.7(e).

 

40



--------------------------------------------------------------------------------

“Permitted Acquisitions” shall mean the purchase by a Borrower or Guarantor
after the date hereof of all or a substantial portion of all of the assets of
any Person or a business or division of such Person (including pursuant to a
merger with such Person or the formation of a wholly owned Subsidiary solely for
such purpose that is merged with such Person) or of all or a majority of the
Capital Stock (such assets or Person being referred to herein as the “Acquired
Business”) and in one or a series of transactions that satisfies each of the
following conditions as reasonably determined by Agent:

(a) Agent shall have received not less than five (5) Business Days’ prior
written notice of the proposed acquisition and such information with respect
thereto as Agent may request, in each case with such information to include
(i) the proposed date and amount of the acquisition, (ii) the total purchase
price for the assets to be purchased (and the terms of payment of such purchase
price), and (iii) with respect to the purchase of an Acquired Business, the
aggregate consideration to be paid in respect of which exceeds $1,000,000 (each
such acquisition being a “Material Permitted Acquisition”), (A) a summary of the
due diligence undertaken by Borrowers in connection with such acquisition
(including a quality of earnings report, if one has been commissioned) and (B) a
description of the assets or shares to be acquired,

(b) With respect to a Material Permitted Acquisition, Agent shall have received:
(i) the most recent annual and interim financial statements with respect to the
Acquired Business, (ii) projections for Parent and its Subsidiaries through the
Maturity Date, on a monthly basis for the first year after the acquisition and
on an annual basis thereafter, giving pro forma effect to such acquisition,
based on assumptions reasonably satisfactory to Agent and demonstrating pro
forma compliance with all financial covenants set forth in this Agreement,
prepared in good faith an in a manner and using such methodology as is
consistent with the most recent financial statements delivered to Agent pursuant
to Section 9.6 hereof and in form and substance reasonably satisfactory to
Agent, and (iii) current, updated projections of the amount of the Borrowing
Base and Excess Availability for the twelve (12) month period after the date of
such acquisition, in a form reasonably satisfactory to Agent, representing
Borrowers’ reasonable best estimate of the future Borrowing Base and Excess
Availability for the period set forth therein as of the date not more than ten
(10) days prior to the date of such acquisition, which projections shall have
been prepared on the basis of the assumptions set forth therein which Borrowers
believe are fair and reasonable as of the date of preparation in light of
current and reasonably foreseeable business conditions,

(c) if EBITDA of the Acquired Business for the most recently ended twelve
(12) month period for which financial information is available is negative, then
Administrative Borrower shall have provided Agent with projections, in form and
substance reasonably satisfactory to Agent, showing Excess Availability for each
month of the twelve (12) month period after the date of such acquisition of at
least $10,000,000,

(d) Agent shall have received true, correct and complete copies of all
agreements, documents and instruments relating to such acquisition, which
documents, in the case of a Material Permitted Acquisition, shall be reasonably
satisfactory to Agent,

(e) Agent shall have received a certificate of the chief financial officer or
chief executive officer of Administrative Borrower on behalf of Administrative
Borrower (or if no such officer has been appointed or elected, the sole member
of Administrative Borrower) certifying to Agent and Lenders as to the matters
set forth in this definition,

 

41



--------------------------------------------------------------------------------

(f) Accounts, Credit Card Receivables and Inventory of the Acquired Business
shall only be Eligible Accounts, Eligible Credit Card Receivables, and Eligible
Inventory to the extent that (i) such Accounts, Credit Card Receivables and
Inventory are owned by a Borrower, (ii) Agent has conducted and completed a
field examination and appraisal with respect thereto and (iii) the criteria for
Eligible Accounts, Eligible Credit Card Receivables, and Eligible Inventory set
forth herein are satisfied with respect thereto in accordance with this
Agreement (or such other or additional criteria as Agent may, at its option,
establish with respect thereto in accordance with this Agreement and subject to
such Reserves as Agent may establish in connection with the Acquired Business),

(g) the Acquired Business, if a Person, shall be an operating company that
engages in a Permitted Business,

(h) [Reserved.],

(i) Agent shall have received all items required by Sections 5.2 and 9.23 in
connection with the Acquired Business to the extent required under such
Sections,

(j) in the case of the acquisition of the Capital Stock of another Person, the
board of directors (or other comparable governing body) of such other Person
shall have duly approved such acquisition and such Person shall not have
announced that it will oppose such acquisition or shall not have commenced any
action which alleges that such acquisition will violate applicable law,

(k) (i) Excess Availability shall have been not less than the greater of
(x) fifteen percent (15%) of the Borrowing Cap and (y) $15,000,000 for the
thirty (30) day period ending on the date of consummation of such acquisition,
and (ii) the Borrowers shall have projected Excess Availability of not less than
the greater of (x) fifteen percent (15%) of the Borrowing Cap and (y)
$15,000,000 immediately after giving effect to such acquisition and any payments
made in respect of such acquisition and for the succeeding thirty (30) day
period thereafter on a pro forma basis using the most recent calculation of the
Borrowing Base immediately prior to such acquisition or payment, and

(l) no Event of Default shall exist or have occurred as of the date of the
acquisition both prior to and after giving effect to such acquisition and any
payment(s) made in respect of such acquisition.

“Permitted Business” shall mean any business engaged in by any of the Borrowers
on the date hereof, and any business or other activities that are reasonably
similar, ancillary, complementary or related to, or a reasonable extension,
development or expansion of, the businesses in which the Borrowers are engaged
as of the Closing Date.

“Permitted Discretion” shall mean a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Distribution” shall mean any payment made in cash in accordance with
Section 9.11.

 

42



--------------------------------------------------------------------------------

“Permitted Encumbrances” shall mean, collectively, the encumbrances permitted
under Section 9.8(b), Section 9.8(c), Section 9.8(d), Section 9.8(f),
Section 9.8(h) and Section 9.8(k); provided that the term “Permitted
Encumbrances” shall not include any lien securing Indebtedness, except with
respect to Section 9.8(k).

“Permitted Holders” shall mean (a) Vintage (and its controlled investment funds)
and (b) Vintage’s controlling persons who are Brian Kahn and Andrew Laurence
(together with their controlled family trusts and personal investment vehicles).

“Permitted Subordinated Indebtedness” means unsecured Indebtedness of Borrowers;
provided, that (a) such Indebtedness does not mature or require any scheduled
payments of principal prior to one hundred eighty (180) days after the Maturity
Date in effect on the date of issuance, (b) such Indebtedness bears no greater
than a market interest rate as of the time of its issuance or incurrence (as
determined in good faith by Borrowers), (c) no indenture or other agreement
governing such Indebtedness contains (i) maintenance financial covenants or
(ii) covenants or events of default that are more restrictive on Borrowers or
any of its subsidiaries than those contained in this Agreement, (d) after giving
effect to the issuance or incurrence of such Indebtedness on a pro forma basis,
Borrowers shall be in compliance with all covenants set forth in this Agreement,
(e) the payment of such Indebtedness is subordinated to the Obligations to the
written satisfaction of Agent (as determined in its sole discretion) and
(f) there is no scheduled amortization with respect to such Indebtedness.

“Permitted Tax Distributions” means, for any taxable period or portion thereof
in which Parent is a pass through entity (including a disregarded entity or
partnership) for U.S. federal income tax purposes, distributions to the direct
or indirect holders of the equity interests of Parent on or prior to each
estimated payment date as well as each other applicable due date to enable such
holders to timely make payments of U.S. federal, state and local income taxes
for such taxable period arising solely as a result of the operations of Parent
and its Subsidiaries not to exceed the product of (a) the taxable income (which
shall mean the taxable income required to be reported to Parent’s direct or
indirect holders for U.S. federal income tax purposes) attributable to Parent
and its Subsidiaries for such period, calculated (i) with taking into account
loss carryforwards of such holders available from losses of such holders
attributable to Parent and its Subsidiaries for prior taxable periods, and
(ii) without taking into account any basis step-up after the date hereof
(including under Sections 1012, 732, 734(b), 743(b) or 754 of the Code or
similar provisions of state and local law), and (b) 28%.

“Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

“Plan” shall mean an employee pension benefit plan (as defined in Section 3(2)
of ERISA) which Borrower or any Guarantor or, solely with respect to an employee
benefit plan subject to Title IV of ERISA, an ERISA Affiliate sponsors or to
which it contributes, or a Multiemployer Plan.

 

43



--------------------------------------------------------------------------------

“Pledge Agreements” shall mean (a) that certain Stock Pledge Agreement dated as
of September 25, 2009, executed by Parent in favor of Agent and (b) that certain
Stock Pledge Agreement dated as of September 25, 2009, executed by Vitamin
Shoppe in favor of Agent , as the same may be amended, restated or otherwise
modified from time to time.

“Post-Closing Equity Contribution” shall have the meaning set forth in
Section 9.29 hereof.

“Post-Closing Equity Contribution Deadline” shall have the meaning set forth in
Section 9.29 hereof.

“PPSA” shall mean the Personal Property Security Act as in effect in the
Province of Ontario, the Civil Code of Quebec as in effect in the Province of
Quebec or any other Canadian Federal or Provincial statute pertaining to the
granting, perfecting, priority or ranking of security interests, liens,
hypothecs on personal property, and any successor statutes, together with any
regulations thereunder, in each case as in effect from time to time. References
to sections of the PPSA shall be construed to also refer to any successor
sections.

“Prepayment Event” means:

(a) any Borrower or Guarantor shall undertake an Asset Sale which results in Net
Proceeds in excess of $250,000 in the aggregate in any fiscal year;

(b) any Borrower or Guarantor shall issue or incur Indebtedness (other than any
Indebtedness permitted by Section 9.9);

(c) any Borrower or Guarantor shall issue any Capital Stock (other than any
issuances of Capital Stock permitted by Section 9.7); or

(d) any Borrower or Guarantor shall suffer Events of Loss in excess of $250,000
in the aggregate in any fiscal year.

“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the Agent) or
any similar release by the Federal Reserve Board (as determined by the Agent).
Each change in the Prime Rate shall be effective from and including the date
such change is publicly announced or quoted as being effective.

“pro forma basis” means, with respect to compliance with any test hereunder for
an applicable period of measurement, that all Specified Transactions and the
following transactions in connection therewith that have been made during the
applicable period of measurement or subsequent to such period and prior to or
simultaneously with the event for which the calculation is made shall be deemed
to have occurred as of the first day of the applicable measurement period with
respect to such covenant or condition: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale, transfer or other disposition
of all or substantially all Capital Stock in the Parent or

 

44



--------------------------------------------------------------------------------

any of its Subsidiaries or any division or product line of the Parent or any of
its Subsidiaries, shall be excluded, and (ii) in the case of an Investment
described in the definition of the term “Specified Transaction”, shall be
included, (b) any retirement of Indebtedness and (c) any Indebtedness incurred
or assumed by the Parent or any of its Subsidiaries in connection with such
Specified Transaction, and assuming all Indebtedness so incurred or assumed to
be outstanding shall be deemed to have borne interest (i) in the case of fixed
rate Indebtedness, at the rate applicable thereto or (ii) in the case of
floating rate Indebtedness, at the rates which were or would have been
applicable thereto during the period when such Indebtedness was or was deemed to
be outstanding.

“Promotional Agreements” shall mean all manufacturer ingredient promotional
agreements between any Borrower or Guarantor and any product supplier or a
contract manufacturer pursuant to which, among other things, such Borrower or
Guarantor agrees to promote certain ingredients contained in the products
manufactured by such supplier and/or contract manufacturer or the packaging for
such products contains certain Intellectual Property of such supplier or
contract manufacturer, and such Borrower or Guarantor is granted an express or
implicit non-exclusive, royalty-free license to use certain Intellectual
Property of such supplier or contract manufacturer, as the same may be amended,
modified, supplemented, extended, renewed, restated or replaced.

“Pro Rata Share” shall mean as to any Lender, the fraction (expressed as a
percentage) the numerator of which is such Revolving Lender’s Revolving
Commitment and the denominator of which is the aggregate amount of the Revolving
Commitments of all Revolving Lenders, as adjusted from time to time in
accordance with the provisions of Section 13.7 hereof; provided, that, if the
Revolving Commitments have terminated, the numerator shall be the unpaid amount
of such Revolving Lender’s Revolving Exposure and the denominator shall be the
aggregate amount of Revolving Exposure of all Revolving Lenders.

“Push Down Reserve” means, a reserve implemented by the Agent within three
(3) Business Days after written notice is received from the Term Loan Agent
(such written notice, the “Push Down Reserve Notice”) in accordance with the
Term Loan Agreement and the Intercreditor Agreement in an amount equal to the
Push Down Reserve Amount, which such notice specifies the amount, if any, that
the aggregate Term Loan Outstandings exceed the Term Loan Borrowing Base (or,
Term Loan Borrowing Base II if applicable under the Term Loan Agreement at the
time) in each case, as reflected in the Term Loan Borrowing Base Certificate
most recently delivered by the Administrative Borrower to the Term Loan Agent;
provided that (a) the Push Down Reserve will only be implemented up to the Push
Down Reserve Amount at such time and (b) in accordance with the Intercreditor
Agreement, such Push Down Reserve may be terminated and/or adjusted from time to
time based on additional Push Down Reserve Notices or monthly reporting
certificates delivered by the Term Loan Agent to the Agent specifying that the
aggregate Term Loan Outstandings no longer exceed the Term Loan Borrowing Base
(or, Term Loan Borrowing Base II if applicable under the Term Loan Agreement at
the time) then in effect.

“Push Down Reserve Amount” means the lesser of (a) the amount, if any, that the
aggregate Term Loan Outstandings exceed the Term Loan Borrowing Base (or, Term
Loan Borrowing Base II if applicable under the Term Loan Agreement at the time)
in each case, as reflected in the Term Loan Borrowing Base Certificate most
recently delivered by the Administrative Borrower to the Term Loan Agent or
(b) the amount of Excess Availability at such time.

 

45



--------------------------------------------------------------------------------

“Push Down Reserve Notice” has the meaning assigned to such term in the
definition of “Push Down Reserve”.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 13.12.

“Qualified ECP Guarantor” shall mean, in respect of any Hedge Obligation, each
Borrower or Guarantor that has total assets exceeding $10,000,000 at the time
the relevant guarantee or grant of the relevant security interest becomes
effective with respect to such Hedge Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Property” shall mean all now owned and hereafter acquired real property of
each Borrower and Guarantor, including leasehold interests, together with all
buildings, structures, and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, wherever located.

“Receivables” shall mean all of the following now owned or hereafter arising or
acquired property of each Borrower and Guarantor: (a) all Accounts; (b) all
interest, fees, late charges, penalties, collection fees and other amounts due
or to become due or otherwise payable in connection with any Account; (c) all
payment intangibles of such Borrower or Guarantor; (d) letters of credit,
indemnities, guarantees, security or other deposits and proceeds thereof issued
payable to any Borrower or Guarantor or otherwise in favor of or delivered to
any Borrower or Guarantor in connection with any Account; or (e) all other
Accounts, contract rights, Chattel Paper, Documents, Instruments, notes, General
Intangibles and other forms of obligations owing to any Borrower or Guarantor,
whether from the sale and lease of goods or other property, licensing of any
property (including Intellectual Property or other General Intangibles),
franchising, rendition of services or from loans or advances by any Borrower or
Guarantor or to or for the benefit of any third Person (including loans or
advances to any Affiliates or Subsidiaries of any Borrower or Guarantor) or
otherwise associated with any Accounts, Inventory or General Intangibles of any
Borrower or Guarantor (including choices in action, causes of action, tax
refunds, tax refund claims, any funds which may become payable to any Borrower
or Guarantor in connection with the termination of any Plan or other employee
benefit plan and any other amounts payable to any Borrower or Guarantor from any
Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, casualty or any similar types of insurance and any proceeds
thereof and proceeds of insurance covering the lives of employees on which any
Borrower or Guarantor is a beneficiary).

“Recipient” means, as applicable, (a) the Agent, (b) any Lender and (c) the
Issuing Bank, or any combination thereof (as the context requires).

 

46



--------------------------------------------------------------------------------

“Records” shall mean, as to each Borrower and Guarantor, all of such Borrower’s
and Guarantor’s present and future books of account of every kind or nature,
purchase and sale agreements, invoices, ledger cards, bills of lading and other
shipping evidence, statements, correspondence, memoranda, credit files and other
data relating to the Collateral or any Account Debtor, together with the tapes,
disks, diskettes and other data and software storage media and devices, file
cabinets or containers in or on which the foregoing are stored (including any
rights of any Borrower or Guarantor with respect to the foregoing maintained
with or by any other Person).

“Refinanced Indebtedness” shall have the meaning set forth in Section 9.9(p)
hereof.

“Register” shall have the meaning set forth in Section 13.7 hereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Required Conditions” shall mean, with respect to any Specified Transaction,
either (a) Excess Availability exceeds fifteen percent (15%) of the Borrowing
Cap and the Fixed Charge Coverage Ratio is equal to or greater than 1.10 to 1.0,
in each case, calculated as of the date of such Specified Transaction both prior
to and after giving effect to such Specified Transaction, on a pro forma basis
using the most recent calculation of the Borrowing Base immediately prior to
such Specified Transaction; provided that the pro forma Fixed Charge Coverage
Ratio shall be calculated as of the last Test Period prior to the date of such
Specified Transaction for which financial statements for the fiscal month,
fiscal quarter or fiscal year then ended have been (or have been required to be)
delivered pursuant to Section 9.6(a)(i) and Section 9.6(a)(ii), as applicable,
or (b) Excess Availability exceeds the greater of (x) twenty percent (20%) of
the Borrowing Cap and (y) $20,000,000 calculated as of the date of such
Specified Transaction both prior to and after giving effect to such Specified
Transaction, on a pro forma basis using the most recent calculation of the
Borrowing Base immediately prior to such Specified Transaction.

“Required Lenders” shall mean, at any time, those Lenders whose Pro Rata Shares
aggregate fifty percent (50%) or more of the aggregate of the Revolving
Commitments of all Lenders, or if the Revolving Commitments shall have been
terminated, Lenders to whom at least fifty percent (50%) of the then outstanding
Obligations are owing.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Reserves” shall mean as of any date of determination, such amounts as Agent may
from time to time, establish and revise reasonably and in good faith reducing
the amount of Revolving Loans and Letters of Credit which would otherwise be
available to any Borrower under the lending formula(s) provided for herein:

(a) to reflect events, conditions, contingencies or risks which, as determined
by Agent reasonably and in good faith, materially and adversely affect, either
(i) the Collateral, its value or the amount that might be received by Agent from
the sale or other disposition or realization upon such Collateral, or (ii) the
assets or business of any Borrower or Guarantor or (iii) the security interests
and other rights of Agent or any Lender in the Collateral (including the
enforceability, perfection and priority thereof); or

 

47



--------------------------------------------------------------------------------

(b) to reflect Agent’s reasonable and good faith belief that any collateral
report or financial information furnished by or on behalf of any Borrower or
Guarantor to Agent is or may have been incomplete, inaccurate or misleading in
any material respect; or

(c) in respect of any state of facts which Agent believes reasonably and in good
faith determines constitutes a Default or an Event of Default (which reasonable
and good faith belief shall be relevant for purposes of this definition
regardless of whether the Agent has explicitly asserted any other rights to
which it may be entitled); or

(d) Push Down Reserves.

Without limiting the generality of the foregoing, Reserves may, at Agent’s
option, be established to reflect any of the following:

(i) Inventory shrinkage,

(ii) reserves in respect of markdowns and cost variances (pursuant to
discrepancies between the purchase order price of Inventory and the actual cost
thereof),

(iii) past due amounts in respect of sales, use and/or withholding taxes,

(iv) any amounts which are past due in respect of rental payments, service
charges or other amounts which are past due to (i) lessors of real property
other than retail store locations (“Non-Retail Store Locations”) or
(ii) consignees, warehousemen or bailees of Inventory or personal property
(“Warehouse Locations”), to the extent Inventory or Records are located in or on
such property (but not in respect of Non-Retail Store Locations or Warehouse
Locations (A) where Agent has received a Collateral Access Agreement executed
and delivered by the owner and lessor of such real property that Agent has
acknowledged in writing is in form and substance satisfactory to Agent or
(B) which do not (1) contain Records relating to Receivables or Inventory or
(2) in which either no Inventory or Inventory having a Value of less than
$250,000 is located, provided, that, notwithstanding, the foregoing Agent may,
at its option, establish Reserves in respect of amounts at any time due or to
become due to the owner and operator of such Non-Retail Store Location and
Warehouse Location as Agent shall reasonably determine in the event that any of
the following shall occurred: (A) an Event of Default shall have occurred and be
continuing, (B) any Borrower, Guarantor or Agent shall have received notice of
any event of default under (i) the lease with respect to such Non-Retail Store
Location or (ii) the bailee or warehouse agreement with respect to such
Warehouse Location or (C) any Borrower or Guarantor has granted to the lessor,
consignee, warehousemen or bailee a consensual security interest or lien upon
any assets of such Borrower or Guarantor (unless such security interest is
waived or subordinated to the security interest of Agent on terms and conditions
reasonably satisfactory to Agent),

 

48



--------------------------------------------------------------------------------

(v) any rental payments, service charges or other amounts owing to lessors of
retail store locations,

(A) which are past due and owing to lessors of retail store locations in states
other than Landlord Lien States (but not in respect of retail store locations
where Agent has received a Collateral Access Agreement executed and delivered by
the owner and lessor of such real property that Agent has acknowledged in
writing is in form and substance satisfactory to Agent), provided, that, Agent
may, at its option, establish Reserves in respect of amounts at any time due or
to become due to the owner and lessor of such a retail store location as Agent
shall reasonably determine in the event that any of the following shall
occurred: (1) an Event of Default shall have occurred and be continuing, (2) any
Borrower, Guarantor or Agent shall have received notice of any event of default
under the lease with respect to such location, or (3) any Borrower or Guarantor
has granted to the lessor a security interest or lien upon any assets of such
Borrower or Guarantor (unless such security interest is waived or subordinated
to the security interest of Agent on terms and conditions reasonably
satisfactory to Agent), and

(B) which are due or to become due to lessors of retail store locations located
in Landlord Lien States (but not in respect of retail store locations where
Agent has received a Collateral Access Agreement executed and delivered by the
owner and lessor of such real property that Agent has acknowledged in writing is
in form and substance satisfactory to Agent), provided, that, the Reserves
established pursuant to this clause (v)(B) as to any particular retail store
location shall not exceed at any time the aggregate of such amounts payable for
the next two (2) months to the lessors of such retail store locations, provided,
that, such limitation on the amount of the Reserves which may be established by
Agent pursuant to this clause (v)(B) shall only apply so long as: (1) no Event
of Default shall have occurred and be continuing, (2) neither a Borrower,
Guarantor nor Agent shall have received notice of any event of default under the
lease with respect to such location or (3) any Borrower or Guarantor has granted
a consensual lien or security interest upon any assets of such Borrower or
Guarantor (unless such security interest is waived or subordinated to the
security interest of Agent on terms and conditions reasonably satisfactory to
Agent),

(vi) any rental payments, service charges or other amounts which are past due to
lessors of personal property,

(vii) up to fifty (50%) percent of the aggregate amount of (A) merchandise gift
certificates, and (B) the dollar value of Frequent Buyer Program points as
accrued by Borrowers in accordance with GAAP,

(viii) an adverse change in the number of days of the turnover of Inventory or a
material change in the mix of the Inventory that results in an overall decrease
in the value thereof or a material deterioration in its nature or quality that
results in an overall decrease in the value thereof (but only to the extent not
addressed by the lending formulas in a manner satisfactory to Agent),

(ix) variances between the perpetual inventory records of Borrowers and the
results of test counts of Inventory conducted by Agent or at the request of
Agent pursuant to the terms of this Agreement, with respect thereto in excess of
the percentage reasonably acceptable to Agent but only to the extent that such
variances are not accounted for as Inventory shrinkage,

 

49



--------------------------------------------------------------------------------

(x) Inventory that may become obsolete, based on prior twelve (12) months
expired product expenses or Inventory currently in retail store locations that
was subject to previous store “giveaways” within the prior twelve (12) months,

(xi) the aggregate amount of deposits, if any, received by any Borrower from its
retail customers in respect of unfilled orders for merchandise,

(xii) the amount of Canadian Priority Payables, provided, that, any Reserve with
respect to clause (b) of the definition of Canadian Priority Payables shall only
be taken in respect of Eligible Inventory located in Canada,

(xiii) Bank Product Reserve, and

(xiv) E-Payables Reserve.

Agent will not establish new Reserves after the date hereof on account of any
circumstances, conditions, events or contingencies of which Agent has actual
knowledge as of the Closing Date. To the extent Agent may establish new criteria
or revise existing criteria (including percentages applied to determine the
amount of) for Eligible Credit Card Receivables, Eligible Accounts, or Eligible
Inventory so as to address any circumstances, condition, event or contingency in
a manner reasonably satisfactory to Agent, Agent shall not establish or increase
a Reserve for the same purpose. The amount of any Reserve established or
increased by Agent shall have a reasonable relationship to the event, condition
or other matter which is the basis for such Reserve as reasonably determined by
Agent in good faith and to the extent that such Reserve is in respect of amounts
that may be payable to third parties or is in respect of Bank Product Reserves,
Agent may, at its option, deduct such Reserve from the Aggregate Revolving
Commitments Amount at any time that such limit is less than the amount of the
Borrowing Base. Agent shall provide prior written notice to Administrative
Borrower of any material change in the categories of Reserves established after
the date hereof or in the manner such Reserves are calculated or any other
change to any item for the calculation thereof.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment, if any, of such Revolving Lender to make Revolving Loans and to
acquire participations in Letters of Credit, expressed as an amount representing
the maximum possible aggregate amount of such Revolving Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.4 and (b) assignments by or to such Revolving
Lender pursuant to Section 13.7. Each Revolving Lender’s Revolving Commitment as
of the Closing Date is the amount set forth opposite such Revolving Lender’s
name on Schedule 1 under the caption “Revolving Commitment”.

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s unpaid
Revolving Loans and its outstanding Letter of Credit Obligations.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 

50



--------------------------------------------------------------------------------

“Revolving Loans” shall mean the loans now or hereafter made by or on behalf of
any Revolving Lender or by Agent for the account of any Revolving Lender on a
revolving basis pursuant to the Credit Facility (involving advances, repayments
and readvances) as set forth in Section 2.1, Section 12.8 and Section 12.11
hereof.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Closing Date, Crimea,
Cuba, Iran, North Korea, and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or other relevant sanctions authority, (b) any Person operating, organized
or resident in a Sanctioned Country, (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b) or (d) any
Person otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) any other
relevant sanctions authority.

“Secured Parties” shall mean, collectively, (a) Agent, (b) Lenders, (c) the
Issuing Bank, and (d) any Bank Product Provider and Bank of America, N.A. (in
its capacity as a party to the E-Payables Agreement); provided, that, (i) as to
any Bank Product Provider and as to Bank of America, N.A., only to the extent of
the Obligations owing to such Bank Product Provider and Bank of America, N.A.,
as provided, in subsection (b) of the definition of Obligations set forth herein
and (ii) such parties are sometimes referred to herein individually as a
“Secured Party”.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Solvent” shall mean, at any time with respect to any Person, that at such time
such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the Closing Date, and (b) the assets and properties of such
Person at a fair valuation on a going concern basis (and including as assets for
this purpose at a fair valuation all rights of subrogation, contribution or
indemnification arising pursuant to any guarantees given by such Person) are
greater than the Indebtedness of such Person, and including subordinated and
contingent liabilities computed at the amount which, such Person has a
reasonable basis to believe, represents an amount which can reasonably be
expected to become an actual or matured liability (and including as to
contingent liabilities arising pursuant to any guarantee the face amount of such
liability as reduced to reflect the probability of it becoming a matured
liability).

“Special Agent Advances” shall have the meaning set forth in Section 12.11
hereof.

“Specified Closing Plan” means the model delivered to the Agent prior to the
Closing Date with the file name “Project Valor Model v2019-11-25 vF (70mm JPM &
70mm GACP - L + 900 BPS)” and titled “Project Valor Financial Model”.

 

51



--------------------------------------------------------------------------------

“Specified Transaction” means any (a) disposition of all or substantially all
the assets of or all the Capital Stock of any Subsidiary of the Parent or of any
business unit, line of business or division of the Parent or any of its
Subsidiaries for which historical financial statements are available,
(b) Permitted Acquisitions, (c) Investment that results in a Person becoming a
Borrower or Subsidiary, (d) the proposed incurrence of Permitted Subordinated
Indebtedness, or (e) the making of an Investment, dividend or distribution or
repurchase of Capital Stock in respect of which compliance with the Required
Conditions or any other financial ratio is by the terms of this Agreement is
required to be calculated on a pro forma basis.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the
Federal Reserve Board to which the Agent is subject with respect to the Adjusted
LIBO Rate, for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D). Such reserve percentages shall include those
imposed pursuant to Regulation D of the Federal Reserve Board. Eurodollar Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Store Accounts” shall have the meaning set forth in Section 6.3; provided that
the Store Accounts maintained by the Borrowers as of the Closing Date are
identified as “Store Accounts” on Schedule 8.10 hereto, and any replacement or
additional accounts of the Borrowers.

“Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Capital Stock or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Capital Stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency), managers, trustees or other
controlling Persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.

“Subsidiary Guarantors” shall have the meaning assigned to such term in the
definition of “Guarantors”.

“Supported QFC” has the meaning assigned to it in Section 13.12.

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan Agent” means GACP Finance Co., LLC, in its capacity as “Agent” under
the Term Loan Agreement, together with its successor and permitted assigns.

 

52



--------------------------------------------------------------------------------

“Term Loan Agreement” means that certain Loan and Security Agreement, dated as
of the Closing Date, among the Borrowers, the Parent, the financial institutions
from time to time party thereto as “Lenders” and the Term Loan Agent, as agent
for the Term Loan Lenders, as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the Intercreditor
Agreement.

“Term Loan Borrowing Base” shall mean the “Borrowing Base” as defined in the
Term Loan Agreement.

“Term Loan Borrowing Base II” shall mean the “Borrowing Base II” as defined in
the Term Loan Agreement.

“Term Loan Borrowing Base Certificate” means the Borrowing Base Certificate (as
defined in the Term Loan Agreement) from time to time delivered to the Term Loan
Agent in accordance with the terms of the Term Loan Agreement.

“Term Loan Documents” means the “Financing Agreements” as defined in the Term
Loan Agreement or the agreements and other documents governing other
Indebtedness incurred under Section 9.9(t).

“Term Loan Lender” means a “Lender” under and as defined in the Term Loan
Agreement.

“Term Loan Obligations” means all Indebtedness of the Borrower and the
Guarantors incurred or owing under the Term Loan Documents, including all
obligations in respect of the payment of principal, interest, fees, prepayment
premiums and indemnification obligations, and any refinancing of such
Indebtedness permitted under this Agreement and under the Intercreditor
Agreement; provided that such Indebtedness is subject to the Intercreditor
Agreement.

“Term Loan Outstandings” shall have the meaning assigned such term in the Term
Loan Agreement.

“Term Loan Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“Test Period” means the most recent period of twelve consecutive months of
Parent ended on or prior to such time (taken as one accounting period) in
respect of which financial statements for each month or fiscal year period have
been (or have been required to be) delivered pursuant to Section 9.6.

“Total Indebtedness” shall mean, at any date, the aggregate principal amount of
all Indebtedness of the Parent and its Subsidiaries at such date, determined on
a consolidated basis in accordance with GAAP.

“Type” when used in reference to any Revolving Loan or Borrowing, refers to
whether the rate of interest on such Revolving Loan, or on the Revolving Loans
comprising such Borrowing, is determined by reference to the Adjusted LIBO Rate
or the Alternate Base Rate.

 

53



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York, and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Agent may otherwise determine); provided, that, if, with respect to any
financing statement or by reason of any provisions of law, the perfection or the
effect of perfection or non-perfection of the security interests granted to the
Agent pursuant to applicable Financing Agreement is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
the State of New York, then “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions of
each Financing Agreement and any financing statement relating to such perfection
or effect of perfection or non-perfection.

“Ultimate Parent” shall mean Franchise Group, Inc., a Delaware corporation
(formerly known as Liberty Tax, Inc.).

“Unliquidated Obligations” means, at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any Obligation that is: (a) an obligation to reimburse a bank for drawings not
yet made under a letter of credit issued by it; (b) any other obligation
(including any guarantee) that is contingent in nature at such time; or (c) an
obligation to provide collateral to secure any of the foregoing types of
obligations.

“U.S. Person” means a Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in
Section 13.12.

“Valor Merger” means the “Merger” as defined in the Valor Merger Agreement as in
effect on November 11, 2019 and the other transactions expressly described
therein that are required to consummate the Merger.

“Valor Merger Agreement” means that certain Agreement and Plan of Merger, dated
as of August 7, 2019, by and among Ultimate Parent, Parent, and Original Parent,
as amended by that certain First Amendment to Agreement and Plan of Merger dated
as of November 11, 2019.

“Value” shall mean, as reasonably determined by Agent in good faith, with
respect to Inventory, the lower of (a) cost determined on the weighted average
cost basis in accordance with GAAP or (b) market value, provided, that, for
purposes of the calculation of the Borrowing Base, (i) the Value of the
Inventory shall not include: (A) the portion of the value of Inventory equal to
the profit earned by any Affiliate on the sale thereof to any Borrower unless
the sale by such Affiliate is a bona fide arm’s length transaction consistent
with the most recent appraisal received and accepted by Agent for the Inventory
and consistent with the prices previously paid by such Borrower in comparable
dealings with non-Affiliates, or (B) write-ups or write-downs in value with
respect to currency exchange rates and (ii) notwithstanding anything to the
contrary contained herein, the cost of the Inventory shall be computed in the
same manner and consistent with the most recent appraisal of the Inventory
received and accepted by Agent prior to the date hereof, if any.

“VAT” shall mean Value Added Tax imposed in Canada or any other jurisdiction and
any equivalent or similar tax applicable in any jurisdiction and including any
goods and services tax.

“Vintage” shall mean Vintage Capital Management LLC, a Delaware limited
liability company.

 

54



--------------------------------------------------------------------------------

“Vitamin Shoppe” shall mean Vitamin Shoppe Industries LLC, a New York limited
liability company, and its successors and assigns.

“Voting Stock” shall mean with respect to any Person, (a) one (1) or more
classes of Capital Stock of such Person having general voting powers to elect at
least a majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.

“VS Florida” shall mean Vitamin Shoppe Florida, LLC, a Delaware limited
liability company (f/k/a FDC Vitamins, LLC), and its successors and assigns.

“VS Global” shall mean Vitamin Shoppe Global, LLC, a Delaware limited liability
company, and its successors and assigns.

“VS Mariner” shall mean Vitamin Shoppe Mariner, LLC, a Delaware limited
liability company, and its successors and assigns.

“VSPS” shall mean Vitamin Shoppe Procurement Services, LLC, a Delaware limited
liability company, and its successors and assigns.

“Zero Balance Accounts” shall mean Deposit Accounts in which a balance of zero
is maintained by the depository institution at all times by automatically
transferring funds from a master Deposit Account to such Zero Balance Account in
an amount only large enough to cover checks presented and other debits to such
account, such that any such Zero Balance Account maintains an overnight balance
of zero dollars at all times.

SECTION 2.     CREDIT FACILITIES

2.1 Revolving Loans.

(a) Subject to and upon the terms and conditions contained herein, each
Revolving Lender severally (and not jointly) agrees to make its Pro Rata Share
of Revolving Loans to each Borrower from time to time in amounts requested by
such Borrower (or Administrative Borrower on behalf of such Borrower) in an
aggregate principal amount outstanding at any one time that will not result in
such Revolving Lender’s Pro Rata Share of the aggregate amount of Revolving
Loans and Letter of Credit Obligations then outstanding exceeding such Revolving
Lender’s Revolving Commitment. Subject to and upon the terms and conditions
contained herein, each Revolving Loan shall be comprised entirely of ABR Loans
or Eurodollar Rate Loans as each Borrower (or Administrative Borrower on behalf
of such Borrower) may from time to time request in accordance herewith, provided
that all Revolving Loans made on the date hereof must be made as ABR Loans but
may be converted into Eurodollar Rate Loans in accordance with Section 3.1(b)
hereof.

 

55



--------------------------------------------------------------------------------

(b) To the extent that any facts or circumstances (i) have led to Agent
establishing a Reserve pursuant to one provision of this Agreement, Agent shall
not establish any Reserves based on the same such facts or circumstances
pursuant to any other provision of this Agreement, and (ii) were taken into
account in calculating any component of the Borrowing Base, Agent shall not
establish any Reserves based on the same such facts or circumstances.

(c) Except in Agent’s discretion, with the consent of all Revolving Lenders, or
as otherwise provided in Section 12.8 or Section 12.11 herein, the Aggregate
Revolving Exposure any time shall not exceed the Borrowing Cap at such time.

(d) In the event that the Aggregate Revolving Exposure at any time exceeds the
Borrowing Cap at such time, (i) such event shall not limit, waive or otherwise
affect any rights of Agent or Lenders in such circumstances or on any future
occasions and (ii) Borrowers shall immediately repay to Agent the entire amount
of any such excess.

2.2 [Reserved].

2.3 Letters of Credit.

(a) Subject to and upon the terms and conditions contained herein and in the
Letter of Credit Documents, at the request of a Borrower (or Administrative
Borrower on behalf of such Borrower), Agent agrees to cause Issuing Bank to
issue, and Issuing Bank agrees to issue, for the account of such Borrower one or
more Letters of Credit, for the ratable risk of each Revolving Lender according
to its Pro Rata Share of Revolving Loans, containing terms and conditions
acceptable to Agent and Issuing Bank. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrowers to, or entered into by the Borrowers with, Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement.

(b) The Borrower requesting such Letter of Credit (or Administrative Borrower on
behalf of such Borrower) shall hand deliver or facsimile (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) to Issuing Bank and Agent (prior to 10:00 a.m., New York time, at
least three Business Days prior to the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be reasonably necessary to prepare, amend, renew or extend
such Letter of Credit. The form and terms of the proposed Letter of Credit shall
be reasonably satisfactory to Agent and Issuing Bank, and as of the date of
issuance, no order of any court, arbitrator or other Governmental Authority
shall purport by its terms to enjoin or restrain money center banks relevant to
the proposed issuance generally from issuing letters of credit of the type

 

56



--------------------------------------------------------------------------------

and in the amount of the proposed Letter of Credit, and no law, rule or
regulation applicable to money center banks generally and no request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over money center banks relevant to the proposed
issuance generally shall prohibit, or request that Issuing Bank refrain from,
the issuance of letters of credit generally or the issuance of such Letter of
Credit. If requested by Issuing Bank, the applicable Borrower also shall submit
a letter of credit application on Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrowers shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the Letter of Credit Obligations with respect to stand-by Letters
of Credit shall not exceed the Letter of Credit Limit, (ii) the terms and
conditions of Section 2.1 hereof shall be satisfied, and (iii) Excess
Availability, prior to giving effect to any Reserves with respect to such Letter
of Credit, on the date of the proposed issuance of any Letter of Credit shall be
equal to or greater than: (A) if the proposed Letter of Credit is for the
purpose of purchasing Eligible Inventory and the documents of title with respect
thereto are consigned to Issuing Bank, the sum of (1) the percentage equal to
one hundred (100%) percent minus the then applicable percentage with respect to
Eligible Inventory set forth in the definition of the term Borrowing Base
multiplied by the Value of such Eligible Inventory, plus (2) freight, taxes,
duty and other amounts which Agent estimates must be paid in connection with
such Inventory upon arrival and for delivery to one of such Borrower’s locations
for Eligible Inventory within the United States of America or Canada and (B) if
the proposed Letter of Credit is for any other purpose or the documents of title
are not consigned to Issuing Bank in connection with a Letter of Credit for the
purpose of purchasing Inventory, an amount equal to one hundred (100%) percent
of the Letter of Credit Obligations with respect thereto. Effective on the
issuance of each Letter of Credit, Reserves shall be established in the
applicable amount set forth in Section 2.3(b)(iii)(A) or Section 2.3(b)(iii)(B).

(c) Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) unless otherwise agreed by the Issuing Bank and
(including automatic or “evergreen” renewal) and (ii) the date that is five
(5) Business Days prior to the Maturity Date.

(d) Except in Agent’s discretion, with the consent of all Revolving Lenders, the
amount of all outstanding Letter of Credit Obligations with respect to stand-by
Letters of Credit shall not at any time exceed the Letter of Credit Limit.

(e) If Issuing Bank shall make any payment in respect of a Letter of Credit,
Borrowers shall reimburse such payment by paying to Agent an amount equal to
such payment not later than 2:00 p.m., New York time, on the date that such
payment is made, if Administrative Borrower shall have received notice of such
payment prior to 10:00 a.m., New York time, on such date, or, if such notice has
not been received by Administrative Borrower prior to such time on such date,
then not later than 2:00 p.m., New York time, on (i) the Business Day that
Administrative Borrower receives such notice, if such notice is received prior
to 10:00 a.m., New York time, on the day of receipt, or (ii) the Business Day
immediately following the day that Administrative Borrower receives such notice,
if such notice is not received prior to such time on the day of receipt. Each
drawing under any Letter of Credit or other amount payable in connection

 

57



--------------------------------------------------------------------------------

therewith when due shall constitute a request by the Borrower for whose account
such Letter of Credit was issued to Agent for a ABR Loan in the amount of such
drawing or other amount then due, and shall be made by Agent on behalf of
Revolving Lenders as a Revolving Loan (or Special Agent Advance, as the case may
be) (which Revolving Loan shall be deemed to reimburse the Issuing Bank for such
amount due). The date of such Revolving Loan shall be the date of the drawing or
as to other amounts, the due date therefor. Any payments made by or on behalf of
Agent or any Revolving Lender to Issuing Bank and/or related parties in
connection with any Letter of Credit shall constitute additional Revolving Loans
to such Borrower pursuant to this Section 2 (or Special Agent Advances as the
case may be).

(f) Borrowers’ joint and several obligation to reimburse Issuing Bank for any
payment under any Letter of Credit as provided in paragraph (e) of this Section
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against,
Borrowers’ obligations hereunder. Neither Agent, Revolving Lenders nor Issuing
Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of Issuing Bank; provided that the foregoing shall not
be construed to excuse Issuing Bank from liability to Borrowers to the extent of
any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by Borrowers to the extent permitted by applicable law)
suffered by any Borrower that are caused by Issuing Bank’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence, bad faith, or willful misconduct
on the part of Issuing Bank (as finally determined by a court of competent
jurisdiction), Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

58



--------------------------------------------------------------------------------

(g) Borrowers and Guarantors shall indemnify and hold Agent and Lenders harmless
from and against any and all losses, claims, damages, liabilities, costs and
expenses which Agent or any Lender may suffer or incur in connection with any
Letter of Credit and any documents, drafts or acceptances relating thereto,
including any losses, claims, damages, liabilities, costs and expenses due to
any action taken by Issuing Bank or correspondent with respect to any Letter of
Credit, except for such losses, claims, damages, liabilities, costs or expenses
that are a direct result of the gross negligence, bad faith or willful
misconduct of Agent or any Lender. Each Borrower and Guarantor assumes all risks
with respect to the acts or omissions of the drawer under or beneficiary of any
Letter of Credit and for such purposes the drawer or beneficiary shall be deemed
such Borrower’s agent. Each Borrower and Guarantor assumes all risks for, and
agrees to pay, all foreign, Federal, State and local taxes, duties and levies
relating to any goods subject to any Letter of Credit or any documents, drafts
or acceptances thereunder. Each Borrower and Guarantor hereby releases and holds
Agent and Lenders harmless from and against any acts, waivers, errors, delays or
omissions with respect to or relating to any Letter of Credit, except for the
gross negligence, bad faith or willful misconduct of Agent or any Lender. The
provisions of this Section 2.3(g) shall survive the payment of Obligations and
the termination of this Agreement.

(h) At any time after the occurrence and during the continuance of an Event of
Default,

(i) in connection with Inventory purchased pursuant to any Letter of Credit,
Borrowers and Guarantors shall, at Agent’s reasonable request, instruct all
suppliers, carriers, forwarders, customs brokers, warehouses or others receiving
or holding cash, checks, Inventory, documents or instruments in which Agent
holds a security interest that upon Agent’s request, such items are to be
delivered to Agent and/or subject to Agent’s order, and if they shall come into
such Borrower’s or Guarantor’s possession, to deliver them, upon Agent’s
reasonable request, to Agent in their original form; and

(ii) within three (3) Business Days that Administrative Borrower receives notice
from Agent or Required Lenders demanding the deposit of cash collateral pursuant
to this paragraph, Borrowers shall deposit in an account with Agent, in the name
of Agent and for the benefit of the Revolving Lenders (the “LC Collateral
Account”), an amount in cash equal to 105% of the Letter of Credit Obligations
as of such date plus accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in clause (g) or (h) of Section 10.1. Such
deposit shall be held by Agent as collateral for the payment and performance of
the Letter of Credit Obligations. Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account for so
long as the Event of Default which triggered the requirement for such funds to
be deposited is continuing and Borrowers hereby grant Agent a security interest
in the LC Collateral Account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole but
reasonable discretion of Agent and at Borrowers’ risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by Agent to
reimburse Issuing Bank for any draws under any Letter of Credit for which it has
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of Borrowers for the Letter of
Credit Obligations at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with Letter of
Credit Obligations representing greater than 50% of

 

59



--------------------------------------------------------------------------------

the total Letter of Credit Obligations), be applied to satisfy other
Obligations. If Borrowers are required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to Borrowers within three
Business Days after all such Events of Default have been cured or waived.

Except as otherwise provided herein, Agent shall not exercise any such rights
pursuant to this clause so long as no Event of Default shall have occurred and
be continuing. Borrowers and Guarantors shall, at Agent’s reasonable request,
designate Issuing Bank with respect to a Letter of Credit as the consignee on
all bills of lading and other negotiable and non-negotiable documents under such
Letter of Credit.

(i) Each Borrower and Guarantor hereby irrevocably authorizes and directs
Issuing Bank to name such Borrower or Guarantor as the account party therein and
to deliver to Agent all instruments, documents and other writings and property
received by Issuing Bank pursuant to the Letter of Credit and to accept and rely
upon Agent’s instructions and agreements with respect to all matters arising in
connection with the Letter of Credit or the Letter of Credit Documents with
respect thereto. Nothing contained herein shall be deemed or construed to grant
any Borrower or Guarantor any right or authority to pledge the credit of Agent
or any Revolving Lender in any manner. Borrowers and Guarantors shall be bound
by any reasonable interpretation made in good faith by Agent or Issuing Bank
under or in connection with any Letter of Credit or any documents, drafts or
acceptances thereunder, notwithstanding that such interpretation may be
inconsistent with any instructions of any Borrower or Guarantor.

(j) Immediately upon the issuance or amendment of any Letter of Credit, each
Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased and received, without recourse or warranty, an undivided interest and
participation to the extent of such Revolving Lender’s Pro Rata Share of the
liability with respect to such Letter of Credit and the obligations of Borrowers
with respect thereto (including all Letter of Credit Obligations with respect
thereto). Each Revolving Lender shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and be obligated to
pay to Issuing Bank therefor and discharge when due, its Pro Rata Share of all
of such obligations arising under such Letter of Credit. Without limiting the
scope and nature of each Revolving Lender’s participation in any Letter of
Credit, to the extent that Issuing Bank has not been reimbursed or otherwise
paid as required hereunder or under any such Letter of Credit, each such
Revolving Lender shall pay to Issuing Bank its Pro Rata Share of such
unreimbursed drawing or other amounts then due to Issuing Bank in connection
therewith.

(k) The obligations of Borrowers to pay Letter of Credit Obligations and the
obligations of Revolving Lenders to make payments to Agent for the account of
Issuing Bank with respect to Letters of Credit shall be absolute, unconditional
and irrevocable and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances, whatsoever, notwithstanding the
occurrence or continuance of any Default, Event of Default, the failure to
satisfy any other condition set forth in Section 4 or any other event or
circumstance. If such amount is not made available by a Revolving Lender when
due, Agent shall be entitled to recover such amount on demand from such
Revolving Lender with interest thereon, for each day from the date such amount
was due until the date such amount is paid to Agent at the Interest Rate then
payable by any Borrower in respect of Revolving Loans that are Prime Rate Loans.
Any such reimbursement shall not relieve or otherwise impair the obligation of
Borrowers to reimburse Issuing Bank under any Letter of Credit or make any other
payment in connection therewith.

 

60



--------------------------------------------------------------------------------

(l) If Issuing Bank shall make any payment under any Letter of Credit, then,
unless Borrowers shall reimburse such payment in full on the date such payment
is made, the unpaid amount thereof shall bear interest, for each day from and
including the date such payment is made to but excluding the date that the
Borrowers reimburse such payment including a reimbursement pursuant to any ABR
Loan made by Agent in accordance with paragraph (e) of this Section, at the rate
per annum then applicable to ABR Loans; provided that, if Borrowers fail to
reimburse such payment when due pursuant to paragraph (e) of this Section, then
Agent may, at its option, and Agent shall, at the direction of the Required
Lenders, increase the Applicable Margin otherwise used to calculate the interest
rate for ABR Loans by two (2%) percent per annum; provided that such increased
Applicable Margins shall only apply to such unpaid amount and not to any other
Obligations, outstanding hereunder. Interest accrued pursuant to this paragraph
shall be for the account of Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e) of
this Section to reimburse Issuing Bank shall be for the account of such
Revolving Lender to the extent of such payment.

(m) Issuing Bank may be replaced at any time by written agreement among the
Administrative Borrower, Agent, the replaced Issuing Bank and the successor
Issuing Bank. Agent shall notify Lenders of any such replacement of Issuing
Bank. At the time any such replacement shall become effective, Borrowers shall
pay all unpaid fees accrued for the account of the replaced Issuing Bank as
described in Section 3.2(b) hereof. From and after the effective date of any
such replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of Issuing Bank under this Agreement with respect to Letter of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

2.4 Termination, Reductions or Increases of Aggregate Revolving Commitment
Amounts.

(a) The Borrowers may at any time terminate the Revolving Commitments upon the
Payment in Full of the Obligations.

(b) The Borrowers may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrowers shall not terminate or reduce the Revolving Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.4(e) and Section 2.9, the Aggregate Revolving Exposure
would exceed the Borrowing Cap then in effect.

 

61



--------------------------------------------------------------------------------

(c) The Borrowers shall notify Agent of any election to terminate or reduce the
Aggregate Revolving Commitment Amounts pursuant to Section 2.4(a) or (b), as
applicable, at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof; provided that the Borrowers shall not reduce the Aggregate Revolving
Commitment Amounts if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.4(e) and/or 2.9, the Aggregate Revolving
Exposure then outstanding would exceed the Borrowing Cap. Promptly following
receipt of any such notice, Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrowers pursuant to this Section 2.4(c)
shall be irrevocable; provided that a notice of termination of the Aggregate
Revolving Commitment Amounts may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by Administrative Borrower (by notice to Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Aggregate Revolving Commitment Amounts shall be permanent and
may not be reinstated. Each reduction of the Aggregate Revolving Commitment
Amounts shall be made ratably among the Lenders in accordance with each Lender’s
Pro Rata Share.

(d) Increase of Aggregate Revolving Commitment Amounts.

(i) The Borrowers shall have the right to increase the Revolving Commitments by
obtaining additional Revolving Commitments, either from one or more of the
Lenders or another lending institution; provided that (A) any such request for
an increase shall be in a minimum amount of $5,000,000, (B) the Administrative
Borrower, on behalf of the Borrowers, may make a maximum of four (4) such
requests, (C) after giving effect thereto, the sum of the total of the
additional Revolving Commitments added pursuant to this Section 2.4(d) does not
exceed $20,000,000, (D) the Agent and the Issuing Bank have approved any such
new Lender, such approvals not to be unreasonably withheld, (E) any such new
Lender assumes all of the rights and obligations of a “Lender” hereunder,
(F) the procedures described in Section 2.4(d)(ii) below have been satisfied and
(G) the Agent shall be satisfied that such increase in the Revolving Commitments
and all Loans or Letters of Credit that could be incurred or issued thereunder
is permitted under the Intercreditor Agreement and the Term Loan Agreement, each
as in effect at such time. Nothing contained in this Section 2.4(d) shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Revolving Commitment hereunder at any time.

(ii) Any amendment hereto for such an increase or addition shall be in form and
substance reasonably satisfactory to the Agent and shall only require the
written signatures of the Agent, the Borrowers and each Lender being added or
increasing its Revolving Commitment. As a condition precedent to such an
increase or addition, the Borrowers shall deliver to the Agent (A) a certificate
of each Loan Party signed by an authorized officer of such Loan Party
(1) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (2) in the case of the Borrowers,
certifying that, before and after giving effect to such increase or addition,
(x) the representations and warranties contained in Section 8 and the other
Financing Agreements are true and correct in all material respects (without
duplication of any materiality qualification applicable thereto), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date and (y) no Default or Event of Default exists, and (B) legal
opinions and documents consistent with those delivered on the Closing Date, to
the extent requested by the Agent. If the Borrowers elect to increase the
Aggregate Revolving

 

62



--------------------------------------------------------------------------------

Commitment Amounts by increasing the Revolving Commitment of a Lender, the
Borrowers and such Lender shall execute and deliver to the Agent an agreement
substantially in the form of Exhibit F (a “Commitment Increase Agreement”) or in
such other form, including an amendment to this Agreement, otherwise acceptable
to the Agent. If the Borrowers elect to increase the Aggregate Revolving
Commitment Amounts by causing an additional Lender to become a party to this
Agreement and there is no increased Revolving Commitment by an existing Lender,
then the Borrowers and such additional Lender shall execute and deliver to the
Agent an agreement substantially in the form of Exhibit G (an “Additional Lender
Agreement”) or in such other form, including an amendment to this Agreement,
otherwise acceptable to the Agent. Each such additional Lender shall submit to
the Agent an Administrative Questionnaire and a processing and recordation fee
of $3,500. The Borrowers shall, if requested by the additional Lender, deliver a
promissory note payable to such additional Lender in a principal amount equal to
its Revolving Commitment, and otherwise duly completed.

(iii) On the effective date of any such increase or addition, (A) any Lender
increasing (or, in the case of any newly added Lender, extending) its Revolving
Commitment shall make available to the Agent such amounts in immediately
available funds as the Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase or addition and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all the
Lenders to equal its revised Pro Rata Share of such outstanding Revolving Loans,
and the Agent shall make such other adjustments among the Lenders with respect
to the Revolving Loans then outstanding and amounts of principal, interest,
commitment fees and other amounts paid or payable with respect thereto as shall
be necessary, in the opinion of the Agent, in order to effect such reallocation
and (B) the Borrowers shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any increase (or addition) in the
Revolving Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Administrative Borrower, in accordance with the
requirements of Section 3.7). The deemed payments made pursuant to clause (B) of
the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Rate
Loan, shall be subject to indemnification by the Borrowers pursuant to the
provisions of Section 3.7 if the deemed payment occurs other than on the last
day of the related Interest Periods. Within a reasonable time after the
effective date of any increase or addition, the Agent shall, and is hereby
authorized and directed to, revise Schedule 1 to reflect such increase or
addition and such revised Schedule 1 shall replace the old Schedule 1 and become
part of this Agreement.

(iv) Upon its receipt of a duly completed and executed Additional Lender
Agreement or Commitment Increase Agreement, as applicable, and the satisfaction
of each other condition to the applicable increase in the Aggregate Revolving
Commitment Amounts in accordance with Section 2.4(d)(i) and (ii), Agent shall
accept such Revolving Commitment Increase Certificate and record, within three
(3) Business Days, the information contained therein in the Register required to
be maintained by Agent pursuant to Section 13.7(b). No increase in the Aggregate
Revolving Commitment Amounts shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this
Section 2.4(d)(iv).

 

63



--------------------------------------------------------------------------------

(e) Mandatory Prepayment Related to Reduction of Aggregate Revolving Commitment
Amounts. If, after giving effect to any termination or reduction of the
Aggregate Revolving Commitment Amounts pursuant to Section 2.4(a) or (b), the
Aggregate Revolving Exposure exceeds the total Revolving Commitments, then the
Borrowers shall (i) prepay the Loans as provided in Section 2.9 on the date of
such termination or reduction in an aggregate principal amount equal to such
excess, and (ii) if any excess remains after prepaying all of the Loans as a
result of a Letter of Credit Obligation, pay to Agent on behalf of the Lenders
an amount equal to such excess to be held as cash collateral as provided in
Section 2.3(h).

2.5 Revolving Commitments. The aggregate amount of each Revolving Lender’s Pro
Rata Share of the Revolving Loans and Letter of Credit Obligations shall not
exceed the amount of such Revolving Lender’s Revolving Commitment, as the same
may from time to time be amended in accordance with the provisions hereof.

2.6 Bank Products. The Loan Parties, or any of their Subsidiaries, may (but no
such Person is required to) request that the Bank Product Providers provide or
arrange for such Person to obtain Bank Products from Bank Product Providers, and
each Bank Product Provider may, in its sole discretion, provide or arrange for
such Person to obtain the requested Bank Products. The Loan Parties and any of
their Subsidiaries that obtain Bank Products shall indemnify and hold Agent,
each Lender and their respective Affiliates harmless from any and all
obligations now or hereafter owing to any other Person by any Bank Product
Provider in connection with any Bank Products other than for gross negligence or
willful misconduct on the part of any such indemnified Person. This Section 2.6
shall survive the payment of the Obligations and the termination of this
Agreement. Borrower and its Subsidiaries acknowledge and agree that the
obtaining of Bank Products from Bank Product Providers (a) is in the sole
discretion of such Bank Product Provider, and (b) is subject to all rules and
regulations of such Bank Product Provider. Upon the request by the Loan Parties
and the acceptance by such Bank Product Provider in the first sentence of this
Section 2.6, such Bank Product Provider shall be deemed a party hereto for
purposes of any reference in a Financing Agreement to the parties for whom Agent
is acting, provided, that, the rights of such Bank Product Provider hereunder
and under any of the other Financing Agreements shall consist exclusively of
such Bank Product Provider’s right to share in payments and collections out of
the Collateral as set forth herein. Each Lender or Affiliate thereof providing
Bank Products for, or having Hedge Agreements with, any Loan Party or any
Subsidiary of a Loan Party shall deliver to Agent, promptly after entering into
such Hedge Agreement or Bank Product, written notice setting forth the aggregate
amount of all Hedge Obligations or Obligations arising under or pursuant to any
Bank Products of such Loan Party or Subsidiary to such Lender or Affiliate
(whether matured or unmatured, absolute or contingent). In addition, each such
Lender or Affiliate thereof shall deliver to Agent, from time to time after a
significant change therein or upon a request therefor, a summary of the amounts
due or to become due in respect of such Hedge Obligations and Obligations
arising under or pursuant to any Bank Products. The most recent information
provided to Agent shall be used in determining the amounts to be applied in
respect of such Hedge Obligations and/or Obligations arising under or pursuant
to any Bank Products pursuant to Section 6.4(a) and which tier of the waterfall,
contained in Section 6.4(a), such Hedge Obligations and/or Obligations arising
under or pursuant to any Bank Products will be placed.

 

64



--------------------------------------------------------------------------------

2.7 Joint and Several Liability. Borrowers shall be liable for all Obligations
due to Agent, Issuing Bank and Secured Parties under this Agreement, regardless
of which Borrower actually receives the Loans, Letters of Credit or other
extensions of credit hereunder or the amount of such Loans received or the
manner in which Agent accounts for such Loans, Letters of Credit or other
extensions of credit on its books and records. The Obligations with respect to
Loans and Letters of Credit or other extensions of credit made to a Borrower,
and the Obligations arising as a result of the joint and several liability of a
Borrower hereunder, with respect to Loans and Letters of Credit or other
extensions of credit made to the other Borrowers hereunder, shall be separate
and distinct obligations, but all such Obligations shall be primary obligations
of all Borrowers. The Obligations arising as a result of the joint and several
liability of a Borrower hereunder with respect to Loans, Letters of Credit or
other extensions of credit made to the other Borrowers hereunder shall, to the
fullest extent permitted by law, be unconditional irrespective of (a) the
validity or enforceability, avoidance or subordination of the Obligations of the
other Borrowers or of any promissory note or other document evidencing all or
any part of the Obligations of the other Borrowers, (b) the absence of any
attempt to collect the Obligations from the other Borrowers, any Guarantor or
any other security therefor, or the absence of any other action to enforce the
same, (c) the failure by Agent to take any steps to perfect and maintain its
security interest in, or to preserve its rights and maintain its security or
collateral for the Obligations of the other Borrowers and Guarantors, (d) the
election of Agent in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code, (e) the disallowance
of all or any portion of the claim(s) of Agent for the repayment of the
Obligations of the other Borrowers and Guarantors under Section 502 of the
Bankruptcy Code, or (f) any other circumstances which might constitute a legal
or equitable discharge or defense of any obligor, other than the payment of the
Obligations and the willful misconduct, bad faith or gross negligence of Agent,
any Issuing Bank or Lenders as determined pursuant to a final, non-appealable
order of a court of competent jurisdiction. With respect to the Obligations
arising as a result of the joint and several liability of a Borrower hereunder
with respect to Loans, Letters of Credit or other extensions of credit made to
the other Borrowers hereunder, each Borrower and Guarantor waives, until the
Obligations shall have been paid in full in immediately available funds and this
Agreement shall have been terminated, any right to enforce any right of
subrogation or any remedy which Agent now has or may hereafter have against
Borrowers and Guarantors, any endorser or any guarantor of all or any part of
the Obligations, and any benefit of, and any right to participate in, any
security or collateral given to Agent. Upon any Event of Default and for so long
as the same is continuing, Agent may proceed directly and at once, without
notice, against any Borrower or Guarantor to collect and recover the full
amount, or any portion of the Obligations, without first proceeding against the
other Borrowers or any other Person, or against any security or collateral for
the Obligations. Each Borrower and Guarantor consents and agrees that Agent and
Lenders shall be under no obligation to marshal any assets in favor of
Borrower(s) or Guarantors against or in payment of any or all of the
Obligations.

2.8 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Revolving Lender is a
Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 3.2(a);

 

65



--------------------------------------------------------------------------------

(b) the Revolving Commitment and the Pro Rata Share of the then outstanding
Obligations of such Defaulting Lender shall not be included in determining
whether all Lenders or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 11.4), provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender disproportionately than other affected Lenders shall require the consent
of such Defaulting Lender;

(c) if any Letter of Credit Obligation exists at the time a Revolving Lender
becomes a Defaulting Lender then:

(i) all or any part of the Letter of Credit Obligations shall be reallocated
among the Revolving Lenders (other than those that are also Defaulting Lenders)
in accordance with their respective Pro Rata Share of Revolving Loans but only
to the extent (x) the sum of all Revolving Lenders’ (other than those that are
also Defaulting Lenders) Pro Rata Share of the then outstanding Obligations
consisting of Revolving Loans plus such Defaulting Lender’s Letter of Credit
Obligations does not exceed the total of all Revolving Lenders’ (other than
those that are also Defaulting Lenders) Commitments and (y) the conditions set
forth in Section 4.2 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrowers shall within three (3) Business Days following
notice by Agent cash collateralize such Defaulting Lender’s pro rata share of
the Letter of Credit Obligations (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.3(h)(i) for so long as such Letter of Credit Obligation are
outstanding;

(iii) if Borrowers cash collateralize any portion of such Defaulting Lender’s
pro rata share of the Letter of Credit Obligations pursuant to Section 2.8(c),
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.2 with respect to such Defaulting Lender’s Letter of
Credit Obligations during the period such Defaulting Lender’s pro rata share of
the Letter of Credit Obligations is cash collateralized;

(iv) if the Letter of Credit Obligations of the non-Defaulting Lenders is
reallocated pursuant to Section 2.8(c), then the fees payable to the Revolving
Lenders pursuant to Section 3.2 shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Share; and

(v) if any Defaulting Lender’s Letter of Credit Obligations are neither cash
collateralized nor reallocated pursuant to Section 2.8(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all facility fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such Letter of Credit Obligations) and letter of
credit fees payable under Section 3.2 with respect to such Defaulting Lender’s
pro rata share of the Letter of Credit Obligations shall be payable to the
Issuing Bank until such pro rata share of the Letter of Credit Obligations is
cash collateralized and/or reallocated;

 

66



--------------------------------------------------------------------------------

(d) the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the Commitments of the Revolving Lenders (other than those that are
also Defaulting Lenders) and/or cash collateral will be provided by Borrowers in
accordance with Section 2.8(c), and participating interests in any such newly
issued or increased Letters of Credit shall be allocated among Revolving Lenders
(other than those that are also Defaulting Lenders) in a manner consistent with
Section 2.8(c)(i) (and Defaulting Lenders shall not participate therein);

(e) in the event and on the date that each of Agent, Borrowers and the Issuing
Bank agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Letter of Credit
Obligations of the other Revolving Lenders shall be readjusted to reflect the
inclusion of such Revolving Lender’s Revolving Commitment and on such date such
Revolving Lender shall purchase at par such of the Revolving Loans and Letter of
Credit Obligations of the other Revolving Lenders as Agent shall determine may
be necessary in order for such Revolving Lender to hold such Revolving Loans in
accordance with its Pro Rata Share of Revolving Loans; and

(f) Agent shall not be obligated to transfer to a Defaulting Lender any payments
received by Agent for the Defaulting Lender’s benefit, nor shall a Defaulting
Lender be entitled to the sharing of any payments hereunder (including any
principal, interest or fees). Amounts payable to a Defaulting Lender shall
instead be paid to or retained by Agent. Agent may hold and, in its discretion,
relend to a Borrower the amount of all such payments received or retained by it
for the account of such Defaulting Lender. The operation of this Section shall
not be construed to increase or otherwise affect the Revolving Commitment of any
Revolving Lender, or relieve or excuse the performance by any Borrower or
Guarantor of their duties and obligations hereunder.

2.9 Prepayment of Loans.

(a) Borrowers shall have the right at any time and from time to time to prepay
any Loan in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section;

(b) Administrative Borrower shall notify Agent by telephone (confirmed by
facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Rate Loan, not later than 11:00 a.m., New York time, three Business
Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Loan, not later than 11:00 a.m., New York time, one Business Day before the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Loan or portion thereof to be
prepaid. Promptly following receipt of any such notice relating to a Loan, Agent
shall advise the Lenders of the contents thereof. Each prepayment of the
Revolving Loans shall be applied ratably to the Revolving Loans. Prepayments
shall be accompanied by accrued interest to the extent required by Section 3.1.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Loan Party or any Subsidiary of a Loan Party in respect of any
Prepayment Event, then, subject to the Intercreditor Agreement, (A) the
Administrative Borrower shall promptly notify the Agent in writing of such
Prepayment Event (including the amount of the estimated Net Proceeds to be
received by a Borrower or a Guarantor thereof) and (B) within five (5) Business
Days (or immediately in the case of any issuance or incurrence of Indebtedness
or the issuance of

 

67



--------------------------------------------------------------------------------

Capital Stock, as the case may be) after receipt by any Borrower or Guarantor of
any Net Proceeds of such Prepayment Event, the Administrative Borrower shall
deliver, or cause to be delivered, an amount equal to 100% of such Net Proceeds
to the Agent to, subject to the Intercreditor Agreement, prepay the Obligations
and cash collateralize the LC Exposure as set forth in Section 2.3(h); provided
that any Net Proceeds attributable to the Term Loan Priority Collateral shall be
applied in accordance with the Term Loan Documents, and provided further, that
the Loan Parties shall be permitted to apply such Net Proceeds (or any portion
thereof) from Events of Loss to replace, repair, restore or rebuild the assets
subject to an Event of Loss or to purchase or construct other assets useful in
the business of the Loan Parties, provided that (i) no Event of Default has
occurred and is continuing and (ii) any such Net Proceeds arising from such
Event of Loss not (x) used to so replace, repair, restore or rebuild the assets
subject to such Event of Loss, or to purchase or construct other assets useful
in the business of the Loan Parties following such Event of Loss, within 180
days after the receipt of such Net Proceeds, or (y) committed to be used to so
replace, repair, restore or rebuild the assets subject to such Event of Loss, or
to purchase or construct other assets useful in the business of the Loan Parties
following such Event of Loss, within 180 days after the receipt of such Net
Proceeds, and subsequently used as so committed within 180 days after the end of
such initial 180-day period, in each case (as to clauses (x) and (y)), shall be
applied to the prepayment of the Obligations and cash collateralize the LC
Exposure as set forth in Section 2.3(h) in an aggregate amount equal to 100% of
such Net Proceeds.

2.10 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Revolving Commitments. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 3.4, each Borrowing and shall be comprised entirely of
ABR Loans or Eurodollar Rate Loans as the Administrative Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Rate Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan (and in the case of an Affiliate, the provisions of Sections 3.3, 3.4,
3.5 and 3.6 shall apply to such Affiliate to the same extent as to such Lender);
provided that any exercise of such option shall not affect the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $3,000,000. ABR Borrowings may be in any amount.
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of six (6) Eurodollar
Borrowings outstanding.

 

68



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the Administrative
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

2.11 Requests for Borrowings.

(a) To request a Borrowing, the Administrative Borrower shall notify the Agent
of such request either in writing (delivered by hand or fax) by delivering a
Borrowing Request signed by a Authorized Officer of the Administrative Borrower
or through Electronic System if arrangements for doing so have been approved by
the Agent not later than (a) in the case of a Eurodollar Borrowing, 2:00 p.m.,
New York time, three (3) Business Days before the date of the proposed Borrowing
or (b) in the case of an ABR Borrowing, 1:00 p.m., New York time, on the date of
the proposed Borrowing; provided that any such notice of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.3(e) may be given not later than 10:00 a.m., New York time, on the
date of such proposed Borrowing. Each such Borrowing Request shall be
irrevocable. Each such written (or if permitted, telephonic) Borrowing Request
shall specify the following information:

(i) the name of the applicable Borrower(s);

(ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the applicable Borrower(s)
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

2.12 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Administrative Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The
Administrative Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

 

69



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Administrative Borrower
shall notify the Agent of such election either in writing (delivered by hand or
fax) by delivering an Interest Election Request signed by a Authorized Officer
of the Administrative Borrower or through Electronic System if arrangements for
doing so have been approved by the Agent by the time that a Borrowing Request
would be required under Section 2.11 if the Borrowers were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable.

(c) Each written Interest Election Request (including requests submitted through
Electronic System) shall specify the following information:

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Agent shall
advise each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Administrative Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Agent, at the request of the
Required Lenders, so notifies the Administrative Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

70



--------------------------------------------------------------------------------

SECTION 3. INTEREST AND FEES

3.1 Interest Payments.

(a) The Loans comprising ABR Borrowings shall bear interest at the Alternate
Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, (i) during the occurrence and continuance of
an Event of Default, the Agent or the Required Lenders may, at their option, by
notice to the Administrative Borrower, declare that (A) all Loans shall bear
interest at 2% plus the rate otherwise applicable to such Loans as provided in
the preceding paragraphs of this Section and (B) in the case of any other amount
outstanding hereunder, such amount shall accrue at 2% plus the rate applicable
to such fee or other obligation as provided hereunder and (ii) during the
occurrence and continuance of an Event of Default described in Section 10.1(a),
Section 10.1(g) or Section 10.1(h), (A) all Loans shall bear interest at 2% plus
the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section and (B) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% plus the rate applicable to such fee
or other obligation as provided hereunder, in each case under this clause
(c) without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by each Borrower and Guarantor for the period from and
after the date of the occurrence of such Event of Default and for so long as
such Event of Default is continuing.

(d) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the Maturity Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Rate Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Agent, and such
determination shall be conclusive absent manifest error.

3.2 Fees.

(a) Borrowers shall pay to Agent, for the account of Revolving Lenders, monthly
an unused line fee at a rate equal to one-quarter percent (0.25%) per annum
calculated upon the amount by which the Aggregate Revolving Commitment Amounts
exceeds the average daily principal balance of the outstanding Revolving Loans
and Letters of Credit during the

 

71



--------------------------------------------------------------------------------

immediately preceding month (or part thereof), in which case it shall be
calculated on the basis of days actually elapsed during such month) while this
Agreement is in effect and for so long thereafter as any of the Obligations
(other than indemnities and contingent Obligations which survive the termination
of this Agreement and the other Financing Agreements) are outstanding, which fee
shall be payable on the first day of each month in arrears.

(b) In the case of all Letters of Credit, Borrowers shall pay to Agent, for the
account of Revolving Lenders, a fee at a rate equal to Applicable Margin for
Eurodollar Rate Loans (then in effect) per annum on the average daily maximum
amount available to be drawn under all of such Letters of Credit for the
immediately preceding month (or part thereof), in which case it shall be
calculated on the basis of days actually elapsed during such month) payable in
arrears as of the first day of each succeeding month, computed for each day from
the date of issuance to the date of expiration; except that Borrowers shall pay,
at Agent’s option, with notice, such fee at a rate two (2%) percent greater than
the otherwise applicable rate on such average daily maximum amount for: (i) the
period from and after the date of termination or non-renewal of this Agreement
until Revolving Lenders have received full and final payment of all Obligations
(other than contingent Obligations not yet accrued) notwithstanding entry of a
judgment against any Borrower or Guarantor and (ii) the period from and after
the date of the occurrence of an Event of Default for so long as such Event of
Default is continuing. Such letter of credit fees shall be calculated on the
basis of a three hundred sixty (360) day year and actual days elapsed and the
obligation of Borrowers to pay such fee shall survive the termination or
non-renewal of this Agreement. In addition to the letter of credit fees provided
above, Borrowers shall pay to Issuing Bank for its own account (without sharing
with Lenders), a letter of credit fronting fee equal to one-quarter of one
(1/4%) percent (on a per annum basis) calculated upon the daily outstanding
balance of the Letter of Credit Obligations for the immediately preceding month
(or part thereof), payable in arrears as of the first day of each succeeding
month and negotiation fees agreed to by Borrowers and Issuing Bank from time to
time and the customary charges from time to time of Issuing Bank with respect to
the issuance, amendment, transfer, administration, cancellation and conversion
of, and drawings under, such Letters of Credit.

(c) Borrowers shall pay to Agent the other fees and amounts set forth in the Fee
Letter in the amounts and at the times specified therein. To the extent payment
in full of the applicable fee is received by Agent from Borrowers on or about
the date hereof, Agent shall pay to each Lender its share of such fees in
accordance with the terms of the arrangements of Agent with such Lender.

3.3 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

 

72



--------------------------------------------------------------------------------

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes
covered by Section 3.5 or (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrowers will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Agent and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Administrative Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

73



--------------------------------------------------------------------------------

3.4 Alternate Rate of Interest; Illegality.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Agent determines (which determination shall be conclusive and binding
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, by means of an Interpolated Rate or because the LIBO Screen
Rate is not available or published on a current basis) for such Interest Period;
or

(ii) the Agent is advised by the Required Lenders that the Adjusted LIBO Rate or
the LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Agent shall give notice thereof to the Administrative Borrower and the
Lenders through Electronic System as provided in Section 13.3 as promptly as
practicable thereafter and, until the Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and any such Eurodollar Borrowing shall be repaid or converted into
an ABR Borrowing on the last day of the then current Interest Period applicable
thereto, and (B) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

(b) If any Lender determines that any Requirement of Law has made it unlawful,
or if any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable lending office to make, maintain, fund or continue any
Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Administrative Borrower through the Agent, any obligations of
such Lender to make, maintain, fund or continue Eurodollar Rate Loans or to
convert ABR Borrowings to Eurodollar Borrowings will be suspended until such
Lender notifies the Agent and the Administrative Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrowers will upon demand from such Lender (with a copy to the Agent),
either convert or prepay all Eurodollar Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such conversion or prepayment, the Borrowers will also pay accrued
interest on the amount so converted or prepaid.

 

74



--------------------------------------------------------------------------------

(c) If at any time the Agent determines (which determination shall be conclusive
absent manifest error) that (i) the circumstances set forth in clause (a)(i)
have arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a)(i) have not arisen but either (w) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Agent has made a public statement identifying a specific
date after which the LIBO Screen Rate may no longer be used for determining
interest rates for loans, then the Agent and the Administrative Borrower shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin). Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Agent shall not have received, within five (5) Business Days of the date notice
of such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (c) (but, in the case of the circumstances described in clause
(ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of this
Section 3.4(c), only to the extent the LIBO Screen Rate for such Interest Period
is not available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid or converted into an ABR
Borrowing on the last day of the then current Interest Period applicable
thereto, and (y) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

3.5 Withholding of Taxes; Gross-Up.

(a) Payment Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Financing Agreement shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.5) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

75



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 3.5, such
Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any the Administrative
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so) and (ii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Financing Agreement, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to setoff and apply any and all amounts at any time
owing to such Lender under any Financing Agreement or otherwise payable by the
Agent to such Lender from any other source against any amount due to the Agent
under this paragraph (e).

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Financing Agreement shall deliver to
the Administrative Borrower and the Agent, at the time or times reasonably
requested by the Administrative Borrower or the Agent, such properly completed
and executed documentation reasonably requested by the Administrative Borrower
or the Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Administrative Borrower or the Agent, shall deliver such other documentation
prescribed by applicable law reasonably requested by the Administrative Borrower
or the Agent as will enable the Borrowers or the Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such

 

76



--------------------------------------------------------------------------------

documentation (other than such documentation set forth in Section 3.5(f)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Administrative
Borrower and the Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Administrative Borrower or the Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Administrative Borrower or the
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Financing Agreement, an executed copy of IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Financing
Agreement, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or

 

77



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Administrative Borrower or the
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Agent to determine
the withholding or deduction required to be made; and; and

(D) if a payment made to a Lender under any Financing Agreement would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Borrower or the Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Administrative Borrower or
the Agent as may be necessary for the Borrowers and the Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Borrower and the
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.

 

78



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this paragraph (g), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (g) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph (g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Financing Agreement
(including the Payment in Full of the Obligations).

(i) Defined Terms. For purposes of this Section 3.5, the term “Lender” includes
any Issuing Bank.

(j) FATCA Status. For purposes of determining withholding Taxes imposed under
FATCA under this Agreement, each Borrower and Agent shall treat (and the Lenders
hereby authorize the Agent to treat) each Loan and this Agreement as not
qualifying as a “grandfathered obligation” within the meaning of
Section 1.1471-2(b)(2)(i) of the United States Treasury Regulations.

3.6 Mitigation of Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 3.3, or if the Borrowers
are required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 3.5, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.3 or 3.5, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 3.3, or if the Borrowers
are required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 3.5, or if any Lender becomes a Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 13.7), all its interests,
rights (other than its existing rights to payments pursuant to Section 3.3 or
3.5) and obligations under this Agreement and other Financing Agreements to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Agent (and in circumstances

 

79



--------------------------------------------------------------------------------

where its consent would be required under Section 13.7, the Issuing Bank), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 3.3 or payments required
to be made pursuant to Section 3.5, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply. Each party hereto agrees that
(x) an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Administrative Borrower, the
Agent and the assignee, and (y) the Lender required to make such assignment need
not be a party thereto in order for such assignment to be effective and shall be
deemed to have consented to an be bound by the terms thereof; provided that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as reasonably requested by the applicable Lender, provided that
any such documents shall be without recourse to or warranty by the parties
thereto.

3.7 Break Funding Payments. In the event of (a) the payment of any principal of
any Eurodollar Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default or as a result
of any prepayment pursuant to Section 2.1(d), 2.4(e) or 2.9, (b) the conversion
of any Eurodollar Rate Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Rate Loan on the date specified in any notice delivered pursuant
hereto, or (d) the assignment of any Eurodollar Rate Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Administrative Borrower pursuant to Section 3.6, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Rate Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Eurodollar Rate Loan had such event
not occurred, at the Adjusted LIBO Rate that would have been applicable to such
Eurodollar Rate Loan, for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Rate Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Administrative Borrower and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

 

80



--------------------------------------------------------------------------------

SECTION 4.     CONDITIONS PRECEDENT

4.1 Conditions Precedent to Effectiveness. The effectiveness of this Agreement
and the obligation of Lenders to make and/or continue to make Loans under this
Agreement and of the Issuing Bank to issue Letters of Credit hereunder is
subject to the satisfaction of, or waiver (in accordance with Section 11.4) of,
each of the following conditions precedent:

(a) Counterparts. Agent (or its counsel) shall have been provided with executed
counterparts of this Agreement duly executed and delivered by the Loan Parties
and the Lenders.

(b) Officer’s Certificates. Agent shall have received (i) a certificate of each
Loan Party (including Parent), dated as of the Closing Date and executed by its
secretary, assistant secretary or other appropriate officer, which shall
(ii) certify the resolutions of its board of directors, members or other
governing body authorizing the execution, delivery and performance of this
Agreement and the other Financing Agreements to which it is a party,
(iii) identify by name and title and bear the signatures of the Authorized
Officers and any other officers of such Loan Party authorized to sign the
Financing Agreements to which it is a party, and (iv) contain appropriate
attachments, including the certificate or articles of incorporation or formation
(or equivalent constitutional documents) of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its bylaws or operating, limited liability company or
partnership agreement (or equivalent governing documents), and (v) a good
standing certificate or equivalent certification for each Loan Party from its
jurisdiction of organization as of a recent date.

(c) [Reserved].

(d) [Reserved].

(e) Information Certificate. Agent shall have received an executed copy of an
updated Information Certificate with respect to each of the Loan Parties and
their Subsidiaries dated as of the Closing Date.

(f) Closing Certificate. Agent shall have received a duly executed certificate
from an Authorized Officer of the Administrative Borrower certifying that
(i) the conditions precedent set forth in clauses (k), (m), (p) and (q) of this
Section 4.1 have been satisfied as of the Closing Date, and (ii) attached to
such certificate is a true, correct and complete copy of the Valor Merger
Agreement (which shall not have been amended, changed, modified, supplemented or
had its terms waived in a manner other than as set forth in clause (p) of this
Section 4.1) and all amendments, exhibits and schedules thereto and other
material agreements and instruments executed and delivered in connection
therewith.

(g) Solvency Certificate. Agent shall have received a duly executed certificate
from an Authorized Officer of the Administrative Borrower certifying that the
Loan Parties, taken as a whole, are Solvent and will continue to be Solvent
immediately after giving effect to this Agreement, the Valor Merger, the
incurrence of the Term Loan Obligations, the payment of all fees and expenses to
be paid by the Loan Parties in connection with any of the foregoing, and the
other transactions to be consummated in connection with the foregoing (referred
to in this Section 4.1, collectively, as the “Valor Merger Transactions”).

(h) Opinions of Counsel. Agent shall have received customary written opinions of
(i) Willkie Farr & Gallagher LLP, special counsel to the Loan Parties, and
(ii) Foley & Lardner LLP, special Florida counsel to the Loan Parties,
addressed, in each case, to Agent, the Issuing Bank, the Lenders and the other
holders of the Obligations.

 

81



--------------------------------------------------------------------------------

(i) Fees and Expenses. The Lenders and Agent shall have received all fees
required to be paid, including fees payable pursuant to the Fee Letter, and all
costs and expenses required to be paid by the Loan Parties pursuant to
Section 9.22 for which invoices have been presented to the Administrative
Borrower at least three (3) Business Days prior to the Closing Date (including,
without limitation, the reasonable fees, disbursements and other charges of
Vinson & Elkins LLP, counsel to Agent), on or before the Closing Date.

(j) Lien Searches. Agent shall have received the results of a recent lien search
in each jurisdiction where the Loan Parties are organized and where the assets
of the Loan Parties are located, and such search shall reveal no liens on any of
the assets of the Loan Parties except for liens permitted by Section 9.8, or
discharged on or prior to the Closing Date pursuant to a pay-off letter or other
documentation satisfactory to Agent.

(k) Merger Agreement Representations and Specified Representations. The
Acquisition Agreement Representations and the Specified Representations (each as
defined in the 2019 Commitment Letter) shall be true and correct in all material
respects (without duplication of any materiality qualifier applicable thereto)
on and as of the Closing Date.

(l) [Reserved].

(m) Closing Liquidity. Agent shall have received a duly completed written
calculation in form and substance reasonably acceptable to the Agent, dated as
of Closing Date, certified by an Authorized Officer of the Administrative
Borrower, which shall evidence that after giving effect to all Valor Merger
Transactions and the other transactions contemplated to be effective on the
Closing Date, including all Borrowings to be made on the Closing Date, on a pro
forma basis, Liquidity shall not be less than $25,000,000.

(n) Term Loan Facility. Agent shall have received (a) evidence reasonably
satisfactory to it that (i) each of the conditions precedent (other than the
effectiveness of this Agreement) for the effectiveness of the Term Loan
Agreement has been, or contemporaneously with the effectiveness of this
Agreement will be, satisfied or waived and (ii) substantially contemporaneously
with the effectiveness of the Term Loan Agreement the Lenders (as defined in the
Term Loan Agreement) will fund to the Borrowers loan proceeds in an aggregate
gross principal amount equal to $70,000,000 pursuant to the terms of the Term
Loan Agreement and (b) executed copies of the Term Loan Agreement and all
material Term Loan Documents, each of which shall be in form and substance
reasonably satisfactory to Agent.

(o) Pledged Capital Stock; Stock Powers; Pledged Notes. The Term Loan Agent
shall have received (i) if applicable, the certificates representing the Capital
Stock pledged pursuant to the Pledge Agreements, together with an undated stock
power for each such certificate executed in blank by an Authorized Officer of
the pledgor thereof and (ii) each promissory note (if any) pledged to Agent
pursuant to this Agreement, endorsed (without recourse) in blank (or accompanied
by an executed transfer form in blank) by the pledgor thereof.

 

82



--------------------------------------------------------------------------------

(p) The Valor Merger. The Valor Merger shall have been, or shall substantially
concurrently with the effectiveness of this Agreement be, consummated in
accordance with the terms of the Valor Merger Agreement as in effect on
August 7, 2019 without giving effect to any amendment (other than the First
Merger Agreement Amendment), change, modification, supplement or waiver of any
provision thereof, in each case, in any manner that is materially adverse to the
interests of the Lenders and Agent without the prior written consent (not to be
unreasonably withheld, delayed or conditioned) of the Lenders and Agent (it
being understood that (i) any increase in the consideration for the Valor Merger
shall not be deemed to be materially adverse to the interests of the Lenders and
Agent so long as such increase in consideration (A) is pursuant to any purchase
price or similar adjustment provisions set forth in the Valor Merger Agreement
as in effect on August 7, 2019 or (B) is not funded with additional
Indebtedness, (ii) the following decreases in the consideration for the Valor
Merger shall not be deemed to be materially adverse to the interests of the
Lenders and Agent: (A) decreases pursuant to any purchase price or similar
adjustment provisions set forth in the Valor Merger Agreement as in effect on
August 7, 2019 and (B) decreases to the extent they are applied to reduce the
amount of Indebtedness issued under the Term Loan Agreement and the equity
contribution described in clause (v) of this Section 4.1 on a pro rata basis,
(iii) any change in third party beneficiary rights applicable to the Lenders or
Agent or in the governing law without the prior written consent of the Lenders
and Agent shall be deemed to be materially adverse to the interests of the
Lenders and Agent, and (iv) any modification to the definition of “Company
Material Adverse Effect” (as defined in the Valor Merger Agreement as in effect
on August 7, 2019) without the prior written consent of the Agent shall be
deemed to be materially adverse to the interests of the Lenders and Agent).

(q) No Company Material Adverse Effect. No “Company Material Adverse Effect” (as
defined in the Valor Merger Agreement as in effect on August 7, 2019) shall have
occurred since the date of the Valor Merger Agreement.

(r) Indebtedness. No Loan Party shall have any outstanding Indebtedness for
borrowed money other than Indebtedness permitted under Section 9.9.

(s) “Know Your Customer”; USA PATRIOT ACT. (i) Agent and the Lenders shall have
received, at least three (3) Business Days prior to the Closing Date, all
documentation and other information regarding the Loan Parties requested in
connection with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA PATRIOT ACT, to the extent reasonably
requested in writing of the Loan Parties at least ten (10) Business Days prior
to the Closing Date and (ii) to the extent any Loan Party qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, at least three
(3) Business Days prior to the Closing Date, any Lender that has requested, a
Beneficial Ownership Certification in relation to each Loan Party shall have
received such Beneficial Ownership Certification.

(t) Intercreditor Agreement. Agent shall have received a copy of the
Intercreditor Agreement executed by the Term Loan Agent and the Loan Parties and
which shall be in form and substance reasonably satisfactory to Agent.

(u) Amended and Restated Guaranty. Agent shall have received a Guaranty in form
and substance reasonably satisfactory to Agent and executed by each of the Loan
Parties.

 

83



--------------------------------------------------------------------------------

(v) Equity Contribution. Agent shall have received evidence satisfactory to it
that Ultimate Parent and/or the Permitted Holders shall have contributed,
directly or indirectly, cash equity contributions to Parent and its Subsidiaries
(in the form of (i) common equity or (ii) pay-in-kind preferred equity
reasonably satisfactory to Agent) in an aggregate amount of not less than
$30,000,000 (the “Closing Date Equity Contribution”).

(w) Borrowing Notice. Agent shall have received a Borrowing Request executed by
an Authorized Officer of the Administrative Borrower in accordance with
Section 2.11 with respect to any Borrowings to be made on the Closing Date.

Notwithstanding anything in this Section 4.1 to the contrary, the Borrowers
shall be deemed to have made all representations and warranties herein and the
other Financing Agreements on the Closing Date.

4.2 Conditions Precedent to All Loans and Letters of Credit. The obligation of
Lenders to make the Loans (other than the initial Loans to be made on the
Closing Date, or of Issuing Bank to issue any Letter of Credit, including the
initial Letters of Credit, is subject to the further satisfaction of, or waiver
of, immediately prior to or concurrently with the making of each such Loan or
the issuance of such Letter of Credit of each of the following conditions
precedent:

(a) all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of the making of each such Loan or providing each such Letter of
Credit and after giving effect thereto, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date);

(b) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit and immediately after giving effect thereto; and

(c) after giving effect to any Revolving Loan or the issuance of any Letter of
Credit, Excess Availability is not less than zero;

Each Loan made after the Closing Date and each issuance, increase, renewal or
extension (other than automatic renewals and extensions of evergreen Letters of
Credit) of a Letter of Credit shall be deemed to constitute a representation and
warranty by Borrowers on the date thereof as to the matters specified in
paragraphs (a), (b), and (c) of this Section.

SECTION 5.     GRANT AND PERFECTION OF SECURITY INTEREST

5.1 Grant of Security Interest. To secure payment and performance of all
Obligations, each Borrower and Guarantor, including Parent, hereby grants to
Agent, for itself and the benefit of the Secured Parties, a continuing security
interest in, a lien upon, and a right of set off against, as security, all of
the following personal property and fixtures, and interests in personal property
and fixtures, of each Borrower and Guarantor, whether now owned or hereafter
acquired or existing, and wherever located (together with all other collateral
security for the Obligations at any time granted to or held or acquired by Agent
or any Secured Party, collectively, the “Collateral”), including:

(a) all Accounts;

 

84



--------------------------------------------------------------------------------

(b) all General Intangibles;

(c) all Intellectual Property and all rights to registration of any domain name;

(d) all Goods, including but not limited to, Inventory and Equipment;

(e) all Chattel Paper, including, all tangible and electronic Chattel Paper;

(f) all Instruments, including, all promissory notes;

(g) all Documents;

(h) all Deposit Accounts;

(i) all letters of credit, banker’s acceptances and similar instruments and
including all Letter-of-Credit Rights;

(j) all Supporting Obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) Goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed Goods, and (iv) deposits by and property of Account Debtors or
other Persons securing the obligations of Account Debtors;

(k) all (i) Investment Property (including, but not limited to, Securities,
whether certificated or uncertificated, Securities accounts, Security
entitlements, commodity contracts or commodity accounts) and (ii) monies, credit
balances, deposits and other property of any Borrower or Guarantor now or
hereafter held or received by or in transit to Agent, any Lender or its
Affiliates or at any other depository or other institution from or for the
account of any Borrower or Guarantor, whether for pledge, custody, transmission,
collection or otherwise;

(l) all commercial tort claims, including, those identified in Schedule 5.2(g)
hereto;

(m) to the extent not otherwise described above, all Receivables;

(n) all Records; and

(o) all accessions to, substitutions for and replacements, products and proceeds
of the foregoing, in any form, including insurance proceeds and all claims
against third parties for loss or damage to or destruction of or other
involuntary conversion of any kind or nature of any or all of the other
Collateral.

 

85



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and Borrowers and Guarantors shall not be deemed to have
granted a security interest in, (i) any personal (other than Accounts, Inventory
and Intellectual Property) and Real Property, fixtures and interest of any
Borrower or Guarantor which are not assignable or are incapable of being
encumbered as a matter of law (after giving effect to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law), except for the products and
proceeds thereof, (ii) any Borrower’s or Guarantor’s rights or interests in any
license, contract or agreement with respect to Intellectual Property (which is
not owned by such Borrower or Guarantor) to which such Borrower or Guarantor is
a party or any of its rights or interests thereunder to the extent, but only to
the extent, that such a grant would, under applicable law, result in a breach of
the terms of, or constitute a default under any license, contract or agreement
to which such Borrower or Guarantor is a party (after giving effect to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law) (except
for the products and proceeds thereof); provided, however, upon the
ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and such Borrower or Guarantor shall be deemed to have granted a
security interest in, all such rights and interests as if such provision had
never been in effect, and (iii) the Capital Stock of any Foreign Subsidiary to
the extent that such Capital Stock constitutes more than sixty-five percent
(65%) of the Voting Stock of all classes of the Capital Stock of such Foreign
Subsidiary that are entitled to vote, except for the products and proceeds
thereof as long as such products or proceeds do not cause the aggregate amount
of the Voting Stock of such Foreign Subsidiary part of the Collateral to exceed
at any time sixty-five percent (65%) of the Voting Stock of all classes of the
Capital Stock of such Foreign Subsidiary. Notwithstanding the foregoing, the
Collateral shall exclude any rights to any Intellectual Property, or License
Agreements that would be cancelled or rendered invalid or unenforceable under
applicable law by the grant of a security interest created pursuant to the terms
of this Agreement, for as long as such prohibition or reason for invalidity
under applicable law exists, except for the products and proceeds thereof. If
any Borrower or Guarantor is required to deliver an estoppel letter with respect
to any leasehold to the landlord party to such lease (or to the mortgagor of
such landlord), the Collateral shall also exclude any rights to such leasehold
to the extent necessary to permit such Borrower or Guarantor to certify that
such leasehold is not subject to any assignment or hypothecation, and solely for
purposes of such estoppel letter.

5.2 Perfection of Security Interests.

(a) Each Borrower and Guarantor irrevocably and unconditionally authorizes Agent
(or its agent) to file at any time and from time to time such financing
statements with respect to the Collateral naming Agent or its designee as the
secured party and such Borrower or Guarantor as debtor, as Agent may reasonably
require, and including any other information with respect to such Borrower or
Guarantor or otherwise required by part 5 of Article 9 of the Uniform Commercial
Code of such jurisdiction or under the PPSA, as Agent may reasonably determine,
together with any amendment and continuations with respect thereto, which
authorization shall apply to all financing statements filed on, prior to or
after the date hereof. Any such financing statements may indicate the Collateral
as (i) all assets of the debtor or words of similar effect,

 

86



--------------------------------------------------------------------------------

regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of such jurisdiction or under the PPSA,
or (ii) by any other description which reasonably approximates the description
contained herein. Each Borrower and Guarantor hereby ratifies and approves all
financing statements naming Agent or its designee as secured party and such
Borrower or Guarantor, as the case may be, as debtor with respect to the
Collateral (and any amendments with respect to such financing statements) filed
by or on behalf of Agent prior to the date hereof and ratifies and confirms the
authorization of Agent to file such financing statements (and amendments, if
any). Each Borrower and Guarantor hereby authorizes Agent to adopt on behalf of
such Borrower and Guarantor any symbol required for authenticating any
electronic filing. In the event that the description of the collateral in any
financing statement naming Agent or its designee as the secured party and any
Borrower or Guarantor as debtor includes assets and properties of such Borrower
or Guarantor that do not at any time constitute Collateral, whether hereunder,
under any of the other Financing Agreements or otherwise, the filing of such
financing statement shall nonetheless be deemed authorized by such Borrower or
Guarantor to the extent of the Collateral included in such description and it
shall not render the financing statement ineffective as to any of the Collateral
or otherwise affect the financing statement as it applies to any of the
Collateral, provided, that, the inclusion of the description of assets and
properties of such Borrower or Guarantor that do not constitute Collateral in
any financing statement shall not be deemed a grant of a security interest in
such asset of such Borrower or Guarantor in favor of Agent and Secured Parties.
In no event shall any Borrower or Guarantor at any time file, or permit or cause
to be filed, any correction statement or termination statement with respect to
any financing statement (or amendment or continuation with respect thereto)
naming Agent or its designee as secured party and such Borrower or Guarantor as
debtor without the prior written consent of Agent. Each Borrower and Guarantor
acknowledges that it is not authorized to file any financing statement,
amendment, termination statement or correction statement with respect to any
financing statement without the prior written consent of Agent.

(b) Each Borrower and Guarantor does not have any Chattel Paper (whether
tangible or electronic) or Instruments as of the Closing Date, except as set
forth in the Information Certificate. In the event that any Borrower or
Guarantor shall be entitled to or shall receive any Chattel Paper or Instrument
after the date hereof, which together with all other Chattel Paper or
Instruments that Borrower has become entitled to or has received after the date
hereof has an aggregate fair market value in excess of $100,000, Borrowers and
Guarantors shall promptly notify Agent thereof in writing. Promptly upon the
receipt thereof by or on behalf of any Borrower or Guarantor (including by any
agent or representative), such Borrower or Guarantor shall deliver, or cause to
be delivered to Agent, all such tangible Chattel Paper and Instruments that such
Borrower or Guarantor has or may at any time acquire, accompanied by such
instruments of transfer or assignment duly executed in blank as Agent may from
time to time specify, in each case except as Agent may otherwise agree. At
Agent’s option, each Borrower and Guarantor shall, or Agent may at any time on
behalf of any Borrower or Guarantor, cause the original of any such Instrument
or Chattel Paper with an aggregate fair market value in excess of $100,000, to
be conspicuously marked in a form and manner acceptable to Agent with the
following legend referring to Chattel Paper or Instruments as applicable: “This
[chattel paper] [instrument] is subject to the security interest of JPMorgan
Chase Bank, N.A., and any sale, transfer, assignment or encumbrance of this
[chattel paper] [instrument] violates the rights of such secured party.”

 

87



--------------------------------------------------------------------------------

(c) In the event that any Borrower or Guarantor shall at any time hold or
acquire an interest in any electronic Chattel Paper or any “transferable record”
(as such term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, or any similar or
successor act, law or statute) which together with all other electronic Chattel
Paper or “transferable record” that Borrower has become entitled to or has
received after the date hereof has an aggregate fair market value in excess of
$100,000, such Borrower or Guarantor shall promptly notify Agent thereof in
writing. Promptly upon Agent’s request, such Borrower or Guarantor shall take,
or cause to be taken, such actions as Agent may request to give Agent control of
such electronic Chattel Paper under Section 9-105 of the UCC and control of such
transferable record under Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as in effect in such jurisdiction, or any
similar or successor act, law or statute.

(d) Each Borrower and Guarantor does not have any Deposit Accounts as of the
Closing Date, except (x) Store Accounts or (y) as set forth in the Information
Certificate. Borrowers and Guarantors shall not, directly or indirectly, after
the date hereof open, establish or maintain any Deposit Account unless each of
the following conditions is satisfied: (i) Agent shall have received not less
than five (5) Business Days prior written notice of the intention of any
Borrower or Guarantor to open or establish such account which notice shall
specify in reasonable detail and specificity reasonably acceptable to Agent the
name of the account, the owner of the account, the name and address of the bank
at which such account is to be opened or established, the individual at such
bank with whom such Borrower or Guarantor is dealing and the purpose of the
account, (ii) the bank where such account is opened or maintained shall be an
Eligible Depository Bank or shall be reasonably acceptable to Agent, and
(iii) within fifteen (15) Business Days after the opening of such Deposit
Account, such Borrower or Guarantor shall as Agent may reasonably specify either
(A) deliver to Agent a Deposit Account Control Agreement with respect to such
Deposit Account duly authorized, executed and delivered by such Borrower or
Guarantor and the bank at which such Deposit Account is opened and maintained or
(B) arrange for Agent to become the customer of the bank with respect to the
Deposit Account on terms and conditions reasonably acceptable to Agent;
provided, that to the extent a Deposit Account Control Agreement has not been
delivered to Agent as of the Closing Date for any Deposit Account in existence
at such time, Borrowers shall deliver a Deposit Account Control Agreement for
such Deposit Account pursuant to Section 9.31. The terms of this subsection (d)
shall not apply to Excluded Accounts. Agent shall not exercise control over any
Deposit Account until an Event of Default has occurred or a Compliance Period
has commenced, and thereafter for only so long as it is continuing; and Agent
shall cease to exercise control over any Deposit Accounts at such time as no
Event of Default and no Compliance Period is then continuing.

(e) No Borrower or Guarantor owns or holds, directly or indirectly, beneficially
or as record owner or both, any Investment Property, as of the Closing Date, or
have any investment account, Securities account, commodity account or other
similar account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the Closing Date, in each case
except as set forth in the Information Certificate.

 

88



--------------------------------------------------------------------------------

(i) In the event that any Borrower or Guarantor shall be entitled to or shall at
any time after the date hereof hold or acquire any certificated Securities,
which together with all other certificated Securities that Borrower holds or
acquires an interest in after the date hereof have an aggregate fair market
value in excess of $100,000, such Borrower or Guarantor shall promptly endorse,
assign and deliver the same to Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as Agent may from time to time
specify. If any Securities, now or hereafter acquired by any Borrower or
Guarantor are uncertificated and are issued to such Borrower or Guarantor or its
nominee directly by the issuer thereof, and such Securities together with all
other such Securities acquired by Borrower have an aggregate fair market value
in excess of $100,000, such Borrower or Guarantor shall immediately notify Agent
thereof and shall as Agent may reasonably specify, either (A) cause the issuer
to agree to comply with instructions from Agent as to such Securities, without
further consent of any Borrower or Guarantor or such nominee (it being
understood that Agent shall not give any such issuer any such instructions
unless an Event of Default has occurred and is continuing), or (B) arrange for
Agent to become the registered owner of the Securities.

(ii) Borrowers and Guarantors shall not, directly or indirectly, after the date
hereof open, establish or maintain any investment account, securities account,
commodity account or any other similar account (other than a Deposit Account)
with any securities intermediary or commodity intermediary unless each of the
following conditions is satisfied: (A) Agent shall have received not less than
five (5) Business Days prior written notice of the intention of such Borrower or
Guarantor to open or establish such account which notice shall specify in
reasonable detail and specificity reasonably acceptable to Agent the name of the
account, the owner of the account, the name and address of the securities
intermediary or commodity intermediary at which such account is to be opened or
established, the individual at such intermediary with whom such Borrower or
Guarantor is dealing and the purpose of the account, (B) the securities
intermediary or commodity intermediary (as the case may be) where such account
is opened or maintained shall be acceptable to Agent, and (C) within fifteen
(15) Business Days after the opening of such investment account, securities
account or other similar account with a securities intermediary or commodity
intermediary, such Borrower or Guarantor shall as Agent may specify either
(1) execute and deliver, and cause to be executed and delivered to Agent, an
Investment Property Control Agreement with respect thereto duly authorized,
executed and delivered by such Borrower or Guarantor and such securities
intermediary or commodity intermediary or (2) arrange for Agent or ABL Agent to
become the entitlement holder with respect to such Investment Property on terms
and conditions reasonably acceptable to Agent; provided, that to the extent an
Investment Property Control Agreement has not been delivered to Agent as of the
Closing Date for any investment account, securities account or other similar
account with a securities intermediary or commodity intermediary in existence at
such time, Borrowers shall deliver an Investment Property Control Agreement
pursuant to Section 9.31. Agent shall not exercise control over any investment
account, securities account, commodity account or other similar account (other
than any Deposit Accounts which shall be governed by Section 5.2(d) above)
unless an Event of Default has occurred or a Compliance Period has commenced,
and thereafter for only so long as it is continuing; and Agent shall cease to
exercise control over any investment account, securities account, commodity
account or other similar account at such time as no Event of Default and no
Compliance Period is then continuing.

 

89



--------------------------------------------------------------------------------

(f) Borrowers and Guarantors are not the beneficiary or otherwise entitled to
any right to payment under any letter of credit, banker’s acceptance or similar
instrument as of the Closing Date, except as set forth in the Information
Certificate. In the event that any Borrower or Guarantor shall be entitled to or
shall receive any right to payment under any letter of credit, banker’s
acceptance or any similar instrument, whether as beneficiary thereof or
otherwise after the date hereof, which together with all other letters of
credit, banker’s acceptances and similar instruments that Borrower has become
entitled to or has received after the date hereof has an aggregate fair market
value in excess of $100,000, such Borrower or Guarantor shall promptly notify
Agent thereof in writing. Such Borrower or Guarantor shall promptly, as Agent
may reasonably specify, either (i) deliver, or cause to be delivered to Agent,
with respect to any such letter of credit, banker’s acceptance or similar
instrument, the written agreement of the issuer and any other nominated Person
obligated to make any payment in respect thereof (including any confirming or
negotiating bank), in form and substance reasonably satisfactory to Agent,
consenting to the assignment of the proceeds of the letter of credit to Agent by
such Borrower or Guarantor and agreeing to make all payments thereon directly to
Agent or as Agent may otherwise direct upon the occurrence and during the
continuance of an Event of Default or (ii) cause Agent to become, at Borrowers’
expense, the transferee beneficiary of the letter of credit, banker’s acceptance
or similar instrument (as the case may be) upon the occurrence and during the
continuance of an Event of Default).

(g) Except as set forth in Schedule 5.2(g) hereto, on the date hereof, Borrowers
and Guarantors do not have any commercial tort claims with respect to which the
amount claimed exceeds $250,000 and either a written demand therefor has been
made or legal action has commenced. In the event that any Borrower or Guarantor
shall at any time after the date hereof have any commercial tort claims with
respect to which the amount claimed exceeds $250,000 and either a written demand
therefor has been made or legal action has commenced, or if any Event of Default
exists, upon Agent’s request, if any Borrower or Guarantor has any commercial
tort claims, such Borrower or Guarantor shall promptly notify Agent thereof in
writing, which notice shall (i) set forth in reasonable detail the basis for and
nature of such commercial tort claim and (ii) include the express grant by such
Borrower or Guarantor to Agent of a security interest in such commercial tort
claim (and the proceeds thereof). In the event that such notice does not include
such grant of a security interest, the sending thereof by such Borrower or
Guarantor to Agent shall be deemed to constitute such grant to Agent. Upon the
sending of such notice, any commercial tort claim described therein shall
constitute part of the Collateral and shall be deemed included therein. Without
limiting the authorization of Agent provided in Section 5.2(a) hereof or
otherwise arising by the execution by such Borrower or Guarantor of this
Agreement or any of the other Financing Agreements, Agent is hereby irrevocably
authorized from time to time and at any time to file such financing statements
naming Agent or its designee as secured party and such Borrower or Guarantor as
debtor, or any amendments to any financing statements, covering any such
commercial tort claim as Collateral. In addition, each Borrower and Guarantor
shall promptly upon Agent’s reasonable request, execute and deliver, or cause to
be executed and delivered, to Agent such other agreements, documents and
instruments as Agent may require in connection with such commercial tort claim.

(h) Borrowers and Guarantors do not have any Goods, documents of title or other
Collateral in the custody, control or possession of a third party as of the
Closing Date, except as set forth in the Information Certificate and except for
Goods located in the United States (and Goods located in Canada, so long as
Agent has received prior notification thereof and Borrowers have taken all
action reasonably requested by Agent to perfect the security interest of Agent
and Secured Parties therein) in transit to a location of a Borrower or Guarantor
permitted herein in the

 

90



--------------------------------------------------------------------------------

ordinary course of business of such Borrower or Guarantor in the possession of
any carrier transporting such Goods. In the event that any Goods covered by
documents of title or other Collateral with a fair market value in excess of
$250,000 are at any time after the date hereof in the custody, control or
possession of any other Person not referred to in the Information Certificate or
such carriers, Borrowers and Guarantors shall promptly notify Agent thereof in
writing. Promptly upon Agent’s reasonable request, Borrowers and Guarantors
shall deliver to Agent a Collateral Access Agreement, subject to Section 9.31
hereof, duly authorized, executed and delivered by such Person and the Borrower
or Guarantor that is the owner of such Collateral, except where the fair market
value of the Collateral involved is less than $250,000 so long as the aggregate
Value of all Collateral located at such locations without a Collateral Access
Agreement shall not exceed $2,000,000.

(i) Each Borrower and Guarantor will use commercially reasonable efforts to
maintain the Intellectual Property owned by it, defend the Intellectual Property
against the claims of all persons, and will maintain and renew all registrations
of the Intellectual Property, if applicable; provided, that, Borrowers and
Guarantors shall not be required to maintain, defend or renew any Intellectual
Property which is not material to the Borrowers’ business or has no material
economic value. If any trademark is material to the conduct of any Borrower’s or
Guarantor’s business or has material economic value, such Borrower or Guarantor,
as the case may be, shall not permit the expiration or abandonment of such
trademark without the prior written consent of Agent (which consent shall not be
unreasonably withheld). If, before the Obligations have been satisfied in full
and the Financing Agreements have been terminated, any Borrower or Guarantor
shall obtain or acquire any new trademark registration or file or acquire any
new trademark application, Administrative Borrower shall give Agent notice
thereof in the compliance certificate delivered to Agent pursuant to
Section 9.6(a)(i) hereof.

(i) Until the Obligations shall have been Paid in Full and the Financing
Agreements have been terminated (other than indemnification and other contingent
obligations not yet accrued at such time), each Borrower and Guarantor shall use
commercially reasonable efforts to preserve and maintain all rights in the
trademarks and the other Intellectual Property; provided, that Borrowers and
Guarantors are not required to preserve or maintain any trademarks which are not
material to the Borrowers’ business or have no material economic value. Any
expenses incurred in connection with such actions shall be borne by Borrowers.

(ii) Borrowers and Guarantors shall not expressly abandon any right to file a
trademark, copyright or patent application or registration for any trademark,
copyright or patent, or abandon any pending trademark, copyright or patent
application or registration without the prior written consent of Agent (which
consent shall not be unreasonably withheld), except to the extent that the
trademark, copyright or patent covered by such application or registration is
not material to the Borrowers’ business or has no material economic value.

(j) Subject to Section 9.2 hereof, Borrowers and Guarantors shall take any other
actions reasonably requested by Agent from time to time to cause the attachment,
perfection and first priority of, and the ability of Agent to enforce, the
security interest of Agent in any and all of the Collateral, including,
(i) executing, delivering and, where appropriate, filing financing statements
and amendments relating thereto under the UCC, the PPSA or other applicable law,
to the extent, if any, that any Borrower’s or Guarantor’s signature thereon is
required therefor, (ii)

 

91



--------------------------------------------------------------------------------

upon Agent’s request after the occurrence and during the continuance of an Event
of Default, causing Agent’s name to be noted as secured party on any certificate
of title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, the security interest
of Agent in such Collateral, (iii) complying with any provision of any statute,
regulation or treaty of the United States or Canada as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of Agent to enforce, the security interest of Agent in
such Collateral, (iv) obtaining the required consents and approvals of any
Governmental Authority or third party, including, any consent of any licensor,
lessor or other Person obligated on Collateral, and taking all actions required
by other law, as applicable in any relevant jurisdiction.

SECTION 6.     COLLECTION AND ADMINISTRATION

6.1 Borrowers’ Loan Accounts. Agent shall maintain one or more loan account(s)
on its books in which shall be recorded (a) all Loans, Letters of Credit and
other Obligations and the Collateral, (b) all payments made by or on behalf of
any Borrower or Guarantor and (c) all other appropriate debits and credits as
provided in this Agreement, including fees, charges, costs, expenses and
interest. All entries in the loan account(s) shall be made in accordance with
Agent’s customary practices as in effect from time to time and shall be deemed
conclusive absent manifest error or omissions.

6.2 Statements. Agent may from time to time provide the Borrowers with account
statements or invoices with respect to any of the Obligations (the
“Statements”). Agent is under no duty or obligation to provide Statements,
which, if provided, will be solely for the Borrowers’ convenience. Statements
may contain estimates of the amounts owed during the relevant billing period,
whether of principal, interest, fees or other Obligations. If the Borrowers pay
the full amount indicated on a Statement on or before the due date indicated on
such Statement, the Borrowers shall not be in default of payment with respect to
the billing period indicated on such Statement; provided, that acceptance by
Agent, on behalf of the Lenders, of any payment that is less than the total
amount actually due at that time (including but not limited to any past due
amounts) shall not constitute a waiver of Agent’s or the Lenders’ right to
receive payment in full at another time.

6.3 Collection of Accounts.

(a) Each Borrower and Guarantor shall establish and maintain, at its expense,
deposit account arrangements and merchant payment arrangements with the banks
set forth on Schedule 8.10 hereto and subject to Section 5.2(d) hereof such
other banks as such Borrower or Guarantor may hereafter select. The banks set
forth on Schedule 8.10 hereto constitute all of the banks with which Borrowers
and Guarantors have deposit account arrangements and merchant payment
arrangements as of the Closing Date and identifies each of the Deposit Accounts
at such banks that are used solely for receiving store receipts from a retail
store location of a Borrower (together with any other Deposit Accounts at any
time established or used by any Borrower for receiving such store receipts from
any retail store location, collectively, the “Store Accounts” and each
individually, a “Store Account”) or otherwise describes the nature of the use of
such Deposit Account by such Borrower or Guarantor.

 

92



--------------------------------------------------------------------------------

(i) Each Borrower shall deposit all proceeds from sales of Inventory in every
form, including, without limitation, cash, checks, credit card sales drafts,
credit card sales or charge slips or receipts and other forms of daily store
receipts, from each retail store location of such Borrower into the Store
Account of such Borrower used solely for such purpose in accordance with the
current and prior practices of such Borrower, but in any event no less
frequently than once every three (3) Business Days; provided, that, each retail
store of a Borrower may retain in such store funds of up to $10,000 immediately
after each deposit of funds from such store into the applicable Store Account.
All such funds deposited into the Store Accounts shall be sent by wire transfer
or other electronic funds transfer on each Business Day to the Blocked Accounts
as provided in Section 6.3(a)(ii) below, except for (A) nominal amounts which
are required to be maintained in such Store Accounts under the terms of such
Borrower’s arrangements with the bank at which such Store Accounts are
maintained or (B) with respect to funds deposited in Manual Sweeping Accounts,
which shall be sent to the Blocked Accounts not less than twice every week (and
which amounts, together with all amounts held at the retail store locations and
not yet deposited in the Store Accounts and amounts in Store Accounts, shall not
in the aggregate exceed $3,500,000 at any one time, except (1) to the extent
from time to time additional amounts may be held in the retail stores or the
Store Accounts on Saturday, Sunday or other days where the applicable depository
bank is closed, which additional amounts are to be, and shall be, transferred on
the next Business Day to the Blocked Accounts, and (2) except as Agent may
otherwise agree).

(ii) Each Borrower shall establish and maintain, at its expense, Deposit
Accounts with such banks as are reasonably acceptable to Agent (the “Blocked
Accounts”) into which each Borrower shall promptly either cause all amounts on
deposit in the Store Accounts of such Borrower to be sent as provided in
Section 6.3(a)(i) above or shall itself deposit or cause to be deposited all
proceeds of Collateral, including all proceeds from sales of Inventory, all
amounts payable to each Borrower from Credit Card Issuers and Credit Card
Processors, and all other proceeds of Collateral. Subject to Section 9.26, any
Eligible Depository Bank shall be deemed acceptable to Agent.

(iii) Borrowers and Guarantors shall deliver, or cause to be delivered to Agent
a Deposit Account Control Agreement duly authorized, executed and delivered by
each bank where a Blocked Account is maintained as provided in Section 5.2
hereof. Without limiting any other rights or remedies of Agent or Lenders, Agent
may, at its option, and shall (at the direction of Required Lenders), instruct
the depository banks at which the Blocked Accounts are maintained to transfer
all available funds received or deposited into the Blocked Accounts to the Agent
Payment Account at any time that an Event of Default is continuing or a
Compliance Period is continuing and Agent shall send to Administrative Borrower
a copy of any such written instruction sent by Agent to the depository bank
promptly thereafter. At all times that Agent shall have notified any depository
bank to transfer funds from a Blocked Account to the Agent Payment Account, all
payments made to such Blocked Accounts, whether in respect of the Receivables,
as proceeds of Inventory or other Collateral or otherwise shall be treated as
payments to Agent in respect of the Obligations and therefore shall constitute
the property of Agent and Lenders to the extent of the then outstanding
Obligations.

 

93



--------------------------------------------------------------------------------

(b) Borrowers shall make each payment or prepayment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 3.3, 3.5 or 3.7, or
otherwise) prior to 2:00 p.m., New York time, on the date when due or the date
fixed for any prepayment hereunder, in immediately available funds, without
setoff, recoupment or counterclaim. Any amounts received after such time on any
date may, in the discretion of Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to Agent in the Agent Payment Account, except
payments to be made directly to the Issuing Bank as expressly provided herein
and except that payments pursuant to Sections 3.3, 3.5, 3.7 and 9.22 shall be
made directly to the Persons entitled thereto. Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. Unless otherwise provided for
herein, if any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder shall be made
in dollars.

(c) Upon the occurrence and during the continuance of an Event of Default or
upon the commencement of any Compliance Period and during any Compliance Period,
Parent and its shareholders, directors, employees, agents, each Borrower and
Guarantor and their respective employees, agents and Subsidiaries or other
Affiliates shall receive and promptly remit to Agent, as the property of Agent,
any monies, checks, notes, drafts or any other payment relating to and/or
proceeds of Accounts or other Collateral which come into their possession or
under their control and promptly upon receipt thereof, shall deposit or cause
the same to be deposited in the Blocked Accounts, or remit the same or cause the
same to be remitted, in kind, to Agent. In no event shall the same be commingled
with any Borrower’s or Guarantor’s own funds. Borrowers agree to reimburse Agent
on demand for any amounts owed or paid to any bank or other financial
institution at which a Blocked Account or any other Deposit Account or
investment account is established or any other bank, financial institution or
other Person involved in the transfer of funds to or from the Blocked Accounts
arising out of Agent’s payments to or indemnification of such bank, financial
institution or other Person. The obligations of Borrowers to reimburse Agent for
such amounts pursuant to this Section 6.3 shall survive the termination or
non-renewal of this Agreement.

6.4 Payments.

(a) All Obligations shall be payable to the Agent Payment Account as provided in
Section 6.3 or such other place as Agent may designate from time to time. Agent
shall apply payments received or collected from any Borrower or Guarantor or for
the account of any Borrower or Guarantor (including the monetary proceeds of
collections or of realization upon any Collateral) as follows:

(i) first, to pay any fees, indemnities or expense reimbursements then due to
Agent from any Borrower or Guarantor;

(ii) second, to pay any fees, indemnities, or expense reimbursements then due to
Lenders from any Borrower or Guarantor;

(iii) third, to pay interest due in respect of any Loans (and including any
Special Agent Advances);

 

94



--------------------------------------------------------------------------------

(iv) fourth, to pay or prepay principal in respect of Special Agent Advances;

(v) fifth, to pay or prepay principal in respect of the Loans and to pay or
prepay Hedge Obligations then due (up to the amount of any then effective
Reserve established in respect of such Obligations), on a pro rata basis;

(vi) sixth, to pay or prepay any other Obligations whether or not then due, in
such order and manner as Agent determines or at any time that an Event of
Default has occurred and is continuing to be held as cash collateral in
connection with any Letter of Credit Obligations or other contingent Obligations
(but not including for this purpose any such other contingent Obligations
arising under or pursuant to any Bank Products); and

(vii) seventh, at any time that an Event of Default has occurred and is
continuing to pay or prepay any Obligations arising under or pursuant to any
Bank Products (other than to the extent provided for above) or to Bank of
America, N.A. pursuant to the E-Payables Agreement on a pro rata basis. Bank of
America, N.A. shall not have any voting rights under this Agreement or any other
Financing Agreement as a result of the existence of Obligations owing to it
under and pursuant to the E-Payables Agreement.

Notwithstanding anything to the contrary contained in this Agreement, (A) unless
so directed by Administrative Borrower or if an Event of Default exists, Agent
shall not apply any payments which it receives to any Loans that are Eurodollar
Rate Loans except on the expiration date of the Interest Period applicable to
any such Loans that are Eurodollar Rate Loans and if payments are received or
collected from Borrower that otherwise would be applied to Eurodollar Rate
Loans, provided no Event of Default or Compliance Period exists, Administrative
Borrower may instruct Agent to remit such funds to Administrative Borrower,
otherwise, such payments shall be held by Agent and shall bear interest at the
NYFRB Rate per annum commencing on the second Business Day following the date
such payments are received or collected from Borrowers and continuing through
the date such payments are applied to the Obligations, which shall be upon the
expiration of the first Interest Period after receipt or collection of such
payments, to the extent of the principal amount of the applicable Eurodollar
Rate Loan or otherwise, in Agent’s sole discretion, remitted to Administrative
Borrower and (B) to the extent any Borrower uses any proceeds of the Loans or
Letters of Credit to acquire rights in or the use of any Collateral or to repay
any Indebtedness used to acquire rights in or the use of any Collateral,
payments in respect of the Obligations shall be deemed applied first to the
Obligations arising from Loans and Letter of Credit Obligations that were not
used for such purposes and second to the Obligations arising from Loans and
Letter of Credit Obligations the proceeds of which were used to acquire rights
in or the use of any Collateral in the chronological order in which such
Borrower acquired such rights in or the use of such Collateral. Notwithstanding
the foregoing, amounts received from any Borrower or any Guarantor that is not
an ECP shall not be applied to any Excluded Hedge Obligations (it being
understood, that in the event that any amount is applied to the Obligations
other than Excluded Hedge Obligations as a result of this clause, Agent shall
make such adjustments as it determines are appropriate to distributions pursuant
to the “fifth” step and the “seventh” step, in each case as set forth above,
from amounts received from an ECP to ensure, as nearly as possible, that the
proportional aggregate recoveries with respect to the Obligations described in
the “fifth” step and the “seventh” step above by the holders of any Excluded
Hedge Obligations are the same as the proportional aggregate recoveries with
respect to other Obligations pursuant to the “fifth” step and the “seventh” step
above).

 

95



--------------------------------------------------------------------------------

(b) During the continuance of an Event of Default, at the election of Agent, all
payments of principal, interest, LC Disbursements, fees, premiums, reimbursable
expenses (including, without limitation, all reimbursement for fees, costs and
expenses pursuant to Section 9.22), and other sums payable under the Financing
Agreements, may be paid from the proceeds of Borrowings made hereunder whether
made following a request by the Administrative Borrower pursuant to Section 2.11
or a deemed request as provided in this Section or may be deducted from any
deposit account of any Borrower maintained with Agent. The Borrowers hereby
irrevocably authorize, during the continuance of an Event of Default, (i) Agent
to make a Borrowing for the purpose of paying each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Financing Agreements and agrees that all such amounts charged shall constitute
Loans and that all such Borrowings shall be deemed to have been requested
pursuant to Section 2.11 and (ii) Agent to charge any deposit account of any
Borrower maintained with Agent for each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Financing
Agreements.

(c) Unless Agent shall have received, prior to any date on which any payment is
due to Agent for the account of the Lenders or the Issuing Bank pursuant to the
terms hereof or any other Financing Agreement, notice from the Administrative
Borrower that the Borrowers will not make such payment, Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it but
excluding the date of payment to Agent, at the greater of the NYFRB Rate and a
rate determined by Agent in accordance with banking industry rules on interbank
compensation.

(d) Borrowers shall make all payments to Agent and Lenders on the Obligations
free and clear of, and without deduction or withholding for or on account of,
any setoff, counterclaim, defense, restrictions or conditions of any kind. If
after receipt of any payment of, or proceeds of Collateral applied to the
payment of, any of the Obligations, Agent, any Lender or Issuing Bank is
required to surrender or return such payment or proceeds to any Person for any
reason, then the Obligations intended to be satisfied by such payment or
proceeds shall be reinstated and continue and this Agreement shall continue in
full force and effect as if such payment or proceeds had not been received by
Agent or such Lender. Borrowers and Guarantors shall be liable to pay to Agent
and Lenders, and do hereby indemnify and hold Agent and Lenders harmless for the
amount of any payments or proceeds so surrendered or returned and to the extent
thereof. This Section 6.4(d) shall remain effective notwithstanding any contrary
action which may be taken by Agent or any Lender in reliance upon such payment
or proceeds. This Section 6.4 shall survive the payment of the Obligations and
the termination of this Agreement.

 

96



--------------------------------------------------------------------------------

6.5 [Reserved].

6.6 Authorization to Make Loans. Agent and Lenders are authorized to make the
Loans and Issuing Bank is authorized to issue Letters of Credit based upon
telephonic or other instructions received from anyone purporting to be an
Authorized Officer of Administrative Borrower or any Borrower or other
authorized Person or, at the discretion of Agent, if such Loans are necessary to
satisfy any Obligations; provided, that, Agent and Lenders shall direct the
Loans only into the Funding Accounts and those accounts of Borrowers authorized
in writing by an Authorized Officer. The foregoing sentence notwithstanding, if
Agent or a Lender makes a Loan into an account of any Borrower designated by a
Person who no longer is an Authorized Officer and Agent did not receive prior
written notice that such Person is no longer an Authorized Officer, such Loan
will still be considered an Obligation hereunder. All Loans and Letters of
Credit under this Agreement shall be conclusively presumed to have been made to,
and at the request of and for the benefit of, any Borrower or Guarantor when
deposited to the credit of any Borrower or Guarantor or otherwise disbursed or
established in accordance with the instructions of any Borrower or Guarantor or
in accordance with the terms and conditions of this Agreement.

6.7 Use of Proceeds.

(a) Borrowers shall use the initial proceeds of the Revolving Loans and Letters
of Credit hereunder only for costs, expenses and fees in connection with the
preparation, negotiation, execution and delivery of this Agreement and the other
Financing Agreements and consummation of any other permitted transactions
contemplated hereby which will take place on or about the date hereof and costs,
expenses and fees in connection with the preparation, negotiation, execution and
delivery of this Agreement and the other Financing Agreements. All other
Revolving Loans made or Letters of Credit provided to or for the benefit of any
Borrower pursuant to the provisions hereof shall be used by such Borrower only
to finance Permitted Acquisitions and for general operating, working capital and
other proper corporate purposes of such Borrower (including the intercompany
funding of Borrowers and Guarantors and to fund a portion of the consideration,
fees and expenses in respect of the Valor Merger) not otherwise prohibited by
the terms hereof. None of the proceeds of any Loans or Letters of Credit will be
used, directly or indirectly, for the purpose of purchasing or carrying any
margin security or for the purposes of reducing or retiring any Indebtedness
which was originally incurred to purchase or carry any margin security or for
any other purpose which might cause any of the Loans to be considered a “purpose
credit” within the meaning of Regulation U of the Federal Reserve Board, as
amended.

(b) No Borrower will request any Loan or Letter of Credit, and no Borrower or
Guarantor shall use, and each Borrower and Guarantor shall procure that its
Subsidiaries and its and their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent that such
activities, businesses or transaction would be prohibited by applicable
Sanctions, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

97



--------------------------------------------------------------------------------

6.8 Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements.

(a) Each Borrower hereby irrevocably appoints Vitamin Shoppe as Administrative
Borrower and, as such, constitutes Administrative Borrower as its agent and
attorney-in-fact to request and receive Loans and Letters of Credit pursuant to
this Agreement and the other Financing Agreements from Agent or any Lender in
the name or on behalf of such Borrower. Agent and Lenders may disburse the Loans
to such bank account of Administrative Borrower or a Borrower or otherwise make
such Loans to a Borrower and provide such Letter of Credit to a Borrower as
Administrative Borrower may designate or direct, without notice to any other
Borrower or Guarantor. Notwithstanding anything to the contrary contained
herein, Agent may at any time and from time to time require that Loans to or for
the account of any Borrower be disbursed directly to an operating account of
such Borrower.

(b) Administrative Borrower hereby accepts the appointment by Borrowers to act
as the agent and attorney-in-fact of Borrowers pursuant to this Section 6.8.
Administrative Borrower shall have and may exercise such powers under the
Financing Agreements as are specifically delegated to Administrative Borrower by
the terms of each thereof, including, but not limited to ensuring that the
disbursement of any Loans to each Borrower requested by or paid to or for the
account of a Borrower, or the issuance of any Letter of Credit for a Borrower
hereunder, shall be paid to or for the account of such Borrower, together with
such powers as are reasonably incidental thereto.

(c) Each Borrower and other Guarantor hereby irrevocably appoints and
constitutes Administrative Borrower as its agent to receive statements on
account and all other notices from Agent and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Financing Agreements.

(d) Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Borrower or any Guarantor by Administrative Borrower
shall be deemed for all purposes to have been made by such Borrower or
Guarantor, as the case may be, and shall be binding upon and enforceable against
such Borrower or Guarantor to the same extent as if made directly by such
Borrower or Guarantor.

(e) The Administrative Borrower may execute any of its duties as the
Administrative Borrower hereunder and under any other Financing Agreements by or
through Authorized Officers.

(f) No purported termination of the appointment of Administrative Borrower as
agent as aforesaid shall be effective, except after ten (10) days’ prior written
notice to Agent.

6.9 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement or as otherwise agreed by Lenders: (a) the making and conversion of
Revolving Loans shall be made among the Revolving Lenders based on their
respective Pro Rata Shares as to the Revolving Loans and (b) each payment on
account of any Obligations to or for the account of one or more of Lenders in
respect of any Obligations due on a particular day shall be allocated among the
Lenders entitled to such payments based on their respective Pro Rata Shares of
such Loans, as applicable, and shall be distributed accordingly.

 

98



--------------------------------------------------------------------------------

6.10 Sharing of Payments, Etc.

(a) Each Borrower and Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim Agent or any
Lender may otherwise have, each Lender shall be entitled, at its option (but
subject, as among Agent and Lenders, to the provisions of Section 12.3(b)
hereof), to offset balances held by it for the account of such Borrower or
Guarantor at any of its offices, in dollars or in any other currency, against
any principal of or interest on any Loans owed to such Lender or any other
amount payable to such Lender hereunder, that is not paid when due (regardless
of whether such balances are then due to such Borrower or Guarantor), in which
case it shall promptly notify Administrative Borrower and Agent thereof;
provided, that, such Lender’s failure to give such notice shall not affect the
validity thereof.

(b) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with their respective Pro Rata Shares; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrowers or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(c) Each Borrower and Guarantor agrees that any Lender purchasing a
participation (or direct interest) as provided in this Section may exercise, in
a manner consistent with this Section, all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans or other amounts (as the case may be)
owing to such Lender in the amount of such participation.

(d) Nothing contained herein shall require any Lender to exercise any right of
setoff, banker’s lien, counterclaims or similar rights or shall affect the right
of any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other Indebtedness or obligation of any Borrower or
Guarantor. If, under any applicable bankruptcy, insolvency or

 

99



--------------------------------------------------------------------------------

other similar law, any Lender receives a secured claim in lieu of a setoff to
which this Section applies, such Lender shall, to the extent practicable, assign
such rights to Agent for the benefit of Secured Parties and, in any event,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of Lenders entitled under this Section to share in the benefits of
any recovery on such secured claim.

6.11 [Reserved]

6.12 Settlement Procedures.

(a) In order to administer the Credit Facility in an efficient manner and to
minimize the transfer of funds between Agent and Lenders, Agent may, at its
option, subject to the terms of this Section, make available, on behalf of
Lenders, the full amount of the Revolving Loans requested or charged to any
Borrower’s loan account(s) or otherwise to be advanced by Lenders pursuant to
the terms hereof, without requirement of prior notice to Lenders of the proposed
Revolving Loans.

(b) With respect to all Revolving Loans made by Agent on behalf of Lenders as
provided in this Section, the amount of each Lender’s Pro Rata Share of the
outstanding Revolving Loans shall be computed weekly, and shall be adjusted
upward or downward on the basis of the amount of the outstanding Revolving Loans
as of 5:00 p.m. New York time on the Business Day immediately preceding the date
of each settlement computation; provided, that, Agent retains the absolute right
at any time or from time to time to make the above described adjustments at
intervals more frequent than weekly, but in no event more than twice in any
week. Agent shall deliver to each of the Lenders after the end of each week, or
at such lesser period or periods as Agent shall determine, a summary statement
of the amount of outstanding Revolving Loans for such period (such week or
lesser period or periods being hereinafter referred to as a “Settlement
Period”). If the summary statement is sent by Agent and received by a Lender
prior to 11:00 a.m. New York time, then such Lender shall make the settlement
transfer described in this Section by no later than 3:00 p.m. New York time on
the same Business Day and if received by a Lender after 11:00 a.m. New York
time, then such Lender shall make the settlement transfer by not later than
3:00 p.m. New York time on the next Business Day following the date of receipt.
If, as of the end of any Settlement Period, the amount of a Lender’s Pro Rata
Share of the outstanding Revolving Loans is more than such Lender’s Pro Rata
Share of the outstanding Revolving Loans as of the end of the previous
Settlement Period, then, if the summary statement is prepared and delivered to
Lenders by Agent prior to 11:00 a.m. New York City time, then Agent shall make
the transfer described in this Section by no later than 3:00 p.m. New York City
time on the same Business Day and if prepared and delivered to Lenders by Agent
after 11:00 a.m. New York City time, then Agent shall make the transfer by no
later than 3:00 p.m. New York City time on the next Business Day following the
date of receipt, then such Lender shall forthwith (but in no event later than
the time set forth in the preceding sentence) transfer to Agent by wire transfer
in immediately available funds the amount of the increase. Alternatively, if the
amount of a Lender’s Pro Rata Share of the outstanding Revolving Loans in any
Settlement Period is less than the amount of such Lender’s Pro Rata Share of the
outstanding Revolving Loans for the previous Settlement Period, Agent shall
forthwith transfer to such Lender by wire transfer in immediately available
funds the amount of the decrease. The obligation of each of the Lenders to
transfer such funds and effect such settlement shall be irrevocable and
unconditional and without recourse to or warranty by Agent. Agent and each
Lender agrees to mark its books and records at the end of each Settlement Period
to show at all times the dollar amount of its Pro Rata Share of the outstanding

 

100



--------------------------------------------------------------------------------

Revolving Loans and Letters of Credit. Each Lender shall only be entitled to
receive interest on its Pro Rata Share of the Revolving Loans to the extent such
Revolving Loans have been funded by such Lender. Because the Agent on behalf of
Lenders may be advancing and/or may be repaid Revolving Loans prior to the time
when Lenders will actually advance and/or be repaid such Revolving Loans,
interest with respect to Revolving Loans shall be allocated by Agent in
accordance with the amount of Revolving Loans actually advanced by and repaid to
each Lender and the Agent and shall accrue from and including the date such
Revolving Loans are so advanced to but excluding the date such Revolving Loans
are either repaid by Borrowers or actually settled with the applicable Lender as
described in this Section.

(c) To the extent that Agent has made any such amounts available and the
settlement described above shall not yet have occurred, upon repayment of any
Revolving Loans by a Borrower, Agent may apply such amounts repaid directly to
any amounts made available by Agent pursuant to this Section. In lieu of weekly
or more frequent settlements, Agent may, at its option, at any time require each
Lender to provide Agent with immediately available funds representing its Pro
Rata Share of each Revolving Loan, prior to Agent’s disbursement of such
Revolving Loan to a Borrower (or Administrative Borrower on behalf of such
Borrower). In such event, all Revolving Loans under this Agreement shall be made
by the Lenders simultaneously and proportionately to their Pro Rata Shares of
Loans. No Lender shall be responsible for any default by any other Lender in the
other Lender’s obligation to make a Revolving Loan requested hereunder nor shall
the Commitment of any Lender be increased or decreased as a result of the
default by any other Lender in the other Lender’s obligation to make a Revolving
Loan hereunder.

(d) If Agent is not funding a particular Revolving Loan to a Borrower (or
Administrative Borrower for the benefit of such Borrower) pursuant to
Sections 6.11(a) and 6.11(b) above on any day, but is requiring each Lender to
provide Agent with immediately available funds on the date of such Revolving
Loan as provided in Section 6.11(c) above, Agent may assume that each Lender
will make available to Agent such Lender’s Pro Rata Share of the Revolving Loan
requested or otherwise made on such day and Agent may, in its discretion, but
shall not be obligated to, cause a corresponding amount to be made available to
or for the benefit of such Borrower on such day. If Agent makes such
corresponding amount available to a Borrower and such corresponding amount is
not in fact made available to Agent by such Lender, Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to Agent at the NYFRB Rate for each day during such period
(as published by the Federal Reserve Bank of New York or at Agent’s option based
on the arithmetic mean determined by Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 9:00 a.m. (New York City time) on
that day by each of the three leading brokers of Federal funds transactions in
New York City selected by Agent) and if such amounts are not paid within three
(3) days of Agent’s demand, at the highest interest rate provided for in
Section 3.1 hereof applicable to ABR Loans. During the period in which such
Lender has not paid such corresponding amount to Agent, notwithstanding anything
to the contrary contained in this Agreement or any of the other Financing
Agreements, the amount so advanced by Agent to or for the benefit of any
Borrower shall, for all purposes hereof, be a Revolving Loan made by Agent for
its own account. Upon any such failure by a Lender to pay Agent, Agent shall
promptly thereafter notify Administrative Borrower of such failure and Borrowers
shall pay such corresponding amount to Agent for its own account within five
(5) Business Days of Administrative Borrower’s receipt of such notice, which
shall constitute a payment on account of Obligations.

 

101



--------------------------------------------------------------------------------

(e) Nothing in this Section or elsewhere in this Agreement or the other
Financing Agreements shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that any Borrower may have
against any Lender as a result of any default by any Lender hereunder in
fulfilling its Commitment.

6.13 Obligations Several; Independent Nature of Lenders’ Rights. The obligation
of each Lender hereunder is several, and no Lender shall be responsible for the
obligation or Commitment of any other Lender hereunder. Nothing contained in
this Agreement or any of the other Financing Agreements and no action taken by
the Lenders pursuant hereto or thereto shall be deemed to constitute the Lenders
to be a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and subject to Section 12.3 hereof, each Lender
shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

SECTION 7.     COLLATERAL REPORTING AND COVENANTS

7.1 Collateral Reporting.

(a) Borrowers and Guarantors shall maintain complete and accurate books and
records in all material respects with respect to the Collateral owned by it.
Borrowers and Guarantors shall provide Agent with the following documents in a
form reasonably satisfactory to Agent:

(i) (A) promptly after the end of (but in no event more than fifteen
(15) Business Days thereafter) (x) each fiscal quarter or (y) each fiscal month
to the extent that aggregate sum of the Loans and Letters of Credit outstanding
are greater than $20,000,000 at any time during the thirty days prior to the
last day of such fiscal month, in each case, so long as no Event of Default has
occurred and is continuing and no Increased Reporting Period is then in effect,
a Borrowing Base Certificate setting forth the calculation of the Borrowing Base
as of the last Business Day of the immediately preceding fiscal month for
monthly reporting (or the last Business Day of the immediately preceding fiscal
quarter for quarterly reporting) and (B) no more than three (3) Business Days
following the last Business Day of each calendar week at any time an Event of
Default has occurred and is continuing or an Increased Reporting Period is then
in effect, a Borrowing Base Certificate setting forth the calculation of the
Borrowing Base as of the last Business Day of the immediately preceding calendar
week, in each case, duly completed and executed by the chief financial officer,
vice president of finance, treasurer, controller or other similar financial
officer of Administrative Borrower, together with all schedules required
pursuant to the terms of the Borrowing Base Certificate duly completed,
including but not limited to an inventory summary report by category as
determined by Borrowers in accordance with their current and prior inventory
management policies (and upon Agent’s reasonable request, upon the occurrence
and during the continuance of an Event of Default letter of credit inventory
summary) and identifying where such Inventory is located;

 

102



--------------------------------------------------------------------------------

(ii) promptly after the end of (but in no event more than fifteen (15) Business
Days thereafter) (x) each fiscal quarter or (y) each fiscal month to the extent
that aggregate sum of the Loans and Letters of Credit outstanding are greater
than $20,000,000 at any time during the thirty days prior to the last day of
such fiscal month, in each case, so long as no Event of Default has occurred and
is continuing and no Increased Reporting Period is then in effect (and more
frequently as Agent may reasonably require at any time an Event of Default has
occurred and is continuing or an Increased Reporting Period is then in effect),
a schedule and aging of the Borrowers’ accounts payable, delivered
electronically in a text formatted file acceptable to Agent;

(iii) promptly after the end of (but in no event more than fifteen (15) Business
Days thereafter) (x) each fiscal quarter or (y) each fiscal month to the extent
that the aggregate sum of the Loans and Letters of Credit outstanding are
greater than $20,000,000 at any time during the thirty days prior to the last
day of such fiscal month, in each case, so long as no Event of Default has
occurred and is continuing and no Increased Reporting Period is then in effect
(and more frequently as Agent may reasonably require at any time an Event of
Default has occurred and is continuing or an Increased Reporting Period is then
in effect), inventory summary reports by location and category of Inventory
(including the amounts of Inventory and the aggregate value thereof at each
retail store location and at premises of warehouses or other third parties or is
consigned Inventory); and

(iv) in connection with the delivery of the financial statements pursuant to
Section 9.6(a)(i) and Section 9.6(a)(ii), a compliance certificate by the chief
financial officer, vice president of finance, treasurer or controller or other
similar financial or senior officer of Administrative Borrower (or if no such
officer has been appointed or elected, the sole member of Administrative
Borrower) consisting of: (1) a statement confirming there are no material past
due amounts owing to owners and lessors of leased premises (including retail
store locations), warehouses, fulfillment centers, processors, custom brokers,
freight forwarders and other third parties from time to time in possession of
any Collateral having a Value equal to or greater than $250,000, (2) the
addresses of all new retail store or distribution center locations of Borrowers
and Guarantors opened and existing retail store or distribution center locations
closed or sold, in each case since the date of the most recent certificate
delivered to Agent containing the information required under this clause, (3) a
list of any new Deposit Account established by any Borrower or Guarantor with
any bank or other financial institution, including the Borrower or Guarantor in
whose name the account is maintained, the account number, the name and address
of the financial institution at which such account is maintained, the purpose of
such account and, if any, the amount held in such account on or about the date
of such compliance certificate, and (4) a statement that all sales and use taxes
have been paid when due as of the date of the compliance certificate, except as
specifically described in such compliance certificate and except where the
non-payment of such sales and use taxes involves an aggregate amount of less
than $200,000.

(b) Upon Agent’s reasonable request, Borrowers shall provide Agent with the
following documents in a form reasonably satisfactory to Agent: (i) perpetual
inventory summary reports by sku for each retail store location, (ii) summary
reports on sales and use tax collections, deposits and payments, including
monthly sales and use tax accruals, (iii) a report of aggregate credit card
sales for the requested period, including the amount of the chargebacks, fees,
and credits with respect thereto and providing an aging of such related
Receivables identifying those outstanding more than five (5) Business Days since
the sale date giving rise thereto, and (iv) true, correct and complete copies of
all agreements, documents and instruments relating to any Permitted Acquisition
which Agent has not otherwise received; and

 

103



--------------------------------------------------------------------------------

(c) Upon Agent’s reasonable request, Borrowers shall provide such other reports
as to the Collateral as Agent shall reasonably request from time to time. If any
Borrower’s or Guarantor’s records or reports of the Collateral are prepared or
maintained by an accounting service, contractor, shipper or other agent, such
Borrower and Guarantor hereby irrevocably authorizes such service, contractor,
shipper or agent to deliver such records, reports, and related documents to
Agent and to follow Agent’s instructions with respect to further reasonable
services, in each case, at any time that an Event of Default has occurred and is
continuing.

7.2 Accounts Covenants.

(a) Borrowers shall notify Agent promptly of the assertion of any claims,
offsets, defenses or counterclaims by any Account Debtor, Credit Card Issuer or
Credit Card Processor or any disputes with any of such Persons or any
settlement, adjustment or compromise thereof, to the extent any of the foregoing
exceeds $500,000 in any one case or $2,000,000 in the aggregate. No credit,
discount, allowance or extension or agreement for any of the foregoing shall be
granted to any Account Debtor, Credit Card Issuer or Credit Card Processor
except in the ordinary course of a Borrower’s business in accordance with the
current and prior practices of such Borrower. So long as an Event of Default has
occurred and is continuing, no Borrower shall, without the prior written consent
of Agent, settle, adjust or compromise any material claim, offset, counterclaim
or dispute with any Account Debtor, Credit Card Issuer or Credit Card Processor.
At any time that an Event of Default has occurred and is continuing, Agent
shall, at its option, have the exclusive right to approve, settle, adjust or
compromise any claim, offset, counterclaim or dispute with Account Debtors,
Credit Card Issuers or Credit Card Processors or grant any credits, discounts or
allowances.

(b) Each Borrower shall notify Agent promptly of: (i) any notice of a material
default by such Borrower under any of the Credit Card Agreements, (ii) of any
default by such Borrower which has a reasonable likelihood of resulting in the
Credit Card Issuer or Credit Card Processor ceasing to make payments or
suspending payments to such Borrower, and (iii) any notice from any Credit Card
Issuer or Credit Card Processor that such Person is ceasing or suspending, or
will or may cease or suspend, any present or future payments due or to become
due to any Borrower from such Person, or that such Person is terminating or will
or may terminate any of the Credit Card Agreements.

(c) Agent shall have the right at any time or times, in Agent’s name or in the
name of a nominee of Agent, to verify the validity, amount or any other matter
relating to any Receivables or other Collateral, by mail, telephone, facsimile
transmission or otherwise.

7.3 Inventory Covenants. With respect to the Inventory: (a) each Borrower and
Guarantor shall at all times maintain inventory records reasonably satisfactory
to Agent, keeping correct and accurate records itemizing and describing the
kind, type, quality and quantity of Inventory, such Borrower’s or Guarantor’s
cost therefor and daily withdrawals therefrom and additions thereto;
(b) Borrowers and Guarantors shall conduct physical counts of the Inventory
(excluding Inventory located in retail stores that have not been open for more
than twelve (12)

 

104



--------------------------------------------------------------------------------

months) either through periodic cycle counts or wall to wall counts, so that all
Inventory located at distribution centers and retail stores that have been open
for more than twelve months is subject to such counts at least once each year
but at any time or times as Agent may request upon the occurrence and during the
continuance of an Event of Default, and promptly following such physical counts
of the Inventory (whether through periodic cycle counts or wall to wall counts)
shall supply Agent with a report in the form and with such specificity as may be
reasonably satisfactory to Agent concerning such physical count; (c) Borrowers
and Guarantors shall not remove any Inventory from the locations set forth or
permitted herein, without the prior written consent of Agent, except (i) for
sales of Inventory in the ordinary course of its business, (ii) for sales,
returns and exchanges of Inventory to manufacturers and suppliers in the
ordinary course of business; (iii) to move Inventory directly from one location
set forth or permitted herein to another such permitted location and (iv) for
Inventory shipped from the manufacturer thereof to such Borrower or Guarantor
which is in transit to the locations set forth or permitted herein; (d) upon
Agent’s request, Borrowers shall, at their expense, no more than one (1) time in
any twelve (12) month period (or one (1) additional time in any twelve
(12) month period as Agent may request and at Borrowers’ expense if Excess
Availability is less than the greater of (x) 20% of the Borrowing Cap and (y)
$20,000,000 at any time during such period), but at any time or times as Agent
may reasonably request upon the occurrence and during the continuance of an
Event of Default or if there is a Material Adverse Effect (at Borrowers’ sole
expense), deliver or cause to be delivered to Agent written appraisals as to the
Inventory in form, scope and methodology reasonably acceptable to Agent and by
an appraiser reasonably acceptable to Agent, addressed to Agent and Lenders and
upon which Agent and Lenders are expressly permitted to rely; (e) Borrowers and
Guarantors shall produce, use, store and maintain the Inventory with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable laws (including, to the extent
applicable, the requirements of the Federal Fair Labor Standards Act of 1938, as
amended and all rules, regulations and orders related thereto); (f) none of the
Inventory or other Collateral constitutes farm products or the proceeds thereof;
(g) as between Agent and Secured Parties and Borrowers and Guarantors, each
Borrower and Guarantor assumes all responsibility and liability arising from or
relating to the production, use, sale or other disposition of the Inventory;
(h) Borrowers and Guarantors shall not sell Inventory to any customer on
approval, or any other basis which entitles the customer to return or may
obligate any Borrower or Guarantor to repurchase such Inventory other than
returns and exchanges of Inventory from customers in the ordinary course
business of such Borrower or Guarantor consistent with the then current return
policy of such Borrower or Guarantor; (i) Borrowers and Guarantors shall keep
the Inventory in good and marketable condition; and (j) Borrowers and Guarantors
shall not, without prior written notice to Agent or the specific identification
of such Inventory in a report with respect thereto provided by Administrative
Borrower to Agent pursuant to Section 7.1(a) hereof, acquire or accept any
Inventory on consignment or approval except for (x) magazines, stationery and
greeting cards, and (y) perishable food stuffs of a de minimus value.

7.4 Equipment and Real Property Covenants. With respect to the Equipment and
Real Property: (a) upon Agent’s request, Borrowers and Guarantors shall, at
their expense, no more than one (1) time as Agent may request upon the
occurrence and during the continuance of an Event of Default, deliver or cause
to be delivered to Agent written appraisals as to the Equipment and/or the fee
owned Real Property in form, scope and methodology reasonably acceptable to
Agent and by an appraiser reasonably acceptable to Agent, addressed to Agent and
upon which Agent is expressly permitted to rely; (b) Borrowers and Guarantors
shall keep the Equipment in

 

105



--------------------------------------------------------------------------------

good order, repair, running and marketable condition (ordinary wear and tear and
casualty and condemnation excepted); (c) Borrowers and Guarantors shall use the
Equipment with all reasonable care and caution and in accordance with applicable
standards of any insurance and in conformity with all applicable laws except
where the failure to so use would not result in a Material Adverse Effect;
(d) the Equipment is and shall be used in the business of Borrowers and
Guarantors and not for personal, family, household or farming use; (e) Borrowers
and Guarantors shall not remove any Equipment from the locations set forth or
permitted herein, except to the extent necessary to have any Equipment repaired
or maintained in the ordinary course of its business or to move Equipment
directly from one location set forth or permitted herein to another such
location and except for the movement of motor vehicles used by or for the
benefit of such Borrower or Guarantor in the ordinary course of business;
(f) the Equipment is now and shall remain personal property and Borrowers and
Guarantors shall not permit any part of the Equipment to be or become a part of
or affixed to real property except where the failure to do so would not have a
Material Adverse Effect; and (g) each Borrower and Guarantor assumes all
responsibility and liability arising from the use of the Equipment and Real
Property.

7.5 Delivery of Instruments, Chattel Paper and Documents. In the event that any
Borrower or Guarantor shall be entitled to or shall at any time after the date
hereof hold or acquire any Chattel Paper or Instruments constituting Collateral
or any Documents evidencing or constituting Collateral which together with all
other Chattel Paper, Instruments and Documents that Borrower or Guarantor holds
or acquires an interest in after the date hereof have an aggregate fair market
value in excess of $500,000, such Borrower or Guarantor shall promptly deliver
to Agent any such Chattel Paper, Instruments and/or Documents along with such
other documents as Agent may reasonably require pursuant to which such Borrower
or Guarantor will pledge such additional Collateral. Such Borrower or Guarantor
herby authorizes Agent to attach such supplemental documents to this Agreement
and agrees that all additional Collateral owned by it set forth in such
supplemental documents shall be considered to be part of the Collateral.

7.6 Intellectual Property Appraisal. Upon the occurrence of an Event of Default
and during the continuance thereof, Borrowers shall, at their expense, no more
than one (1) time as Agent may request upon the occurrence and during the
continuance of an Event of Default, deliver or cause to be delivered to Agent
written reports or appraisals as to the Intellectual Property in form, scope and
methodology reasonably acceptable to Agent and Lenders and by an appraiser
reasonably acceptable to Agent, addressed to Agent and Lenders and upon which
Agent and Lenders are expressly permitted to rely.

7.7 Power of Attorney.

(a) Each Borrower and Guarantor hereby irrevocably designates and appoints Agent
(and all Persons reasonably designated by Agent) as such Borrower’s and
Guarantor’s true and lawful attorney-in-fact, and authorizes Agent, in such
Borrower’s, Guarantor’s or Agent’s name, to: (i) at any time an Event of Default
has occurred and is continuing (A) demand payment on Receivables or other
Collateral, (B) clear Inventory the purchase of which was financed with Letters
of Credit through U.S. Customs or foreign export control authorities in any
Borrower’s or Guarantor’s name, Agent’s name or the name of Agent’s designee,
and to sign and deliver to customs officials powers of attorney in such
Borrower’s or Guarantor’s name for such purpose, and to complete in Borrower’s,
Guarantor’s or Agent’s name, any order, sale or transaction, obtain

 

106



--------------------------------------------------------------------------------

the necessary documents in connection therewith and collect the proceeds
thereof, (C) enforce payment of Receivables by legal proceedings or otherwise,
(D) exercise all of such Borrower’s or Guarantor’s rights and remedies to
collect any Receivable or other Collateral, (E) in a commercially reasonable
manner, sell or assign any Receivable upon such terms, for such amount and at
such time or times as the Agent deems advisable, (F) settle, adjust, compromise,
extend or renew an Account, (G) discharge and release any Receivable,
(H) prepare, file and sign such Borrower’s or Guarantor’s name on any proof of
claim in bankruptcy or other similar document against an Account Debtor or other
such Borrower or Guarantor in respect of any Receivables or other Collateral,
(I) notify the post office authorities to change the address for delivery of
remittances from Account Debtors or other Borrowers or Guarantors in respect of
Receivables or other proceeds of Collateral to an address designated by Agent,
and open and dispose of all mail addressed to any Borrower or Guarantor and
handle and store all mail relating to the Collateral, provided, that Agent shall
turn over to such Borrower or Guarantor any such mail that that does not
constitute a remittance from an Account Debtor or other Borrower or Guarantor in
respect of Receivables or other proceeds of Collateral; (J) do all acts and
things which are necessary, in Agent’s determination, to fulfill such Borrower’s
or Guarantor’s obligations under this Agreement and the other Financing
Agreements and (K) subject to the Intercreditor Agreement, with respect to
Intellectual Property, execute, deliver and record, any and all agreements,
instruments, documents and papers to evidence the Agent’s security interest in
such Intellectual Property and the goodwill and general intangibles of Borrowers
and Guarantors relating thereto or represented thereby, assign any Intellectual
Property or license, throughout the world, (ii) at any time an Event of Default
has occurred and is continuing and during any Compliance Period, (A) have access
to any lockbox or postal box into which remittances from Account Debtors or
other Borrowers or Guarantors in respect of Receivables or other proceeds of
Collateral are sent or received, (B) endorse such Borrower’s or Guarantor’s name
upon any items of payment in respect of Receivables or constituting Collateral
or otherwise received by Agent and any Lender and deposit the same in Agent’s
account for application to the Obligations, (C) take control in any manner of
any item of payment in respect of Receivables or constituting collateral or
otherwise received in or for deposit in the Blocked Accounts or otherwise
received by Agent or any Lender, (D) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Collateral as a financing statement and to file any other financing statement or
amendment of a financing statement (which does not add new collateral or add a
debtor) in such offices as Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of Agent’s
security interest in the Collateral, (E) to contact and enter into one or more
agreements with the issuers of uncertificated Securities which are Collateral or
with securities intermediaries holding Collateral as may be necessary or
advisable to give Agent Control over such Collateral, (F) to demand payment or
enforce payment of the Receivables in the name of Agent or such Borrower or
Guarantor and to endorse any and all checks, drafts, and other instruments for
the payment of money relating to the Receivables, (G) to sign such Borrower’s or
Guarantor’s name on any invoice or bill of lading relating to the Receivables,
drafts against any Account Debtor of the Borrower or Guarantor, assignments and
verifications of Receivables, (H) to settle, adjust, compromise, extend or renew
the Receivables, (I) to settle, adjust or compromise any legal proceedings
brought to collect Receivables, (J) to prepare, file and sign such Borrower’s or
Guarantor’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Receivables, and (K) to change the
address for delivery of mail addressed to such Borrower or Guarantor to such
address as Agent may designate and to receive, open and

 

107



--------------------------------------------------------------------------------

dispose of all mail addressed to such Borrower or Guarantor, (iii) at any time
to (A) endorse Borrower’s name upon any Chattel Paper, document, Instrument,
invoice, or similar document or agreement relating to any Receivable or any
Goods pertaining thereto or any other Collateral, including any warehouse or
other receipts, or bills of lading and other negotiable or non-negotiable
documents, and (B) sign such Borrower’s or Guarantor’s name on any verification
of Receivables and notices thereof to Account Debtors or any secondary
Guarantors or other Guarantors in respect thereof. Such Borrower or Guarantor
agrees to reimburse Agent on demand for any payment made or any expense incurred
by Agent in connection with any of the foregoing; provided that, this
authorization shall not relieve such Borrower or Guarantor of any of its
obligations under this Agreement. All acts of said attorney or designee are
hereby ratified and approved. The powers conferred on Agent, for the benefit of
the Agent and Lenders under this Section 7.7 are solely to protect Agent’s
interests in the Collateral and shall not impose any duty upon Agent or any
Lender to exercise any such powers. Each Borrower and Guarantor hereby releases
Agent and Lenders and their respective officers, employees and designees from
any liabilities arising from any act or acts under this power of attorney and in
furtherance thereof, whether of omission or commission, except as a result of
Agent’s or any Lender’s own gross negligence or willful misconduct.

(b) Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF AGENT AS PROXY
AND ATTORNEY-IN-FACT IN THIS SECTION 7.7 IS COUPLED WITH AN INTEREST AND SHALL
BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS AGREEMENT IS TERMINATED IN
ACCORDANCE WITH SECTION 13. NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER
AGENT, NOR ANY LENDER, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE
ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND
SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO,
EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

7.8 Right to Cure. Agent may, at its option, upon written notice to
Administrative Borrower, (a) cure any default by any Borrower or Guarantor under
any material agreement with a third party that materially and adversely affects
the Collateral, its value or the ability of Agent to collect, sell or otherwise
dispose of the Collateral or the rights and remedies of Agent or any Lender
therein or the ability of any Borrower or Guarantor to perform its obligations
hereunder or under any of the other Financing Agreements, (b) pay or bond on
appeal any judgment entered against any Borrower or Guarantor, (c) discharge
taxes, liens, security interests or other encumbrances at any time levied on or
existing with respect to the Collateral and (d) pay any amount, incur any
expense or perform any act which, in Agent’s reasonable judgment, is necessary
or appropriate to preserve, protect, insure or maintain the Collateral and the
rights of Agent and Lenders with respect thereto. Agent may add any amounts so
expended to the Obligations and charge any Borrower’s account therefor, such
amounts to be repayable by Borrowers on demand. Agent and Lenders shall be under
no obligation to effect such cure, payment or bonding and shall not, by doing
so, be deemed to have assumed any obligation or liability of any Borrower or
Guarantor. Any payment made or other action taken by Agent or any Lender under
this Section shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed accordingly.

 

108



--------------------------------------------------------------------------------

7.9 Access to Premises. From time to time as reasonably requested by Agent, at
the cost and expense (subject to Section 9.22 hereof) of Borrowers, (a) Agent or
its designee shall have reasonable access, so as (if no Event of Default has
occurred and is continuing) not to interfere with the operations of such
Borrower or Guarantor to all of each Borrower’s and Guarantor’s premises during
normal business hours and after notice to Administrative Borrower, or at any
time and without notice to any Borrower or any Guarantor if an Event of Default
has occurred and is continuing, for the purposes of inspecting, verifying and
auditing the Collateral and all of each Borrower’s and Guarantor’s leases, books
and records, including the Records, and (b) each Borrower and Guarantor shall
promptly furnish to Agent such copies of such leases, books and records or
extracts therefrom as Agent may request (subject to the confidentiality
agreement set forth in Section 13.5 hereof), and Agent or any Lender or Agent’s
designee may use during normal business hours such of any Borrower’s and
Guarantor’s personnel, Equipment, supplies and premises as may be reasonably
necessary for the foregoing (and as will not materially interfere with the
business of the Loan Parties) and if an Event of Default has occurred and is
continuing for the collection of Receivables and realization of other
Collateral. Borrowers and Guarantors further agree that during the course of
such on-site Record examinations; Agent may review reports by retail store
location of sales and operating profits of Borrowers and Guarantors, but may not
make copies of such reports or remove them from such Borrower’s or Guarantor’s
premises.

SECTION 8.     REPRESENTATIONS AND WARRANTIES

Each Borrower and Guarantor hereby represents and warrants to Agent, Lenders and
Issuing Bank the following, the truth and accuracy of which are a continuing
condition of the making of Loans and Issuing Bank’s providing of Letters of
Credit:

8.1 Corporate Existence, Power and Authority. Each Borrower and Guarantor is a
corporation duly organized and in good standing under the laws of its
jurisdiction of incorporation and is duly qualified as a foreign corporation and
in good standing in all states or other jurisdictions where the nature and
extent of the business transacted by it or the ownership of assets makes such
qualification necessary, except for those other jurisdictions in which the
failure to so qualify would not have a Material Adverse Effect. The execution,
delivery and performance of this Agreement, the other Financing Agreements and
the transactions contemplated hereunder and thereunder (a) are all within each
Borrower’s and Guarantor’s company powers, (b) have been duly authorized,
(c) are not in contravention of law or the terms of any Borrower’s or
Guarantor’s certificate of formation, operating agreement, or other
organizational documentation, or any indenture, agreement or undertaking to
which any Borrower or Guarantor is a party or by which any Borrower or Guarantor
or its property are bound and (d) will not result in the creation or imposition
of, or require or give rise to any obligation to grant, any lien, security
interest, charge or other encumbrance upon any property of any Borrower or
Guarantor, except, (i) with respect to (c) above, where such contravention of
law would not have a Material Adverse Effect and (ii) with respect to (d) above,
the creation of the security interest in the Collateral in favor of Agent and
Secured Parties pursuant to the terms of the Financing Agreements. This
Agreement and the other Financing Agreements to which any Borrower or Guarantor
is a party constitute legal, valid and binding obligations of such Borrower and
Guarantor enforceable in accordance with their respective terms except as such
enforceability may be limited by bankruptcy, insolvency, moratorium or similar
laws limiting creditors’ rights generally or by general equitable principles.

 

109



--------------------------------------------------------------------------------

8.2 Name; State of Organization; Chief Executive Office; Collateral Locations.

(a) The exact legal name of each Borrower and Guarantor is as set forth on the
signature page of this Agreement and in the Information Certificate. No Borrower
or Guarantor has, during the five years prior to the Closing Date, been known by
or used any other corporate or fictitious name or been a party to any merger or
consolidation, or acquired all or substantially all of the assets of any Person,
or acquired any of its property or assets out of the ordinary course of
business, except as set forth in the Information Certificate.

(b) Each Borrower and Guarantor is an organization of the type and organized in
the jurisdiction set forth in the Information Certificate. The Information
Certificate accurately sets forth the organizational identification number of
each Borrower and Guarantor or accurately states that such Borrower or Guarantor
has none and accurately sets forth the federal employer identification number of
each Borrower and Guarantor.

(c) The chief executive office and mailing address of each Borrower and
Guarantor and each Borrower’s and Guarantor’s Records concerning Accounts are
located only at the address identified as such in Schedule 8.2 hereto and its
only other places of business and the only other locations of Collateral, if
any, are the addresses set forth in Schedule 8.2 hereto, subject to the rights
of any Borrower or Guarantor to establish new locations in accordance with
Section 9.2 below. The Information Certificate correctly identifies, as of the
Closing Date, any of such locations which are not owned by a Borrower or
Guarantor and sets forth the owners and/or operators of all locations which are
not retail store locations.

8.3 Financial Statements; No Material Adverse Change. All financial statements
relating to any Borrower or Guarantor which have been or may hereafter be
delivered by any Borrower or Guarantor to Agent and Lenders have been prepared
in accordance with GAAP (except as otherwise disclosed in any notes thereto and
as indicated in the notes thereto and as to any interim financial statements, to
the extent such statements are subject to normal year-end adjustments and do not
include any notes) and fairly present in all material respects the financial
condition and the results of operation of such Borrower and Guarantor as at the
dates and for the periods set forth therein. Except as disclosed in any interim
financial statements furnished by Borrowers and Guarantors to Agent prior to the
date of this Agreement, there has been no act, condition or event which has had
or is reasonably likely to have a Material Adverse Effect since the date of the
most recent audited financial statements of any Borrower or Guarantor furnished
by any Borrower or Guarantor to Agent prior to the date of this Agreement.

8.4 Priority of Liens; Title to Properties. Upon the filing of the UCC financing
statements required pursuant to the Financing Agreements and the recording of
security agreements with the United States Patent and Trademark Office within
fifteen (15) days of the date hereof and United States Copyright Office within
fifteen (15) days of the date hereof, the security interests and liens granted
to Agent under this Agreement and the other Financing Agreements shall
constitute valid and perfected liens and security interests in and upon the
Collateral in accordance with the terms hereof and with the priority required by
the Financing

 

110



--------------------------------------------------------------------------------

Agreements, subject only to the liens indicated on Schedule 8.4 hereto and the
other liens permitted under Section 9.8 hereof (a) except for Borrower’s money,
and vehicles and other assets the perfection of a security interest in which is
governed by Section 9-303 of the Uniform Commercial Code, (b) subject to, with
respect to Deposit Accounts, Section 5.2(d) hereof; and (c) with respect to
Intellectual Property, only if and to the extent perfection may be achieved by
the filing of security interests in the United States Patent and Trademark
Office and United States Copyright Office), except that additional filings may
have to be made in the United States Patent and Trademark Office and United
States Copyright Office, as applicable, to perfect the security interest and
lien of Agent in any issuances, registrations, or applications for registration
of any Intellectual Property acquired by any Borrower or Guarantor after the
date hereof. Each Borrower and Guarantor has good and marketable fee simple
title to or valid leasehold interests in all of its Real Property and good,
valid and merchantable title to, or a license, option or other right to use, all
of its other properties and assets subject to no liens, mortgages, pledges,
security interests, charges or other encumbrances of any kind, except those
granted to Agent and such others as are specifically listed on Schedule 8.4
hereto or permitted under Section 9.8 hereof.

8.5 Tax Returns. Each Borrower and Guarantor has filed, or caused to be filed,
in a timely manner (including any extensions) all Federal income tax returns and
all other material tax returns, reports and declarations which are required to
be filed by it. All information in such tax returns, reports and declarations is
complete and accurate in all material respects. Each Borrower and Guarantor has
paid or caused to be paid all taxes due and payable or claimed due and payable
in any assessment received by it, except taxes (a) the validity or amount of
which are being contested in good faith by appropriate proceedings diligently
pursued and available to such Borrower or Guarantor and with respect to which
adequate reserves have been set aside on its books or (b) the non-payment of
which could not reasonably be expected to have a Material Adverse Effect.
Adequate provision has been made for the payment of all accrued and unpaid
material Federal, State, county, local, foreign and other taxes whether or not
yet due and payable and whether or not disputed.

8.6 Litigation. Except as set forth on Schedule 8.6 hereto, there is no
investigation, action, suit, proceeding or claim by any Governmental Authority
or Person pending, or to the best of any Borrower’s or Guarantor’s knowledge
threatened in writing, against or affecting any Borrower or Guarantor, its or
their assets or business, or against or affecting any transactions contemplated
by this Agreement that (i) is not covered by insurance (except for normal
deductibles) as to which there is a reasonable possibility of an adverse
determination that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(ii) involves any challenge to the validity or enforceability of any material
provision of any Financing Agreement (including, without limitation, any
provision relating to the Borrowers’ or Guarantors’ obligations to repay the
Obligations or any provision relating to the validity or perfection of any lien
created by any Financing Agreement).

8.7 Compliance with Other Agreements and Applicable Laws. Borrowers and
Guarantors are not in default in any respect under, or in violation in any
material respect of any the terms of, any agreement, contract, instrument, lease
or other commitment to which it is a party or by which it or any of its assets
are bound which could reasonably be expected to have a Material Adverse Effect.
Except as could not reasonably be expected to have a Material Adverse Effect,
Borrowers and Guarantors are in compliance with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
relating to their businesses.

 

111



--------------------------------------------------------------------------------

8.8 Environmental Compliance.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) Borrowers, Guarantors and any Subsidiary of any Borrower or
Guarantor have not generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off its premises
(whether or not owned by it) in any manner which at any time violates in any
material respect any applicable Environmental Law or any permit issued to
Borrower under Environmental Law, and (ii) the operations of Borrowers,
Guarantors and any Subsidiary of any Borrower or Guarantor complies in all
material respects with all Environmental Laws and all permits issued to
Borrowers and Guarantors under Environmental Law.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, there has been no investigation by any Governmental Authority or any
proceeding, complaint, order, directive, claim, citation or notice by any
Governmental Authority or any other Person nor is any pending or to the best of
any Borrower’s or Guarantor’s knowledge threatened, with respect to any non
compliance with or violation of the requirements of any Environmental Law by any
Borrower or Guarantor and any Subsidiary of any Borrower or Guarantor or the
release, spill or discharge, threatened or actual, of any Hazardous Material or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials by any Borrower or Subsidiary
of Borrower or any other environmental matter involving Borrower or any
Subsidiary of Borrower.

(c) Except as would not reasonably be expected to have a Material Adverse
Effect, Borrowers, Guarantors and their Subsidiaries have no material liability
(contingent or otherwise) in connection with a release, spill or discharge,
threatened or actual, of any Hazardous Materials or the generation, use,
storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials.

(d) Except as would not reasonably be expected to have a Material Adverse
Effect, Guarantors and their Subsidiaries have all permits required to be
obtained or filed in connection with the operations of Borrowers and Guarantors
under any Environmental Law and all of such licenses, certificates, approvals or
similar authorizations and other permits are valid and in full force and effect.

(e) This Section 8.8 sets forth the sole representations and warranties of
Borrower with respect to Environmental Laws and Hazardous Materials and,
notwithstanding any other provision in this Agreement to the contrary, no other
representation or warranty is made in this Agreement with respect to
environmental matters.

8.9 Employee Benefits.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, each Plan has been established, maintained, funded, operated and
administrated in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or State law and each Plan which
is intended to qualify under Section 401(a) of the Code

 

112



--------------------------------------------------------------------------------

has received a favorable determination letter (or a favorable opinion letter)
from the Internal Revenue Service or is still within the remedial amendment
period (as defined in Section 401(b) of the Code) to obtain a favorable
determination letter and, to the best of each Borrower’s and Guarantor’s
knowledge, nothing has occurred that could reasonably be expected to cause the
revocation of such letter or the unavailability of reliance on such letter. Each
Borrower and Guarantor and its respective ERISA Affiliates have made all
required contributions to any Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any such Plan.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) there are no pending, or to the best of each Borrower’s and
Guarantor’s knowledge, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan, and (ii) there has been no
non-exempt prohibited transaction under Section 406 of ERISA or violation of the
fiduciary responsibility rules under Section 404(a)(1) of ERISA with respect to
any Plan.

(c) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) the current value of the assets of each Plan (determined in accordance with
the assumptions used for funding such Plan pursuant to Section 412 of the Code)
are not exceeded by such Plan’s liabilities under Section 4001(a)(16) of ERISA
in an amount that could reasonably be expected to have a Material Adverse
Effect; (iii) no Borrower or Guarantor nor any of its respective ERISA
Affiliates have incurred nor do any of them reasonably expect to incur any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither Borrower nor
any of its ERISA Affiliates have incurred nor do any of them reasonably expect
to incur any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; (v) neither
Borrower nor any of its ERISA Affiliates has engaged in a transaction that would
be subject to Section 4069 or 4212(c) of ERISA; and (vi) no Plan is a “welfare
benefit plan” (as defined in Section 3(1) of ERISA that provides
post-termination or retiree life insurance, health or other welfare benefits to
any person, except pursuant to Section 4980B of the Code or any other applicable
law and with respect to which the recipient pays the full premium cost of such
coverage.

8.10 Bank Accounts. All of the Deposit Accounts, investment accounts or other
accounts in the name of or used by any Borrower or Guarantor maintained at any
bank or other financial institution are set forth in Schedule 8.10 hereto,
subject to the right of each Borrower and Guarantor to establish new accounts in
accordance with Section 5.2 hereof.

8.11 Intellectual Property. . Each Borrower and Guarantor owns or licenses or
otherwise has the right to use all Intellectual Property necessary for the
operation of its business as presently conducted (collectively, “IP Rights”). On
the Closing Date, no Borrower or Guarantor owns any Intellectual Property
registered, or subject to pending applications, in the United States Patent and
Trademark Office or any similar office or agency in the United States, any State
thereof, any political subdivision thereof or in any other country, other than
those described in Schedule 8.11(a) hereto and, as of the Closing Date, has not
granted any licenses with respect to

 

113



--------------------------------------------------------------------------------

any Intellectual Property that is material to the conduct of such Borrower’s or
Guarantor’s business other than as set forth in Schedule 8.11(b) hereto. Each
Borrower and Guarantor is the sole and exclusive owner of the entire and
unencumbered right, title, and interest in and to all Intellectual Property used
in the operation of its business, or, in the case of licenses and options
granted to such Borrower or Guarantor with respect to Intellectual Property
owned by other Persons, each Borrower or Guarantor, as the case may be, has a
valid and enforceable license, option or other right, as the case may be, to use
such Intellectual Property; and except as could not reasonably be expected to
have a Material Adverse Effect, the Intellectual Property owned by each Borrower
or Guarantor is valid, subsisting, unexpired (except as the result of the
expiration of patents and copyrights at the end of their statutory term), and
enforceable and has not been abandoned or adjudged invalid or unenforceable, in
whole or part. Except as described in Schedule 8.11(c) hereto, to each
Borrowers’ and Guarantor’s knowledge, no event has occurred which could
reasonably be expected to result in after notice or passage of time or both, the
revocation, suspension or termination of Intellectual Property rights included
in the Collateral, the revocation, suspension or termination of which could
reasonably be expected to have a Material Adverse Effect. To the best of each
Loan Party’s knowledge, except as could not reasonably be expected to have a
Material Adverse Effect, no IP Rights, advertising, product, process, method,
substance, part or other material used by any Loan Party or any Subsidiary in
the operation of their respective businesses as currently conducted infringes
upon any rights held by any Person. No written claim or litigation regarding any
of the IP Rights, is pending or, to the knowledge of any Loan Party, threatened
against any Loan Party or Subsidiary. Schedule 8.11(d) hereto sets forth all of
the agreements or other arrangements of Borrowers and Guarantors pursuant to
which Borrower has a license, option, or other right to use any trademarks,
logos, designs or other intellectual property that is material to such
Borrower’s or Guarantor’s business and owned by another Person as in effect on
the Closing Date (collectively, together with such agreements or other
arrangements as may be entered into by any Borrower or Guarantor after the
Closing Date, collectively, the “License Agreements” and individually, a
“License Agreement”). No material trademark, service mark, copyright or other
Intellectual Property at any time used by a Borrower which is owned by another
Person, or owned by any Borrower or Guarantor subject to any security interest,
lien, collateral assignment, pledge or other encumbrance in favor of any Person
other than Agent, is affixed to any Eligible Inventory, except (x) as set forth
in any Promotional Agreement, (y) to the extent permitted under the terms of the
License Agreements listed on Schedule 8.11(d) hereto or (z) to the extent the
sale of Inventory to which such Intellectual Property is affixed is permitted to
be sold by any Borrower or Guarantor under applicable law (including the United
States Copyright Act of 1976). As of the Closing Date, no Borrower or Guarantor
licenses any Intellectual Property, except pursuant to the Promotional
Agreements.

8.12 Subsidiaries; Capitalization; Solvency.

(a) Each Borrower and Guarantor does not have any direct or indirect
Subsidiaries and is not engaged in any joint venture or partnership except as
set forth in Schedule 8.12 hereto and except as may be acquired, formed or
entered into in connection with a Permitted Acquisition or otherwise and in
accordance with Section 9.20 hereof.

 

114



--------------------------------------------------------------------------------

(b) Each Borrower and Guarantor is the record and beneficial owner of all of the
issued and outstanding shares of Capital Stock of each of the Subsidiaries
listed on Schedule 8.12 hereto as being owned by such Borrower or Guarantor and
except as described on Schedule 8.12 hereto, there are no proxies, irrevocable
or otherwise, with respect to such shares and no equity Securities of any of the
Subsidiaries are or may become required to be issued by reason of any options,
warrants, rights to subscribe to, calls or commitments of any kind or nature and
there are no contracts, commitments, understandings or arrangements by which any
Subsidiary is or may become bound to issue additional shares of its Capital
Stock or Securities convertible into or exchangeable for such shares.

(c) As of the Closing Date, the issued and outstanding shares of Capital Stock
of each Borrower and Subsidiary Guarantor are directly and beneficially owned
and held by the Persons indicated in the Information Certificate, and in each
case all of such shares have been duly authorized and are fully paid and
non-assessable, free and clear of all claims, liens, pledges and encumbrances of
any kind, except for liens created hereunder and under the other Financing
Agreements or as permitted by Section 9.8 hereof.

(d) The Loan Parties taken as a whole, are Solvent and will continue to be
Solvent immediately after giving effect to the creation of the Obligations, the
granting of security interests of Agent and the other transactions contemplated
hereunder, or in connection with any of the foregoing.

8.13 Labor Disputes.

(a) Set forth on Schedule 8.13 hereto is a list of all collective bargaining or
similar agreements between or applicable to each Borrower and Guarantor and any
union, labor organization or other bargaining agent in respect of the employees
of any Borrower or Guarantor in force on the Closing Date.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) there is no unfair labor practice complaint pending against any
Borrower or Guarantor or, to the best of any Borrower’s or Guarantor’s
knowledge, threatened against it, before the National Labor Relations Board, and
no grievance or significant arbitration proceeding arising out of or under any
collective bargaining agreement is pending on the Closing Date against any
Borrower or Guarantor or, to best of any Borrower’s or Guarantor’s knowledge,
threatened against it, (ii) there is no strike, labor dispute, slowdown or
stoppage is pending against any Borrower or Guarantor or, to the best of any
Borrower’s or Guarantor’s knowledge, threatened against any Borrower or
Guarantor, and (iii) each Borrower and Guarantor is in compliance with all
applicable laws and orders with respect to employment (including applicable laws
regarding wage and hour requirements, immigration status, discrimination in
employment, employee health and safety, and collective bargaining).

8.14 Restrictions on Subsidiaries. Except for restrictions contained in this
Agreement, the other Financing Agreements or any other agreement with respect to
Indebtedness of any Borrower or Guarantor permitted hereunder, there are no
contractual restrictions binding on any Subsidiary of any Borrower or Guarantor
which prohibit or otherwise materially restrict (unless permitted pursuant to
Section 9.16) (a) the transfer of cash or other assets (i) between any Borrower
or Guarantor and any of its or their Subsidiaries or (ii) between any
Subsidiaries of any Borrower or Guarantor or (b) the ability of any Borrower or
Guarantor or any of its or their Subsidiaries to incur Indebtedness or grant
security interests to Agent or any Lender in the Collateral.

 

115



--------------------------------------------------------------------------------

8.15 Material Contracts. Schedule 8.15 hereto sets forth all Material Contracts
to which any Borrower or Guarantor is a party or is bound as of the Closing
Date. Borrowers and Guarantors have delivered true, correct and complete copies
of such Material Contracts to Agent on or before the date hereof. Borrowers and
Guarantors are not in breach or in default in any material respect of or under
any Material Contract and have not received any notice of the intention of any
other party thereto to terminate any Material Contract except as would not
result in a Material Adverse Effect.

8.16 Credit Card Agreements. Set forth in Schedule 8.16 hereto is a correct and
complete list of all of the Credit Card Agreements existing as of the Closing
Date between or among any Borrower, Guarantor or any of its Subsidiaries, the
Credit Card Issuers and/or the Credit Card Processors. The Credit Card
Agreements constitute all of such agreements necessary for each Borrower to
operate its business as presently conducted with respect to credit cards and
debit cards and no Receivables of any Borrower arise from purchases by customers
of Inventory with credit cards or debit cards, other than those which are issued
by Credit Card Issuers with whom such Borrower has entered into one of the
Credit Card Agreements set forth on Schedule 8.16 hereto or with whom such
Borrower has entered into a Credit Card Agreement in accordance with
Section 9.18 hereof. Each of the Credit Card Agreements constitutes the legal,
valid and binding obligations of the Borrower that is party thereto and to the
best of each Borrower’s and Guarantor’s knowledge, the other parties thereto,
enforceable in accordance with their respective terms and is in full force and
effect. Except as could not reasonably be expected to (a) have a Material
Adverse Effect or (b) result in the cessation of the transfer of payments under
any Credit Card Agreement to Blocked Accounts as required under this Agreement,
no default or event of default, or act, condition or event which after notice or
passage of time or both, would constitute a material default or a material event
of default under any of the Credit Card Agreements has occurred and is
continuing. The applicable Borrower and the other parties thereto have complied
with all of the terms and conditions of the Credit Card Agreements to the extent
necessary for such Borrower to be entitled to receive all payments thereunder
which constitute proceeds of Eligible Credit Card Receivables. As of the Closing
Date, Borrowers have delivered, or caused to be delivered to Agent, true,
correct and complete copies of all of the Credit Card Agreements.

8.17 Investment Company Status. No Borrower or Guarantor nor any of their
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

8.18 Accuracy and Completeness of Information. All information furnished by or
on behalf of any Borrower or Guarantor in writing to Agent or any Lender in
connection with this Agreement or any of the other Financing Agreements or any
transaction, when taken as a whole, contemplated hereby or thereby, including
all information on the Information Certificate is true and correct in all
material respects on the date as of which such information is dated or certified
and does not omit any material fact necessary in order to make such information
not materially misleading. Since the date of the most recently delivered audited
financial statements, described in Section 8.3, no event or circumstance has
occurred which has had or could reasonably be expected to have a Material
Adverse Effect, which has not been fully and accurately disclosed to Agent in
writing prior to the date hereof. As of the Closing Date, to the best knowledge
of any Borrower, the information included in the Beneficial Ownership
Certification provided on or prior to the Closing Date to any Lender in
connection with this Agreement is true and correct in all respects as of the
date so furnished.

 

116



--------------------------------------------------------------------------------

8.19 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Agent and Lenders on the date of each additional borrowing or
other credit accommodation hereunder and shall be conclusively presumed to have
been relied on by Agent and Lenders regardless of any investigation made or
information possessed by Agent or any Lender. The representations and warranties
set forth herein shall be cumulative and in addition to any other
representations or warranties which any Borrower or Guarantor shall now or
hereafter give, or cause to be given, to Agent or any Lender.

8.20 Reaffirmation of Financing Documents. Each Borrower and Guarantor hereby
confirms its respective pledges, grants of security interests and other
obligations, as applicable, under the Existing Credit Agreement and under each
Pledge Agreement to which it is a party, and agrees that such pledges, grants of
security interests and other obligations are not impaired or affected in any
manner whatsoever (except as amended hereby) and shall continue to be in full
force and effect and shall continue to secure all the Obligations, as amended,
increased and/or extended pursuant to this Agreement. Each Guarantor hereby
confirms its respective guarantees under and subject to the terms of the
Guaranty to which such Guarantor is a party, and agrees that such guarantees and
other obligations, and the terms of the Guaranty to which it is a party, are not
impaired or affected in any manner whatsoever (except as amended hereby) and
shall continue to be in full force and effect and shall continue to guarantee
all of the Obligations, as amended, increased and/or extended pursuant to this
Agreement. Each Borrower and Guarantor hereby further confirms that each other
Financing Agreement to which it is a party is and shall continue to be in full
force and effect and the same are hereby ratified and confirmed in all respects
(except as expressly amended hereby or by any other Financing Agreement entered
into in connection with this Agreement).

8.21 Anti-Corruption Laws and Sanctions. Each Borrower or Guarantor, their
respective Subsidiaries and their respective officers and directors and, to the
knowledge of such Borrower or Guarantor, its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in any Borrower or Guarantor being designated as a Sanctioned
Person. None of (a) any Borrower or Guarantor, any Subsidiary or any of their
respective directors or officers, or (b) to the knowledge of any such Borrower
or Guarantor or Subsidiary, any employee or agent of such Borrower or Guarantor
or any Subsidiary that will act in any capacity in connection with or benefit
from the Credit Facility established hereby, is a Sanctioned Person. No Loan or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement or the other Financing Agreements will violate Anti-Corruption Laws or
applicable Sanctions.

 

117



--------------------------------------------------------------------------------

8.22 Regulatory Compliance.

(a) Each Borrower and Subsidiary Guarantor possesses all licenses, permits and
registrations that are required to be obtained for the operation of its business
subject to renewal in the ordinary course of business, except where the failure
to possess such licenses, permits and registrations would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
All such licenses, permits and registrations are in full force and effect, and
there are no actions pending or threatened in writing or, to each Borrower’s or
Subsidiary Guarantor’s knowledge, otherwise threatened by any Governmental
Authority that seek the revocation, cancellation, suspension or adverse
modification thereof, except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect. Each Borrower or
Subsidiary Guarantor is in compliance with all such licenses, permits and
registrations, except for such non-compliance as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(b) Each Borrower and Subsidiary Guarantor is in compliance with, and at all
times during the last three (3) years has complied in all respects with, the
Federal Food, Drug and Cosmetic Act (“FDCA”) and all regulations promulgated
thereunder and with all other laws enforced by the Food and Drug Administration
(“FDA”), except for such non-compliance as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Each
Borrower and Subsidiary Guarantor has in effect Standard Operating Procedures
governing, for its private label products, recalls, product ingredient safety
reviews and regulatory filings, product claims and claim substantiation, adverse
event reporting and complaint handlings. To each Borrower’s and Subsidiary
Guarantor’s knowledge, during the three (3) years prior to the Closing Date,
products sold by such Borrower or Subsidiary Guarantor were not adulterated or
misbranded as defined in the applicable provisions of the FDCA and relevant
regulations; except to the extent that the liability to the Borrowers and
Subsidiary Guarantors that could reasonably be expected to result from such
adulterations or misbrandings would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(c) No Borrower or Subsidiary Guarantor has received any written or oral notice
from the FDA during the three (3) years prior to the Closing Date of any
material violation or alleged material violation of the FDCA, except to the
extent that the liability to the Borrowers and Subsidiary Guarantors that could
reasonably be expected to result from such violations and alleged violations
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. No Borrower or Subsidiary Guarantor has received any written or oral
notice during the last three (3) years that the products it has sold have been
the subject of any warning letter, notice of violation, seizure, recall,
injunction, regulatory enforcement action, or criminal action issued, initiated,
threatened in writing, or to any Borrower’s or Subsidiary Guarantor’s knowledge,
otherwise threatened by the FDA or any comparable Governmental Authority, except
to the extent that the liability to the Borrowers and Subsidiary Guarantors that
could reasonably be expected to result from the foregoing would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, no Borrower or Subsidiary Guarantor has any open product recalls;
except to the extent that the liability to the Borrowers and Subsidiary
Guarantors that could reasonably be expected to result from such open product
recalls would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(d) In the three (3) years prior to the Closing Date, each Borrower and
Subsidiary Guarantor has been in compliance with the Federal Trade Commission
Act with respect to the advertising and promotion, product descriptions, and
claims for the products it sells, except to the extent that such non-compliance
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. No Borrower or Subsidiary Guarantor has received

 

118



--------------------------------------------------------------------------------

written notice of and, to each Borrower’s and Subsidiary Guarantor’s knowledge,
there is no written claim filed by the Federal Trade Commission against such
Borrower or Subsidiary Guarantor, alleging any violation of any of the laws
implemented by it, except to the extent that such violations would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(e) To each Borrower’s or Subsidiary Guarantor’s knowledge, during the past
three (3) years, all products sold by such Borrower or Subsidiary Guarantor were
manufactured in compliance with, as applicable, FDA current Good Manufacturing
Practice regulations set forth at 21 C.F.R. Parts 110 and 111 and FDA Hazard
Analysis and Critical Control Point systems and acidified food process
requirements, where relevant, except for such non-compliance that would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

SECTION 9.     AFFIRMATIVE AND NEGATIVE COVENANTS

Until the Obligations have been Paid in Full, each Borrower and each Guarantor
on behalf of themselves and their Subsidiaries covenants and agrees, jointly and
severally with all of the other Borrowers and Guarantors and the Lenders, to the
covenants contained in this Section 9; provided that, notwithstanding anything
to the contrary in this Section 9, all references to the defined terms
“Subsidiaries” or “Subsidiary” in this Section 9 shall exclude any Foreign
Subsidiary.

9.1 Maintenance of Existence.

(a) Except as permitted by Section 9.7, each Borrower and Guarantor shall at all
times preserve, renew and keep in full force and effect its corporate existence
and material rights and franchises with respect thereto and maintain in full
force and effect all material governmental licenses, trademarks, tradenames,
approvals, authorizations, leases, contracts and permits necessary to carry on
the business as presently conducted, except where the failure to so preserve,
renew or keep in full force and effect would not result in a Material Adverse
Effect.

(b) No Borrower or Guarantor shall change its name, type of organization,
jurisdiction of organization or other legal structure unless each of the
following conditions is satisfied: (i) Agent shall have received not less than
thirty (30) days prior written notice from Administrative Borrower of such
proposed change (or such shorter notice period as the Agent may agree to in its
reasonable discretion), which notice shall accurately set forth the new name;
(ii) Agent shall have received a copy of the amendment to the certificate of
formation of such Borrower or Guarantor providing for the name change certified
by the Secretary of State of the jurisdiction of incorporation or organization
of such Borrower or Guarantor as soon as it is available; and (iii) Agent shall
have acknowledged in writing that either (A) such change will not adversely
affect the validity, perfection or priority of Agent’s security interest in the
Collateral, or (B) any action reasonably necessary to continue the perfection of
any liens in favor of Agent, on behalf of Lenders, has been completed.

(c) No Borrower or Guarantor shall change its chief executive office or its
mailing address or organizational identification number (or if it does not have
one, shall not acquire one) unless Agent shall have received not less than
thirty (30) days’ prior written notice from Administrative Borrower of such
proposed change, which notice shall set forth such information with respect
thereto as Agent may require and Agent shall have received such agreements as
Agent may reasonably require in connection therewith.

 

119



--------------------------------------------------------------------------------

9.2 New Collateral Locations. Each Borrower and Guarantor may only open new
locations within the United States. Borrower or Guarantor shall (a) give Agent
ten (10) days prior written notice of the intended opening of any such new
location at which Collateral will be located (other than with respect to the
opening of a retail store location for which no notice shall be required) and
(b) execute and deliver, or cause to be executed and delivered, to Agent such
agreements, documents, and instruments as Agent may deem reasonably necessary or
desirable to protect its interests in the Collateral held at such location;
except, that, if (i) such new location is a retail store location, or (ii) the
fair market value of all of the Collateral located at such location is less than
$250,000; provided that the aggregate Value of all Collateral located at such
locations shall not exceed $2,000,000, no Collateral Access Agreement will be
required by Agent.

9.3 Compliance with Laws, Regulations, Etc.

(a) Except as could not reasonably be expected to cause a Material Adverse
Effect, each Borrower and Guarantor shall, and shall cause any Subsidiary to, at
all times, comply in all material respects with all laws, rules, regulations,
licenses, approvals, orders and other permits applicable to it and duly observe
all applicable requirements of any foreign, Federal, State or local Governmental
Authority, the Code, the Fair Labor Standards Act of 1938, as amended, all
Federal, State and local statutes, regulations, rules and orders pertaining to
sales of consumer goods (including the Federal Trade Commission Act of 1914, as
amended, and all regulations, rules and orders promulgated thereunder, and the
Federal Food, Drug, and Cosmetic Act, as amended, and all regulations, rules,
guidance and orders promulgated thereunder) and all statutes, rules,
regulations, orders, permits and stipulations relating to environmental
pollution and employee health and safety, including all of the Environmental
Laws.

(b) Administrative Borrower shall give written notice to Agent promptly upon any
Borrower’s or Guarantor’s receipt of any notice of the following, except if the
condition giving rise to such notice could not reasonably be expected to have a
Material Adverse Effect (collectively, “Environmental Events”), (i) the
occurrence of any event involving the unpermitted release, spill or discharge,
threatened or actual, of any Hazardous Material by any Borrower or Guarantor or
(ii) any investigation, proceeding, complaint, order, directive, claims,
citation or notice with respect to: (A) any non-compliance with or violation of
any Environmental Law by any Borrower or Guarantor or (B) the release, spill or
discharge, threatened or actual, of any Hazardous Material by any Borrower or
Guarantor (as applicable) other than in the ordinary course of business and
other than as permitted under any applicable Environmental Law. Copies of all
non-privileged environmental surveys, audits, assessments, feasibility studies
and results of remedial investigations conducted in connection with an
Environmental Event shall be promptly furnished, or caused to be furnished, by
such Borrower or Guarantor to Agent. Each Borrower and Guarantor shall take
prompt action to respond to any material non-compliance with any of the
Environmental Event and shall regularly report to Agent on such response.

 

120



--------------------------------------------------------------------------------

(c) Without limiting the generality of the foregoing, whenever Agent reasonably
determines that there is material non-compliance, or any condition which
requires any action by or on behalf of any Borrower or Guarantor in order to
avoid any non compliance, with any Environmental Law except with respect to such
non-compliance that could not reasonably be expected to have a Material Adverse
Effect, Borrowers shall, at Agent’s reasonable request and Borrowers’ expense:
(i) cause an independent environmental consultant reasonably acceptable to Agent
to conduct such tests of the site where non-compliance or alleged non compliance
with such Environmental Laws (including sampling and analysis, if necessary) has
occurred as to such non-compliance and prepare and deliver to Agent a report as
to such non-compliance setting forth the results of such tests, a proposed plan
for responding to any environmental problems described therein, and an estimate
of the costs thereof and (ii) provide to Agent a supplemental report of such
consultant whenever the scope of such non-compliance, or such Borrower’s or
Guarantor’s response thereto or the estimated costs thereof, shall change in any
material respect.

(d) Each Borrower and Guarantor shall indemnify and hold harmless Agent and
Lenders and their respective directors, officers, employees, agents, invitees,
representatives, successors and assigns, from and against any and all losses,
claims, damages, liabilities, costs, and expenses (including reasonable
attorneys’ fees and expenses) directly or indirectly arising out of or
attributable to the use, generation, manufacture, reproduction, storage,
release, threatened release, spill, discharge, disposal or presence of a
Hazardous Material on any property of a Borrower or resulting from a Borrower’s
conduct, including the costs of any required or necessary repair, cleanup or
other remedial work with respect to any property of any Borrower or Guarantor
and the preparation and implementation of any closure, remedial or other
required plans relating to such Hazardous Materials except to the extent such
losses, claims, damages, liabilities, costs, and expenses arise out of or are
attributable to the gross negligence, bad faith or willful misconduct of Agent
or any Lender. All indemnifications in this Section 9.3 shall survive the
payment of the Obligations and the termination of this Agreement.

9.4 Payment of Taxes and Claims. Each Borrower and Guarantor shall, and shall
cause any Subsidiary to, duly pay and discharge all taxes, assessments,
contributions and governmental charges upon or against it or its properties or
assets, except for taxes (a) the validity or amount of which are being contested
in good faith by appropriate proceedings diligently pursued and available to
such Borrower, Guarantor or such Subsidiary, as the case may be, and with
respect to which adequate reserves have been set aside on its books or (b) the
non-payment of which could not reasonably be expected to have a Material Adverse
Effect.

9.5 Insurance. Each Borrower and Guarantor shall, and shall cause any Subsidiary
to, at all times, maintain with financially sound and reputable insurers
insurance with respect to the Collateral against loss or damage and all other
insurance of the kinds and in the amounts customarily insured against or carried
by companies of established reputation engaged in the same or similar businesses
and similarly situated. Such policies of insurance shall be reasonably
satisfactory to Agent as to form, amount and insurer. Borrowers and Guarantor
shall pay all premiums on any such insurance when due. Borrowers and Guarantors
shall furnish certificates, policies or endorsements to Agent as Agent shall
reasonably require as proof of such insurance, and, if any Borrower or Guarantor
fails to do so, in the case of endorsements, subject to Section 9.31, Agent is
authorized, but not required, to obtain such insurance at the expense of
Borrowers, provided, however, that by purchasing such insurance, Agent shall not
be deemed to have waived any Default arising from any Borrower’s or Guarantor’s
failure to maintain such insurance or pay any premiums therefor. All such
insurance policies shall provide for at least thirty (30) days prior

 

121



--------------------------------------------------------------------------------

written notice to Agent of any cancellation, amendment or reduction of coverage
and that Agent may act as attorney for each Borrower and Guarantor in obtaining,
and at any time an Event of Default has occurred and is continuing, adjusting,
settling, amending and canceling such insurance. Borrowers and Guarantors shall
cause Agent to be named as a loss payee and/or an additional insured, as
applicable (but without any liability for any premiums) under all casualty and
property insurance policies (but not any business interruption insurance
policies) and, subject to Section 9.31, Borrowers and Guarantors shall obtain
non-contributory lender’s loss payable endorsements to all property and casualty
insurance policies in form and substance reasonably satisfactory to Agent, which
provide that all proceeds thereunder with respect to any Collateral shall be
payable to Agent, and that no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy. Except
upon (a) the occurrence and during the continuance of an Event of Default, or
(b) during a Compliance Period solely to the extent the insurance proceeds
relate to any Collateral which at the time of loss was included in the
calculation of the Borrowing Base, insurance proceeds may be applied by Borrower
in its discretion to the repair or replacement of any lost or damaged Collateral
that gave rise to such insurance proceeds so long as (i) in the context of
replacing lost or damaged Collateral, the insurance proceeds are used to replace
such lost or damaged Collateral with like Collateral, and (ii) such repair or
replacement is completed within one hundred eighty (180) days of the receipt of
insurance proceeds, or if Borrower commits in writing to undertake such repair
or replacement within such one hundred eighty (180) day period, within two
hundred seventy (270) days of the date of the receipt of insurance proceeds.
Such lender’s loss payable endorsements shall specify that the proceeds of such
insurance shall be payable to Agent, for itself and the ratable benefit of the
Secured Parties, Lenders and the Bank Product Providers, as its interests may
appear and further specify that Agent and Lenders shall be paid regardless of
any act or omission by any Borrower, Guarantor or any of its or their
Affiliates. Without limiting any other rights of Agent or Lenders, and subject
to Borrowers’ right to otherwise use insurance proceeds as provided in this
Section 9.5, any insurance proceeds received by Agent at any time may be applied
to payment of the Obligations, whether or not then due, in any order and in such
manner as Agent may determine. Upon application of such proceeds to the
Revolving Loans, Revolving Loans may be available subject and pursuant to the
terms hereof to be used for the costs of repair or replacement of the Collateral
lost or damages resulting in the payment of such insurance proceeds.

9.6 Financial Statements and Other Information.

(a) Each Borrower and Guarantor shall, and shall cause any Subsidiary to, keep
proper books and records in which true and complete entries shall be made of all
dealings or transactions of or in relation to the Collateral and the business of
such Borrower, Guarantor and its Subsidiaries in accordance with GAAP. Borrowers
and Guarantors shall promptly furnish to Agent and Lenders all such financial
and other information as Agent shall reasonably request relating to the
Collateral and the assets, business and operations of Borrowers and Guarantors,
and Borrower shall notify the auditors and accountants of Borrowers and
Guarantors that Agent is authorized to obtain such information directly from
them. Without limiting the foregoing, Administrative Borrower shall furnish or
cause to be furnished to Agent, the following:

(i) within forty-five (45) days after the end of each fiscal quarter, quarterly
unaudited consolidated financial statements and unaudited consolidating
financial statements (including in each case balance sheets, statements of
income and loss, and statements

 

122



--------------------------------------------------------------------------------

of cash flow), all in reasonable detail, fairly presenting in all material
respects the financial position and the results of the operations of Parent and
its Subsidiaries as of the end of and through such fiscal quarter, certified to
be correct in all material respects by the chief financial officer, treasurer,
or other similar officer of Administrative Borrower, subject to normal year-end
adjustments and accompanied by a compliance certificate substantially in the
form of Exhibit C hereto, along with a schedule in form reasonably satisfactory
to Agent of the calculations used in determining the Fixed Charge Coverage Ratio
as of the end of such quarter; provided that, during an Increased Reporting
Period, Borrowers shall deliver monthly financial statements along with a
compliance certificate substantially in the form of Exhibit C hereto within
thirty (30) days after the end of each fiscal month, and

(ii) within ninety (90) days after the end of each fiscal year, audited
consolidated financial statements and unaudited consolidating financial
statements of Parent and its Subsidiaries (including in each case balance
sheets, statements of income and loss, statements of cash flow and statements of
shareholders’ equity), and the accompanying notes thereto, all in reasonable
detail, fairly presenting in all material respects the financial position and
the results of the operations of Parent and its Subsidiaries as of the end of
and for such fiscal year, together with the unqualified opinion of independent
certified public accountants with respect to the audited consolidated financial
statements, which accountants shall be an independent accounting firm selected
by Administrative Borrower and reasonably acceptable to Agent, that such audited
consolidated financial statements have been prepared in accordance with GAAP,
and present fairly in all material respects the results of operations and
financial condition of Parent and its Subsidiaries as of the end of and for the
fiscal year then ended, and accompanied by a compliance certificate
substantially in the form of Exhibit C hereto, and

(iii) (A) at such time as available, but in no event later than thirty (30) days
after the end of each fiscal year (commencing with the fiscal year of Borrowers
ending December 31, 2019), projected consolidated financial statements
(including in each case, forecasted balance sheets and statements of income and
loss, statements of cash flow, and projected Borrowing Base availability) of
Parent and its Subsidiaries for the next fiscal year, all in reasonable detail,
and in a format consistent with the projections delivered by Borrowers to Agent
prior to the date hereof, together with such supporting information as Agent may
reasonably request. Such projected financial statements shall be prepared on a
monthly basis for the next succeeding year. Such projections shall represent the
reasonable best estimate by Administrative Borrower of the future financial
performance of Parent and its Subsidiaries for the periods set forth therein and
shall have been prepared on the basis of the assumptions set forth therein which
Administrative Borrower believes is fair and reasonable as of the date of
preparation in light of current and reasonably foreseeable business conditions
(it being understood that actual results may differ from those set forth in such
projected financial statements), and

(B) at such time as the aggregate amount of consideration paid by Borrowers and
Guarantors in respect of Permitted Acquisitions equals or exceeds $7,500,000
since the date that the last projections were received by Agent pursuant to
Section 9.6(a)(iii)(A) hereof or this Section 9.6(a)(iii)(B), or in conjunction
with a Material Permitted Acquisition, Administrative Borrower shall deliver
updated (from the date of the last projections received) projected financial
statements, in form and substance as required in Section 9.6(a)(iii)(A) hereof.

 

123



--------------------------------------------------------------------------------

(b) Administrative Borrower shall, and shall cause the other Borrower(s) to
notify Administrative Borrower so that it may, promptly notify Agent in writing
of the details of (i) any loss, damage, investigation, action, suit, proceeding
or claim relating to Collateral having a value of more than $1,000,000 or which
if adversely determined would result in a Material Adverse Effect, (ii) any
Material Contract being terminated or materially amended or any new Material
Contract entered into (in which event Administrative Borrower shall provide
Agent with a copy of such Material Contract to the extent permitted by any
applicable confidentiality provisions contained in such Material Contract,
provided, that, Borrowers shall use commercially reasonable efforts to get any
appropriate consent necessary to provide Agent with such a copy), (iii) any
order, judgment or decree in excess of $1,000,000 shall have been entered
against any Borrower or Guarantor any of its or their properties or assets,
(iv) any notification of a material violation of laws or regulations received by
any Borrower or Guarantor from a Governmental Authority, (v) any ERISA Event
that could be reasonably expected to have a Material Adverse Effect, and
(vi) the occurrence of any Default or Event of Default.

(c) Promptly after the sending or filing thereof, Administrative Borrower shall
send to Agent copies of (i) all reports and registration statements which
Ultimate Parent or any of its Subsidiaries files with the Securities Exchange
Commission, any national or foreign securities exchange or the National
Association of Securities Dealers, Inc., and such other reports as Agent may
hereafter specifically identify to Administrative Borrower that Agent will
require be provided to Agent, (ii) all press releases and (iii) all other
statements concerning material changes or developments in the material business
of a Borrower or Guarantor made available by any Borrower or Guarantor to the
public.

(d) Administrative Borrower shall furnish or cause to be furnished to Agent such
budgets, forecasts, projections and other information respecting the Collateral
and the business of Borrowers and Guarantors, as Agent may, from time to time,
reasonably request. Agent is hereby authorized to deliver a copy of any
financial statement or any other information relating to the business of
Borrowers and Guarantors to any court or other Governmental Authority or to any
Lender or Participant or prospective Lender or Participant or any Affiliate of
any Lender or Participant. Each Borrower and Guarantor hereby irrevocably
authorizes and directs all accountants or auditors to deliver to Agent, at
Borrowers’ expense and without affecting any confidentiality obligations of such
accountants and auditors to Persons other than Agent, copies of the financial
statements of any Borrower and Guarantor and any reports or management letters
prepared by such accountants or auditors on behalf of any Borrower or Guarantor
and to disclose to Agent and Lenders such information as they may have regarding
the business of any Borrower and Guarantor. Any documents, schedules, invoices
or other papers delivered to Agent or any Lender may be destroyed or otherwise
disposed of by Agent or such Lender one (1) year after the same are delivered to
Agent or such Lender, except as otherwise designated by Administrative Borrower
to Agent or such Lender in writing.

(e) Administrative Borrower shall furnish to Agent all material notices or
demands in connection with Indebtedness incurred pursuant to Section 9.9(e),
Section 9.9(g), Section 9.9(j) and Section 9.9(q) and the loans and advances
made pursuant to Section 9.10(i), in each case either received by any Borrower
or Guarantor or on its behalf promptly after the receipt thereof, or sent by any
Borrower or Guarantor or on its behalf concurrently with the sending thereof, as
the case may be.

 

124



--------------------------------------------------------------------------------

(f) Administrative Borrower shall furnish to Agent, promptly, but in any event
within one (1) Business Day after the furnishing, receipt or execution thereof,
copies of (i) any amendment, waiver, consent or other written modification of
the Term Loan Documents, (ii) any notice of default or any notice related to the
exercise of remedies under the Term Loan Documents, and (iii) any other material
notice, certificate or other information or document provided to, or received
from, the Term Loan Agent or the Term Loan Lenders.

(g) Administrative Borrower shall furnish to Agent concurrently with any
delivery thereof to the Term Loan Agent, each Term Loan Borrowing Base
Certificate and supporting information in connection therewith and any other
additional reports related thereto that are delivered to the Term Loan Agent.

(h) Administrative Borrower shall furnish promptly following any request
therefor, (i) such other information regarding the operations, material changes
in ownership of Capital Stock, business affairs and financial condition of any
Borrower or Guarantor, or compliance with the terms of this Agreement, as the
Agent or any Lender may reasonably request, and (ii) information and
documentation reasonably requested by the Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation.

(i) Administrative Borrower shall promptly furnish to any Lender any change in
the information provided in the Beneficial Ownership Certification delivered to
such Lender that would result in a change to the list of beneficial owners
identified in such certification.

(j) Administrative Borrower shall furnish to Agent copies of (i) any franchise
agreements not previously delivered to Agent prior to any related Franchise
Receivables being included in the Borrowing Base and (ii) any material
amendments or modifications to any franchise agreement to which any Franchise
Receivables included in the Borrowing Base are attributable.

9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. Borrowers and
Guarantors shall not and shall not permit any Subsidiary to, directly or
indirectly, (a) merge into or with or consolidate with any other Person or
permit any other Person to merge into or with or consolidate with it; provided,
however, upon prior written notice to Agent:

(i) a Subsidiary (other than a Borrower) may merge into or with or consolidate
with or dissolve or liquidate into another Subsidiary;

(ii) Original Parent may merge into Parent on the Closing Date in accordance
with the Valor Merger Agreement;

(iii) a Subsidiary may merge into or with or consolidate with or dissolve or
liquidate into a Borrower or Guarantor (other than Parent), and a Borrower may
merge into or with or consolidate with or dissolve or liquidate into another
Borrower so long as (A) a Borrower (in the case of any such event involving a
Borrower) or Guarantor (other than Parent) is the surviving entity with respect
thereto and such Borrower or Guarantor has otherwise complied with
Section 9.1(b) of this Agreement (if applicable) and all other terms of this
Agreement, (B) no Default or Event of Default then exists or would occur as a
result thereof, (C) no liens, other than

 

125



--------------------------------------------------------------------------------

those permitted under the terms of this Agreement or the other Financing
Agreement with regard to any Borrower or Guarantor, on the assets of such
Subsidiary then exist, and (D) such Borrower or Guarantor would not, as a result
of such transaction and upon consummation thereof, be liable for any
Indebtedness or other obligations of such Subsidiary, other than Indebtedness or
other obligations which are permitted under the terms of this Agreement and the
other Financing Agreements with regard to a Borrower or Guarantor; and

(iv) a Guarantor or Borrower may merge into or with or consolidate with or
dissolve or liquidate into a Borrower so long as (A) a Borrower is the surviving
entity with respect thereto and continues to be an organization of the type,
domiciled in the state and bearing the same corporate name as existed prior to
such merger or consolidation, (B) no Default or Event of Default then exists or
would occur, (C) no liens, other than those permitted under the terms of this
Agreement with regard to such Borrower, on the assets of such Guarantor then
exist, and (D) such Borrower would not, as a result of such transaction, be
liable for any Indebtedness or other obligations of such Guarantor or other
Borrower, other than Indebtedness or other obligations which are permitted under
the terms of this Agreement with regard to such Borrower.

(b) sell, issue, assign, lease, license, transfer, abandon or otherwise dispose
of any Capital Stock or any of its assets to any other Person (whether by
Division or otherwise) (or agree to do any of the foregoing unless the terms of
such agreement provide that: (i) Agent’s written consent is a condition to
consummation of the prohibited action, or (ii) Payment in Full and termination
of this Agreement is a condition to consummation of the prohibited action),
except for:

(A) sales of Inventory in the ordinary course of business,

(B) returns and exchanges of Inventory to vendors in the ordinary course of
business of a Borrower on terms and conditions consistent with the current or
prior practices of such Borrower;

(C) the sale or other disposition of assets (other than Collateral and other
than assets subject to clause (D) of this Section below) by a Borrower or
Guarantor or any Subsidiary in the ordinary course of its business that are no
longer necessary or required, worn out, non-core or obsolete, in the conduct of
such Borrower’s or Guarantor’s business;

(D) sales or other dispositions by any Borrower or Guarantor or any Subsidiary
of assets in connection with the closing or sale of a retail store location (the
closure of a store is not in and of itself the disposition of assets),
warehouse, distribution center or corporate office of such Borrower, Guarantor
or Subsidiary in the ordinary course of business of such Borrower, Guarantor or
Subsidiary, which sale or disposition consists of leasehold interests in the
premises of such store or distribution center, the Equipment and fixtures
located at such premises and the books and records relating exclusively and
directly to the operations of such store or distribution center; provided, that,
as to each and all such sales and closings, (1) Agent shall have received
written notice of such sale or closing in accordance with Section 7.1(a) hereof,
(2) after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing, and (3) such sale shall be on commercially
reasonable prices and terms in a bona fide arm’s length transaction, (4) all Net
Proceeds thereof shall be subject to Section 2.9(c), and (5) in connection

 

126



--------------------------------------------------------------------------------

with the closure of any retail store locations pursuant to a plan where the
aggregate Value of Inventory in all such stores is greater than $10,000,000, the
Loan Parties shall solicit, on a competitive basis, reasonably detailed
proposals from potential Liquidation Agents and the Loan Parties shall retain an
independent, nationally recognized, professional retail inventory liquidation
firm that provides full liquidation services reasonably acceptable to the Agent
(the “Liquidation Agent”) (which for the avoidance of doubt, shall be subject to
maintenance of “Chinese walls” between any Affiliate of the Agent submitting
such proposal as a potential Liquidation Agent and the Agent),

(E) in addition to the dispositions permitted in subclause (D) above, the sale
or other disposition of Equipment (including worn-out, non-core or obsolete
Equipment or Equipment no longer used or useful in the business of such Borrower
or Guarantor) so long as the value of such Equipment sold in any fiscal year is
equal to or less than the value of all Equipment acquired in such year,

(F) the grant by any Borrower or Guarantor after the date hereof of a
non-exclusive or exclusive license to any Person for the use of commercially
reasonable terms of Intellectual Property in the ordinary course of business, so
long as no Event of Default has occurred and is continuing at the time of the
execution and delivery of the subject license or sublicense; provided, however,
(1) any such licenses or sublicenses, if exclusive, are for commercially
reasonable periods of time and have commercially reasonable geographical
limitations, (2) if any such license or sublicense is for use within the United
States or in any territory or possession thereof, then, after giving effect to
such license, such Borrower or Guarantor must retain sufficient rights to use
its Intellectual Property as to enable such Borrower or Guarantor to continue to
conduct the material aspects of its business in the ordinary course; (3) any
such licenses or sublicenses are on commercially reasonable terms to such
Borrower or Guarantor pursuant to bona fide arm’s length transactions, (4) any
such licenses or sublicenses do not impair in any material respect the value (to
Borrower, Agent or Lenders) of the Intellectual Property or the Collateral as a
whole or the marketability of the Intellectual Property or the Collateral taken
as a whole, and (5) any such licenses or sublicenses do not otherwise materially
and adversely affect the potential realization by Agent and Lenders of the value
of the Intellectual Property or the Collateral taken as a whole when exercising
their remedies under the terms of this Agreement and applicable law,

(G) sales, transfers and dispositions of assets of (1) a Borrower to another
Borrower, or (2) by a Guarantor to a Borrower or another Guarantor (other than
Parent (other than assets the Parent is permitted to own pursuant to
Section 9.29), provided, that, in each case such transfer is otherwise
consummated (and the lien and security interest of Agent and Secured Parties
continues in such assets) in accordance with the terms of this Agreement and the
other Financing Agreements,

(H) the issuance and sale by any Borrower or Guarantor of Capital Stock of such
Borrower or Guarantor after the date hereof; provided, that, (1) Agent shall
have received not less than ten (10) Business Days’ prior written notice of such
issuance and sale by such Borrower, Guarantor or Subsidiary, which notice shall
specify whether such shares are to be sold pursuant to a public offering or if
not a public offering, then the parties to whom such shares are to be sold, the
terms of such sale, the total amount which it is anticipated will be realized

 

127



--------------------------------------------------------------------------------

from the issuance and sale of such stock and the net cash proceeds which it is
anticipated will be received by such Borrower or Guarantor from such sale,
(2) such Borrower or Guarantor shall not be required to pay any cash dividends
or repurchase or redeem such Capital Stock or make any other payments in respect
thereof, (3) the terms of such Capital Stock, and the terms and conditions of
the purchase and sale thereof, shall not include any terms that include any
limitation on the right of any Borrower to request or receive Loans or Letters
of Credit or the right of any Borrower and Guarantor to amend or modify any of
the terms and conditions of this Agreement or any of the other Financing
Agreements or otherwise in any way relate to or affect the arrangements of
Borrowers and Guarantors with Agent and Lenders or are more restrictive or
burdensome to any Borrower or Guarantor than the terms of any Capital Stock in
effect on the date hereof, (4) except as Agent may otherwise agree in writing,
upon the occurrence and continuance of an Event of Default or during a
Compliance Period, all of the proceeds of the sale and issuance of such Capital
Stock shall be paid to Agent for application to the Obligations in accordance
with Section 6.4(a) or at Agent’s option, to be held as cash collateral for the
Obligations provided, that, in no event shall any Borrower or Guarantor issue
any Capital Stock which would result in a Change of Control or other Event of
Default; provided, further, that conditions (1) through (3) above shall not
apply to issuances and sales of Capital Stock by any Borrower or Guarantor to
any other Borrower or Guarantor (so long as such issued Capital Stock is pledged
as Collateral),

(I) the issuance of Capital Stock in connection with the Closing Date Equity
Contribution or the Post-Closing Equity Contribution,

(J) the abandonment, non-renewal, failure to maintain, cancellation or sale,
transfer or other disposition of Intellectual Property which is not material to
the conduct of any Borrower’s or Guarantor’s business and which has no material
economic value, and

(K) leases and subleases and other agreements related to Real Property in the
ordinary course of business;

(L) the transactions permitted under Sections 9.9, 9.10(h), 9.12 and 9.19
hereof,

(M) dispositions of cash and Cash Equivalents subject to compliance with
Section 9.10(b) hereof, and

(N) in addition to the sales and dispositions permitted in clauses (A) through
(M) of this Section 9.6(b), the sale or other disposition of assets (other than
Accounts and Inventory) with an aggregate fair market value not in excess of
$20,000,000 for all such assets disposed of in any fiscal year of Borrowers or
as Agent may otherwise agree.

In connection with any disposition set forth in Section 9.7(b) hereof, Agent
shall (and is hereby irrevocably authorized by Lenders to) upon the request of
Administrative Borrower and at Borrowers’ expense, (1) upon the sale or other
disposition of any Collateral permitted under Section 9.7(b) hereof, release
such Collateral from the lien of Agent hereunder, and (2) in connection with the
transactions described in clause (i), deliver to Administrative Borrower a UCC-3
partial release (or other appropriate instrument, as the case may be) in form
and substance

 

128



--------------------------------------------------------------------------------

reasonably satisfactory to Agent, as may be necessary to evidence the release of
the lien in favor of Agent upon any Collateral to the extent such Collateral is
sold, transferred or otherwise disposed of in accordance with Section 9.7(b)
hereof; provided, that, (a) Administrative Borrower certifies to Agent, Issuing
Bank and Lenders in writing that such sale, disposition or other transaction is
being consummated in accordance with the terms of this Agreement (and Agent,
Issuing Bank and Lenders may rely conclusively upon such certificate without any
further inquiry) and such release shall only be effective upon the consummation
of such transaction, sale or other disposition, (b) Agent shall not be required
to execute any such document on terms which, in Agent’s opinion, would expose
Agent to liability to any third Person or create any obligations or entail any
consequence to Agent, Issuing Bank or Lenders other than the release of such
Obligor or such lien without recourse or warranty, and (c) such release shall
not in any manner discharge, affect or impair the Obligations of any Person not
released or any lien upon (or obligations of obligors in respect of) the
Collateral retained by such Borrower or Guarantor;

(c) wind up, liquidate or dissolve, except (i) as permitted in clause (a) above
or (ii) if such Person is a Subsidiary of any Borrower with assets having an
aggregate fair market value of less than or equal to $100,000;

(d) consummate a Division as a Dividing Person without the prior written consent
of the Agent. Without limiting the foregoing, if any Borrower or Guarantor that
is a limited liability company consummates a Division (with or without the prior
consent of the Agent as required above), each Division Successor shall be
required to comply with the obligations set forth in Section 9.23 and the other
further assurances obligations set forth in the Financing Agreements and become
a Borrower or Guarantor, as applicable, under this Agreement and the other
Financing Agreements.

9.8 Encumbrances. Each Borrower and Guarantor shall not, and shall not permit
any Subsidiary to, create, incur, assume or suffer to exist any security
interest, mortgage, pledge, lien, charge or other encumbrance of any nature
whatsoever on any of its assets or properties, including the Collateral, or file
or permit the filing of, or permit to remain in effect, any financing statement
or other similar notice of any security interest or lien with respect to any
such assets or properties, except:

(a) the security interests and liens of Agent for itself and the benefit of the
Secured Parties and the rights of setoff of Secured Parties provided for herein
or under applicable law;

(b) liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet delinquent or the validity or amount of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to such Borrower, or Guarantor or Subsidiary, as the case may be
and with respect to which adequate reserves have been set aside on its books;

(c) non-consensual statutory liens (including without limitation, landlords’,
carriers’, warehousemen’s, mechanics, materialmen’s or other like liens but
excluding liens securing the payment of taxes) arising in the ordinary course of
such Borrower’s, Guarantor’s or Subsidiary’s business to the extent: (i) such
liens secure Indebtedness which is not overdue or (ii)

 

129



--------------------------------------------------------------------------------

such liens secure Indebtedness relating to claims or liabilities which are fully
insured and being defended at the sole cost and expense and at the sole risk of
the insurer or being contested in good faith by appropriate proceedings
diligently pursued and available to such Borrower, Guarantor or such Subsidiary,
in each case prior to the commencement of foreclosure or other similar
proceedings and with respect to which adequate reserves have been set aside on
its books;

(d) zoning restrictions, building codes, easements, licenses, covenants, land
use laws, and other restrictions affecting the use of Real Property and other
similar matters of record affecting title to Real Property which do not
interfere in any material respect with the use of such Real Property or ordinary
conduct of the business of such Borrower, Guarantor or such Subsidiary as
presently conducted thereon or materially impair the value of the Real Property
which may be subject thereto;

(e) purchase money security interests in Equipment (including Capital Leases)
and purchase money mortgages on Real Property to secure Indebtedness permitted
under Section 9.9(b) hereof;

(f) pledges and deposits of cash by any Borrower or Guarantor or Subsidiary
after the date hereof in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
benefits consistent with the current or prior practices of such Borrower or
Guarantor;

(g) liens or rights of setoff against credit balances of Borrowers, Guarantors
or any of their Subsidiaries with Credit Card Issuers or Credit Card Processors
or amounts owing by such Credit Card Issuers or Credit Card Processors to
Borrower in the ordinary course of business, but not liens on or rights of
setoff against any other property or assets of Borrowers, pursuant to the Credit
Card Agreements to secure the obligations of Borrowers to the Credit Card
Issuers or Credit Card Processors as a result of fees and chargebacks;

(h) pledges and deposits of cash by any Borrower or Guarantor or Subsidiary
after the date hereof to secure the performance of tenders, bids, leases, trade
contracts, statutory obligations and other similar obligations in each case
(1) in the ordinary course of business of such Borrower, Guarantor or Subsidiary
and (2) other than for the repayment of Indebtedness;

(i) liens arising from (i) operating leases and the precautionary UCC and PPSA
financing statement or fixture filings in respect thereof and (ii) Equipment or
other materials which are not owned by any Borrower, Guarantor or Subsidiary
located on the premises of such Borrower, Guarantor or Subsidiary (but not in
connection with, or as part of, the financing thereof) from time to time in the
ordinary course of business of such Borrower, Guarantor or Subsidiary and the
precautionary UCC financing statement or fixture filings in respect thereof;

(j) deposits of cash with the owner or lessor of premises leased and operated by
any Borrower, Guarantor or Subsidiary in the ordinary course of the business of
such Borrower, Guarantor or Subsidiary to secure the performance by such
Borrower, Guarantor or Subsidiary of its obligations under the terms of the Real
Property lease for such premises;

 

130



--------------------------------------------------------------------------------

(k) judgments and other similar liens arising in connection with court
proceedings that do not constitute an Event of Default, provided, that, (i) such
liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefor, (iii) a stay of
enforcement of any such liens is in effect and (iv) Agent may establish Reserves
with respect thereto;

(l) security interests in assets of a Borrower, Guarantor or Subsidiary existing
at the time such Borrower, Guarantor or Subsidiary is acquired pursuant to a
Permitted Acquisition after the date hereof; provided, that, each of the
following conditions is satisfied as determined by Agent: (i) such security
interests were not granted and did not arise in connection with, or in
anticipation or contemplation of, such Permitted Acquisition, (ii) the assets
subject to such security interests do not include any assets of the type or
categories that constitute Collateral other than Equipment or Real Property and
do not apply to any assets or properties of any Borrower or other Guarantor
other than Equipment and Real Property of the Borrower, Guarantor or Subsidiary
so acquired, (iii) the Indebtedness secured by such assets is permitted under
Section 9.9(h) hereof;

(m) other liens not otherwise permitted under any other subsection of this
Section 9.8, other liens with respect to property or assets of any Borrower,
Guarantor or Subsidiary; provided that the aggregate principal amount of the
Indebtedness or other obligations secured by such liens does not exceed
$1,000,000 at any time outstanding;

(n) liens or security interests arising by law or granted by any Borrower or any
Guarantor in favor of a lessor, landlord, consignee, warehouseman or bailee of a
retail store location, Non-Retail Store Location or Warehouse Location, as
applicable, on personal property and/or trade fixtures owned by any Borrower or
Guarantor located at such locations granted pursuant to a lease agreement
between such Borrower or Guarantor and such lessor, landlord, consignee,
warehouseman or bailee, as applicable, entered into in the ordinary course of
business, in each case granted to secure obligations owed by such Borrower or
Guarantor with respect to any rental payments, service charges or other amounts
owing to such lessor, landlord, consignee, warehouseman or bailee, as
applicable, pursuant to such lease agreement; provided, that, in the event that
Administrative Borrower does not obtain a Collateral Access Agreement with
respect to such locations, Agent at its option, may establish a Reserve with
respect to each such location in respect of amounts at any time due or to become
due to the lessor, landlord, consignee, warehouseman or bailee, as applicable,
of such location as Agent shall reasonably determine but in no event shall any
Reserve with respect to rent be maintained in respect of any location for which
a Collateral Access Agreement has been delivered to Agent;

(o) [reserved];

(p) liens incurred by any Borrower or Guarantor on any unearned premiums paid by
any Borrower or Guarantor or any return of the premium for such policy; pursuant
to the Indebtedness described in Section 9.9(j) hereof;

(q) the security interests and liens set forth on Schedule 8.4 hereto;

(r) [reserved]; and

 

131



--------------------------------------------------------------------------------

(s) liens securing the Term Loan Obligations to the extent permitted to be
incurred pursuant to Section 9.9(t); provided that such liens are at all times
subject to the Intercreditor Agreement.

For the avoidance of doubt, for purposes of this Agreement, “encumbrance” shall
not be deemed to include licenses of Intellectual Property which are otherwise
permitted under the terms of this Agreement.

9.9 Indebtedness. Each Borrower and Guarantor shall not, and shall not permit
any Subsidiary to, incur, create, assume, become or be liable in any manner with
respect to, or permit to exist, any Indebtedness, or guarantee, assume, endorse,
or otherwise become responsible for (directly or indirectly), the Indebtedness,
performance, obligations or dividends of any other Person, except:

(a) the Obligations;

(b) purchase money Indebtedness (including Capital Leases) arising after the
date hereof to the extent secured by purchase money security interests in
Equipment (including Capital Leases) and purchase money mortgages on Real
Property not to exceed $10,000,000 in the aggregate at any time outstanding so
long as such security interests and mortgages do not apply to any property of
such Borrower, Guarantor or Subsidiary other than the Equipment or Real Property
so acquired, and the Indebtedness secured thereby does not exceed the cost of
the Equipment or Real Property so acquired, as the case may be;

(c) guarantees by any Borrower or Guarantor or other Subsidiary of the
Indebtedness or other obligations of any other Borrowers or Guarantors so long
as such Indebtedness is otherwise permitted under this Section 9.9 and such
other obligations are not prohibited by the terms of this Agreement;

(d) the Indebtedness of any Borrower, Guarantor or other Subsidiary to any other
Borrower or Guarantor or other Subsidiary arising after the date hereof pursuant
to loans by any Borrower or Guarantor permitted under Sections 9.10(g), 9.10(h),
and 9.10(i) hereof;

(e) unsecured Indebtedness of any Borrower, Guarantor or Subsidiary arising
after the date hereof to any third Person (but not to any other Borrower or
Guarantor), provided, that, each of the following conditions is satisfied as
determined by Agent: (i) such Indebtedness shall be on terms and conditions
acceptable to Agent and shall be subject and subordinate in right of payment to
the right of Agent and Lenders to receive the prior payment and satisfaction in
full payment of all of the Obligations pursuant to the terms of an intercreditor
and subordination agreement between Agent and such third party, in form and
substance satisfactory to Agent, (ii) Agent shall have received not less than
ten (10) days prior written notice of the intention of such Borrower or
Guarantor to incur such Indebtedness, which notice shall set forth in reasonable
detail satisfactory to Agent the amount of such Indebtedness, the Person or
Persons to whom such Indebtedness will be owed, the interest rate, the schedule
of repayments and maturity date with respect thereto and such other information
as Agent may request with respect thereto, (iii) Agent shall have received true,
correct and complete copies of all agreements, documents and instruments
evidencing or otherwise related to such Indebtedness, (iv) except as Agent may
otherwise agree in

 

132



--------------------------------------------------------------------------------

writing, upon the occurrence and continuance of an Event of Default or during a
Compliance Period, all of the cash proceeds of such loans or other
accommodations incurred during the occurrence of such Event of Default or during
such Compliance Period shall be, subject to the Intercreditor Agreement, paid to
Agent for application to the Obligations in such order and manner as Agent may
determine or at Agent’s option, to be held as cash collateral for the
Obligations, (v) in no event shall the aggregate principal amount of such
Indebtedness incurred during the term of this Agreement exceed $5,000,000, (vi)
as of the date of incurring such Indebtedness and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing, and
(vii) such Borrower and Guarantor shall not, directly or indirectly, (A) amend,
modify, alter or change the terms of such Indebtedness or any agreement,
document or instrument related thereto, except, that, such Borrower or Guarantor
may, after prior written notice to Agent, amend, modify, alter or change the
terms thereof so as to extend the maturity thereof, or defer the timing of any
payments in respect thereof, or to forgive or cancel any portion of such
Indebtedness (other than pursuant to payments thereof), or to reduce the
interest rate or any fees in connection therewith, or (B) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness (except as permitted by
Section 9.24), or set aside or otherwise deposit or invest any sums for such
purpose, in each case without the written consent of Agent;

(f) Indebtedness of any Borrower, Guarantor or any of their Subsidiaries entered
into in the ordinary course of business pursuant to a Hedge Agreement; provided,
that, (i) such arrangements are not for speculative purposes, and (ii) such
Indebtedness shall be unsecured, except to the extent such Indebtedness
constitutes part of the Obligations arising under or pursuant to Hedge
Agreements with any Bank Product Provider that are secured under the terms
hereof or except to the extent secured by pledges or deposits of cash as
permitted under Section 9.8 hereof;

(g) the Indebtedness set forth on Schedule 9.9 hereto; provided, that,
(i) Borrowers and Guarantors may only make regularly scheduled payments of
principal and interest in respect of such Indebtedness in accordance with the
terms of the agreement or instrument evidencing or giving rise to such
Indebtedness as in effect on the date hereof, and (ii) Borrowers and Guarantors
shall not, directly or indirectly, (A) amend, modify, alter or change the terms
of such Indebtedness or any agreement, document or instrument related thereto as
in effect on the date hereof except, that, Borrowers and Guarantors may, after
prior written notice to Agent, amend, modify, alter or change the terms thereof
so as to extend the maturity thereof, or defer the timing of any payments in
respect thereof, or to forgive or cancel any portion of such Indebtedness (other
than pursuant to payments thereof), or to reduce the interest rate or any fees
in connection therewith, or (B) redeem, retire, defease, purchase or otherwise
acquire such Indebtedness, or set aside or otherwise deposit or invest any sums
for such purpose;

(h) Indebtedness of a Borrower, Guarantor or Subsidiary existing at the time
such Borrower, Guarantor or Subsidiary is acquired pursuant to a Permitted
Acquisition; provided, that, each of the following conditions is satisfied as
reasonably determined by Agent: (i) such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition, (ii) such Indebtedness is not secured by any assets of any Borrower
or Guarantor other than Equipment or Real Property of the Borrower or Guarantor
so acquired, (iii) no other Borrower or Guarantor shall have any obligation or
liability in respect of such Indebtedness except as otherwise permitted hereof,
(iv) if the amount of such Indebtedness is greater than $1,000,000, it shall be
on terms and conditions reasonably acceptable to Agent, and (v) the aggregate
amount of such Indebtedness pursuant to all Permitted Acquisitions shall not
exceed $2,000,000 at any time outstanding;

 

133



--------------------------------------------------------------------------------

(i) unsecured Indebtedness of the Parent evidenced by the Convertible Notes not
to exceed the aggregate principal amount thereof outstanding on the Closing
Date;

(j) Indebtedness of Borrowers and Guarantors and their Subsidiaries in
connection with the financing of insurance premiums in respect of unearned
premiums payable on certain insurance policies maintained by Borrower, provided,
that, (i) in no event shall the total amount of such Indebtedness outstanding at
any time exceed $4,000,000, and (ii) such Indebtedness shall be unsecured except
to the extent of any unearned premiums paid by any Borrower or Guarantor or any
return of the premium for such policy;

(k) unsecured Indebtedness in respect of workers’ compensation claims, self
insurance obligations, bankers acceptances, performance, surety bonds and other
similar obligations in the ordinary course of business;

(l) other unsecured Indebtedness of any Borrower, Guarantor or Subsidiary, in an
aggregate outstanding principal amount that at the time of, and after giving
effect to, the incurrence thereof, together with any refinancing Indebtedness in
respect thereof, would not exceed $25,000,000;

(m) unsecured Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
drawn against insufficient funds, so long as such Indebtedness is repaid within
five (5) Business Days,

(n) unsecured Indebtedness resulting from agreements to provide for working
capital adjustments of purchase price, earnouts or other similar obligations
incurred in connection with Permitted Acquisitions, provided, that, such
Indebtedness shall be on terms and conditions reasonably acceptable to Agent and
shall be subject and subordinate in right of payment to the right of Agent and
Lenders to receive the prior payment and satisfaction in full payment of all of
the Obligations pursuant to the terms of a subordinations agreement between
Agent and such third party, in form and substance reasonably satisfactory to
Agent,

(o) the Indebtedness of any Borrower or Guarantor to any other Borrower or
Guarantor arising after the date hereof pursuant to Investments consisting of
loans and advances permitted under Section 9.10(c) hereof, provided, that, as to
any such Indebtedness at any time owing by a Borrower to a Guarantor or another
Borrower, (i) the Indebtedness arising pursuant to such Investment shall be
subject to, and subordinate in right of payment to, the right of Agent and
Lenders to receive the prior final payment and satisfaction in full of all of
the Obligations on terms and conditions acceptable to Agent, and (ii) any such
Indebtedness arising pursuant to any such loan shall not be evidenced by a
promissory note or other instrument, unless the single original of such note or
other instrument is promptly delivered to Agent upon its request to hold as part
of the Collateral, with such endorsement and/or assignment by the payee of such
note or other instrument as Agent may require,

 

134



--------------------------------------------------------------------------------

(p) Indebtedness incurred to refinance Indebtedness incurred pursuant to
subsections (a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (l), (s) or (t) of
this Section 9.9 (or this subsection (p)) (such Indebtedness being refinanced
being referred to herein as the “Refinanced Indebtedness”) so long as (i) such
Indebtedness continues to comply with all provisions of such subsections (a),
(b), (c), (d), (e), (f), (g), (h), (i), (j), (l), (s) or (t) as applicable,
(ii) the incurrence of such Indebtedness would not otherwise cause a Default or
Event of Default to occur, and (iii) the terms of such Indebtedness (including
subordination terms, if applicable) are not on terms which, taken as a whole,
are materially more adverse to Borrowers, Guarantors, Agent or any Lender than
the Refinanced Indebtedness, (iv) the principal amount of such Indebtedness as
refinanced does not exceed the outstanding principal balance of the Refinanced
Indebtedness plus costs, fees, expenses, and accrued interest, and (v) the final
maturity date of such refinancing Indebtedness is a maturity date that is not
earlier than ninety days after the scheduled Maturity Date,

(q) [reserved];

(r) [reserved];

(s) Permitted Subordinated Indebtedness; provided that (i) the Leverage Ratio
for the Borrowers and Guarantors, calculated, on a pro forma basis, as of the
last Test Period prior to the date of effectiveness of the incurrence of such
Permitted Subordinated Indebtedness for which financial statements for the
fiscal month, fiscal quarter or fiscal year then ended have been (or have been
required to be) delivered pursuant to Section 9.6(a)(i) and Section 9.6(a)(ii),
as applicable, both prior to and after giving effect to such Permitted
Subordinated Indebtedness, is no greater than 2.50 to 1.00 and (ii) no Default
or Event of Default shall have occurred and be continuing; and

(t) the Term Loan Obligations; provided that (i) the aggregate principal amount
of the Term Loan Obligations does not exceed at any one time outstanding the
Term Loan Cap Amount (as defined in the Intercreditor Agreement) and (ii) the
Term Loan Obligations and the Liens securing the Term Loan Obligations are at
all times subject to the terms of the Intercreditor Agreement.

Notwithstanding anything in this Section 9.9 to the contrary, (x) the aggregate
amount of any refinancing Indebtedness incurred pursuant to subsection (p) of
this Section 9.9 in respect of Refinanced Indebtedness originally incurred under
subsections (b), (e), (h), (i), (j), (l), (s) or (t) shall be subject to, and
shall continue to count towards, the dollar limitations applicable to
Indebtedness set forth in the applicable subsection pursuant to which the
Refinanced Indebtedness was incurred and (y) Term Loan Obligations may only be
incurred under Section 9.9(t).

9.10 Loans, Investments, Etc. Each Borrower and Guarantor shall not, and shall
not permit any Subsidiary to, directly or indirectly, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary immediately prior to such merger) any Capital Stock, evidences of
Indebtedness or other Securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or make or permit to exist any investment or any other interest in,
any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit or all or a substantial part of the assets or property of any other Person
(whether through purchase of assets, merger or otherwise), or form or acquire
any Subsidiaries, or agree to do any of the foregoing (each of the foregoing an
“Investment”), except:

(a) the endorsement of instruments for collection or deposit in the ordinary
course of business;

 

135



--------------------------------------------------------------------------------

(b) Investments in cash or Cash Equivalents; provided, that, the terms and
conditions of Section 5.2 and Section 6.3 hereof shall have been satisfied with
respect to the Deposit Account, investment account or other account in which
such cash or Cash Equivalents are held;

(c) (i) the existing equity Investments of each Borrower and Guarantor as of the
Closing Date in its Subsidiaries, provided, that, no Borrower or Guarantor shall
have any further obligations or liabilities to make any capital contributions or
other additional investments or other payments to or in or for the benefit of
any of such Subsidiaries;

(ii) a Borrower or Guarantor may form a Subsidiary, provided, that,

(A) Agent shall have received promptly upon any such formation or acquisition
all of the agreements, documents and instruments required by the terms of
Sections 5.2 and 9.23 hereof,

(B) as of the date of the organization, formation or acquisition of any such
Subsidiary and immediately after giving effect thereto, no Event of Default
shall have occurred and be continuing, and

(C) in the event that Administrative Borrower requests that any such new
Subsidiary that is directly or indirectly wholly owned by Parent be designated a
Borrower hereunder, in no event shall any Inventory, Accounts or Credit Card
Receivables of such Subsidiary be deemed Eligible Inventory, Eligible Accounts
or Eligible Credit Card Receivables until Agent shall have conducted a field
examination and appraisal with respect to such assets and the results of such
field examination, appraisal, and other due diligence shall be reasonably
satisfactory to Agent, and then only to the extent the criteria for Eligible
Inventory, Eligible Accounts and Eligible Credit Card Receivables set forth
herein are satisfied with respect thereto (as such criteria may be reasonably
modified by Agent to reflect the results of Agent’s field examination and
appraisal including any separate advance percentage with respect to such Credit
Card Receivables as Agent may reasonably determine); and

(D) such Subsidiary shall be an operating company that engages in a Permitted
Business or an operating company or a holding company formed to make a Permitted
Acquisition.

(d) Investments by a Borrower or Guarantor in another Borrower or Guarantor, in
each case after the date hereof, provided, that, (i) to the extent that such
Investment gives rise to any Indebtedness, such Indebtedness is permitted
hereunder, and (ii) to the extent that such Investment gives rise to the
issuance of any shares of Capital Stock, such issuance is permitted hereunder;

 

136



--------------------------------------------------------------------------------

(e) loans and advances by any Borrower, Guarantor or Subsidiary to employees of
such Borrower or Guarantor not to exceed the principal amount of $500,000 in the
aggregate at any time outstanding;

(f) stock or obligations issued to any Borrower, Guarantor or Subsidiary by any
Person (or the representative of such Person) in respect of Indebtedness of such
Person owing to such Borrower or Guarantor in connection with the insolvency,
bankruptcy, receivership or reorganization of such Person or a composition or
readjustment of the debts of such Person; provided, that, the original of any
such stock or instrument evidencing such obligations shall be promptly delivered
to Agent, upon Agent’s request, together with such stock power, assignment or
endorsement by such Borrower or Guarantor as Agent may request;

(g) obligations of Account Debtors to any Borrower, Guarantor or Subsidiary
arising from Accounts which are past due whether or not evidenced by a
promissory note made by such Account Debtor payable to such Borrower or
Guarantor; provided, that, promptly upon the receipt of the original of any such
promissory note by such Borrower or Guarantor, such promissory note shall be
endorsed to the order of Agent by such Borrower or Guarantor and promptly
delivered to Agent as so endorsed;

(h) loans by a Borrower or Guarantor or Subsidiary to another Borrower or
Guarantor after the date hereof, provided, that,

(i) as to all of such loans, (A) the Indebtedness arising pursuant to any such
loan shall not be evidenced by a promissory note or other instrument, unless the
single original of such note or other instrument is promptly delivered to Agent
upon its request to hold as part of the Collateral, with such endorsement and/or
assignment by the payee of such note or other instrument as Agent may require,
(B) as of the date of any such loan and after giving effect thereto, the
Borrower or Guarantor making such loan shall be Solvent, and (C) as of the date
of any such loan and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing, and

(ii) as to loans by a Guarantor or Subsidiary to a Borrower, (A) the
Indebtedness arising pursuant to such loan shall be subject to, and subordinate
in right of payment to, the right of Agent and Lenders to receive the prior
final payment and satisfaction in full of all of the Obligations on terms and
conditions reasonably acceptable to Agent, (B) promptly upon Agent’s request,
Agent shall have received a subordination agreement, in form and substance
reasonably satisfactory to Agent, providing for the terms of the subordination
in right of payment of such Indebtedness of such Borrower to the prior final
payment and satisfaction in full of all of the Obligations, duly authorized,
executed and delivered by such Guarantor and such Borrower, and (C) such
Borrower shall not, directly or indirectly make, or be required to make, any
payments in respect of such Indebtedness owing to any Subsidiary that is not a
Borrower or Guarantor prior to the end of the then current term of this
Agreement.

(i) the loans and advances set forth on Schedule 9.10 hereto; provided, that, as
to such loans and advances, Borrowers and Guarantors shall not, directly or
indirectly, amend, modify, alter or change the terms of such loans and advances
or any agreement, document or instrument related thereto;

 

137



--------------------------------------------------------------------------------

(j) other Investments or loans by a Borrower or Guarantor; provided, that, at
the time of making any such Investment and immediately after giving effect
thereto (i) the Required Conditions shall have been satisfied and (ii) no Event
of Default shall have occurred and be continuing;

(k) Permitted Acquisitions;

(l) Investments by any Borrower or Guarantor in any Foreign Subsidiary, or
acquisitions by any Borrower or Guarantor of any foreign Acquired Business;
provided, that, at the time of making any such Investment and immediately after
giving effect thereto (i) the Required Conditions shall have been satisfied and
(ii) no Event of Default shall have occurred and be continuing;

(m) other Investments by Borrowers and Guarantors and their Subsidiaries not
otherwise permitted pursuant to subsections (a) through (l) of this
Section 9.10, including, without limitation, any Investments by such Borrower or
Guarantor in any Foreign Subsidiary, provided, that, (i) the aggregate
outstanding amount of all such Investments (valued at cost) shall not exceed
$5,000,000 at any time (in each case determined without regard to any
write-downs or write offs), and (ii) at the time of making any such Investment
and immediately after giving effect thereto no Event of Default shall have
occurred and be continuing; and

(n) the Convertible Note Hedge and Warrant Transactions.

9.11 Dividends and Redemptions. Each Borrower and Guarantor shall not, directly
or indirectly, declare or pay any dividends on account of any shares of class of
any Capital Stock of such Borrower or Guarantor now or hereafter outstanding, or
set aside or otherwise deposit or invest any sums for such purpose, or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of
Capital Stock (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration or apply or set apart any sum, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
shares or agree to do any of the foregoing, except that:

(a) any Borrower or Guarantor may declare and pay such dividends or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of
Capital Stock for consideration in the form of shares of Capital Stock (other
than capital stock described in clause (e) of the definition of “Indebtedness”);

(b) Borrowers and Guarantors may pay dividends or make distributions to the
extent of payments permitted in Section 9.12 below (other than clause (b)(iii)
thereof);

(c) any Subsidiary of a Borrower or Guarantor may pay dividends or make
distributions (directly or indirectly) to a Borrower or Guarantor;

(d) Parent may pay cash dividends to its shareholders from legally available
funds therefor, provided, that, (i) the Required Conditions have been satisfied
and (ii) no Default or Event of Default shall have occurred and be continuing as
of the date of any such payment and after giving effect to such payment;

 

138



--------------------------------------------------------------------------------

(e) Parent may repurchase Capital Stock of Parent, including, without
limitation, (i) pursuant to the Convertible Note Hedge and Warrant Documents)
and (ii) Capital Stock held by or to be issued to current or former employees,
directors and officers pursuant to or in connection with any employee stock
ownership, option or other equity compensation plan thereof or pursuant to any
employment or consulting arrangement or equity subscription agreement,
shareholders agreement or similar agreement, provided, that, in each case,
(A) the Required Conditions have been satisfied as of the date of any such
payment and (B) no Default or Event of Default shall have occurred and be
continuing as of the date of any such payment and after giving effect to such
payment; and

(f) Parent may make Permitted Tax Distributions so long as no Event of Default
pursuant to Sections 10.1(a)(i), 10.1(g) or 10.1(h) has occurred and is
continuing or would result therefrom

9.12 Transactions with Affiliates. Each Borrower and Guarantor shall not,
directly or indirectly:

(a) purchase, acquire or lease any property from, or sell, transfer or lease any
property or provide services to, any officer, director or other Affiliate of
such Borrower or Guarantor (other than another Borrower or Guarantor), except:

(i) in the ordinary course of (except with respect to transactions permitted
under Sections 9.7, 9.8, 9.9, 9.10 or 9.11) and pursuant to the reasonable
requirements of such Borrower’s or Guarantor’s business (as the case may be) and
upon fair and reasonable terms no less favorable to such Borrower or Guarantor
than such Borrower or Guarantor would obtain in a comparable arm’s length
transaction with an unaffiliated Person;

(ii) transactions permitted under Section 9.7(a) hereof;

(iii) transactions permitted under Section 9.12(b) hereof;

(iv) transactions between any Borrower and/or Guarantor and any other Borrower
and/or Guarantor, provided, that, in each case such transaction is in accordance
with the terms of this Agreement and the other Financing Agreements;

(v) any Indebtedness permitted by Section 9.9(c), (d), and (o);

(vi) any Investments in a Subsidiary, or joint venture permitted by
Section 9.10; and

(vii) issuances of Capital Stock.

(b) make any payments (whether by dividend, loan or otherwise) of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, employee, shareholder, director or any other
Affiliate of such Borrower or Guarantor, except

 

139



--------------------------------------------------------------------------------

(i) reasonable compensation to officers, employees and directors for services
rendered to such Borrower or Guarantor and reimbursement of expenses in the
ordinary course of business of such Borrower or Guarantor;

(ii) payments to any Person that owns, directly or indirectly, 100% of the
Capital Stock of Parent for actual and necessary reasonable out-of-pocket legal
and accounting, insurance, marketing, payroll and similar types of services
(other than management or sponsor fees) paid by such Person on behalf of such
Borrower or Guarantor, in the ordinary course of their respective businesses or
as the same may be directly attributable to such Borrower or Guarantor,
provided, that, the aggregate amount of all such payments in any fiscal year
shall not exceed $3,000,000; and

(iii) payments permitted under Section 9.24 hereof.

For the avoidance of doubt, the payment of Permitted Tax Distributions shall not
be subject to this Section 9.12.

9.13 Compliance with ERISA. Except as could not reasonably be expected to have a
Material Adverse Effect, each Borrower and Guarantor shall, and shall with
respect to any Plan cause each of its ERISA Affiliates, to: (a) maintain each
Plan in compliance in all material respects with the applicable provisions of
ERISA, the Code and other Federal and State law; (b) cause each Plan which is
qualified under Section 401(a) of the Code to maintain such qualification;
(c) not terminate any Plan so as to incur any material liability to the Pension
Benefit Guaranty Corporation; (d) not allow or suffer to exist any non-exempt
“prohibited transaction” (within the meaning of Section 4975 of the Code) which
would be reasonably likely to subject Borrower or any ERISA Affiliate to a
material tax or penalty or other liability on prohibited transactions imposed
under Section 4975 of the Code or ERISA; (e) make all required contributions to
any Plan under Section 302 of ERISA, Section 412 of the Code or the terms of
such Plan; (f) not allow or suffer to exist any “accumulated funding deficiency”
(as defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived, with respect to any Plan; or (g) allow or suffer to exist any occurrence
of a “reportable event” (as defined in Section 4043(c) of ERISA or the
regulations issued thereunder, except for any such event with respect to which
notice has been waived pursuant to applicable regulations) or any other event or
condition which presents a material risk of termination by the Pension Benefit
Guaranty Corporation of any Plan that is a single employer plan, which
termination could reasonably be expected to result in any material liability to
any Borrower or Guarantor.

9.14 Fiscal Year. Each Borrower and Guarantor shall, for financial reporting
purposes, cause its fiscal year, and the fiscal year of each of its Subsidiaries
(including any Foreign Subsidiary) to end on the last Saturday of December of
each calendar year (except for 53-week years). In no event shall any Borrower or
Guarantor thereafter change its fiscal year.

9.15 Change in Business. Each Borrower and Guarantor shall not engage in any
business other than the Permitted Business.

 

140



--------------------------------------------------------------------------------

9.16 Limitation of Restrictions Affecting Subsidiaries. Each Borrower and
Guarantor (other than Parent) shall not, directly, or indirectly, create or
otherwise cause or suffer to exist any encumbrance or restriction which
prohibits or materially limits the ability of any Subsidiary of such Borrower or
Guarantor to (a) pay dividends or make other distributions or pay any
Indebtedness owed to such Borrower or Guarantor or any Subsidiary of such
Borrower or Guarantor, (b) make loans or advances to such Borrower or Guarantor
or any Subsidiary of such Borrower or Guarantor, (c) transfer any of its
properties or assets to such Borrower or Guarantor or any Subsidiary of such
Borrower or Guarantor, or (d) create, incur, assume or suffer to exist any lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than encumbrances and restrictions arising under (i) applicable
law, (ii) this Agreement or the Term Loan Agreement, (iii) customary provisions
restricting subletting or assignment of any lease (or hypothecation thereof)
governing a leasehold interest of such Borrower or Guarantor or any Subsidiary
of such Borrower or Guarantor, (iv) customary restrictions on dispositions of
real property interests found in reciprocal easement agreements of such Borrower
or Guarantor or any Subsidiary of such Borrower or Guarantor, (v) any agreement
relating to permitted Indebtedness incurred by a Subsidiary of such Borrower or
Guarantor prior to the date on which such Subsidiary was acquired by such
Borrower or such Guarantor and outstanding on such acquisition date, (vi) the
extension or continuation of contractual obligations in existence on the date
hereof and otherwise permitted hereunder; provided, that, any such encumbrances
or restrictions contained in such extension or continuation are no less
favorable to Agent and Lenders than those encumbrances and restrictions under or
pursuant to the contractual obligations so extended or continued, (vii) any
agreement related to an otherwise permitted refinancing of Indebtedness
permitted under the terms of this Agreement, and (viii) Indebtedness permitted
to be incurred under the terms of this Agreement with terms no more restrictive
than those set forth herein.

9.17 [Reserved].

9.18 Credit Card Agreements. Each Borrower shall (a) observe and perform in all
material respects all material terms, covenants, conditions and provisions of
the Credit Card Agreements to be observed and performed by it at the times set
forth therein; and (b) not do or permit, suffer or refrain from doing anything,
as a result of which there could be a default or breach of any of the terms of
the Credit Card Agreements and at all times maintain in full force and effect
the Credit Card Agreements and not terminate, cancel, surrender, modify, amend,
waive or release any of the Credit Card Agreements, or consent to or permit to
occur any of the foregoing; except, that, any Borrower may terminate or cancel
any of the Credit Card Agreements in the ordinary course of the business of such
Borrower; provided, that, such Borrower shall give Agent not less than ten
(10) days prior written notice of its intention to so terminate or cancel any of
the Credit Card Agreements; (c) not enter into any new Credit Card Agreements
with any new Credit Card Issuer unless (i) Agent shall have received not less
than ten (10) days prior written notice of the intention of such Borrower to
enter into such agreement (together with such other information with respect
thereto as Agent may reasonably request) and (ii) such Borrower delivers, or
causes to be delivered to Agent, subject to Section 9.31, a Credit Card
Acknowledgment in favor of Agent, (d) give Agent prompt written notice of any
Credit Card Agreement or material amendment or other material modification of
any Credit Card Agreement entered into by such Borrower after the date hereof,
together with a true, correct and complete copy thereof and such other
information with respect thereto as Agent may reasonably request; (e) furnish to
Agent, promptly upon the request of Agent, such material information and
evidence as Agent may require from time to time concerning the observance,
performance and compliance by such Borrower or the other party or parties
thereto with the terms, covenants or provisions of the Credit Card Agreements,
and (f) not

 

141



--------------------------------------------------------------------------------

modify in any material respect any payment instruction given by Agent to any
Credit Card Issuer or Credit Card Processor provided for in any Credit Card
Acknowledgment to the extent given in accordance with the terms thereof or
otherwise direct the remittance of payments under any Credit Card Agreement to
any account other than the Blocked Accounts.

9.19 License Agreements.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, Borrower shall (i) promptly and faithfully observe and perform all of
the material terms, covenants, conditions and provisions of the material License
Agreements to which it is a party to be observed and performed by it, at the
times set forth therein, if any, (ii) not do, permit, suffer or refrain from
doing anything that could reasonably be expected to result in a default under or
breach of any of the terms of any material License Agreement, (iii) not cancel,
surrender, modify, amend, waive or release any material License Agreement in any
material respect or any term, provision or right of the licensee thereunder in
any material respect, or consent to or permit to occur any of the foregoing
except as permitted pursuant to Section 9.19(b) below, (iv) give Agent prompt
written notice of any material License Agreement (other than Promotional
Agreements or licenses by a Borrower, Guarantor or any of their Subsidiaries to
a private label manufacturer entered into in the ordinary course of business for
the production of Inventory on behalf of a Borrower or “click through” licenses
to website hosts or providers in connection with on-line purchasing or licenses
to a Borrower by a customer to use such customer’s trademarks or service marks
for purposes of goods or services provided by such Borrower to or for such
customer or licenses for commercially available off the shelf software) entered
into by any Borrower, Guarantor or any of their Subsidiaries after the date
hereof, together with (A) either (x) a description of such License Agreement
listing the Intellectual Property subject thereto, the name and address of the
parties thereto, the term of the license arrangement and the products and
territory subject to such license, or (y) a true, correct and complete copy of
such License Agreement, and (B) such other information with respect thereto as
Agent may reasonably request (subject to any obligation of confidentiality
contained therein), (v) give Agent prompt written notice of any notice of
default sent to another party to a material License Agreement by Borrower of any
material breach of any obligation, or any default, by any party under any
material License Agreement, and deliver to Agent (promptly upon the receipt
thereof by Borrower in the case of a notice to Borrower and concurrently with
the sending thereof in the case of a notice from Borrower) a copy of each notice
of default and every other notice and other communication received or delivered
by Borrower in connection with any material License Agreement which relates to
the right of Borrower to continue to use the property subject to such License
Agreement, and (vi) furnish to Agent, promptly upon the request of Agent, such
information and evidence as Agent may reasonably require from time to time
concerning the observance, performance and compliance by Borrower or the other
party or parties thereto with the material terms, covenants or provisions of any
material License Agreement.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, each Borrower will either exercise any option to renew or extend the
term of each material License Agreement to which it is a party in such manner as
will cause the term of such material License Agreement to be effectively renewed
or extended for the period provided by such option.

 

142



--------------------------------------------------------------------------------

9.20 Foreign Assets Control Regulations, Etc. None of the requesting or
borrowing of the Loans or the requesting or issuance, extension or renewal of
any Letter of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. §1 et seq., as amended) (the “Trading With
the Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (including, but not limited to (a) Executive order 13224
of September 21, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”) and (b) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56). None of Borrowers or any of their Subsidiaries or
other Affiliates is or will become a “blocked person” as described in the
Executive Order, the Trading with the Enemy Act or the Foreign Assets Control
Regulations or engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person”.

9.21 After Acquired Real Property. If any Borrower or Guarantor hereafter
acquires fee simple title to any Real Property, such Real Property and related
fixtures or other property is adjacent to, contiguous with or necessary or
related to or used in connection with any Real Property then subject to a
mortgage in favor of Agent, or if such Real Property is not adjacent to,
contiguous with or related to or used in connection with such Real Property,
then if such Real Property, at any location (or series of adjacent, contiguous
or related locations, and regardless of the number of parcels) has a fair market
value in an amount equal to or greater than $1,000,000 (or if a Default or Event
of Default has occurred and is continuing, then regardless of the fair market
value of such assets), and excluding any Real Property subject to a lien
permitted under Sections 9.8(e) and 9.8(l) hereof, without limiting any other
rights of Agent or any Lender, or duties or obligations of any Borrower or
Guarantor, promptly as reasonably practical upon Agent’s request, such Borrower
or Guarantor shall execute and deliver to Agent a mortgage, deed of trust or
deed to secure debt, as Agent may determine, in form and substance reasonably
satisfactory to Agent and in form appropriate for recording in the real estate
records of the jurisdiction in which such Real Property or other property is
located granting to Agent a first lien and mortgage on and security interest in
such Real Property, fixtures or other property (except for liens permitted under
Section 9.8 hereof) or as otherwise consented to in writing by Agent) and such
other agreements, documents and instruments as Agent may reasonably require in
connection therewith.

9.22 Costs and Expenses. Borrowers and Guarantors shall pay to Agent on demand
all costs, expenses and filing fees paid or payable in connection with the
preparation, negotiation, execution, delivery, recording, syndication,
administration, collection, liquidation, enforcement and defense of the
Obligations, Agent’s rights in the Collateral, this Agreement, the other
Financing Agreements and all other documents related hereto or thereto,
including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and
thereof, including: (a) all costs and expenses of filing or recording (including
UCC and PPSA financing statement filing fees, if applicable); (b) costs and
expenses and fees for insurance premiums, environmental audits, title insurance
premiums, surveys, assessments, engineering reports and inspections, appraisal
fees and search fees, background checks, costs and expenses of remitting loan
proceeds, collecting checks and other items of payment, and establishing and
maintaining the Blocked Accounts, together with Agent’s customary charges and
fees with respect thereto; (c) charges, fees or expenses charged by any Issuing
Bank in connection with any Letter of Credit; (d) costs and expenses of
preserving and protecting the Collateral; (e) costs and expenses paid or
incurred in connection with obtaining

 

143



--------------------------------------------------------------------------------

payment of the Obligations, enforcing the security interests and liens of Agent,
selling or otherwise realizing upon the Collateral, and otherwise enforcing the
provisions of this Agreement and the other Financing Agreements or defending any
claims made or threatened against Agent or any Lender arising out of the
transactions contemplated hereby and thereby (including preparations for and
consultations concerning any such matters); (f) after an Event of Default has
occurred and is continuing, reasonable attorneys’ fees of any Lender incurred in
connection with obtaining payment of the Obligations, enforcing the security
interests and liens of Agent, selling or otherwise realizing upon the
Collateral, and otherwise enforcing the provisions of this Agreement and the
other Financing Agreements or defending any claims made or threatened against
Agent or any Lender arising out of the transactions contemplated hereby and
thereby (including preparations for and consultations concerning any such
matters); (g) all out-of-pocket expenses and costs heretofore and from time to
time hereafter incurred by Agent during the course of periodic field
examinations of the Collateral and such Borrower’s or Guarantor’s operations,
plus a per diem charge at Agent’s then standard rate for Agent’s examiners in
the field and office for no more than two (2) periodic field exams during a
consecutive twelve (12) month period; provided, that, unless an Event of Default
shall have occurred and is continuing or a Material Adverse Effect has occurred,
only one (1) periodic field exam will be conducted at the Borrowers’ expense
during such consecutive twelve (12) month period unless Excess Availability is
less than the greater of (x) 20% of the Borrowing Cap and (y) $20,000,000 at any
time during such period, in which case one (1) additional field exam in such
twelve (12) month period as Agent may request shall be at Borrowers’ expense;
and (h) the reasonable fees and disbursements of counsel (including legal
assistants) to Agent in connection with any of the foregoing. Additionally,
there shall be no limitation on the number or frequency of field exams if an
Event of Default or a Material Adverse Effect has occurred and is continuing,
and the Borrowers shall be responsible for the costs and expenses of any such
field exams conducted while an Event of Default or a Material Adverse Effect has
occurred and is continuing.

9.23 Further Assurances.

(a) In the case of the formation or acquisition by a Borrower or Guarantor of
any Subsidiary (other than a Foreign Subsidiary) after the date hereof, as to
any such Subsidiary, (i) the Borrower or Guarantor forming such Subsidiary shall
cause any such Subsidiary to execute and deliver to Agent, the following (each
in form and substance reasonably satisfactory to Agent), (A) a Guaranty pursuant
to which such Subsidiary gives an absolute and unconditional guarantee of the
payment of the Obligations or a joinder or assumption agreement to an existing
Guaranty, in each case in form and substance reasonably satisfactory to Agent,
(B) a security agreement substantially in the form of the security provisions
herein granting to Agent a first security interest and lien (except as otherwise
consented to in writing by Agent) upon all of the assets of any such Subsidiary
to the extent such assets constitute Collateral hereunder and subject to and in
accordance with the terms hereof, (C) a joinder to the Intercreditor Agreement
acknowledging the lien priorities granted thereby and (D) such other agreements,
documents and instruments as Agent may require in connection with the documents
referred to above in order to make such Subsidiary a party to this Agreement as
a “Borrower” (to the extent directly or indirectly wholly owned by Parent) or as
a “Guarantor” as Agent may determine, including, but not limited to, supplements
and amendments hereto, a Borrower Joinder Agreement with respect to a Subsidiary
that is to become a party hereto as a “Borrower”, an assumption agreement with
respect to an existing Guaranty, an authorization to file UCC and PPSA financing
statements, Collateral Access

 

144



--------------------------------------------------------------------------------

Agreements (subject to the requirements of Section 9.2 hereof) and other
consents, waivers, acknowledgments and other agreements from third persons which
Agent may deem necessary or desirable in order to permit, protect and perfect
its security interests in and liens upon the assets purchased, corporate
resolutions and other organization and authorizing documents of such Person, and
favorable opinions of counsel to such person and (ii) the Borrower or Guarantor
forming such Subsidiary shall (A) execute and deliver to Agent, a supplement to
this Agreement to which it is a party, in form and substance reasonably
satisfactory to Agent, granting to Agent a pledge of and lien on all of the
issued and outstanding shares of Capital Stock of any such Subsidiary (but no
more than 65% of the Voting Stock of any Foreign Subsidiary) with the lien
priority required by the Financing Agreements, and (B) deliver the original
stock certificates evidencing such shares of Capital Stock (or such other
evidence as may be issued in the case of a limited liability company), together
with stock powers with respect thereto duly executed in blank (or the equivalent
thereof in the case of a limited liability company in which such interests are
certificated, or otherwise take such actions as Agent shall require with respect
to Agent’s security interests therein).

(b) In the case of an acquisition of assets (other than Capital Stock and Real
Property) by a Borrower or Guarantor after the date hereof, Agent shall have
received, in form and substance reasonably satisfactory to Agent, (i) evidence
that Agent has valid and perfected security interests in and liens upon all
purchased assets to the extent such assets constitute Collateral hereunder and
subject to and in accordance with the terms hereof, and (ii) subject to
Section 9.2 hereof, all Collateral Access Agreements and other consents,
waivers, acknowledgments and other agreements from third persons which Agent may
deem necessary or desirable in order to permit, protect and perfect its security
interests in and liens upon the assets purchased, (iii) in the case of a
Material Permitted Acquisition, at the option of Agent, the agreement of the
seller consenting to the collateral assignment by the Borrower or Guarantor
purchasing such assets of all rights and remedies and claims for damages of such
Borrower or Guarantor relating to the Collateral (including, without limitation,
any bulk sales indemnification) under the agreements, documents and instruments
relating to such acquisition and (iv) such other agreements, documents and
instruments as Agent may require in connection with the documents referred to
above, including, but not limited to, supplements and amendments hereto,
corporate resolutions and other organization and authorizing documents and
favorable opinions of counsel to such person.

(c) At the request of Agent at any time and from time to time, Borrowers and
Guarantors shall, at their expense, duly execute and deliver, or cause to be
duly executed and delivered, such further agreements, documents and instruments,
and do or cause to be done such further acts as may be necessary or proper to
evidence, perfect, maintain and enforce the security interests and the priority
thereof in the Collateral and to otherwise effectuate the provisions or purposes
of this Agreement or any of the other Financing Agreements. Agent may at any
time and from time to time request a certificate from an officer of any Borrower
or Guarantor representing that all conditions precedent to the making of
Revolving Loans and providing Letters of Credit contained herein are satisfied.
In the event of such request by Agent, Agent and Lenders may, at Agent’s option,
cease to make any further Revolving Loans or provide any further Letters of
Credit until Agent has received such certificate and, in addition, Agent has
determined that such conditions are satisfied.

 

145



--------------------------------------------------------------------------------

(d) The Borrowers will cause any Person guaranteeing Term Loan Obligations to
contemporaneously become a Guarantor of the Obligations in accordance with
Section 9.23(a).

9.24 Permitted Payments of Indebtedness. No Borrower and no Guarantor will, nor
will it permit any Subsidiary to, make, directly or indirectly, any payment or
other distribution (whether in cash, Securities or other property) of or in
respect of principal of or interest on any Indebtedness (other than Indebtedness
between any Borrower or Guarantor and Indebtedness permitted under
Sections 9.9(j), 9.9(k), or 9.9(m), or any payment or other distribution
(whether in cash, Securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Indebtedness, except:

(a) payment of Indebtedness created under the Financing Agreements;

(b) payment of regularly scheduled interest (including, for the avoidance of
doubt, regularly scheduled interest payments required under the Term Loan
Agreement) and principal payments as and when due in respect of any Indebtedness
permitted under Section 9.9, other than (i) payments in respect of subordinated
Indebtedness prohibited by the subordination provisions thereof and
(ii) payments of principal outstanding under the Term Loan Agreement;

(c) refinancings of Indebtedness to the extent permitted by Section 9.9(p);

(d) payment of secured Indebtedness permitted under Section 9.9(b) that becomes
due as a result of any sale or transfer of, or casualty, condemnation or taking
with respect to, the property or assets securing such Indebtedness;

(e) optional prepayments of Indebtedness (other than with respect to Permitted
Subordinated Indebtedness); provided, that (i) the Required Conditions are
satisfied and (ii) no Default or Event of Default shall have occurred and be
continuing as of the date of such prepayment;

(f) the repurchase, redemption or defeasance of the Convertible Notes; provided
that such repurchase, redemption or defeasance is funded solely with (i) the
cash proceeds of a substantially concurrent equity contribution received by
Parent from the holders of its Capital Stock and/or (ii) amounts on deposit in
the Convertible Notes Escrow that were previously funded with the cash proceeds
of an equity contribution received by Parent from the holders of its Capital
Stock;

(g) optional prepayments of Permitted Subordinated Indebtedness (subject to the
terms of an intercreditor subordination agreement in form and substance
acceptable to Agent in its sole reasonable discretion) so long as (i) the
Required Conditions are satisfied and (ii) no Default or Event of Default shall
have occurred and be continuing as of the date of such prepayment;

(h) mandatory prepayments of principal outstanding under the Term Loan Agreement
to the extent required under Section 2.2(b) of the Term Loan Agreement as in
effect on the Closing Date, together with accrued and unpaid interest thereon
and any prepayment premiums required in connection therewith; and

 

146



--------------------------------------------------------------------------------

(i) payments of principal outstanding under the Term Loan Agreement as required
under Section 2.2(a) of the Term Loan Agreement as in effect on the Closing
Date; provided that (i) pro forma Liquidity is equal to or greater than
$10,000,000 calculated as of the date of such payment both prior to and after
giving effect to such payment, on a pro forma basis using the most recent
calculation of the Borrowing Base immediately prior to such payment and (ii) no
Default or Event of Default shall have occurred and be continuing as of the date
of such payment.

9.25 Commodity Exchange Act Keepwell Provisions. Each Qualified ECP Guarantor
hereby absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Borrower
or Guarantor in order for each such other Borrower or Guarantor to honor its
obligations under this Agreement and the other Financing Agreements including
Hedge Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 9.25 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 9.25, or otherwise under this Agreement or any other Financing
Agreement, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 9.25 shall remain in full force and
effect until all Obligations are paid in full to the Lenders and Agent, and all
of the Lenders’ Revolving Commitments are terminated. Each Qualified ECP
Guarantor intends that this Section 9.25 constitute, and this Section 9.25 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Borrower and each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

9.26 Disbursement Cash Management Systems. Each of Borrowers, Guarantors and
each of their Subsidiaries will maintain Chase as its principal depository bank
for its disbursement business, including for the maintenance of operating,
administrative, cash management, collection activity and other deposit accounts
for the conduct of its disbursement business.

9.27 Amendments to Term Loan Documents. The Borrowers and the Guarantors will
not amend, waive, modify or supplement or consent to any amendment, waiver,
modification or supplement of any Term Loan Documents, if such amendment, waiver
or other modification would contravene any provision of the Intercreditor
Agreement.

9.28 Valor Merger. Notwithstanding anything to the contrary contained in this
Agreement, no provision of this Agreement shall prohibit the consummation of the
Valor Merger in accordance with the terms of the Valor Merger Agreement on the
Closing Date.

9.29 Parent Holding Company Status. With respect to Parent, engage in any
business or activity, hold any assets or incur any Indebtedness or other
liabilities, other than (i) its ownership of the Capital Stock in the Borrowers,
intercompany notes permitted hereunder, cash and Cash Equivalents, notes of
officers, directors and employees permitted hereunder, and all other assets
incidental to its ownership of Capital Stock in the Borrowers, or related to the
management of its investment in the other Loan Parties, (ii) maintaining its
corporate existence, (iii) participating in Tax, accounting, corporate,
housekeeping and other administrative activities as a holding company or as a
member of the consolidated group of companies including the Loan Parties,
(iv) executing, delivering and performing its rights and obligations under the
Financing Agreements, the Term

 

147



--------------------------------------------------------------------------------

Loan Documents and any documents and agreements governing any Permitted
Acquisitions or Investments permitted hereunder to which it is a party,
including, for the avoidance of doubt (and to the extent permitted hereunder and
otherwise in accordance herewith), the formation, maintenance, merger,
amalgamation, consolidation, liquidation or dissolution of a Subsidiary in
connection with a Permitted Acquisition or Investment permitted hereunder,
(v) making any Permitted Distribution hereunder and any other payments permitted
to be made by Parent pursuant to Section 9.12 hereunder, (vi) purchasing or
acquiring Capital Stock of the Borrowers, (vii) making capital contributions to
the other Loan Parties, (viii) executing, delivering and performing its rights
and obligations under any employment agreements and any documents related
thereto, (ix) the buyback and sales of equity from or to officers, directors,
managers and employees of Parent and its Subsidiaries and other persons in
accordance with Section 9.11, (xiii) transactions expressly described in this
Agreement as involving Parent and permitted under this Agreement,
(xiv) retaining employees and consultants, (xv) making filings, (xvi) issuing
financial statements, (xvii) administering employee benefit and other equity
programs, (xviii) maintaining directors and officers insurance, (xviii) issuing
and selling Capital Stock and accepting capital contributions (to the extent
otherwise permitted under this Agreement), (xix) opening bank accounts,
(xx) engaging counsel, auditors and financial advisors, and (xxi) activities
incidental to the business or activities described in clauses (i)-(xx) above.

9.30 Post-Closing Equity Contribution and Fundamental Change Company Notice.

(a) On or prior to January 31, 2020 (or such later date that Agent may agree to
in its sole discretion) (the “Post-Closing Equity Contribution Deadline”), the
Permitted Holders shall have contributed (or caused to be contributed), directly
or indirectly, cash equity contributions (the “Post-Closing Equity
Contribution”) to Ultimate Parent or Parent (in the form of (i) common equity or
(ii) pay-in-kind preferred equity reasonably satisfactory to Agent) in an
aggregate amount of not less than $60,000,000. The proceeds of the Post-Closing
Equity Contribution shall be deposited and maintained in either (i) the
Convertible Notes Escrow or (ii) another Deposit Account reasonably acceptable
to the Agent and the Term Loan Agent that is subject to a Deposit Account
Control Agreement, and such proceeds may be used to redeem, convert or otherwise
repurchase or repay the Convertible Notes (or to fund the Convertible Notes
Escrow for such purposes), or, after the Convertible Notes have been redeemed in
full, for other general corporate purposes.

(b) Parent shall deliver a Fundamental Change Company Notice (as defined in the
Convertible Note Indenture) with respect to the Valor Merger to all holders of
Convertible Notes and the trustee under the Convertible Note Indenture not later
than the date that is twenty days following the Closing Date. Such Fundamental
Change Company Notice shall (i) provide that the Fundamental Change Repurchase
Date (as defined in the Convertible Note Indenture) shall be the date that is 35
calendar days following the date of the Fundamental Change Company Notice and
(ii) otherwise be in accordance with the terms of the Convertible Note
Indenture.

9.31 Post-Closing Obligations. Borrowers shall deliver, or cause to be
delivered, to Agent each of the agreements, documents, instruments and other
items set forth on Schedule 9.31 hereto, in each case within the periods
provided for therein (subject, in each case, to Agent’s right to extend such
period in its sole discretion).

 

148



--------------------------------------------------------------------------------

SECTION 10.     EVENTS OF DEFAULT AND REMEDIES

10.1 Events of Default. The occurrence or existence of any one or more of the
following events are referred to herein individually as an “Event of Default”,
and collectively as “Events of Default”:

(a) (i) any Borrower fails to make any principal payment (including any payment
required under Section 2.9(c)) after the same becomes due and payable, or any
Borrower fails to pay any of the other Obligations (other than with respect to
principal payments) within two (2) Business Days after the same becomes due and
payable, (ii) any Borrower or Guarantor fails to perform any of the covenants
contained in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, 9.27, 9.29, 9.30, or 9.31
of this Agreement (iii) any Borrower or Guarantor fails to perform any of the
covenants contained in Sections 9.1(a), 9.2, 9.3, 9.4, 9.5, 9.13, 9.16, 9.18,
9.20, 9.22, 9.25, or 9.26 of this Agreement and such failure shall continue for
five (5) Business Days; provided, that, such five (5) Business Day period shall
not apply in the case of: (A) any failure to observe any such covenant which is
not capable of being cured at all or within such five (5) Business Day period or
which has been the subject of a prior failure within a six (6) month period or
(B) an intentional breach by Borrower or any Guarantor of any such covenant or
(iv) any Borrower or Guarantor fails to perform any of the terms, covenants,
conditions or provisions contained in this Agreement or any of the other
Financing Agreements other than those described in Sections 10.1(a)(i) and
10.1(a)(ii) above and Section 10.1(m) below and such failure shall continue
unremedied for thirty (30) days after the earlier of (C) notice thereof from the
Agent or (D) any Borrower’s or Guarantor’s knowledge of such breach;

(b) any representation or warranty made by any Borrower or Guarantor to Agent or
any Secured Party in this Agreement, the other Financing Agreements or any other
written agreement, schedule, confirmatory assignment or otherwise shall when
made or deemed made be false or misleading in any material respect;

(c) any Guarantor revokes or terminates or attempts to revoke or terminate any
guarantee in favor of Agent or any Lender;

(d) any judgment for the payment of money is rendered against any Borrower or
Guarantor in excess of $2,500,000 in the aggregate (to the extent not covered by
insurance) and shall remain undischarged or unvacated for a period in excess of
thirty (30) days or execution shall at any time not be effectively stayed, or
any judgment other than for the payment of money, or injunction, attachment,
garnishment or execution is rendered against any Borrower or Guarantor which
would result in a Material Adverse Effect;

(e) [Reserved];

(f) any Borrower or Guarantor makes a general assignment for the benefit of
creditors, makes or sends notice of a bulk transfer or calls a meeting of its
creditors or principal creditors in connection with a moratorium or adjustment
of the Indebtedness due to them;

 

149



--------------------------------------------------------------------------------

(g) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against any Borrower or Guarantor or all or any substantial part of its
properties and such petition or application is not dismissed within sixty
(60) days after the date of its filing or any Borrower or Guarantor by corporate
action shall file any answer admitting or not contesting such petition or
application or indicates its consent to, acquiescence in or approval of, any
such action or proceeding or the relief requested is granted sooner;

(h) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by any Borrower or Guarantor or for all or any substantial part of its
property;

(i) any default in respect of the Term Loan Obligations or any other
Indebtedness of any Borrower or Guarantor, the effect of which default is to
cause, or to permit the holder or beneficiary of such Indebtedness to cause,
with the giving of notice if required, such Indebtedness to become due prior to
its stated maturity (other than Indebtedness owing to Agent and Lenders
hereunder), in any case in an amount in excess of $2,500,000, which default
continues for more than the applicable cure period, if any, with respect
thereto; provided that (x) this clause shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and (y) any such default (other than a default in respect of the Term
Loan Obligations) is unremedied and is not waived by the holders of such
Indebtedness prior to any termination of all of the Revolving Commitments and
acceleration of all of the Loans pursuant to this Section 10.1;

(j) any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Agent) in accordance with its terms, or
any such party shall challenge the enforceability hereof or thereof, or shall
assert in writing, or take any action or fail to take any action based on the
assertion that any provision hereof or of any of the other Financing Agreements
has ceased to be or is otherwise not valid, binding or enforceable in accordance
with its terms, or any security interest provided for herein or in any of the
other Financing Agreements shall cease to be a valid and perfected first
priority (subject only to Permitted Encumbrances and Liens permitted under
Section 9.8(s)) security interest in any of the Collateral purported to be
subject thereto (except as expressly otherwise permitted herein or therein);

(k) an ERISA Event shall occur which results in liability of any Borrower or
Guarantor in an amount which could reasonably be expected to have a Material
Adverse Effect;

(l) any Change of Control;

(m) fails at any time to comply with Section 6.7(b) of this Agreement;

(n) any Credit Card Issuer or Credit Card Processor (i) withholds payment of
amounts otherwise payable to any Borrower or Guarantor to fund a reserve account
or otherwise hold as collateral, or shall require any Borrower or Guarantor to
pay funds into a reserve account or for such Credit Card Issuer or Credit Card
Processor to otherwise hold as collateral, or any

 

150



--------------------------------------------------------------------------------

Borrower or Guarantor shall provide a letter of credit to or in favor of such
Credit Card Issuer or Credit Card Processor such that in the aggregate all of
such funds in the reserve account, other amounts held as collateral and the
amount of such letters of credit shall exceed an aggregate for all Borrowers and
Guarantors of $1,000,000, or (ii) shall debit or deduct any amounts from any
Deposit Account of any Borrower or Guarantor or (iii) shall send notice to a
Borrower or Guarantor that it is ceasing to make or suspending payments to such
Borrower or Guarantor of amounts due or to become due to any Borrower or
Guarantor or (iv) shall send notice to any Borrower that it is terminating its
arrangements with such Borrower or Guarantor or such arrangements, except where
(A) the loss of services by a Credit Card Issuer or Credit Card Processor would
not result in non-payment of amounts due to any Borrower or could not reasonably
be expected to cause a Material Adverse Effect or (B) such Borrower or Guarantor
shall have entered into arrangements with another Credit Card Issuer or Credit
Card Processor, as the case may be, within forty-five (45) days after the date
of any such notice; [or]

(o) the Intercreditor Agreement shall for any reason, except to the extent
permitted by the terms thereof, cease to be in full force and effect and valid,
binding and enforceable in accordance with its terms against any Borrower, any
Guarantor, the Term Loan Agent, any Term Loan Lender, or any other party
thereto, or shall be repudiated by any of them, or cease to establish the
relative lien priorities required or purported thereby, or any Borrower, any
Guarantor, the Term Loan Agent, any Term Loan Lender, or any of their respective
Affiliates shall so state in writing; or

(p) the Equity Commitment Letter shall for any reason cease to be in full force
and effect and valid, binding and enforceable in accordance with its terms
against Tributum before the funding of the full Convertible Notes Repurchase
Amount into the Convertible Notes Escrow.

10.2 Remedies.

(a) At any time an Event of Default exists or has occurred and is continuing,
Agent and Lenders shall have all rights and remedies provided in this Agreement,
the other Financing Agreements, the UCC, PPSA, and other applicable law, all of
which rights and remedies may be exercised without notice to or consent by any
Borrower or Guarantor, except as such notice or consent is expressly provided
for hereunder or required by applicable law. All rights, remedies and powers
granted to Agent and Lenders hereunder, under any of the other Financing
Agreements, the UCC, PPSA or other applicable law, are cumulative, not exclusive
and enforceable, in Agent’s discretion, alternatively, successively, or
concurrently on any one or more occasions, and shall include, without
limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by any Borrower or Guarantor of this
Agreement or any of the other Financing Agreements. Subject to Section 12
hereof, Agent may, and at the direction of the Required Lenders shall, at any
time or times, proceed directly against any Borrower or Guarantor to collect the
Obligations without prior recourse to the Collateral.

(b) Without limiting the foregoing, at any time an Event of Default has occurred
and is continuing, Agent may, in its discretion, and upon the direction of the
Required Lenders, shall (i) accelerate the payment of all Obligations and demand
immediate payment thereof to Agent, for itself and the benefit of the Secured
Parties (provided, that, upon the occurrence of any Event of Default described
in Sections 10.1(g) and 10.1(h), all Obligations shall automatically

 

151



--------------------------------------------------------------------------------

become immediately due and payable), (ii) with or without judicial process or
the aid or assistance of others, enter upon any premises on or in which any of
the Collateral may be located and take possession of the Collateral or complete
processing, manufacturing and repair of all or any portion of the Collateral,
(iii) require any Borrower or Guarantor, at Borrowers’ expense, to assemble and
make available to Agent any part or all of the Collateral at any place and time
designated by Agent, (iv) collect, foreclose, receive, appropriate, setoff and
realize upon any and all Collateral, (v) remove any or all of the Collateral
from any premises on or in which the same may be located for the purpose of
effecting the sale, foreclosure or other disposition thereof or for any other
purpose, (vi) sell, lease, transfer, assign, deliver or otherwise dispose of any
and all Collateral (including entering into contracts with respect thereto,
public or private sales at any exchange, broker’s board, at any office of Agent
or elsewhere) at such prices or terms as Agent may deem reasonable, for cash,
upon credit or for future delivery, with the Agent having the right to purchase
the whole or any part of the Collateral at any such public sale, all of the
foregoing being free from any right or equity of redemption of any Borrower or
Guarantor, which right or equity of redemption is hereby expressly waived and
released by Borrowers and Guarantors and/or (vii) give notice of sole control or
any other instruction under any Deposit Account Control Agreement,
(viii) terminate this Agreement. If any of the Collateral is sold or leased by
Agent upon credit terms or for future delivery, the Obligations shall not be
reduced as a result thereof until payment therefor is finally collected by
Agent. If notice of disposition of Collateral is required by law, ten (10) days
prior notice by Agent to Administrative Borrower designating the time and place
of any public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and Borrowers and Guarantors waive any other notice. In the event Agent
institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, each Borrower and Guarantor waives the
posting of any bond which might otherwise be required. At any time an Event of
Default exists or has occurred and is continuing, upon Agent’s request,
Borrowers will either, as Agent shall specify, furnish cash collateral to the
Issuing Bank to be used to secure and fund Agent’s reimbursement obligations to
the Issuing Bank in connection with any Letter of Credit Obligations or furnish
cash collateral to Agent for the Letter of Credit Obligations. Such cash
collateral shall be in the amount equal to one hundred five (105%) percent of
the amount of the Letter of Credit Obligations plus the amount of any fees and
expenses payable in connection therewith through the end of the latest
expiration date of such Letter of Credit Obligations. Agent shall have no
obligation to clean-up or otherwise prepare the Collateral for sale. Agent and
each Lender shall use reasonable care with respect to the Collateral in its
possession or under its control.The Agent shall be deemed to have exercised
reasonable care in the custody and preservation of Collateral in its possession
if such Collateral is accorded treatment substantially equal to that which the
Agent accords its own property. Neither Agent nor any Lender shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of Agent or such Lender, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.

(c) At any time or times that an Event of Default has occurred and is
continuing, Agent may, in its discretion, and upon the direction of the Required
Lenders, Agent shall, enforce the rights of any Borrower or any Guarantor
against any Account Debtor, secondary obligor or other obligor in respect of any
of the Accounts or other Receivables. Without limiting the generality of the
foregoing, Agent may, in its discretion, and upon the direction of the Required
Lenders, Agent shall, at such time or times (i) notify any or all Account
Debtors, secondary obligors or other obligor in respect thereof that the
Receivables have been assigned to Agent and

 

152



--------------------------------------------------------------------------------

that Agent has a security interest therein and Agent may direct any or all
Account Debtors, secondary obligors and other obligors to make payment of
Receivables directly to Agent, (ii) extend the time of payment of, compromise,
settle or adjust for cash, credit, return of merchandise or otherwise, and upon
any terms or conditions, any and all Receivables or other obligations included
in the Collateral and thereby discharge or release the Account Debtor or any
secondary obligors or other obligors in respect thereof without affecting any of
the Obligations, (iii) demand, collect or enforce payment of any Receivables or
such other obligations, but without any duty to do so, and Agent and Lenders
shall not be liable for any failure to collect or enforce the payment thereof
nor for the negligence of its agents or attorneys with respect thereto and
(iv) take whatever other action Agent may deem necessary or desirable for the
protection of its interests and the interests of Lenders. At any time that an
Event of Default exists or has occurred and is continuing, at Agent’s request,
all invoices and statements sent to any Account Debtor shall state that the
Accounts and such other obligations have been assigned to Agent and are payable
directly and only to Agent and any Borrower shall deliver to Agent such
originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Agent may require. In the
event any Account Debtor returns Inventory when an Event of Default exists or
has occurred and is continuing, Borrower shall, upon Agent’s request, hold the
returned Inventory in trust for Agent, segregate all returned Inventory from all
of its other property, dispose of the returned Inventory solely according to
Agent’s instructions, and not issue any credits, discounts or allowances with
respect thereto without Agent’s prior written consent.

(d) To the extent that applicable law imposes duties on Agent or any Lender to
exercise remedies in a commercially reasonable manner (which duties cannot be
waived under such law), each Borrower and Guarantor acknowledges and agrees that
it is not commercially unreasonable for Agent or any Lender (i) to fail to incur
expenses reasonably deemed significant by Agent or any Lender to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Account Debtors, secondary obligors or other Persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as any Borrower or Guarantor, for
expressions of interest in acquiring all or any portion of the Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure Agent or Lenders
against risks of loss, collection or disposition of Collateral or to provide to
Agent or Lenders a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by Agent, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any

 

153



--------------------------------------------------------------------------------

of the Collateral. Each Borrower and Guarantor acknowledges that the purpose of
this Section is to provide non-exhaustive indications of what actions or
omissions by Agent or any Lender would not be commercially unreasonable in the
exercise by Agent or any Lender of remedies against the Collateral and that
other actions or omissions by Agent or any Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section. Without limitation of the foregoing, nothing contained in this Section
shall be construed to grant any rights to any Borrower or Guarantor or to impose
any duties on Agent or Lenders that would not have been granted or imposed by
this Agreement or by applicable law in the absence of this Section. Agent, on
behalf of the Lenders, may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral.

(e) For the purpose of enabling Agent to exercise the rights and remedies
hereunder, each Borrower and Guarantor hereby grants to Agent, to the extent
licensable and to the extent that the same would not conflict with or, under
applicable law and the terms of such agreement, result in the invalidity or
breach of any agreements (other than any agreement between any Borrower or any
Guarantor) or otherwise result in the revocation, cancellation, abandonment,
infringement, unenforceability, misappropriation or dilution or impair the
validity or enforceability, of any rights in any Intellectual Property forming
the subject thereof (including rights to Intellectual Property which is the
subject of Promotional Agreements), an irrevocable, non-exclusive license
(exercisable upon the occurrence of and during the continuation of an Event of
Default) without payment of royalty or other compensation to Borrower or any
other Guarantor, to use, license or sublicense any of the trademarks,
service-marks, trade names, business names, trade styles, designs, logos and
other source of business identifiers and other Intellectual Property and General
Intangibles included in the Collateral, wherever the same may be located,
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.

(f) Agent may apply the cash proceeds of Collateral actually received by Agent
from any sale, lease, foreclosure or other disposition of the Collateral to
payment of the Obligations, in whole or in part and in such order as Agent may
elect, whether or not then due. Borrower and Guarantors shall remain liable to
Agent and Lenders for the payment of any deficiency with interest at the highest
rate provided for herein and all costs and expenses of collection or
enforcement, including attorneys’ fees and expenses.

(g) Without limiting the foregoing, (i) Agent and Lenders may, at Agent’s
option, and upon the occurrence of an Event of Default, at the direction of the
Required Lenders, Agent and Lenders shall, without notice, terminate any
provision of this Agreement providing for any future Revolving Loans to be made
by Agent and Lenders or Letters of Credit to be issued by Issuing Bank, and
(ii) upon the occurrence of an Event of Default, Agent may, at its option,
establish such Reserves as Agent determines without limitation or restriction,
notwithstanding anything to the contrary provided herein.

 

154



--------------------------------------------------------------------------------

10.3 Borrowers’ and Guarantors’ Obligations Upon Default. Upon the request of
Agent after the occurrence and during the continuance of an Event of Default,
each Borrower and Guarantor will:

(a) assemble and make available to Agent the Collateral and all books and
records relating thereto at any place or places specified by Agent, whether at a
Borrower’s or Guarantor’s premises or elsewhere;

(b) permit Agent, by Agent’s representatives and agents, to enter, occupy and
use any premises where all or any part of the Collateral, or the books and
records relating thereto, or both, are located, to take possession of all or any
part of the Collateral or the books and records relating thereto, or both, to
remove all or any part of the Collateral or the books and records relating
thereto, or both, and to conduct sales of the Collateral, without any obligation
to pay the Borrower or Guarantor for such use and occupancy.

10.4 Grant of Intellectual Property License. For the purpose of enabling the
Agent to exercise the rights and remedies under this Section 10 at such time as
Agent shall be lawfully entitled to exercise such rights and remedies, each
Borrower and Guarantor hereby (a) grants to Agent, for the benefit of Agent and
the Lenders, to the extent licensable and to the extent that the same would not
conflict with or, under applicable law and the terms of such agreement, result
in the invalidity or breach of any agreements (other than any agreement between
any Borrower or any Guarantor) or otherwise result in the revocation,
cancellation, abandonment, infringement, unenforceability, misappropriation or
dilution or impair the validity or enforceability, of any rights in any
Intellectual Property forming the subject thereof (including rights to
Intellectual Property which is the subject of Promotional Agreements), an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Borrower or Guarantor) to use, license or sublicense
any Intellectual Property rights now owned or hereafter acquired by such
Borrower or Guarantor, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (b) irrevocably agrees that Agent may sell
any of such Borrower’s or Guarantor’s Inventory directly to any person,
including without limitation persons who have previously purchased the
Borrower’s or Guarantor’s Inventory from such Borrower or Guarantor and in
connection with any such sale or other enforcement of Agent’s rights under this
Agreement, may sell Inventory which bears any trademark owned by or licensed to
such Borrower or Guarantor and any Inventory that is covered by any copyright
owned by or licensed to such Borrower or Guarantor and Agent may finish any work
in process and affix any trademark owned by or licensed to such Borrower or
Guarantor and sell such Inventory as provided herein.

SECTION 11.     JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

 

155



--------------------------------------------------------------------------------

(b) Borrowers, Guarantors, Agent, Lenders and Issuing Bank irrevocably consent
and submit to the non-exclusive jurisdiction of the State of New York and the
State and Federal courts located in the Borough of Manhattan, County of New
York, State of New York and the United States District Court for the Southern
District of New York whichever Agent may elect, and waive any objection based on
venue or forum non conveniens with respect to any action instituted therein
arising under this Agreement or any of the other Financing Agreements or in any
way connected with or related or incidental to the dealings of the parties
hereto in respect of this Agreement or any of the other Financing Agreements or
the transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and whether in contract, tort, equity or otherwise, and agree
that any dispute with respect to any such matters shall be heard only in the
courts described above (except that Agent and Lenders shall have the right to
bring any action or proceeding against any Borrower or Guarantor or its or their
property in the courts of any other jurisdiction which Agent deems necessary or
appropriate in order to realize on the Collateral or to otherwise enforce its
rights against any Borrower or Guarantor or its or their property).

(c) Each Borrower and Guarantor hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified mail (return receipt requested) directed to its address set forth
herein and service so made shall be deemed to be completed five (5) days after
the same shall have been so deposited in the U.S. mails, or, at Agent’s option,
by service upon any Borrower or Guarantor (or Administrative Borrower on behalf
of such Borrower or Guarantor) in any other manner provided under the rules of
any such courts. Within thirty (30) days after such service, such Borrower or
Guarantor shall appear in answer to such process, failing which such Borrower or
Guarantor shall be deemed in default and judgment may be entered by Agent
against such Borrower or Guarantor for the amount of the claim and other relief
requested.

(d) BORROWERS, GUARANTORS, AGENT, LENDERS AND ISSUING BANK EACH HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.
BORROWERS, GUARANTORS, AGENT, LENDERS AND ISSUING BANK EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY GUARANTOR, AGENT, ANY
LENDER OR ISSUING BANK MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(e) Agent and Secured Parties shall not have any liability to any Borrower or
Guarantor (whether in tort, contract, equity or otherwise) for losses suffered
by such Borrower or Guarantor in connection with, arising out of, or in any way
related to the transactions or relationships contemplated by this Agreement, or
any act, omission or event occurring in connection herewith, unless it is
determined by a final and non-appealable judgment or court order

 

156



--------------------------------------------------------------------------------

binding on Agent, such Lender and Issuing Bank, that the losses were the result
of acts or omissions constituting gross negligence or willful misconduct. In any
such litigation, Agent, Lenders and Issuing Bank shall be entitled to the
benefit of the rebuttable presumption that it acted in good faith and with the
exercise of ordinary care in the performance by it of the terms of this
Agreement. Each Borrower and Guarantor: (i) certifies that neither Agent, any
Lender, Issuing Bank nor any representative, agent or attorney acting for or on
behalf of Agent, any Lender or Issuing Bank has represented, expressly or
otherwise, that Agent, Lenders and Issuing Bank would not, in the event of
litigation, seek to enforce any of the waivers provided for in this Agreement or
any of the other Financing Agreements and (ii) acknowledges that in entering
into this Agreement and the other Financing Agreements, Agent, Lenders and
Issuing Bank are relying upon, among other things, the waivers and
certifications set forth in this Section 11.1 and elsewhere herein and therein.

11.2 Waiver of Notices. Each Borrower and Guarantor hereby expressly waives
demand, presentment, protest and notice of protest and notice of dishonor with
respect to any and all Instruments and Chattel Paper, included in or evidencing
any of the Obligations or the Collateral, and any and all other demands and
notices of any kind or nature whatsoever with respect to the Obligations, the
Collateral and this Agreement, except such as are expressly provided for herein.
No notice to or demand on any Borrower or Guarantor which Agent or any Lender
may elect to give shall entitle such Borrower or Guarantor to any other or
further notice or demand in the same, similar or other circumstances. Each
Borrower and Guarantor hereby waives notice of the time and place of any public
sale or the time after which any private sale or other disposition of all or any
part of the Collateral may be made. To the extent such notice may not be waived
under applicable law, any notice made shall be deemed reasonable if sent to the
Borrowers and Guarantors, addressed as set forth in Section 13.3, at least ten
days prior to (i) the date of any such public sale or (ii) the time after which
any such private sale or other disposition may be made.

11.3 Collateral Waivers. To the maximum extent permitted by applicable law, each
Borrower and Guarantor waives all claims, damages, and demands against Agent or
any Lender arising out of the repossession, retention or sale of the Collateral,
except such as arise solely out of the gross negligence, bad faith or willful
misconduct of Agent or such Lender as finally determined by a court of competent
jurisdiction. To the extent it may lawfully do so, each Borrower and Guarantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against Agent or any Lender, any valuation, stay,
appraisal, extension, moratorium, redemption or similar laws and any and all
rights or defenses it may have as a surety now or hereafter existing which, but
for this provision, might be applicable to the sale of any Collateral made under
the judgment, order or decree of any court, or privately under the power of sale
conferred by this Agreement, or otherwise.

11.4 Amendments and Waivers.

(a) Except as provided in Section 2.4(c)(i) (with respect to any increase in the
Revolving Commitments), neither this Agreement nor any other Financing Agreement
nor any terms hereof or thereof may be amended, waived, discharged or terminated
unless such amendment, waiver, discharge or termination is in writing signed by
Agent and the Required Lenders or at Agent’s option, by Agent with the
authorization or consent of the Required Lenders, and as to amendments to any of
the Financing Agreements (other than with respect to any provision

 

157



--------------------------------------------------------------------------------

of Section 12 hereof), by any Borrower and such amendment, waiver, discharge or
termination shall be effective and binding as to all Lenders and Issuing Bank
only in the specific instance and for the specific purpose for which given;
except, that, no such amendment, waiver, discharge or termination shall:

(i) reduce the interest rate or any fees hereunder or extend the time of payment
of principal, interest or any fees or reduce the principal amount hereunder of
any Loan or Letters of Credit, in each case without the consent of each Lender
directly affected thereby;

(ii) release a material portion of the Collateral (except as expressly permitted
or required hereunder or under any of the other Financing Agreements or
applicable law and except as permitted under Section 12.11(b) hereof), without
the consent of Agent and all of Lenders;

(iii) reduce any percentage specified in the definition of Required Lenders
without the consent of Agent and all of Lenders;

(iv) consent to the assignment or transfer by any Borrower or Guarantor of any
of their rights and obligations under this Agreement, without the consent of
Agent and all of Lenders;

(v) amend the definition of Borrowing Base or any component definition thereof
if as a result thereof the amounts available to be borrowed by any Borrower
would be increased, without the consent of Agent and all Revolving Lenders,
provided, that the foregoing shall not limit the discretion of Agent to change,
establish or eliminate any Reserves;

(vi) amend, modify or waive any provision of Section 6.4, without the consent of
Agent and all of the Lenders;

(vii) except as authorized pursuant to Section 12.15, subordinate the
Obligations hereunder or the liens granted hereunder or under the other
Financing Agreements, to any other Indebtedness or lien, as the case may be
(except for the liens permitted in Section 9.8 hereof having priority by
operation of law), without the consent of Agent and all of Lenders;

(viii) amend, modify or waive any terms of this Section 11.4 hereof, without the
consent of Agent and all of Lenders; or

(ix) increase the advance rates constituting part of the Borrowing Base, without
the consent of Agent and all of Revolving Lenders.

(b) Notwithstanding anything to the contrary contained in Section 11.4(a) above,
Agent may, in its discretion and without the consent of the any Lenders, amend
or otherwise modify the Borrowing Base, the Reserves or any of their respective
components which amendments or modifications have the effect of increasing the
Borrowing Base, decreasing the Reserves or otherwise increasing the amounts
available for borrowing hereunder to the extent that such amendment or
modification is made to undo changes made after the date hereof and restore the
Borrowing Base, Reserves or other components thereof back to a level or
standard, as applicable, that exists on the date hereof if the reason for such
reduction or increase established after the date hereof no longer exists, as
determined by Agent.

 

158



--------------------------------------------------------------------------------

(c) Agent, Lenders and Issuing Bank shall not, by any act, delay, omission or
otherwise be deemed to have expressly or impliedly waived any of its or their
rights, powers and/or remedies unless such waiver shall be in writing and signed
as provided herein. Any such waiver shall be enforceable only to the extent
specifically set forth therein. A waiver by Agent, any Lender or Issuing Bank of
any right, power and/or remedy on any one occasion shall not be construed as a
bar to or waiver of any such right, power and/or remedy which Agent, any Lender
or Issuing Bank would otherwise have on any future occasion, whether similar in
kind or otherwise.

(d) Notwithstanding anything to the contrary contained in Section 11.4(a) above,
in connection with any amendment, waiver, discharge or termination, in the event
that any Lender whose consent thereto is required shall fail to consent or fail
to consent in a timely manner (such Lender being referred to herein as a
“Non-Consenting Lender”), but the consent of any other Lenders to such
amendment, waiver, discharge or termination that is required are obtained, if
any, then Chase shall have the right, but not the obligation, at any time
thereafter, and upon the exercise by Chase of such right, such Non-Consenting
Lender shall have the obligation, to sell, assign and transfer to Chase or such
Eligible Transferee as Chase may specify, the Commitment of such Non-Consenting
Lender and all rights and interests of such Non-Consenting Lender pursuant
thereto provided, that, if Chase does not exercise such right, and
Administrative Borrower presents an Eligible Transferee and requests in writing
that Chase replace such Non-Consenting Lender with such Eligible Transferee,
then, subject to Chase’s consent rights as Agent contained in the within
definition of “Eligible Transferee”, such Non-Consenting Lender shall have the
obligation, to sell, assign and transfer to such Eligible Transferee as
Administrative Borrower has specified, the Commitment of such Non-Consenting
Lender and all rights and interests of such Non-Consenting Lender pursuant
thereto. Chase shall provide the Non-Consenting Lender with prior written notice
of its intent to exercise its right under this Section, which notice shall
specify the date on which such purchase and sale shall occur. Such purchase and
sale shall be pursuant to the terms of an Assignment and Assumption (whether or
not executed by the Non-Consenting Lender), except that on the date of such
purchase and sale, Chase, or such Eligible Transferee specified by Chase, shall
pay to the Non-Consenting Lender (except as Chase and such Non-Consenting Lender
may otherwise agree) the amount equal to: (i) the principal balance of the
Revolving Loans held by the Non-Consenting Lender outstanding as of the close of
business on the business day immediately preceding the effective date of such
purchase and sale, plus (ii) amounts accrued and unpaid in respect of interest
and fees payable to the Non-Consenting Lender to the effective date of the
purchase (but in no event shall the Non-Consenting Lender be deemed entitled to
any early termination fee). Such purchase and sale shall be effective on the
date of the payment of such amount to the Non-Consenting Lender and the
Commitment of the Non-Consenting Lender shall terminate on such date.

(e) The consent of Agent shall be required for any amendment, waiver or consent
affecting the rights or duties of Agent hereunder or under any of the other
Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section and the exercise by Agent of any of its rights
hereunder with respect to Reserves or Eligible Accounts or Eligible Inventory
shall not be deemed an amendment to the advance rates provided for in this

 

159



--------------------------------------------------------------------------------

Section 11.4. The consent of Issuing Bank shall be required for any amendment,
waiver or consent affecting the rights or duties of Issuing Bank hereunder or
under any of the other Financing Agreements, in addition to the consent of the
Lenders otherwise required by this Section, provided, that, the consent of
Issuing Bank shall not be required for any other amendments, waivers or
consents. Notwithstanding anything to the contrary contained in Section 11.4(a)
above, (i) in the event that Agent shall agree that any items otherwise required
to be delivered to Agent as a condition of the initial Loans and Letters of
Credit hereunder may be delivered after the date hereof, Agent may, in its
discretion, agree to extend the date for delivery of such items or take such
other action as Agent may deem appropriate as a result of the failure to receive
such items as Agent may determine or may waive any Event of Default as a result
of the failure to receive such items, in each case without the consent of any
Lender and (ii) Agent may consent to any change in the type of organization,
jurisdiction of organization or other legal structure of any Borrower, Guarantor
or any of their Subsidiaries and amend the terms hereof or of any of the other
Financing Agreements as may be necessary or desirable to reflect any such
change, in each case without the approval of any Lender.

11.5 Waiver of Counterclaims. Each Borrower and Guarantor waives all rights to
interpose any claims, deductions, setoffs or counterclaims of any nature (other
than compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.

11.6 Indemnification. Each Borrower and Guarantor shall, jointly and severally,
indemnify and hold Agent, each Lender and Issuing Bank, and their respective
officers, directors, agents, employees, advisors and counsel and their
respective Affiliates (each such Person being an “Indemnitee”), harmless from
and against any and all losses, claims, damages, liabilities, costs or expenses
(including attorneys’ reasonable fees and expenses) imposed on, incurred by or
asserted against any of them in connection with any litigation, investigation,
claim or proceeding commenced or threatened related to the negotiation,
preparation, execution, delivery, enforcement, performance or administration of
this Agreement, any other Financing Agreements, or any undertaking or proceeding
related to any of the transactions contemplated hereby or any act, omission,
event or transaction related or attendant thereto, including amounts paid in
settlement, court costs, and the fees and expenses of counsel except that
Borrowers and Guarantors shall not have any obligation under this Section 11.6
to indemnify an Indemnitee with respect to a matter covered hereby resulting
from the gross negligence, bad faith or willful misconduct of such Indemnitee
(but without limiting the obligations of Borrowers or Guarantors as to any other
Indemnitee). To the extent that the undertaking to indemnify, pay and hold
harmless set forth in this Section may be unenforceable because it violates any
law or public policy, Borrowers and Guarantors shall pay the maximum portion
which it is permitted to pay under applicable law to Agent and Lenders in
satisfaction of indemnified matters under this Section. To the extent permitted
by applicable law, no Borrower or Guarantor shall assert, and each Borrower and
Guarantor hereby waives, any claim against any Indemnitee, on any theory of
liability for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any of the other Financing Agreements or any undertaking or
transaction contemplated hereby. Absent gross negligence, bad faith or willful
misconduct, no Indemnitee referred to above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this

 

160



--------------------------------------------------------------------------------

Agreement or any of the other Financing Agreements or the transaction
contemplated hereby or thereby. All amounts due under this Section shall be
payable upon demand. The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement. This
Section 11.6 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

SECTION 12.     THE AGENT

12.1 Appointment, Powers and Immunities. Each Secured Party irrevocably
designates, appoints and authorizes Chase to act as Agent hereunder and under
the other Financing Agreements, including the Intercreditor Agreement, with such
powers as are specifically delegated to Agent by the terms of this Agreement and
of the other Financing Agreements, together with such other powers as are
reasonably incidental thereto. Agent (a) shall have no duties or
responsibilities except those expressly set forth in this Agreement and in the
other Financing Agreements, and shall not by reason of this Agreement or any
other Financing Agreement be a trustee or fiduciary for any Secured Party;
(b) shall not be responsible to Secured Parties for any recitals, statements,
representations or warranties contained in this Agreement or in any of the other
Financing Agreements, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any other
Financing Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Financing Agreement
or any other document referred to or provided for herein or therein or for any
failure by any Borrower or any Guarantor or any other Person to perform any of
its obligations hereunder or thereunder; and (c) shall not be responsible to
Secured Parties for any action taken or omitted to be taken by it hereunder or
under any other Financing Agreement or under any other document or instrument
referred to or provided for herein or therein or in connection herewith or
therewith, except for its own gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Agent may employ agents and attorneys in fact and shall not be
responsible for the negligence or misconduct of any such agents or attorneys in
fact selected by it in good faith. Agent may deem and treat the payee of any
note as the holder thereof for all purposes hereof unless and until the
assignment thereof pursuant to an agreement (if and to the extent permitted
herein) in form and substance satisfactory to Agent shall have been delivered to
and acknowledged by Agent.

12.2 Reliance by Agent. Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telecopy,
telex, telegram or cable) reasonably believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person or Persons,
and upon advice and statements of legal counsel, independent accountants and
other experts selected by Agent. As to any matters not expressly provided for by
this Agreement or any other Financing Agreement, Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder or thereunder
in accordance with instructions given by the Required Lenders or all of Lenders
as is required in such circumstance, and such instructions of such Agents and
any action taken or failure to act pursuant thereto shall be binding on all
Lenders.

 

161



--------------------------------------------------------------------------------

12.3 Events of Default.

(a) Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or an Event of Default or other failure of a condition precedent to the
Revolving Loans and Letters of Credit hereunder, unless and until Agent has
actual knowledge or same and has received written notice from a Lender, or
Borrower specifying such Event of Default or any unfulfilled condition
precedent, and stating that such notice is a “Notice of Default or Failure of
Condition” (each a “Notice of Default or Failure of Condition”). In the event
that Agent obtains actual knowledge or receives such a Notice of Default or
Failure of Condition, Agent shall give prompt notice thereof to the Lenders.
Agent shall (subject to Section 12.7) take such action with respect to any such
Event of Default or failure of condition precedent as shall be directed by the
Required Lenders to the extent provided for herein; provided, that, unless and
until Agent shall have received such directions, Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to or by reason of such Event of Default or failure of condition precedent, as
it shall deem advisable in the best interest of Lenders. Without limiting the
foregoing, and notwithstanding the existence or occurrence and continuance of an
Event of Default or any other failure to satisfy any of the conditions precedent
set forth in Section 4 of this Agreement to the contrary, subject to the
limitations set forth in Section 12.8, Agent may, but shall have no obligation
to, continue to make Revolving Loans and Issuing Bank may, but shall have no
obligation to, issue or cause to be issued any Letter of Credit for the ratable
account and risk of Lenders from time to time if Agent reasonably and in good
faith, believes making such Loans or issuing or causing to be issued such Letter
of Credit is in the best interests of Lenders.

(b) Except with the prior written consent of Agent, no Secured Party may assert
or exercise any enforcement right or remedy in respect of the Loans, Letter of
Credit Obligations or other Obligations, as against any Borrower or Guarantor or
any of the Collateral or other property of any Borrower or Guarantor.

12.4 Chase in its Individual Capacity. At any time Chase is a Lender or Issuing
Bank hereunder, as applicable, then with respect to its Revolving Commitments
and the Loans made and Letters of Credit issued or caused to be issued by it
(and any successor acting as Agent) hereunder from time to time, if any, so long
as Chase shall be a Lender hereunder, it shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
acting as Agent, and the term “Lender” or “Lenders” shall, unless the context
otherwise indicates, include Chase in its individual capacity as Lender
hereunder. Chase (and any successor acting as Agent) and its Affiliates may
(without having to account therefor to any Lender) lend money to, make
investments in and generally engage in any kind of business with Borrowers (and
any of their Subsidiaries or Affiliates) as if it were not acting as Agent, and
Chase and its Affiliates may accept fees and other consideration from any
Borrower or Guarantor and any of its Subsidiaries and Affiliates for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.

 

162



--------------------------------------------------------------------------------

12.5 Indemnification.

(a) Neither the Agent nor any of its Related Parties shall be (i) liable for any
action taken or omitted to be taken by such party, the Agent or any of its
Related Parties under or in connection with this Agreement or the other
Financing Agreements (x) with the consent of or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Agent shall believe in good faith to be necessary, under
the circumstances as provided in the Financing Agreements) or (y) in the absence
of its own gross negligence or willful misconduct (such absence to be presumed
unless otherwise determined by a court of competent jurisdiction by a final and
non-appealable judgment) or (ii) responsible in any manner to any of the Lenders
for any recitals, statements, representations or warranties made by any Loan
Party or any officer thereof contained in this Agreement or any other Financing
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent under or in connection with, this
Agreement or any other Financing Agreement or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Financing Agreement or for any failure of any Loan Party to perform
its obligations hereunder or thereunder.

(b) Lenders agree to indemnify Agent and Issuing Bank (to the extent not
reimbursed by Borrowers hereunder and without limiting any obligations of
Borrowers hereunder) ratably, in accordance with their Pro Rata Shares of Loans,
for any and all claims of any kind and nature whatsoever that may be imposed on,
incurred by or asserted against Agent (including by any Lender) arising out of
or by reason of any investigation in or in any way relating to or arising out of
this Agreement or any other Financing Agreement or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that Agent is
obligated to pay hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided, that, no Lender shall be
liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the party to be indemnified as determined by
a final non-appealable judgment of a court of competent jurisdiction. The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.

12.6 Non-Reliance on Agent and Other Lenders. Each Secured Party agrees that it
has, independently and without reliance on Agent or any other Secured Party, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of Borrowers and Guarantors and has made its own decision to
enter into this Agreement and that it will, independently and without reliance
upon Agent or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
any of the other Financing Agreements. Agent shall not be required to keep
itself informed as to the performance or observance by any Borrower or Guarantor
of any term or provision of this Agreement or any of the other Financing
Agreements or any other document referred to or provided for herein or therein
or to inspect the properties or books of any Borrower or Guarantor. Agent will
use reasonable efforts to provide Lenders with any information received by Agent
from any Borrower or Guarantor which is required to be provided to Lenders or
deemed to be requested by Lenders hereunder and with a copy of any Notice of
Default or Failure of Condition received by Agent from any Borrower or any
Lender; provided, that, Agent shall not be liable to any Lender for any failure
to do so, except to the extent that such failure is attributable to Agent’s own
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. Except for notices, reports and
other documents expressly required to be furnished to Lenders by Agent or deemed
requested by Lenders hereunder (including the documents provided for in
Section 12.10 hereof), Agent shall not have any duty or responsibility to
provide any Lender with any other credit or other information concerning the
affairs, financial condition or business of any Borrower or Guarantor that may
come into the possession of Agent.

 

163



--------------------------------------------------------------------------------

12.7 Failure to Act. Except for action expressly required of Agent hereunder and
under the other Financing Agreements, Agent shall in all cases be fully
justified in failing or refusing to act hereunder and thereunder unless it shall
receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

12.8 Additional Loans. Agent shall not make any Revolving Loans or Issuing Bank
provide any Letter of Credit to any Borrower on behalf of Revolving Lenders
intentionally and with actual knowledge that such Revolving Loans or Letters of
Credit would cause the aggregate amount of the total outstanding Revolving Loans
and Letters of Credit to such Borrower to exceed the Borrowing Base, without the
prior consent of the Required Lenders, except, that, Agent may make such
additional Revolving Loans or Issuing Bank may provide such additional Letters
of Credit on behalf of Revolving Lenders, intentionally and with actual
knowledge that such Revolving Loans or Letters of Credit will cause the total
outstanding Revolving Loans and Letters of Credit to exceed the Borrowing Base,
as Agent may deem necessary or advisable in its discretion, provided, that:
(a) the total principal amount of the additional Revolving Loans or additional
Letters of Credit to any Borrower which Agent may make or provide after
obtaining such actual knowledge that the aggregate principal amount of the
Revolving Loans equal or exceed the Borrowing Bases of Borrowers, plus the
amount of Special Agent Advances made pursuant to Sections 12.11(a)(i) and
(ii) hereof then outstanding, shall not exceed the aggregate amount equal to ten
(10%) percent of the Aggregate Revolving Commitment Amounts and shall not cause
the total principal amount of the Revolving Loans and Letter of Credit
Obligations to exceed the Aggregate Revolving Commitment Amounts and (b) no such
additional Revolving Loan or Letters of Credit shall be outstanding more than
ninety (90) days after the date such additional Revolving Loan or Letters of
Credit is made or issued (as the case may be), except as the Required Lenders
may otherwise agree. Each Revolving Lender shall be obligated to pay Agent the
amount of its Pro Rata Share of any such additional Revolving Loans or Letters
of Credit.

12.9 Concerning the Collateral and the Related Financing Agreements. Each
Secured Party authorizes and directs Agent to enter into this Agreement, the
Intercreditor Agreement and the other Financing Agreements. Each Secured Party
agrees that any action taken by Agent or Required Lenders in accordance with the
terms of this Agreement, the Intercreditor Agreement or the other Financing
Agreements and the exercise by Agent or Required Lenders of their respective
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Secured Parties.

12.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders. By signing this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender (and Agent agrees
that it will furnish to such Lender), promptly after it becomes available, a
copy of each field audit or examination report and report with respect to the
Borrowing Base prepared or received by Agent (each field audit or examination
report and report with respect to the Borrowing Base being referred to herein as
a “Report” and collectively, “Reports”), appraisals with respect to the
Collateral and financial statements with respect to Parent and its Subsidiaries
received by Agent;

 

164



--------------------------------------------------------------------------------

(b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, appraisal or
financial statement or (ii) shall not be liable for any information contained in
any Report, appraisal or financial statement;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any audit or
examination will inspect only specific information regarding Borrowers and
Guarantors and will rely significantly upon Borrowers’ and Guarantors’ books and
records, as well as on representations of Borrowers’ and Guarantors’ personnel;
and

(d) agrees to keep all Reports confidential and strictly for its internal use in
accordance with the terms of Section 13.5 hereof, and not to distribute or use
any Report in any other manner.

12.11 Collateral Matters.

(a) Agent may, at its option, from time to time, at any time on or after an
Event of Default and for so long as the same is continuing or upon any other
failure of a condition precedent to the Revolving Loans and Letters of Credit
hereunder, make such disbursements and advances (“Special Agent Advances”) which
Agent, in its sole discretion, (i) deems necessary or desirable either to
preserve or protect the Collateral or any portion thereof or (ii) to enhance the
likelihood or maximize the amount of repayment by Borrowers and Guarantors of
the Loans and other Obligations, provided, that, (A) the aggregate principal
amount of the Special Agent Advances pursuant to clauses (i) and (ii) hereof
outstanding at any time, plus the then outstanding principal amount of the
additional Revolving Loans and Letters of Credit which Agent may make or provide
as set forth in Section 12.8 hereof, shall not exceed the amount equal to ten
(10%) percent of the Aggregate Revolving Commitment Amounts, (B) the aggregate
principal amount of the Special Agent Advances pursuant to clauses (i) and
(ii) hereof outstanding at any time, plus the then total outstanding principal
amount of the Revolving Loans and Letter of Credit Obligations, shall not exceed
the Aggregate Revolving Commitment Amounts, except at Agent’s option, provided,
that, to the extent that the aggregate principal amount of Special Agent
Advances plus the then total outstanding principal amount of the Revolving Loans
and Letter of Credit Obligations exceed the Aggregate Revolving Commitment
Amounts the Special Agent Advances that are in excess of the Borrowing Cap shall
be for the sole account and risk of Agent and notwithstanding anything to the
contrary set forth below, no Lender shall have any obligation to provide its
share of such Special Agent Advances in excess of the Aggregate Revolving
Commitment Amounts, and (C) no such Special Agent Advances made pursuant to this
clause (ii) shall be outstanding more than ninety (90) days after the date such
Special Agent Advance is made, except as Required Lenders may otherwise agree,
or (iii) to pay any other amount chargeable to any Borrower or Guarantor
pursuant to the terms of this Agreement or any of the other Financing Agreements
consisting of (A) costs, fees and expenses and (B) payments to Issuing Bank in
respect of any Letter of Credit Obligations. The Special Agent Advances shall be
repayable on demand and together with all interest thereon shall constitute
Obligations secured by the Collateral. Special Agent Advances shall not
constitute Revolving Loans but shall otherwise constitute Obligations

 

165



--------------------------------------------------------------------------------

hereunder. Interest on Special Agent Advances shall be payable at the interest
rate then applicable to ABR Loans and shall be payable on demand. Without
limitation of its obligations pursuant to Section 6.11, each Lender agrees that
it shall make available to Agent, upon Agent’s demand, in immediately available
funds, the amount equal to such Lender’s Pro Rata Share of each such Special
Agent Advance. If such funds are not made available to Agent by such Lender,
such Lender shall be deemed a Defaulting Lender and Agent shall be entitled to
recover such funds, on demand from such Lender together with interest thereon
for each day from the date such payment was due until the date such amount is
paid to Agent at the NYFRB Rate for each day during such period (as published by
the Federal Reserve Bank of New York or at Agent’s option based on the
arithmetic mean determined by Agent of the rates for the last transaction in
overnight Federal funds arranged prior to 9:00 a.m. (New York City time) on that
day by each of the three leading brokers of Federal funds transactions in New
York City selected by Agent) and if such amounts are not paid within three
(3) days of Agent’s demand, at the highest interest rate provided for in
Section 3.1 hereof applicable to ABR Loans.

(b) Lenders hereby irrevocably authorize Agent, at its option and in its
discretion to release any security interest in, mortgage or lien upon, any of
the Collateral (i) upon Payment in Full, or (ii) constituting property being
sold or disposed of if Administrative Borrower or any Borrower or Guarantor
certifies to Agent that the sale or disposition is made in compliance with
Section 9.6 hereof (and Agent may rely conclusively on any such certificate,
without further inquiry), or (iii) constituting property in which any Borrower
or Guarantor did not own an interest at the time the security interest, mortgage
or lien was granted or at any time thereafter, or (iv) having a value in the
aggregate in any twelve (12) month period of less than $1,000,000, and to the
extent Agent may release its security interest in and lien upon any such
Collateral pursuant to the sale or other disposition thereof, such sale or other
disposition shall be deemed consented to by Lenders, or (v) if required or
permitted under the terms of any of the other Financing Agreements, including
any intercreditor agreement, or (vi) approved, authorized or ratified in writing
by all of Lenders. Except as provided above, Agent will not release any security
interest in, mortgage or lien upon, any of the Collateral without the prior
written authorization of all of Lenders. Upon request by Agent at any time,
Lenders will promptly confirm in writing Agent’s authority to release particular
types or items of Collateral pursuant to this Section. In no event shall the
consent or approval of Issuing Bank to any release of Collateral be required.
Nothing contained herein shall be construed to require the consent of any Bank
Product Provider to any release of Collateral or termination of security
interests in any Collateral.

(c) Without any manner limiting Agent’s authority to act without any specific or
further authorization or consent by the Required Lenders, each Lender agrees to
confirm in writing, upon request by Agent, the authority to release Collateral
conferred upon Agent under this Section. Agent shall (and is hereby irrevocably
authorized by Lenders to) execute such documents as may be necessary to evidence
the release of the security interest, mortgage or liens granted to Agent upon
any Collateral to the extent set forth above; provided, that, (i) Agent shall
not be required to execute any such document on terms which, in Agent’s opinion,
would expose Agent to liability or create any obligations or entail any
consequence other than the release of such security interest, mortgage or liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any security interest, mortgage
or lien upon (or obligations of any Borrower or Guarantor in respect of) the
Collateral retained by such Borrower or Guarantor.

 

166



--------------------------------------------------------------------------------

(d) Agent shall have no obligation whatsoever to any Secured Party or any other
Person to investigate, confirm or assure that the Collateral exists or is owned
by any Borrower or Guarantor or is cared for, protected or insured or has been
encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Revolving Loans or Letters of Credit
hereunder, or whether any particular Reserves are appropriate, or that the liens
and security interests granted to Agent pursuant hereto or any of the Financing
Agreements or otherwise have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent in this Agreement or in any
of the other Financing Agreements, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto,
subject to the other terms and conditions contained herein, Agent may act in any
manner it may deem appropriate, in its discretion, given Agent’s own interest in
the Collateral as a Lender and that Agent shall have no duty or liability
whatsoever to any other Lender or Issuing Bank.

12.12 Agency for Perfection. Each Secured Party hereby appoints Agent and each
other Secured Party as agent and bailee for the purpose of perfecting the
security interests in and liens upon the Collateral of Agent in assets which, in
accordance with Article 9 of the UCC can be perfected only by possession (or
where the security interest of a secured party with possession has priority over
the security interest of another secured party) and Agent and each Secured Party
hereby acknowledges that it holds possession of any such Collateral for the
benefit of Agent as secured party. Should any Secured Party obtain possession of
any such Collateral, such Lender shall notify Agent thereof, and, promptly upon
Agent’s request therefor shall deliver such Collateral to Agent or in accordance
with Agent’s instructions.

12.13 Successor Agent. Agent may resign as Agent upon thirty (30) days’ notice
to Lenders and Administrative Borrower. If Agent resigns under this Agreement,
the Required Lenders shall appoint from among the Lenders a successor agent for
Lenders. If no successor agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with Lenders and
Parent, a successor agent from among the Lenders. Upon the acceptance by the
Lender so selected of its appointment as successor agent hereunder, such
successor agent shall succeed to all of the rights, powers and duties of the
retiring Agent and the term “Agent” as used herein and in the other Financing
Agreements shall mean such successor agent and the retiring Agent’s appointment,
powers and duties as Agent shall be terminated. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 12 shall inure to
its benefit as to any actions taken or omitted by it while it was Agent under
this Agreement. If no successor agent has accepted appointment as Agent by the
date which is thirty (30) days after the date of a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nonetheless thereupon become
effective and Lenders shall perform all of the duties of Agent hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above.

12.14 Other Agent Designations. Agent may at any time and from time to time
determine that a Lender may, in addition, be a “Co-Agent”, “Syndication Agent”,
“Documentation Agent” or similar designation hereunder and enter into an
agreement with such Lender to have it so identified for purposes of this
Agreement. Any such designation shall be effective upon written notice by Agent
to Administrative Borrower of any such designation. Any Lender that is so

 

167



--------------------------------------------------------------------------------

designated as a Co-Agent, Syndication Agent, Documentation Agent or such similar
designation by Agent shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any of the other Financing
Agreements other than those applicable to all Lenders as such. Without limiting
the foregoing, the Lenders so identified shall not have or be deemed to have any
fiduciary relationship with any Lender and no Lender shall be deemed to have
relied, nor shall any Lender rely, on a Lender so identified as a Co-Agent,
Syndication Agent, Documentation Agent or such similar designation in deciding
to enter into this Agreement or in taking or not taking action hereunder.

12.15 Intercreditor Agreement. Each Lender, in its capacity as a Lender and in
its capacity as a Bank Product Provider, as applicable, and each other Secured
Party, by its acceptance of the benefits of the Collateral Documents creating
Liens to secure the Obligations:

(a) acknowledges that it has received a copy of the Intercreditor Agreement and
is satisfied with the terms and provisions thereof;

(b) authorizes and instructs Agent to (i) enter into the Intercreditor
Agreement, as Agent and on behalf of such Secured Party, (ii) to exercise all of
Agent’s rights and to comply with all of its obligations under the Intercreditor
Agreement and to take all other actions necessary to carry out the provisions
and intent thereof and (iii) to take actions on its behalf in accordance with
the terms of the Intercreditor Agreement;

(c) agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreement as if it was a signatory thereto;

(d) consents to the treatment of Liens to be provided for under the
Intercreditor Agreement and in furtherance thereof authorizes the Agent to
subordinate the liens on the Collateral securing the Obligations (other than
liens on ABL Priority Collateral (as defined in the Intercreditor Agreement)) in
accordance with the terms set forth in the Intercreditor Agreement;

(e) authorizes and directs Agent to execute and deliver, in each case on behalf
of such Secured Party and without any further consent or authorization from such
Secured Party, any amendments, supplements or other modifications of the
Intercreditor Agreement that the Borrowers may from time to time request to give
effect to any incurrence, amendment, or refinancing of any Indebtedness incurred
pursuant to Section 9.9(t); and

(f) agrees that no Secured Party shall have any right of action whatsoever
against Agent as a result of any action taken by Agent pursuant to this
Section 12.15 or in accordance with the terms of the Intercreditor Agreement.

12.16 Posting of Communications.

(a) The Borrowers agree that the Agent may, but shall not be obligated to, make
any Communications available to the Lenders and the Issuing Bank by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic system chosen by the Agent to be its electronic transmission system
(the “Approved Electronic Platform”).

 

168



--------------------------------------------------------------------------------

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Agent from time to time (including, as of the Closing Date, a
user ID/password authorization system) and the Approved Electronic Platform is
secured through a per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
the Issuing Bank and each Borrower acknowledges and agrees that the distribution
of material through an electronic medium is not necessarily secure, that the
Agent is not responsible for approving or vetting the representatives or
contacts of any Lender that are added to the Approved Electronic Platform, and
that there may be confidentiality and other risks associated with such
distribution. Each of the Lenders, the Issuing Bank and each Borrower hereby
approves distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE AGENT, ANY ARRANGER OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET
OR THE APPROVED ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Financing Agreement or the transactions contemplated
therein which is distributed by the Agent, any Lender or Issuing Bank by means
of electronic communications pursuant to this Section, including through an
Approved Electronic Platform.

(d) Each Lender and Issuing Bank agrees that notice to it (as provided in the
next sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Financing Agreements. Each Lender and Issuing
Bank agrees (i) to notify the Agent in writing (which could be in the form of
electronic communication) from time to time of such Lender’s or Issuing Bank’s
(as applicable) email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address.

 

169



--------------------------------------------------------------------------------

(e) Each of the Lenders, Issuing Bank and each Borrower agrees that the Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Agent’s generally applicable document retention procedures and
policies.

(f) Nothing herein shall prejudice the right of the Agent, any Lender or Issuing
Bank to give any notice or other communication pursuant to any Financing
Agreement in any other manner specified in such Financing Agreement.

SECTION 13.     TERM OF AGREEMENT; MISCELLANEOUS

13.1 Term.

(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on the Maturity Date, unless sooner terminated
pursuant to the terms hereof. In addition, Borrowers may terminate this
Agreement at any time upon ten (10) days prior written notice to Agent (which
notice shall be irrevocable) and Agent may, at its option, and shall at the
direction of Required Lenders, terminate this Agreement at any time upon the
occurrence and during the continuation of an Event of Default. Upon the Maturity
Date or any other effective date of termination of the Financing Agreements,
Borrowers shall pay all amounts and take all other actions necessary to cause
Payment in Full to occur. All such payments required to cause Payment in Full to
occur in respect of the Obligations and cash collateral shall be remitted by
wire transfer in Federal funds to the Agent Payment Account or such other bank
account of Agent, as Agent may, in its discretion, designate in writing to
Administrative Borrower for such purpose. Interest shall be due until and
including the next Business Day, if the amounts so paid by Borrowers to the
Agent Payment Account or other bank account designated by Agent are received in
such bank account later than 12:00 noon, New York City time.

(b) No termination of the Revolving Commitments, this Agreement or any of the
other Financing Agreements shall relieve or discharge any Borrower or Guarantor
of its respective duties, obligations and covenants under this Agreement or any
of the other Financing Agreements until all Obligations have been fully and
finally discharged and paid, and Agent’s continuing security interest in the
Collateral and the rights and remedies of Agent and Lenders hereunder, under the
other Financing Agreements and applicable law, shall remain in effect until all
such Obligations (other than indemnities and contingent Obligations which
survive the termination of this Agreement and the other Financing Agreements)
have been fully and finally discharged and paid and Lenders have no further
obligations hereunder (following which all security interests and liens shall be
released). Accordingly, each Borrower and Guarantor waives any rights it may
have under the UCC to demand the filing of termination statements with respect
to the Collateral and Agent shall not be required to send such termination
statements to Borrowers or Guarantors, or to file them with any filing office,
unless and until this Agreement and all Commitments of all Lenders shall have
been terminated in accordance with its terms and all Obligations (other than
indemnities and contingent Obligations which survive the termination of this
Agreement and the other Financing Agreements) paid and satisfied in full in
immediately available funds. Upon such termination, Agent will contemporaneously
provide (assuming Agent has received written notice a reasonable amount of time
prior to such termination) an appropriate payoff instrument, in form and
substance reasonably satisfactory to Agent, which shall, among other things,
give Borrowers and Guarantors authority to file appropriate UCC-3 termination
statements.

 

170



--------------------------------------------------------------------------------

13.2 Interpretative Provisions.

(a) All terms used herein which are defined in Article 1, Article 8 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.

(b) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.

(c) All references to any Borrower, Guarantor, Agent and Lenders pursuant to the
definitions set forth in the recitals hereto, or to any other Person herein,
shall include their respective successors and assigns.

(d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(e) The word “including” when used in this Agreement shall mean “including,
without limitation” and the word “will” when used in this Agreement shall be
construed to have the same meaning and effect as the word “shall”.

(f) A Default or an Event of Default shall continue or be continuing until such
Default or Event of Default is waived in accordance with Section 11.4 or is
cured in a manner satisfactory to Agent; provided that, such Event of Default is
capable of being cured as determined by Agent.

(g) All references to the term “good faith” used herein when applicable to Agent
or any Lender shall mean, notwithstanding anything to the contrary contained
herein or in the UCC, honesty in fact in the conduct or transaction concerned.
Borrowers and Guarantors shall have the burden of proving any lack of good faith
on the part of Agent or any Lender alleged by any Borrower or Guarantor at any
time.

(h) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Parent most recently received by
Agent prior to the date hereof. Notwithstanding anything to the contrary
contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is unqualified and also does not include
any explanation, supplemental comment or other comment concerning the ability of
the applicable Person to continue as a going concern or the scope of the audit.

 

171



--------------------------------------------------------------------------------

(i) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

(j) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

(k) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(l) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(m) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Agent or Lenders
merely because of Agent’s or any Lender’s involvement in their preparation.

13.3 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or Electronic Systems (and subject in each case to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

If to any Borrower or Guarantor:

Valor Acquisition, LLC

c/o Vintage Capital Management

4705 S. Apopka Vineland Road, Suite 206

Orlando, FL 32819

Attention: Brian Kahn

Facsimile: (208) 728-8007

Email: bkahn@vintcap.com

in each case, with a copy (which shall not constitute notice) to:

Valor Acquisition, LLC

c/o Franchise Group, Inc.

1716 Corporate Landing Pkwy

Virginia Beach, VA 23454

Attn: Michael Piper, Chief Financial Officer

Email: Msp@libtax.com

 

172



--------------------------------------------------------------------------------

If to Agent or Issuing Bank:

JPMorgan Chase Bank, N.A.

237 Park Avenue, 7th Floor

New York, New York 10017

Attn: James Knight, Vitamin Shoppe Credit Officer

Facsimile: (917) 464-7000

Email: james.a.knight@jpmorgan.com

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or
(iii) delivered through Electronic Systems or Approved Electronic Platforms, as
applicable, to the extent provided in paragraph (b) below shall be effective as
provided in such paragraph; provided, further, that notices of Default or Event
of Default may only be given as set forth in clause (i) above.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems or Approved Electronic Platforms, as
applicable, or pursuant to procedures approved by the Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Agent and the applicable Lender. Each of the Agent and the
Administrative Borrower (on behalf of the Loan Parties) may, in its discretion,
agree to accept notices and other communications to it hereunder by Electronic
Systems or Approved Electronic Platforms, as applicable, pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular notices or communications. Unless the Agent otherwise proscribes, all
such notices and other communications (i) sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, e-mail or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day of the recipient.

(c) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

 

173



--------------------------------------------------------------------------------

13.4 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

13.5 Confidentiality.

(a) Agent, each Lender and Issuing Bank shall use all reasonable efforts to keep
confidential, and shall use reasonable efforts to cause its agents (including
accountants, auditors and filed examiners) to keep confidential, in accordance
with its customary procedures for handling confidential information and safe and
sound lending practices, any non-public information supplied to it by any
Borrower pursuant to this Agreement, provided, that, nothing contained herein
shall limit the disclosure of any such information: (i) to the extent required
by statute, rule, regulation, subpoena or court order, (ii) to bank examiners
and other regulators, auditors and/or accountants, in connection with any
litigation to which Agent, such Lender or Issuing Bank is a party, (iii) to any
Lender or Participant (or prospective Lender or Participant) or Issuing Bank or
to any Affiliate of any Lender so long as such Lender, Participant (or
prospective Lender or Participant), Issuing Bank or Affiliate shall have been
instructed to treat such information as confidential in accordance with this
Section 13.5, or (iv) to counsel for Agent, any Lender, Participant (or
prospective Lender or Participant). Agent and Lenders shall not publicly
disclose consummation of this Agreement prior to a public disclosure of the same
by Ultimate Parent, Parent or any of their respective Affiliates.

(b) In the event that Agent, any Lender or Issuing Bank receives a request or
demand to disclose any confidential information pursuant to any subpoena or
court order, Agent or such Lender or Issuing Bank, as the case may be, agrees
(i) to the extent permitted by applicable law or if permitted by applicable law,
to the extent Agent or such Lender or Issuing Bank determines in good faith that
it will not create any risk of liability to Agent or such Lender or Issuing
Bank, Agent or such Lender or Issuing Bank will promptly notify Administrative
Borrower of such request so that Administrative Borrower may seek a protective
order or other appropriate relief or remedy and (ii) if disclosure of such
information is required, disclose such information and, subject to reimbursement
by Borrowers of Agent’s or such Lender’s or Issuing Bank’s expenses, cooperate
with Administrative Borrower in the reasonable efforts to obtain an order or
other reliable assurance that confidential treatment will be accorded to such
portion of the disclosed information which Administrative Borrower so
designates, to the extent permitted by applicable law or if permitted by
applicable law, to the extent Agent or such Lender or Issuing Bank determines in
good faith that it will not create any risk of liability to Agent or such Lender
or Issuing Bank.

(c) In no event shall this Section 13.5 or any other provision of this
Agreement, any of the other Financing Agreements or applicable law be deemed:
(i) to apply to or restrict disclosure of information that has been or is made
public by any Borrower, Guarantor or any third party or otherwise becomes
generally available to the public other than as a result of a disclosure in
violation hereof, (ii) to apply to or restrict disclosure of information that
was or becomes available to Agent, any Lender (or any Affiliate of any Lender)
or Issuing Bank on a non-confidential basis from a Person other than a Borrower
or Guarantor, (iii) to require Agent, any

 

174



--------------------------------------------------------------------------------

Lender or Issuing Bank to return any materials furnished by a Borrower or
Guarantor to Agent, a Lender or Issuing Bank or prevent Agent, a Lender or
Issuing Bank from responding to routine informational requests in accordance
with the Code of Ethics for the Exchange of Credit Information promulgated by
The Robert Morris Associates or other applicable industry standards relating to
the exchange of credit information. The obligations of Agent, Lenders and
Issuing Bank under this Section 13.5 shall supersede and replace the obligations
of Agent, Lenders and Issuing Bank under any confidentiality letter signed prior
to the date hereof or any other arrangements concerning the confidentiality of
information provided by any Borrower or Guarantor to Agent or any Lender.

(d) Agent and Lenders may share with their respective Affiliates any information
relating to the Credit Facility and Borrowers and Guarantors. Agent and Lenders
may disclose information relating to the Credit Facility to Gold Sheets and
other similar bank trade publications with such information to consist of deal
terms and other information customarily found in such publications. In addition,
Agent and Lenders and their respective Affiliates may otherwise use the
corporate names, logos and other insignia of Borrowers and Guarantors in
“tombstones” or other advertisements or public statements or other marketing
materials of Agent and Lenders and their respective Affiliates.

13.6 Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Agent, Secured Parties, Borrowers, Guarantors
and their respective successors and assigns, except that no Borrower may assign
its rights under this Agreement, the other Financing Agreements and any other
document referred to herein or therein without the prior written consent of
Agent and Lenders. Any such purported assignment without such express prior
written consent shall be void. No Secured Party may assign its rights and
obligations under this Agreement without the prior written consent of Agent,
except as provided in Section 13.7 below. The terms and provisions of this
Agreement and the other Financing Agreements are for the purpose of defining the
relative rights and obligations of Borrowers, Guarantors, Agent and Secured
Parties with respect to the transactions contemplated hereby and there shall be
no third party beneficiaries of any of the terms and provisions of this
Agreement or any of the other Financing Agreements.

13.7 Assignments; Participations.

(a) Each Lender may, with the prior written consent of Agent as required
pursuant to the within definition of “Eligible Transferee”, assign all or, if
less than all, a portion equal to at least $5,000,000 in the aggregate for the
assigning Lender, of such rights and obligations under this Agreement to one or
more Eligible Transferees (but not including for this purpose any assignments in
the form of a participation), each of which assignees shall become a party to
this Agreement as a Lender by execution of an Assignment and Assumption;
provided, that, (i) such transfer or assignment will not be effective until
recorded by Agent on the Register and (ii) Agent shall have received for its
sole account payment of a processing fee from the assigning Lender or the
assignee in the amount of $5,000.

 

175



--------------------------------------------------------------------------------

(b) Agent, acting for this purpose as any agent of the Borrowers, shall maintain
at one of its offices a register of the names and addresses of the Lenders, the
Lender’s Revolving Commitment and Pro Rata Share of the Aggregate Revolving
Commitment Amounts and the principal amount of the Loans and Letter of Credit
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). Agent shall also maintain a copy of each Assignment and
Assumption delivered to and accepted by it and shall modify the Register to give
effect to each Assignment and Assumption. The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and any
Borrowers, Guarantors, Agent and Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by Administrative
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice

(c) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party hereto and to the other Financing Agreements and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Assumption, have the rights and obligations
(including, without limitation, the obligation to participate in Letter of
Credit Obligations) of a Lender hereunder and thereunder and the assigning
Lender shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Assumption, relinquish its rights
and be released from its obligations under this Agreement but shall continue to
be entitled to the benefits of Sections 3.4, 3.5 and 11.6).

(d) By execution and delivery of an Assignment and Assumption, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment and Assumption,
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness, sufficiency
or value of this Agreement or any of the other Financing Agreements furnished
pursuant hereto, (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower, Guarantor or any of their Subsidiaries or the performance or
observance by any Borrower or Guarantor of any of the Obligations; (iii) such
assignee confirms that it has received a copy of this Agreement and the other
Financing Agreements, together with such other documents and information it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Assumption, (iv) such assignee will, independently and
without reliance upon the assigning Lender, Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and the
other Financing Agreements, (v) such assignee appoints and authorizes Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Financing Agreements as are delegated to Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Financing Agreements are required to be performed by it as a Lender. Agent
and Lenders may furnish any information concerning any Borrower or Guarantor in
the possession of Agent or any Lender from time to time to assignees and
Participants.

 

176



--------------------------------------------------------------------------------

(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Financing Agreements (including, all or a portion of its Commitments
and the Loans owing to it and its participation in the Letter of Credit
Obligations, without the consent of Agent or the other Lenders); provided, that,
(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment hereunder) and the other Financing Agreements shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and Borrowers,
Guarantors, the other Lenders and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Agreements, and
(iii) the Participant shall not have any rights under this Agreement or any of
the other Financing Agreements (the Participant’s rights against such Lender in
respect of such participation to be those set forth in the agreement executed by
such Lender in favor of the Participant relating thereto) and all amounts
payable by any Borrower or Guarantor hereunder shall be determined as if such
Lender had not sold such participation. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.3 and 3.5 (subject
to the requirements and limitations therein, including the requirements under
Section 3.5(f) (it being understood that the documentation required under
Section 3.5(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to this Section; provided that such shall not be entitled to receive
any greater payment under Section 3.3 and 3.5, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Financing Agreements (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any
Financing Agreement) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

(f) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans hereunder to a Federal Reserve Bank in support of borrowings made by
such Lenders from such Federal Reserve Bank; provided, that, no such pledge
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee for such Lender as a party hereto.

(g) Borrowers and Guarantors shall assist Agent or any Lender permitted to sell
assignments or participations under this Section 13.7 in whatever manner
reasonably necessary in order to enable or effect any such assignment or
participation, including (but not limited to) the execution and delivery of any
and all agreements, notes and other documents and instruments as shall be
requested and the delivery of informational materials, appraisals or other
documents for,

 

177



--------------------------------------------------------------------------------

and the participation of relevant management in meetings and conference calls
with, potential Lenders or Participants. Borrowers shall certify the
correctness, completeness and accuracy, in all material respects, of all
descriptions of Borrowers and Guarantors and their affairs provided, prepared or
reviewed by any Borrower or Guarantor that are contained in any selling
materials and all other information provided by it and included in such
materials.

(h) Any Lender that is an Issuing Bank may at any time assign all of its
Commitments pursuant to this Section 13.7. If such Issuing Bank ceases to be
Lender, it may, at its option, resign as Issuing Bank and such Issuing Bank’s
obligations to issue Letters of Credit shall terminate but it shall retain all
of the rights and obligations of Issuing Bank hereunder with respect to Letters
of Credit outstanding as of the effective date of its resignation and all Letter
of Credit Obligations with respect thereto (including the right to require
Revolving Lenders to make Revolving Loans or fund risk participations in
outstanding Letter of Credit Obligations), shall continue.

13.8 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.

13.9 USA Patriot Act. Each Lender subject to the USA PATRIOT Act (Title III of
Pub.L. 107-56 (signed into law October 26, 2001) (the “Act”) hereby notifies
Borrowers and Guarantors that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies each Person or
corporation who opens an account and/or enters into a business relationship with
it, which information includes the name and address of Borrowers and Guarantors
and other information that will allow such Lender to identify such Person in
accordance with the Act and any other applicable law. Borrowers and Guarantors
are hereby advised that any Loans or Letters of Credit hereunder are subject to
satisfactory results of such verification.

13.10 Counterparts, Etc. This Agreement or any of the other Financing Agreements
may be executed in any number of counterparts, each of which shall be an
original, but all of which taken together shall constitute one and the same
agreement . Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Agreement or any of such other Financing
Agreements. Any party delivering an executed counterpart of any such agreement
by telefacsimile or other electronic method of transmission shall also deliver
an original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

13.11 Restatement. The Existing Credit Agreement is hereby amended and restated
in its entirety by this Agreement.

 

178



--------------------------------------------------------------------------------

13.12 Acknowledgment Regarding Any Supported QFCs. To the extent that the
Financing Agreements provide support, through a guarantee or otherwise, for
Hedge Agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Financing
Agreements and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Financing Agreements that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Financing Agreements were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

13.13 Intercreditor Agreement. This Agreement and the other Financing Agreements
are subject to the terms and conditions set forth in the Intercreditor Agreement
in all respects and, in the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern. Notwithstanding anything herein to the contrary, the
lien and security interest granted to the Agent or the Term Loan Agent, as
applicable, pursuant to any Financing Agreement or Term Loan Document, and the
exercise of any right or remedy in respect of the Collateral by the Agent or the
Term Loan Agent, as applicable hereunder, under any other Financing Agreement,
or under the Term Loan Agreement and any other agreement entered into in
connection therewith are subject to the provisions of the Intercreditor
Agreement and in the event of any conflict between the terms of the
Intercreditor Agreement, this Agreement, any other Financing Agreement, the Term
Loan Agreement and any other agreement entered into in connection therewith, the
terms of the Intercreditor Agreement shall govern and control with respect to
the exercise of any such right or remedy or the Loan Parties’ covenants and
obligations.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

179



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused these
presents to be duly executed as of the day and year first above written.

 

BORROWERS: VITAMIN SHOPPE INDUSTRIES LLC

By:   /s/ Charles D. Knight

Name:   Charles D. Knight Title:  

Executive Vice President and Chief

Financial Officer

 

VITAMIN SHOPPE MARINER, LLC

By:   /s/ Charles D. Knight

Name:   Charles D. Knight Title:  

Executive Vice President and Chief

Financial Officer

 

VITAMIN SHOPPE GLOBAL, LLC

By:   /s/ Charles D. Knight

Name:   Charles D. Knight Title:  

Executive Vice President and Chief

Financial Officer

 

VITAMIN SHOP FLORIDA, LLC

By:   /s/ Charles D. Knight

Name:   Charles D. Knight Title:  

Executive Vice President and Chief

Financial Officer

 

BETANCOURT SPORTS NUTRITION, LLC

By:   /s/ Charles D. Knight

Name:   Charles D. Knight Title:  

Executive Vice President and Chief

Financial Officer

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

VITAMIN SHOPPE PROCUREMENT SERVICES, LLC

By:   /s/ Charles D. Knight

Name:   Charles D. Knight Title:   Executive Vice President and Chief Financial
Officer

 

GUARANTORS: VALOR ACQUISITION, LLC (successor by merger to Vitamin Shoppe, Inc.)

By:   /s/ Charles D. Knight

Name:   Charles D. Knight Title:   Executive Vice President and Chief Financial
Officer

[SIGNATURES CONTINUED ON NEXT PAGE]

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

AGENT:

JPMORGAN CHASE BANK, N.A.,

as Agent and Issuing Bank

By:   /s/ James A. Knight

Name:   James A. Knight Title:   Authorized Officer

 

LENDERS:

JPMORGAN CHASE BANK, N.A.,

as Agent and Issuing Bank

By:   /s/ James A. Knight

Name:   James A. Knight Title:   Authorized Officer

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

Schedule 1

REVOLVING COMMITMENTS

(AS OF THE CLOSING DATE)

 

Lender

   Revolving Commitment  

JPMorgan Chase Bank, N.A.

   $ 100,000,000.00  

Total

   $ 100,000,000.00  